



EXHIBIT 10.1
EXECUTION VERSION


THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED




SIXTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT
SIXTH AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT (this “Sixth Amendment”),
dated as of March 18, 2020, among PIPELINE CYNERGY HOLDINGS, LLC, a Delaware
limited liability company (“PCH”), PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC,
a Delaware limited liability company (“Priority Institutional”), PRIORITY
PAYMENT SYSTEMS HOLDINGS LLC, a Georgia limited liability company (“PPSH” or the
“Borrower Representative”, and, together with PCH and Priority Institutional,
the “Borrowers, and each individually, a “Borrower”), PRIORITY HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), as a Guarantor, the other
Guarantors party hereto, each of the Lenders party hereto and TRUIST BANK,
successor by merger to SunTrust Bank, as administrative agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”). All
capitalized terms used herein (including in this preamble) and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.
PRELIMINARY STATEMENTS
WHEREAS, the Borrowers have entered into that certain Credit and Guaranty
Agreement, dated as of January 3, 2017, among the Borrowers, Holdings, the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time (collectively, the “Lenders” and each individually, a “Lender”), Truist
Bank, successor by merger to SunTrust Bank, as Administrative Agent, an Issuing
Bank, Swing Line Lender and Collateral Agent (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time to, but not
including, the date hereof, the “Credit Agreement”);
WHEREAS, the Requisite Lenders and the Requisite Revolving Credit Lenders
consented to temporarily waive any Default or Event of Default that may occur
(or has occurred) under Section 8.01(c) of the Credit Agreement solely in
connection with a breach of the Financial Covenant set forth in Section
6.08(a)(i) of the Credit Agreement for the Test Period ending December 31, 2019
or any requirement to give notice thereof pursuant to Section 5.01(f)(i)
(collectively, the “Existing Financial Covenant Default”) under the Credit
Agreement pursuant to that certain Second Amended and Restated Limited Waiver,
dated as of March 13, 2020 (the “Existing Waiver”).




 
 
 




--------------------------------------------------------------------------------





WHEREAS, pursuant to Section 10.05(a) of the Credit Agreement, the parties
hereto have agreed, subject to the satisfaction of the conditions precedent to
effectiveness set forth in Section 5 hereof, to amend certain terms of the
Credit Agreement as hereinafter provided;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:
Section 1.
Rules of Construction. The rules of construction specified in Section 1.03 of
the Credit Agreement shall apply to this Sixth Amendment, including the terms
defined in the preamble and recitals hereto.

Section 2.
Amendments to Credit Agreement; WAIVER.

(a)
In accordance with Section 10.05 of the Credit Agreement, effective as of the
Sixth Amendment Effective Date (as defined below), the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the changed pages of the Credit
Agreement attached as Exhibit A hereto.

(b)
After giving effect to the Sixth Amendment Effective Date, the Existing
Financial Covenant Default is hereby waived and no Default or Event of Default
on the basis of the Existing Financial Covenant Default shall be deemed to be
continuing for a period commencing on February 14, 2020 and extending to the
date on which the 2019 Audited Financial Statements (as defined below) are
delivered. Upon delivery of the financial statements of PRTH and its
Subsidiaries pursuant to Section 5.01(c) of the Credit Agreement with respect to
the Fiscal Year ended December 31, 2019 (the “2019 Audited Financial
Statements”), if the Borrower is then in compliance with the Financial Covenants
then in effect for the Test Period ending December 31, 2019 (after giving effect
to this Sixth Amendment), the Existing Financial Covenant Default will be
permanently waived and no Default or Event of Default on the basis of the
Existing Financial Covenant Default shall be deemed to be continuing.



2
 
 
 




--------------------------------------------------------------------------------





Section 3.
Reference to and Effect on the Credit Agreement. On and after the Sixth
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or text of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Sixth Amendment. On and after the effectiveness of this Sixth Amendment,
this Sixth Amendment shall for all purposes constitute a “Credit Document” under
and as defined in the Credit Agreement and the other Credit Documents.

Section 4.
Representations & Warranties; ACKNOWLEDGMENTS. In order to induce each Requisite
Lender and the Administrative Agent to enter into this Sixth Amendment, each
Credit Party hereby:

(a)
represents and warrants to each Requisite Lender and the Administrative Agent on
and as of the Sixth Amendment Effective Date, that:

i.
each Credit Party party hereto has all requisite power and authority to execute,
deliver and perform its obligations under this Sixth Amendment and the Credit
Agreement (as amended by the Sixth Amendment), in each case, to which it is a
party and to carry out the transactions contemplated thereby;

ii.
the execution, delivery and performance of this Sixth Amendment has been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto;

iii.
this Sixth Amendment has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

iv.
after giving effect to the Existing Waiver and this Sixth Amendment, each of the
representations and warranties set forth in the Credit Agreement and in the
other Credit Documents is true and correct in all material respects on and as of
the Sixth Amendment Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, however, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;



3
 
 
 




--------------------------------------------------------------------------------





(b)
acknowledges and agrees for the benefit of each Lender and the Administrative
Agent on and as of the Sixth Amendment Effective Date, that:

v.
no right of offset, recoupment, defense, counterclaim, claim, cause of action or
objection exists in favor of such Credit Party against the Administrative Agent
or Lender arising out of or with respect to (x) the Obligations, this Sixth
Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or (z)
the administration or funding of the Loans; and

vi.
(x) the Administrative Agent’s and the Lender’s agreement to make the amendments
contained herein does not and shall not create (nor shall any Credit Party rely
upon the existence of or claim or assert that there exists) any obligation of
the Administrative Agent or any Lender to consider or agree to any further
waiver, consent or amendment with respect to any Credit Document, and (y) in the
event that the Administrative Agent or any Lender subsequently agrees to
consider any further waiver, consent or amendment with respect to any Credit
Document, neither this Sixth Amendment nor any other conduct of the
Administrative Agent or any Lender shall be of any force and effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect
thereto.

Section 5.
Conditions Precedent. This Sixth Amendment shall become effective as of the
first date (the “Sixth Amendment Effective Date”) when each of the conditions
set forth in this Section 5 shall have been satisfied (or waived in writing by
the Requisite Lenders and the Administrative Agent):

i.The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Sixth Amendment (whether the
same or different counterparts) from each Credit Party named on the signature
pages hereto, the Administrative Agent and the Requisite Lenders.
ii.The Administrative Agent shall have received a certificate of the Borrower
Representative, dated as of the Sixth Amendment Effective Date, executed by a
Senior Officer of the Borrower Representative certifying that the conditions set
forth in this Section 5 have been satisfied.
iii.The Administrative Agent shall have received a copy of the amendment to the
Subordinated Credit Agreement (the “Subordinated Credit Agreement Amendment”),
in form and substance reasonably satisfactory to the Administrative Agent.
iv.The effectiveness of the Subordinated Credit Agreement Amendment shall have
occurred or shall occur concurrently with the Sixth Amendment Effective Date.


4
 
 
 




--------------------------------------------------------------------------------





v.Both immediately before (after giving effect to the Existing Waiver) and after
giving effect to this Sixth Amendment, (a) no Default or Event of Default shall
have occurred or be continuing or result therefrom and (b) the representations
and warranties contained in Section 4 of this Sixth Amendment shall be true and
correct.
vi.Holdings shall have paid a consent fee to the Administrative Agent, for the
ratable account of each Lender that consents to this Sixth Amendment and
provides its signature page hereto on or before 11:59 p.m. (New York time) on
March 18, 2020, in an amount equal to 0.40% of such Lender’s outstanding Term
Loans and/or Revolving Commitments immediately prior to giving effect to this
Sixth Amendment.
vii.Contemporaneous with the Sixth Amendment Effective Date, (x) all fees and
other amounts due and payable to them on or prior to the Sixth Amendment
Effective Date, and to the extent invoiced, reimbursement or payment of all
reasonable and documented out‑of‑pocket fees and expenses (including the
reasonable and documented legal fees and expenses of White & Case LLP, counsel
to Administrative Agent) required to be reimbursed or paid by the Borrowers
under this Sixth Amendment and the Credit Agreement and (y) all reasonable and
documented legal fees and expenses of Alston & Bird LLP, counsel to the
affiliated Lenders of AB Private Credit Investors LLC and affiliated Lenders of
Fortress Credit Corp., in each case, shall have been paid by the Borrowers to
the Administrative Agent.
Section 6.
Reaffirmation.

a.To induce the Lenders party hereto and Administrative Agent to enter into this
Sixth Amendment, each of the Credit Parties hereby acknowledges and reaffirms
its obligations under each Credit Document to which it is a party, including,
without limitation, any grant, pledge or collateral assignment of a lien or
security interest, as applicable, contained therein, in each case, as amended,
restated, supplemented or otherwise modified prior to or as of the date hereof.
Each Borrower acknowledges and agrees that each of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect, that
all of its obligations thereunder shall be valid and enforceable and shall not
be impaired or limited by the execution or effectiveness of this Sixth
Amendment.
b.In furtherance of the foregoing Section 6(a), each Credit Party, in its
capacity as a Guarantor under any Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this Sixth Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Sixth Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound will continue to guarantee to the fullest extent possible in accordance
with the Credit Documents, the payment and performance of the Guaranteed
Obligations, including,


5
 
 
 




--------------------------------------------------------------------------------





without limitation, the payment and performance of all such applicable
Guaranteed Obligations that are joint and several obligations of each Guarantor
now or hereafter existing; (ii) acknowledges and agrees that its Guaranty and
each of the Credit Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Sixth Amendment; and (iii) acknowledges,
agrees and warrants for the benefit of the Administrative Agent, the Collateral
Agent and each Secured Party that there are no rights of set-off or
counterclaim, nor any defenses of any kind, whether legal, equitable or
otherwise, that would enable such Reaffirming Loan Guarantor to avoid or delay
timely performance of its obligations under the Credit Documents.
c.In furtherance of the foregoing Section 6(a), each of the Credit Parties that
is party to any Collateral Document, in its capacity as a Grantor (as defined in
such Collateral Document) under such Collateral Document (in such capacity, each
a “Reaffirming Grantor”), hereby acknowledges that it has reviewed and consents
to the terms and conditions of this Sixth Amendment and the transactions
contemplated hereby. In addition, each Reaffirming Grantor reaffirms the
security interests granted by such Reaffirming Grantor under the terms and
conditions of the Security Agreement and each other Credit Document (in each
case, to the extent a party thereto) to secure the Obligations and agrees that
such security interests remain in full force and effect. Each Reaffirming
Grantor hereby (i) confirms that each Collateral Document to which it is a party
or is otherwise bound and all Collateral encumbered thereby will continue to
secure, to the fullest extent possible in accordance with the Collateral
Documents, the payment and performance of the Obligations, as the case may be,
including, without limitation, the payment and performance of all such
applicable Obligations that are joint and several obligations of each Guarantor
and Grantor now or hereafter existing, (ii) confirms its respective grant to the
Collateral Agent for the benefit of the Secured Parties of the security interest
in and continuing Lien on all of such Grantor’s right, title and interest in, to
and under all Collateral, in each case, whether now owned or existing or
hereafter acquired or arising and wherever located, as collateral security for
the prompt and complete payment and performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all applicable Obligations (including all such Obligations as
amended, reaffirmed and/or increased pursuant to this Sixth Amendment), subject
to the terms contained in the applicable Credit Documents, and (iii) confirms
its respective pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Collateral Documents
to which it is a party.
d.Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Sixth Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to this Sixth Amendment and (ii) nothing in the Credit Agreement, this
Sixth Amendment or


6
 
 
 




--------------------------------------------------------------------------------





any other Credit Document shall be deemed to require the consent of such
Guarantor to any future amendment, consent or waiver of the terms of the Credit
Agreement.
Section 7.
Miscellaneous Provisions.

a.Ratification. This Sixth Amendment is limited to the matters specified herein
and shall not constitute a modification, acceptance or waiver of any other
provision of the Credit Agreement or any other Credit Document. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement or any other Credit Document or
instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.
b.Governing Law; Submission to Jurisdiction, Service of Process, Waiver of Jury
Trial, Etc. This Sixth Amendment and the rights and obligations of the parties
hereunder, including, but not limited to, the validity, interpretation,
construction, breach, enforcement or termination hereof and whether arising in
contract or tort or otherwise, shall be governed by, and construed in accordance
with, the law of the State of New York. Sections 10.15 and 10.16 of the Credit
Agreement are incorporated by reference herein as if such Sections appeared
herein, mutatis mutandis.
c.Severability. Section 10.11 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.
(a)Entire Agreement. This Sixth Amendment, the Credit Agreement and the other
Credit Documents constitute the entire agreement between the Borrower and the
Requisite Lenders with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, between the Borrower and the Lenders with respect to the subject matter
hereof.


a.    Counterparts; Headings. This Sixth Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Sixth Amendment shall be effective as delivery of an original
executed counterpart of this Sixth Amendment. The Administrative Agent may also
require that signatures delivered by telecopier, .pdf or other electronic
imaging means be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
this Sixth Amendment or signature delivered by telecopier, .pdf or other
electronic imaging means. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Sixth
Amendment.


7
 
 
 




--------------------------------------------------------------------------------





b.    Costs and Expenses. The Borrowers hereby agree to pay and reimburse the
Administrative Agent and the Lead Arranger for their respective reasonable and
documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this Sixth Amendment,
including without limitation, the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and the Lead Arranger, all in
accordance with Section 10.02 of the Credit Agreement.


[Remainder of page intentionally blank]




8
 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Sixth
Amendment as of the date first above written.


PIPELINE CYNERGY HOLDINGS, LLC, as a Borrower




By: /s/ Thomas C. Priore    
Name: Thomas C. Priore    
Title: CEO




PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, as a Borrower




By: /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO




PRIORITY PAYMENT SYSTEM HOLDINGS, as a Borrower




By: /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO


PRIORITY HOLDINGS, LLC, as Holdings and a Guarantor


By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO












 
 
 




--------------------------------------------------------------------------------





PRIORITY PAYMENT SYSTEMS LLC, as a Guarantor




By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO






FINCOR SYSTEMS, LLC, as a Guarantor


By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO




PIPELINE CYNERGY INC., as a Guarantor
By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO






CYNERGY HOLDINGS, LLC, as a Guarantor


By:    /s/ Thomas C. Priore    


[Signature Page to Priority Payments Sixth Amendment to the Credit and Guaranty
Agreement]


 
 
 




--------------------------------------------------------------------------------





Name: Thomas C. Priore
Title: CEO








CYNERGY DATA, LLC, as a Guarantor
By:     /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO




PRIORITY PAYMENT EXPRESS SYSTEMS LLC, as a Guarantor
By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: CEO






ROSCO ALPHA DELTA, LLC, as a Guarantor


By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: Managing Member






PRIORITY REAL ESTATE TECHNOLOGY, LLC, as a Guarantor
By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: Managing Member






[Signature Page to Priority Payments Sixth Amendment to the Credit and Guaranty
Agreement]


 
 
 




--------------------------------------------------------------------------------





PRIORITY INTEGRATED PARTNER HOLDINGS, LLC, as a Guarantor




By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: Managing Member




PRIORITY PAYRIGHT HEALTH SOLUTIONS, LLC, as a Guarantor




By:    /s/ Thomas C. Priore    
Name: Thomas C. Priore
Title: Managing Member












[Signature Page to Priority Payments Sixth Amendment to the Credit and Guaranty
Agreement]


 
 
 




--------------------------------------------------------------------------------









 
TRUIST BANK, as the Administrative Agent and a Lender
 




 
By: /s/ Locksley Randle   
   Name: Locksley Randle
   Title: Vice President











[Signature Page to Priority Payments Sixth Amendment to the Credit and Guaranty
Agreement]


 
 
 




--------------------------------------------------------------------------------











EXHIBIT A
(see attached)








[Signature Page to Priority Payments Sixth Amendment to the Credit and Guaranty
Agreement]


 
 
 




--------------------------------------------------------------------------------


Conformed to Fifth Amendment
EXHIBIT A


THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED


CREDIT AND GUARANTY AGREEMENT    
Dated January 3, 2017

among

PIPELINE CYNERGY HOLDINGS, LLC,
PRIORITY INSTITUTIONAL PARTNER SERVICES LLC,

and
PRIORITY PAYMENT SYSTEMS HOLDINGS LLC,
as Borrowers,
PRIORITY HOLDINGS, LLC,
as Holdings,
THE OTHER CREDIT PARTIES PARTY HERETO FROM TIME TO TIME,
THE LENDERS PARTY HERETO FROM TIME TO TIME
SUNTRUSTTRUIST BANK,
as Administrative Agent, Collateral Agent, an Issuing Bank and Swing Line Lender



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Bookrunner

and
AB PRIVATE CREDIT INVESTORS LLC,
as Documentation Agent











AMERICAS 102050481
 
 
 
 
 
 




--------------------------------------------------------------------------------




Table of Contents
Page


Section 1.
Definitions and Interpretation    2

1.01
Definitions    2

1.02
Accounting Terms    5558

1.03
Interpretation, Etc.    5658

1.04
Rounding    5659

1.05
References to Organizational Documents, Agreements, Laws, Etc.    5759

1.06
Time of Day    5759

1.07
Timing of Payment of Performance    5759

1.08
Pro Forma Calculations    5759

1.09
Currency Generally    5961

1.10
Letter of Credit Amounts    5962

1.11
Cashless Rollovers    5962

Section 2.
Loans    5962

2.01
Loans    5962

2.02
Borrowings    6163

2.03
Letter of Credit    6264

2.04
Swing Line Loans    7072

2.05
Pro Rata Shares; Availability of Funds    7375

2.06
Evidence of Debt; Register; Lenders’ Books and Records; Notes    7476

2.07
Interest on Loans    7477

2.08
Conversion/Continuation    7579

2.09
Default Interest    7680

2.10
Fees    7780

2.11
Repayment of Loans    7881





AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Page


2.12
Voluntary Prepayments/Commitment Reductions    7982

2.13
Mandatory Prepayments/Commitment Reductions    8084

2.14
Application of Prepayments and Commitment Reductions    8487

2.15
General Provisions Regarding Payments    8488

2.16
Ratable Sharing    8589

2.17
Making or Maintaining LIBOR Rate Loans    8690

2.18
Increased Costs; Capital Adequacy    8891

2.19
Taxes; Withholding, Etc.    9093

2.20
Obligation to Mitigate    9296

2.21
Defaulting Lenders    9296

2.22
Removal or Replacement of a Lender    9498

2.23
Appointment of Borrower Representative    9699

2.24
Incremental Credit Extension    96100

2.25
Refinancing Amendment    101105

2.26
Extension of Term Loans; Extension of Revolving Loans and Revolving
Commitments    107110

Section 3.
Conditions Precedent    110114

3.01
Conditions to Initial Credit Extension    110114

3.02
Conditions to Each Credit Extension    114117

Section 4.
Representations and Warranties    115119

4.01
Organization; Requisite Power and Authority; Qualification    115119

4.02
Capital Stock and Ownership    115119

4.03
Due Authorization    116119

4.04
No Conflict    116119





AMERICAS 102050481
ii
 




--------------------------------------------------------------------------------





Page


4.05
Governmental Consents    116120

4.06
Binding Obligation    116120

4.07
Financial Statements    116120

4.08
Projections    117120

4.09
No Material Adverse Change    117120

4.10
[Reserved].    117121

4.11
Adverse Proceedings, Etc    117121

4.12
Payment of Taxes    117121

4.13
Properties    117121

4.14
Environmental Matters    118121

4.15
Use of Proceeds    118122

4.16
Collateral Documents    119122

4.17
Governmental Regulation    119122

4.18
Margin Stock    119123

4.19
Employee Matters    119123

4.20
Employee Benefit Plans    119123

4.21
Solvency    120124

4.22
Compliance with Statutes, Etc.    120124

4.23
Disclosure    120124

4.24
PATRIOT Act; FCPA    121124

4.25
Patents, Trademarks, Copyrights, Licenses, Etc.    121124

4.26
Sanctions; Anti-Corruption; and Anti-Terrorism Law    121125

Section 5.
Affirmative Covenants.    122125

5.01
Financial Statements and Other Reports    122125





AMERICAS 102050481
iii
 




--------------------------------------------------------------------------------





Page


5.02
Existence    126129

5.03
Payment of Taxes and Claims    126129

5.04
Maintenance of Properties    126130

5.05
Insurance    126130

5.06
Inspections    127130

5.07
Lender Calls    127131

5.08
Compliance with Laws    127131

5.09
[Reserved]    127131

5.10
Additional Collateral; Additional Guarantors    127131

5.11
Additional Real Estate Assets    128132

5.12
Corporate Ratings    129133

5.13
Further Assurances    129133

5.14
Senior Indebtedness    129133

5.15
Post‑Closing Matters    130134

5.16
Books and Records    130134

5.17
Underwriting Guidelines    130134

5.18
Approved Bank Card System    130134

5.19
Use of Proceeds    130134

5.20
Processor Agreements    131135

Section 6.
Negative Covenants    131135

6.01
Indebtedness    132135

6.02
Liens    135139

6.03
[Reserved]    138142

6.04
No Further Negative Pledges    138142





AMERICAS 102050481
iv
 




--------------------------------------------------------------------------------





Page


6.05
Restricted Payments; Restricted Debt Payments    139143

6.06
Restrictions on Subsidiary Distributions    142146

6.07
Investments    143146

6.08
Financial Covenant    145149

6.09
Fundamental Changes; Disposition of Assets    146151

6.10
[Reserved]    148154

6.11
Sales and Lease‑Backs    148154

6.12
Transactions with Shareholders and Affiliates    148154

6.13
Conduct of Business    149154

6.14
Permitted Activities of Holdings    149154

6.15
Permitted Activities of Domestic Holding Companies    150155

6.16
Amendments or Waivers of Junior Financing    150155

6.17
Fiscal Year    150156

6.18
Deposit Accounts    150156

6.19
Amendments to Organizational Agreements and Certain Affiliate
Contracts    150156

6.20
Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions, Etc    151156

Section 7.
Guaranty    151156

7.01
Guaranty of the Obligations    151156

7.02
Contribution by Guarantors    151157

7.03
Payment by Guarantors    152157

7.04
Liability of Guarantors Absolute    152158

7.05
Waivers by Guarantors    155160

7.06
Guarantors’ Rights of Subrogation, Etc.    156161

7.07
Subordination of Other Obligations    156162





AMERICAS 102050481
v
 




--------------------------------------------------------------------------------





Page


7.08
Continuing Guaranty    156162

7.09
Authority of Guarantors or Borrowers    157162

7.10
Financial Condition of Borrowers    157162

7.11
Bankruptcy, Etc.    157162

7.12
Release of Guarantor    158163

7.13
Remedies    158164

7.14
Instrument for the Payment of Money    159164

7.15
General Limitation on Guaranty Obligations    159164

7.16
Keepwell    159164

Section 8.
Events of Default    159165

8.01
Events of Default    159165

8.02
Application of Funds    162168

Section 9.
Agents    163169

9.01
Appointment of Agents    164169

9.02
Powers and Duties    164170

9.03
General Immunity    165170

9.04
Agents Entitled to Act as Lender    167172

9.05
Lenders’ Representations, Warranties and Acknowledgment    167172

9.06
Right to Indemnity    167173

9.07
Successor Agents    168173

9.08
Collateral Documents and Guaranty    169174

9.09
Cash Management Agreements and Secured Interest Rate Agreements    170175

9.10
Administrative Agent May File Proofs of Claim    170176





AMERICAS 102050481
vi
 




--------------------------------------------------------------------------------





Page


9.11
Delegation of Duties    171176

9.12
Arranger Has No Liability    171177

Section 10.
Miscellaneous    172177

10.01
Notices    172177

10.02
Expenses    174179

10.03
Indemnity    175180

10.04
Set‑Off    176181

10.05
Amendments and Waivers    176182

10.06
Successors and Assigns; Participations    180185

10.07
[Reserved]    187192

10.08
Survival of Representations, Warranties and Agreements    187193

10.09
No Waiver; Remedies Cumulative    187193

10.10
Marshalling; Payments Set Aside    188193

10.11
Severability    188194

10.12
Obligations Several; Actions in Concert    188194

10.13
Headings    189194

10.14
APPLICABLE LAW    189194

10.15
CONSENT TO JURISDICTION, SERVICE OF PROCESS, ETC    189194

10.16
WAIVER OF JURY TRIAL    190195

10.17
Confidentiality    190196

10.18
Usury Savings Clause    192197

10.19
Counterparts    192197

10.20
Effectiveness; Integration    192198

10.21
PATRIOT Act    192198





AMERICAS 102050481
vii
 




--------------------------------------------------------------------------------





Page


10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    192198

10.23
No Advisory or Fiduciary Responsibility    193198

Section 11.
Nature of Obligations    193199

11.01
Joint and Several Liability of the Borrowers; Cross-Guaranty    193199

11.02
Benefit    194199







AMERICAS 102050481
viii
 




--------------------------------------------------------------------------------





Page


APPENDICES:    A    Initial Commitments and Applicable Percentages
B    Notice Addresses
SCHEDULES:    1.01    Existing Letters of Credit
4.01    Jurisdictions of Organization and Qualification
4.02    Capital Stock and Ownership
4.13    Real Estate Assets
5.15    Certain Post-Closing Matters
6.01    Certain Indebtedness
6.02    Certain Liens
6.07    Certain Investments
6.12    Certain Transactions with Affiliates
EXHIBITS:    A-1    Funding Notice
A-2    Conversion/Continuation Notice
A-3    Swing Line Loan Notice
A-4    L/C Request
B-1    Term Loan Note
B-2    Revolving Loan Note
B-3    Swing Line Note
C    Compliance Certificate
D    [Reserved]
E    Assignment Agreement
F-1    Certificate Regarding Non-Bank Status
F-2    Certificate Regarding Non-Bank Status
F-3    Certificate Regarding Non-Bank Status
F-4    Certificate Regarding Non-Bank Status
G-1    Closing Date Certificate
G-2    Solvency Certificate
H    Counterpart Agreement
I    Processor Consent Agreement
J    Permitted ISO Loan Agreement
K    [Reserved]
L    Affiliated Lender Assignment Agreement










AMERICAS 102050481
ix
 




--------------------------------------------------------------------------------






CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of January 3, 2017, is entered into
by and among PIPELINE CYNERGY HOLDINGS, LLC, a Delaware limited liability
company (“PCH”), PRIORITY INSTITUTIONAL PARTNER SERVICES LLC, a Delaware limited
liability company (“Priority Institutional”), PRIORITY PAYMENT SYSTEMS HOLDINGS
LLC, a Georgia limited liability company (“PPSH” or the “Borrower
Representative”, and, together with PCH and Priority Institutional, the
“Borrowers”, and each individually, a “Borrower”), PRIORITY HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), as a Guarantor; the other
Credit Parties party hereto from time to time as Guarantors, the Lenders party
hereto from time to time and Truist Bank, (as successor by merger to SunTrust
Bank (, “SunTrustTruist”), as administrative agent (in such capacity,
“Administrative Agent”), Collateral Agent (in such capacity, “Collateral
Agent”), an Issuing Bank and the Swing Line Lender.
RECITALS
WHEREAS, contemporaneously with the execution and delivery of this Agreement on
the Closing Date, Holdings shall redeem (the “Recapitalization”) from PCH
Priority Holdings, LLC (the “Seller”), an affiliate of Comvest Partners,
approximately 88% of the equity interests in Holdings beneficially owned,
directly or indirectly, by Seller pursuant to the terms of the Purchase
Agreement;
WHEREAS, the Borrowers have requested that, substantially simultaneously with
the consummation of the Recapitalization, (a) the Term Lenders make Initial Term
Loans to the Borrowers on the Closing Date, in an aggregate principal amount
equal to $200,000,000 and (b) the Revolving Credit Lenders make Revolving Loans
to the Borrowers and, in the case of each Issuing Bank, issue Letters of Credit
for the account of any applicable Borrower from time to time pursuant to a
revolving credit facility (with a subfacility for Letters of Credit and a
subfacility for Swing Line Loans), in an aggregate amount equal to $25,000,000.
The proceeds of Initial Term Loans and the Initial Revolving Credit Extension,
together with the proceeds of the Subordinated Term Loans incurred on the
Closing Date, will be used by Holdings and its Restricted Subsidiaries on the
Closing Date to (i) consummate the Recapitalization and (ii) (x) repay in full
all indebtedness outstanding under that certain Amended and Restated Credit and
Guaranty Agreement, dated as of May 21, 2014 (as amended, restated, supplemented
and otherwise modified prior to the date hereof, including all annexes and
schedules thereto, the “Existing Credit Agreement”), among, inter alios, the
Borrowers, Holdings, the other Credit Parties party thereto, the lenders party
thereto, and Goldman Sachs Bank USA, as administrative agent, and (y) terminate
and release all commitments, security interests and guarantees in connection
therewith (such actions under this clause (ii), the “Refinancing”) and (iii) pay
transaction fees (including upfront fees and original issue discounts) and
expenses related to the foregoing (such fees and expenses, the “Transaction
Expenses”);
WHEREAS, in connection with the foregoing, on the Closing Date, Holdings and the
Credit Parties shall enter into the Subordinated Credit Agreement and incur
Subordinated Term Loans in an aggregate principal amount equal to $80,000,000.
WHEREAS, the Credit Parties’ businesses are a mutual and collective enterprise,
and the Credit Parties believe that the consolidation of all loans and other
accommodations under this Agreement will




AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





enhance the Borrowers’ aggregate borrowing power and facilitate the
administration of their relationship with the Agents and Lenders, all to the
Credit Parties’ respective individual and mutual advantage;
WHEREAS, each Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien
on substantially all of its assets (other than Excluded Assets), including a
pledge of (x) all of the Capital Stock of each of its wholly-owned Restricted
Subsidiaries that are Domestic Subsidiaries and (y) 65% of the voting Capital
Stock, and 100% of the non‑voting Capital Stock, of each Domestic Holding
Company and Foreign Subsidiary that is a CFC; and
WHEREAS, each Guarantor has agreed to guaranty the Obligations of Borrowers
hereunder and to secure its Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien on substantially all of its
assets (other than Excluded Assets), including a pledge of all of (x) the
Capital Stock of each of its wholly-owned Restricted Subsidiaries that are
Domestic Subsidiaries and (y) 65% of the voting Capital Stock, and 100% of the
non‑voting Capital Stock, of each Domestic Holding Company and Foreign
Subsidiary that is a CFC.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 8.    Definitions and Interpretation
8.01    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“2018 Incremental Amendment Effective Date” shall have the meaning specified in
the Second Amendment.
“2018 Incremental Term Loan Commitments” means, as to each 2018 Incremental Term
Loan Lender, its obligation to make 2018 Incremental Term Loans to the Borrowers
on the 2018 Incremental Amendment Effective Date, in the amount set forth
opposite the 2018 Incremental Term Loan Lender’s name on Exhibit B to the Second
Amendment.
“2018-2 Incremental Term Loan Commitments” means, as to each 2018-2 Incremental
Term Loan Lender, its obligation to make 2018-2 Incremental Term Loans to the
Borrowers on the Third Amendment Effective Date, in the amount set forth
opposite the 2018-2 Incremental Term Loan Lender’s name on Exhibit B to the
Third Amendment.
“2018 Incremental Term Loans” has the meaning set forth in the Second Amendment.
“2018-2 Incremental Term Loans” has the meaning set forth in the Third
Amendment.
“2018 Incremental Term Loan Lender” means, at any time, any Lender that has a
2018 Incremental Term Loan Commitment or a 2018 Incremental Term Loan at such
time.
“2018-2 Incremental Term Loan Lender” means, at any time, any Lender that has a
2018-2 Incremental Term Loan Commitment or a 2018-2 Incremental Term Loan at
such time.
“2018 Refinancing Effective Date” shall have the meaning specified in the Second
Amendment.


2
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“2018 Refinancing Term Lender” shall have the meaning specified in the Second
Amendment.
“ACH” means the electronic transfer of funds through an automated clearing house
system.
“Acceptable Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness pursuant to which the
Liens securing such Indebtedness are intended to rank pari passu in right of
security to the Liens securing the Obligations (but without regard to the
control of remedies), an intercreditor agreement in form and substance
reasonably acceptable to Administrative Agent, which agreement shall provide
that the Liens securing such Indebtedness shall rank pari passu in right of or
security to the Liens securing the Obligations (but without regard to the
control of remedies) and (b) to the extent executed in connection with the
incurrence of secured Indebtedness pursuant to which the Liens securing such
Indebtedness are intended to rank junior in right of security to the Liens
securing the Obligations, an intercreditor agreement in form and substance
reasonably acceptable to Administrative Agent and the Requisite Lenders, which
agreement shall provide that the Liens securing such Indebtedness shall rank
junior in right of security to the Liens securing the Obligations.
“Additional Lender” means any bank, financial institution or other institutional
lender or investor that is not an existing Lender and has agreed to provide
Incremental Commitments pursuant to Section 2.24 or Refinancing Commitments
pursuant to Section 2.25.
“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (A) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/100 of 1%) (i) LIBOR Rate, by (ii) an amount equal to (a) one, minus (b)
the Applicable Reserve Requirement and (B) (i) with respect to Initial Term
Loans only, 1.00% and (ii) with respect to Revolving Loans only, 0.00%. Each
determination by Administrative Agent of the Adjusted LIBOR Rate shall be
conclusive and binding for all purposes absent manifest error.
“Administrative Agent” has the meaning set forth in the preamble hereto and
includes each other Person appointed as the successor pursuant to Section 9.
“Administrative Questionnaire” means an Administrative Questionnaire in such
form as may be supplied by Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of, or against, any Credit Party or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of a Senior Officer of any Credit Party or any of its
Subsidiaries, threatened in writing against any Credit Party or any of its
Subsidiaries or any property of any Credit Party or any of its Subsidiaries.
“Affected Class” has the meaning set forth in Section 2.22.
“Affected Lender” has the meaning set forth in Section 2.17(b).
“Affected Loans” has the meaning set forth in Section 2.17(b).


3
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under Common Control with, that
Person.
“Affiliated Lender” means, at any time, any Lender that is a Permitted Holder
(other than pursuant to clause (ii) thereof), the Seller or an Affiliate of the
Seller or a Permitted Holder (other than pursuant to clause (ii) thereof) at
such time (other than the Credit Parties or any of their respective
Subsidiaries).
“Agent” means each of Administrative Agent, Collateral Agent and the Lead
Arranger.
“Aggregate Amounts Due” has the meaning set forth in Section 2.16.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Payments” has the meaning set forth in Section 7.02.
“Agreement” means this Credit and Guaranty Agreement, dated as of January 3,
2017, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means, collectively, all laws, rules, and regulations of
any jurisdiction applicable to the Borrowers or its Subsidiaries from time to
time concerning or relating to bribery or corruption (including, the FCPA).
“Anti-Terrorism Laws” has the meaning set forth in Section 4.26.
“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the First
Lien Net Leverage Ratio as of the last day of such Fiscal Year is greater than
3.00:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 3.00:1.00 but greater than 2.50:1.00
and (c) 0% if the First Lien Net Leverage Ratio as of the last day of such
Fiscal Year is equal to or less than 2.50:1.00.
“Applicable Period” has the meaning set forth in the definition of Applicable
Margin.
“Applicable Margin” means a percentage per annum equal to: (a) from and after
the Sixth Amendment Effective Date, until delivery of the financial statements
and the related Compliance Certificate for the Fiscal Quarter ended March 31,
2021 pursuant to Section 5.01(b) and Section 5.01(d), (i) with respect to
Initial Term Loans, (A) in the case of LIBOR Rate Loans, 5.006.50% per annum and
(B) in the case of Base Rate Loans, 4.005.50% per annum;, and (iib) with respect
to Revolving Loans, Swing Line Loans (which are to be maintained solely as Base
Rate Loans), unused Revolving Commitments and Letter of Credit fees,: (A) forin
the case of LIBOR Rate Loans and Letter of Credit fees, 5.006.50% per annum, (B)
forin the case of Base Rate Loans, 4.005.50% per annum and (C) for unused
commitmentRevolving Commitments fees, 0.50%. and (iii) thereafter, the
percentages per annum set forth in the table below, based upon the Total Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.01(d):




4
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Pricing Level
Total Net Leverage Ratio
For LIBOR Rate Loans and Letter of Credit Fees
For Base Rate Loans
Unused Revolving Commitments
1
Greater than or equal to 5.50: 1.00
6.50%
5.50%
0.50%
2
Less than 5.50.00:1.00, but greater than or equal to 5.00:1.00
6.00%
5.00%
0.50%
3
Less than 5.00: 1.00, but greater than or equal to 4.50:1.00
5.50%
4.50%
0.50%
4
Less than 4.50: 1.00
5.00%
4.00%
0.50%
 
 
 
 
 



Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(d); provided that the Applicable Margin set forth in “Pricing Level
1” shall apply if (I) a Compliance Certificate is not delivered within the time
frame set forth in Section 5.01(d), commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the delivery of such Compliance Certificate (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply), (II) the Borrower does not maintain a Corporate Ratings
of at least B- (stable outlook) and B3 (stable outlook) from S&P and Moody’s,
respectively, commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
such ratings condition is satisfied or (III) an Event of Default shall have
occurred and be continuing commencing with the first Business Day immediately
following such date and shall continue to apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).
In the event that the certified calculation of the Total Net Leverage Ratio
previously delivered pursuant to the preceding paragraph was inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then, (i) the Borrower shall as soon
as practicable deliver to the Administrative Agent the correct certified
calculation of the First Lien Net Leverage Ratio for such Applicable Period,
(ii) the Applicable Margin shall be determined as if Level 1 were applicable for
such Applicable Period, (iii) the Borrower shall, within ten (10) Business Days
of written demand thereof by the Administrative Agent, pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement, and (iv)
notwithstanding Section 8.01(a) to the contrary, no Default or Event of Default
shall be deemed to have occurred due to failure to pay additional interest
pursuant to this paragraph upon payment of any such additional interest in
accordance with this paragraph.


5
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Notwithstanding the foregoing, (w) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Loans or Swing Line Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (x) the Applicable Margin in respect of any Class
of Incremental Term Loans shall be the applicable percentages per annum set
forth in the relevant Incremental Amendment, (y) the Applicable Margin in
respect of any Class of Refinancing Revolving Credit Commitments, any Class of
Refinancing Revolving Loans or any Class of Refinancing Term Loans shall be the
applicable percentages per annum set forth in the relevant Refinancing Amendment
and (z) in the case of the Term Loans and any Class of Incremental Term Loans,
the Applicable Margin shall be increased as, and to the extent, necessary to
comply with the provisions of Sections 2.24, 6.01(u), 6.01(w) and 6.01(x).
“Applicable Reserve Requirement” means, for any Interest Period, for any LIBOR
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class of Loans, (b) with respect to Letters of Credit, (i)
the relevant Issuing Banks and (ii) the Revolving Credit Lenders and (c) with
respect to Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing
Line Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit
Lenders.
“Approved Bank Card Systems” means Visa, MasterCard, American Express and
Discover.
“Approved Processor Agreement” means a Processor Agreement which is subject to a
Processor Consent Agreement.
“Asset Sale” means a sale, lease or sub‑lease (as lessor or sub-lessor), sale
and leaseback transaction, assignment, conveyance, transfer, exclusive license
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Credit
Party’s or any of its Restricted Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
of any Credit Party, other than, solely in the case of Sections 2.13(a) and
6.09, (i) inventory (or other assets) sold, licensed (on a non‑exclusive basis)
or leased in the ordinary course of business, (ii) equipment or other assets
sold, replaced, abandoned, leased or otherwise disposed of that are obsolete,
worn‑out or are no longer used or useful in the business of the Credit Parties
or any of their Subsidiaries, (iii) dispositions, by means of


6
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





trade‑in, of equipment used in the ordinary course of business, so long as such
equipment is replaced, substantially concurrently, by like‑kind equipment, (iv)
the use, transfer or other disposition of Cash and Cash Equivalents in a manner
that is not prohibited by the terms of this Agreement or any other Credit
Document, (v) licensing, on a non‑exclusive basis, of patents, trademarks,
copyrights and other intellectual property rights in the ordinary course of
business, and (vi) the creation of a Permitted Lien under Section 6.02. For
purposes of clarification, “Asset Sale” shall include (x) the sale or other
disposition of any contracts, (y) any sale or other disposition of Merchant
Agreements and/or Merchant Accounts (or any rights thereto (including any rights
to any residual payment stream with respect thereto)) by any Credit Party or (z)
any sale or other disposition of Permitted ISO Loans (or any rights thereto
(including any rights to any payment stream with respect thereto)) or Permitted
Joint Venture Investments by any Credit Party.
“Asset Sale Reinvestment Amounts” has the meaning given to such term in
Section 2.13(a).
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
“Authorized Officer” means, as applied to any Person (other than a natural
person), any individual holding the position of chairman of the board (if an
officer), chief executive officer, president, vice president (or the equivalent
thereof), chief financial officer, treasurer, secretary or other officer
expressly authorized by a resolution or written consent (delivered to
Administrative Agent) to represent such Person in such capacity and such
Authorized Officer shall conclusively presume to have acted on behalf of such
Person.
“Auto‑Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(ii).
“Available Amount” means, on any date of determination (the “Reference Date”),
the sum of (without duplication):
(a)    [reserved];
(b)    Cumulative Retained Consolidated Excess Cash Flow Amount at such time;
plus
(c)    an amount determined on a cumulative basis equal to the net proceeds from
the issuance of, and any Cash contributed in respect of, Holdings’ (or any
direct or indirect parent of Holdings) or any Borrower’s Permitted Stock
Issuance after the Closing Date and, with respect to any Permitted Stock
Issuance of Holdings (or any direct or indirect parent of Holdings), which net
proceeds and Cash are in turn contributed to any Borrower in Cash in respect of
such Borrower’s common equity (other than (i) any Specified Equity
Contributions, (ii) Disqualified Capital Stock, (iii) any Permitted Stock
Issuances pursuant to the definitions of “Consolidated Capital Expenditures” and
“Permitted Joint Venture Investment”, Section 6.07(m) and Section 6.07(s) or
(iv) any amount previously applied for a purpose other than a Permitted
Available Amount Usage); plus
(d)    an amount equal to the Declined Proceeds to the extent not otherwise
applied to prepay the Subordinated Term Loans; minus


7
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(e)    the aggregate amount of (a) Investments made using the Available Amount
as set forth in Section 6.07(n), (b) Restricted Debt Payments made using the
Available Amount as set forth in Section 6.05(b)(iv) and (c) Restricted Payments
made using the Available Amount as set forth in Section 6.05(a)(xii), in each
case, during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date (each item
referred to in the immediately foregoing sub‑clauses  (a), (b), and (c), a
“Permitted Available Amount Usage”).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.).
“Bank Secrecy Act” has the meaning set forth in Section 4.26.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (iii) the Adjusted LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00% and (iv)(x) with respect to
Initial Term Loans only, 2.00% per annum and (y) with respect to the Revolving
Loan Facility only, 0.00% per annum. Any change in the Base Rate due to a change
in the Prime Rate, Adjusted LIBOR Rate or the Federal Funds Effective Rate,
shall be effective on the effective day of such change in the Prime Rate,
Adjusted LIBOR Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Bona Fide Debt Fund” means any bona fide debt fund or investment vehicle of any
Person described in clause (i) of the definition of “Disqualified Institution”
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business.
“Borrower Representative” means Priority Payment Systems Holdings, LLC in its
capacity as Borrower Representative pursuant to the provisions of Section 2.23.
“Borrower(s)” has the meaning set forth in the preamble hereto.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Borrowing ISO” has the meaning set forth in “Permitted ISO Loans”.


8
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York on which banking
institutions located in the State of New York are authorized or required by law
or other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for federal income tax purposes); provided, that any leases that were not
capital leases when entered into but are re‑characterized as capital leases due
to a change in GAAP after the Closing Date shall for all purposes of this
Agreement not be treated as “Capital Leases.”
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation), including partnership interests and membership
interests (however designated, whether voting or non‑voting), and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding any Indebtedness convertible into or
exchangeable for any of the foregoing.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account, in each case, determined in accordance with GAAP.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States government, in each case, maturing within one (1)
year after such date; (ii) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case, maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A‑1 from S&P or at least P‑1 from Moody’s (or, if at any time either S&P or
Moody’s are not rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (iii) commercial paper
maturing no more than one (1) year from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A‑1 from S&P or at
least P‑1 from Moody’s (or, if at any time either S&P or Moody’s are not rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency); (iv) certificates of deposit or bankers’ acceptances
maturing within one (1) year after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary federal


9
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





banking regulator), and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has, at the time of the acquisition thereof, the
highest rating obtainable from either S&P or Moody’s (or, if at any time either
S&P or Moody’s are not rating such funds, an equivalent rating from another
nationally recognized statistical rating agency); and (vi) fully collateralized
repurchase obligations with a term of not more than ninety (90) days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above.
“Cash Management Agreement” means any agreement between any Borrower or any
Restricted Subsidiary and any Cash Management Bank to provide Cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other Cash management arrangements.
“Cash Management Bank” means any Person that is a Lender or an Agent (or an
Affiliate of a Lender or an Agent) and any Person who was a Lender or an Agent
(or any Affiliate of a Lender or an Agent) at the time it entered into a Cash
Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement; provided that if such Person is (or was, at the time it
entered into a Cash Management Agreement) an Affiliate of a Lender or an Agent
(excluding, in each case, for the avoidance of doubt, SunTrust), such Person
shall deliver to Administrative Agent a letter agreement pursuant to which such
Person (i) appoints Collateral Agent as its agent under the applicable Credit
Documents and (ii) agrees to be bound by the provisions of Sections 9.03, 10.02
and 10.10 as if it were a Lender.
“Certificate Regarding Non‑Bank Status” means a certificate substantially in the
form of Exhibit F-1, F-2, F-3 or F-4, as applicable.
“CFC” means a controlled foreign corporation as defined in Section 957(a) of the
Internal Revenue Code.
“Change of Control” means, at any time, (a) the Permitted Holders shall cease to
own (directly or indirectly), or to have the power to vote or direct the voting
of, directly or indirectly, Capital Stock of Holdings representing more than 35%
of the voting power of the total outstanding Capital Stock of Holdings;
(b)    any Person or “group” (within the meaning of Rules 13(d) and 14(d) under
the Exchange Act), other than one (1) or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (b), such Person or group shall be
deemed to have “beneficial ownership” of all securities that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Capital Stock of
Holdings representing more than the total Capital Stock of Holdings then held by
the Permitted Holders (collectively);
(c)    Holdings shall cease to beneficially own, directly or indirectly, 100% on
a fully diluted basis of the economic and voting interests in the Capital Stock
of each Borrower, except as otherwise provided in Section 6.09; or
(d)    “change of control” (or similar event) shall occur in any document
pertaining to the Subordinated Credit Agreement, any Incremental Equivalent
Debt, any Permitted Pari Passu Secured


10
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Refinancing Debt, any Indebtedness incurred pursuant to Section 6.01(u) and (x)
or, in each case, any Permitted Refinancing thereof and, in each case, is in an
aggregate outstanding principal amount in excess of $15,000,000.
“Class” means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “tax fungibility”)) and (ii) with respect to
Lenders, those of such Lenders that have Commitments or Loans of a particular
Class of Loans or Commitments.
“Closing Date” means January 3, 2017.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G‑1.
“Closing Date Subordination Agreement” means that certain Subordination
Agreement, dated as of January 3, 2017, among, SunTrust Bank, as Senior Agent,
each of the other senior representatives from time to time party thereto,
Goldman Sachs Specialty Lending Group, L.P., as Subordinated Creditors’ Agent
the Borrowers, Holdings and each other Guarantor from time to time party
thereto.
“Closing Fee” has the meaning set forth in Section 2.10(e).
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Closing Date Subordination Agreement, Subordination Agreements, the TCP
Subordination Agreement, the control agreements in respect of Controlled
Accounts, if any, and all other instruments, supplements, joinders, documents
and agreements delivered by any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.
“Collateral Questionnaire” means a certificate in form and substance reasonably
satisfactory to Collateral Agent that provides information with respect to the
personal, real or mixed property of each Credit Party.
“Commitment” means, as the context requires, any Revolving Commitment or Term
Loan Commitment.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


11
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
HoldingsPRTH and its Restricted Subsidiaries (or, when reference is made to
another Person, for such other Person and its Subsidiaries) on a consolidated
basis equal to (i) the sum, without duplication, of the amounts for such period
of (a) Consolidated Net Income, plus, except with respect to clauses (n) and (r)
below, to the extent reducing (and not added back to or excluded from)
Consolidated Net Income, the sum of, without duplication:
(b) Consolidated Interest Expense,
plus (c) provisions for taxes based on income (including Permitted Tax
Payments),
plus (d) total depreciation expense,
plus (e) total amortization expense,
plus (f) other non-Cash items (including non-Cash charges, costs, expenses and
losses) reducing Consolidated Net Income (excluding any such non-Cash item to
the extent that it represents an accrual or reserve for potential Cash items in
any future period or amortization of a prepaid Cash item that was paid in a
prior period),
plus (g) any net loss from discontinued operations and any net after-tax loss on
disposal of discontinued operations,
plus (h) other accruals, payments and expenses (including legal fees, costs and
expenses), or any amortization thereof, related to the transactions contemplated
by this Agreement (including all Transaction Expenses), any Permitted
Acquisitions, Assets Sales, Investments, Restricted Payments, issuances of
Indebtedness or Capital Stock permitted under the Credit Documents or repayment
of debt, refinancing transactions or any amendments or other modifications of
any Indebtedness, in each case, to the extent such amounts are actually paid in
Cash during such period (including, for the avoidance of doubt, any such
transaction consummated on the Closing Date and any such transaction proposed or
undertaken but not completed),
plus (i) any reasonably documented restructuring and integration costs
reasonably attributable to the Purchase Agreement, any Permitted Acquisition,
any Investment or any Asset Sale permitted hereunder that are (i) related to the
closure, integration and/or consolidation of information technology or
facilities, employee termination or severance, or moving or relocating assets,
(ii) related to the discontinuance of any portion of operations acquired in a
Permitted Acquisition to the extent such discontinuance is initiated within six
(6) months of, and the costs thereof incurred no later than the first
anniversary of, the consummation of such Permitted Acquisition, or (iii)
otherwise approved by Administrative Agent in its sole discretion, in each case,
to the extent such amounts are actually paid in Cash during such period
(including, for the avoidance of doubt, any such transaction consummated on the
Closing Date and any such transaction proposed or undertaken but not completed);
provided that any adjustments or addbacks under this clause (i) together with
any adjustment or addback pursuant to clauseclauses (k), (m) and (r)(y) below in
any period of four consecutive Fiscal QuartersTest Period, shall not exceed
1510% of Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (i) and clauses (k), (m) and
(r)(y)),


12
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





plus (j)(i) non-Cash charges relating to employee benefit or other management
compensation plans of any direct or indirect parent of Holdings (solely to the
extent such non-Cash charges relate to plans of any direct or indirect parent of
Holdings for the benefit of members of the board of directors of Holdings (in
their capacity as such) or employees of Credit Parties and their Restricted
Subsidiaries), any other Credit Party or any of its Restricted Subsidiaries or
(ii) any non-Cash compensation charge and other non-Cash expenses or charges
arising from any grant, issuance or repricing of stock appreciation or similar
rights, stock, stock options, restricted stock or other equity based awards of
any direct or indirect parent of Holdings (to the extent such non-Cash charges
relate to plans of any direct or indirect parent of Holdings for the benefit of
members of the board of directors of Holdings (in their capacity as such) or
employees of Credit Parties and their Restricted Subsidiaries), any other Credit
Party or any of its Restricted Subsidiaries, in each case, excluding any
non-Cash charge to the extent that it represents an accrual of or reserve for
Cash expenses in any future period or amortization of a prepaid Cash expense
incurred in a prior period,
plus (k) any non-recurring or unusual costs, expenses or charges actually paid
in Cash during such period; provided that any adjustments or addbacks under this
clause (k), together with any adjustment or addback pursuant to clauseclauses
(i) above in any period of four consecutive Fiscal Quartersand (m) and (r)(y)
below, in any Test Period, shall not exceed 1510% of Consolidated Adjusted
EBITDA (determined before giving effect to such adjustments and addbacks
pursuant to this clause (k) and clauses (i), (m) and (r)(y)),
plus (l) [reserved],
plus (m) legal fees and expenses (excluding any judgments) actually paid in Cash
during such period in connection with litigation involving the Credit Parties
and their Restricted Subsidiaries,; provided that any adjustments or addbacks
under this clause (m), together with any adjustment or addback pursuant to
clauses (i) and (k) above and (r)(y) below, in any Test Period, shall not exceed
10% of Consolidated Adjusted EBITDA (determined before giving effect to such
adjustments and addbacks pursuant to this clause (m) and clauses (i), (k) and
(r)(y)),
plus (n) to the extent not already included in the Consolidated Net Income of
HoldingsPRTH and its Restricted Subsidiaries, any claim for business
interruption insurance for a loss occurring during such period to the extent (x)
the proceeds of such insurance are actually received during such period or (y)
the applicable insurance carrier has not denied coverage of such claim in
writing and such loss is in fact reimbursed within 365 days of the date of such
loss (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days),
plus (o) Cash expenses of HoldingsPRTH and/or its Restricted Subsidiaries
incurred during such period to the extent reimbursed in Cash by any Person
(other than HoldingsPRTH and/or any of its Restricted Subsidiaries or any
owners, directly or indirectly, of Capital Stock therein) during such period
pursuant to indemnification or other reimbursement provisions in favor of
HoldingsPRTH and/or any of its Restricted Subsidiaries in connection with any
Investment under Section 6.07, any Permitted Acquisition or any Asset Sale
permitted hereunder,
plus (p) [reserved],  


13
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





plus (q) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly-owned Restricted
Subsidiary, minus the amount of dividends or distributions that are paid in Cash
by such non-wholly-owned Restricted Subsidiary to such third party,
plus (r) (x) the amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies related to the Transactions
that are reasonably identifiable, factually supportable and reasonably
anticipated by the applicable Borrower in good faith to be realized within
twelve (12) months of the Closing Date (which will be added to Consolidated
Adjusted EBITDA as so projected until fully realized and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period) and (y) the amount of cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from or related to Permitted Acquisitions (including, for the avoidance of
doubt, acquisitions occurring prior to the Closing Date), Asset Sales,
divestitures, restructurings, cost savings initiatives and other similar
initiatives and actions that are projected by the applicable Borrower in good
faith to be reasonably anticipated to be realized within twelve (12) months of
the date of the consummation of such transaction or implementation of such
restructuring or initiative (which will be added to Consolidated Adjusted EBITDA
as so projected until fully realized and calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions, other operating
improvements and initiatives and synergies had been realized on the first day of
such period), in the case of the preceding clauses (x) and (y), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) any adjustments or addbacks under this clause (r)(y) in any
period of four consecutive Fiscal Quarters, together with any adjustment or
addback pursuant to clauses (i), (k) and (m) above, in any Test Period, shall
not exceed 2010% of Consolidated Adjusted EBITDA (determined before giving
effect to such adjustments and addbacks pursuant to this clause (r) and clauses
(i), (k) and (m), (B) no amounts shall be added to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated Adjusted EBITDA
(or any other components thereof), whether through a pro forma adjustment or
otherwise, with respect to such period and (C) such adjustments shall be
specified in detail in the relevant Compliance Certificate, financial statement
or other document provided to Administrative Agent or any Lender in connection
herewith,
plus (s) Cash receipts (or any netting arrangements resulting in reduced Cash
expenditures) not representing Consolidated Adjusted EBITDA or Consolidated Net
Income in any period to the extent non-Cash gains relating to such income were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to clause
(ii)(a) below for any previous period and not added back,
plus (t) non-Cash charges relating to straight rent in accordance with GAAP,
plus (u) earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with Permitted
Acquisitions and Investments, to the extent actually paid and expensed,
plus (v) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any Asset Sale permitted under this Agreement, to the extent
actually reimbursed, or, so long as the applicable insurance carrier has not
denied coverage of such expenses, charges or losses and that and only to the
extent that such amount is (A) not


14
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within such 365 days),
minus (ii) the sum, without duplication of the amounts for such period and to
the extent included in arriving at such Consolidated Net Income, of
(a) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash items that reduced Consolidated Adjusted
EBITDA in any prior period), plus
(b) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly-owned Restricted Subsidiary, plus
(c) any net gain from discontinued operations and any net after-tax gain on
disposal of discontinued operations, plus
(d) capitalized customer acquisition costs (excluding Permitted Acquisitions and
Permitted Joint Venture Investments), plus
(e) federal, state, local and foreign income tax credits and reimbursements
received by HoldingsPRTH or any of its Restricted Subsidiaries during such
period, plus
(f) all gains (whether Cash or non-Cash) resulting from the early termination or
extinguishment of Indebtedness, plus
(g) the excess of actual Cash rent paid over rent expense during such period due
to the use of straight line rent for GAAP purposes.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Adjusted EBITDA under this Agreement for any period
that includes any of the Fiscal Quarters ended December 31, 2015, March 31,
20162019, June 30, 2016 or2019, September 30, 20162019 or December 31, 2019,
Consolidated Adjusted EBITDA for such Fiscal Quarters shall be deemed to be
$10,464,584, $11,675,705, $12,462,266 and $13,463,88218,388,693.08,
$17,712,756.70, $18,045,503.16 and $17,939,673.98, respectively, in each case,
as may be subject to addbacks and adjustments (without duplication) pursuant to
clause (i)(r)(y) and Section 1.08(c) for the applicable Test Period. For the
avoidance of doubt, Consolidated Adjusted EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of HoldingsPRTH and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of Cash
flows of HoldingsPRTH and its Restricted Subsidiaries; provided that
“Consolidated Capital Expenditures” shall not include (i) any expenditures made
with Net Asset Sale Proceeds to the extent reinvested in accordance with
Section 2.13(a) (or, to the extent not required to be reinvested in accordance
with Section 2.13(a), to the


15
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





extent used to acquire, replace, repair or restore properties or assets used or
useful in the business of the Credit Parties) or Net Insurance/Condemnation
Proceeds to the extent reinvested in accordance with Section 2.13(b), (ii) the
purchase price of assets purchased in any Permitted Acquisition, (iii) any
expenditures made to the extent that they are financed with the proceeds of the
Permitted Stock Issuances, (iv) any expenditures made to the extent that they
are made by Holdings or any of its Restricted Subsidiaries to effect leasehold
improvements to any property leased by such Person as lessee, to the extent that
such expenses have been actually reimbursed in Cash by the landlord that is not
a Credit Party or an Affiliate of a Credit Party, (v) any expenditures to the
extent that they are actually paid for by a third party (excluding any Credit
Party or any Affiliate of a Credit Party) and for which no Credit Party has
provided or is required to provide or incur, directly or indirectly, any
consideration or monetary obligation to such third party or any other Person
(whether before, during or after such period), (vi) property, plant and
equipment taken in settlement of accounts in the ordinary course of business,
and (vii) the purchase price of equipment purchased during such period to the
extent the consideration paid therefor consists solely of any combination of (a)
used or surplus equipment traded in at the time of such purchase, and (b) the
proceeds of a concurrent sale of used or surplus equipment, in the case of
clauses (a) and (b), to the extent such trade‑in or sale is permitted by this
Agreement.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, but excluding (i) any Consolidated Interest
Expense paid in kind, (ii) the amortization of deferred financing costs and
(iii) any realized or unrealized gains or losses attributable to Interest Rate
Agreements.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of HoldingsPRTH and its Restricted Subsidiaries on a consolidated basis
that may properly be classified on a consolidated balance sheet of HoldingsPRTH
and its Restricted Subsidiaries as current assets in conformity with GAAP at
such date of determination, excluding Cash and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of HoldingsPRTH and its Restricted Subsidiaries on a
consolidated basis that may properly be classified on a consolidated balance
sheet of HoldingsPRTH and its Restricted Subsidiaries as current liabilities in
conformity with GAAP at such date of determination (including, for the avoidance
of doubt, settlement obligations), excluding the current portion of long term
debt.
“Consolidated Excess Cash Flow” means, for any Consolidated Excess Cash Flow
Period, an amount (if positive) determined for HoldingsPRTH and its Restricted
Subsidiaries on a consolidated basis equal to:
(a)    the sum, without duplication, of
(i)    Consolidated Adjusted EBITDA for such Consolidated Excess Cash Flow
Period (without giving effect to clause (i)(r) thereof); plus
(ii)    any extraordinary Cash gain excluded from the calculation of
Consolidated Net Income and/or Consolidated Adjusted EBITDA pursuant to the
respective definitions during such Consolidated Excess Cash Flow Period; plus
(iii)    any Cash income or Cash gain attributable to any Asset Sale outside of
the ordinary course of business that is permitted under Section 6.09 during such
Consolidated


16
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Excess Cash Flow Period to the extent not otherwise included in Consolidate
Adjusted EBITDA; plus
(iv)     without duplication of any amount described in clauses (a)(ii) and
(iii) above, any Cash gain or income excluded in calculating Consolidated Net
Income pursuant to the definition thereof; plus
(v)    the decrease, if any, in Consolidated Working Capital from the first day
to the last day of such Consolidated Excess Cash Flow Period, but excluding any
such decrease in Consolidated Working Capital arising from the acquisition or
disposition of any Person by HoldingsPRTH or any or its Restricted Subsidiaries;
plus
(vi)    to the extent that the amount of Cash (other than Cash proceeds from
long-term Indebtedness (other than revolving Indebtedness) and Cumulative
Retained Consolidated Excess Cash Flow Amount) utilized to make any Investment
or Permitted Acquisition that was deducted from Excess Cash Flow in a prior
period pursuant to clause (b)(ix) below during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall; plus
(vii)    Cash payments received during such period on account of any amounts
deducted in a previous period pursuant to clause (b)(xi) below; minus
(b)    the sum, without duplication, of:
(i)    the amount of any other Cash charge, loss or expenditure added back in
the calculation of Consolidated Adjusted EBITDA pursuant to the definition
thereof or excluded from the calculation of Consolidated Net Income in
accordance with the definition thereof, in each case, during such Consolidated
Excess Cash Flow Period and to the extent not financed with long-term
Indebtedness (other than revolving Indebtedness); plus
(ii)    to the extent not financed through the incurrence of long-term
Indebtedness (other than revolving Indebtedness) and such payments were not made
utilizing the Available Amount, the aggregate amount of all principal payments
of Indebtedness (in the case of any payments of loans under any revolving credit
facility, solely to the extent accompanied by a permanent reduction of the
commitments thereunder in a like amount) of HoldingsPRTH or its Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capital Leases, (B) the amount of any scheduled repayment of Initial Term Loans,
Extended Term Loans, Refinancing Term Loans and Incremental Term Loans made
pursuant to Section 2.11 and (C) any mandatory prepayment of Term Loans pursuant
to Section 2.13(a) or (b), in each case, to the extent required due to an Asset
Sale, casualty event or condemnation that resulted in an increase to
Consolidated Net Income and not in excess of such increase but excluding (X) all
other prepayments, purchases and buybacks of Term Loans by Holdings, any
Borrower or any Restricted Subsidiary (but excluding any repayments pursuant to
clause (B) above), (Y) all prepayments of Revolving Credit Loans, loans made
pursuant to an Extended Revolving Credit Commitment, Incremental Revolving


17
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Loans and Refinancing Revolving Loans and (Z) all other prepayments, purchases
and buybacks of Subordinated Term Loans byand any other Junior Financing by
PRTH, Holdings, any Borrower or any Restricted Subsidiary); plus
(iii)    Taxes (including any Permitted Tax Payments) paid or payable by
HoldingsPRTH and/or any Restricted Subsidiary in Cash with respect to such
Consolidated Excess Cash Flow Period; plus
(iv)    costs, fees and expenses (including premium, make-whole and penalty
payments) incurred in connection with the issuance or prepayment of any
Indebtedness (including any refinancing, except to the extent such costs, fees
and expenses are financed) to the extent permitted under this Agreement; plus
(v)    costs, fees and expenses incurred in connection with the issuance of
equity (including all classes of stock, options to purchase stock and stock
appreciation rights to management of a Credit Party), Investments, Asset Sales
or divestitures, in each case, to the extent permitted hereunder and paid in
Cash (except to the extent such costs, fees and expenses are financed with the
proceeds of such equity issuance or long-term Indebtedness (other than revolving
Indebtedness)); plus
(vi)    the increases, if any, in Consolidated Working Capital from the first
day to the last day of such Consolidated Excess Cash Flow Period, but excluding
any such increase in Consolidated Working Capital arising from acquisitions or
dispositions of any Person by HoldingsPRTH or any of its Restricted
Subsidiaries; plus
(vii)    Consolidated Capital Expenditures and acquisitions of intellectual
property made in Cash during such Consolidated Excess Cash Flow Period to the
extent such expenditures were not deducted in calculating Consolidated Adjusted
EBITDA for such period and such expenditures were not financed with long-term
indebtedness (other than revolving Indebtedness) and were not made utilizing
Available Amount; plus
(viii)     Consolidated Cash Interest Expense paid during such period to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness); plus
(ix)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration (the “Contract Consideration”) (x) required
to be paid in Cash by the Borrowers and thePRTH and its Restricted Subsidiaries
pursuant to binding contracts or executed letters of intent or (y) in an amount
not to exceed $5,000,000 in any Fiscal Year that has been budgeted and
identified to be consummated by the Borrowers, in each case, during such period
and relating to Permitted Acquisitions and Investments (other than Investments
made pursuant to Section 6.07(a), (b), (c), (d), (e), (i), (k), (m), (n), (p)
and (q)) to be consummated or made prior to the ECF Cutoff Date; provided, such
Permitted Acquisition and Investments shall not be financed with long-term
Indebtedness (other than revolving Indebtedness) or utilizing the Available
Amount; provided further, that the


18
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Borrower Representative shall have delivered a certificate to Administrative
Agent not later than the end of the Consolidated Excess Cash Flow Period for
which such Consolidated Excess Cash Flow is being calculated, signed by the
Borrower Representative, describing the proposed Permitted Acquisition or
Investment intended to be consummated on or before the ECF Cutoff Date and the
dollar amount to be excluded under this clause (b) and certifying that such
Investment and/or Permitted Acquisition was committed and/or budgeted and
identified to be consummated, in each case, prior to the ECF Cutoff Date; plus
(x)    without duplication of amounts deducted pursuant to clause (b)(ix) above
in prior Fiscal Years, the amount of Investments and Permitted Acquisitions made
in Cash during such period pursuant to Section 6.07 (other than Section 6.07(a),
(b), (c), (d), (i), (k), (m), (n) and (o)) to the extent such Investments and
Permitted Acquisitions were not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness) and were not made utilizing the
Available Amount; plus
(xi)    reimbursable or insured expenses incurred during such Fiscal Year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Adjusted EBITDA.
“Consolidated Excess Cash Flow Period” means each Fiscal Year commencing with
the Fiscal Year ending December 31, 2017.
“Consolidated First Lien Total Debt” means, as of any date of determination, an
amount equal to the Consolidated Total Debt of Holdings and its Restricted
Subsidiaries as of such date that, in each case, is then secured or purported to
be secured by Liens on property or assets of Holdings or any of its Restricted
Subsidiaries (including any secured Indebtedness incurred or assumed pursuant to
Section 6.01(u) or 6.01(x) but otherwise excluding Indebtedness secured by a
Lien ranking junior to or subordinated to the Liens securing the Initial Term
Loans).
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest including paid-in-kind amounts) of Holdings and its
Restricted Subsidiaries on a consolidated basis for such period, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
HoldingsPRTH and its Restricted Subsidiaries (or, when reference is made to
another Person, for such other Person and its Subsidiaries) on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) the sum of, without duplication, (a) the income
(or loss) of any Person (other than a Restricted Subsidiary) (x) in which any
other Person (other than a Credit Party) has a joint interest (including any
Permitted Joint Venture) or (y) that is an Unrestricted Subsidiary, except to
the extent of the amount of any dividends or other distributions actually paid
in Cash or Cash Equivalents (or to the extent subsequently converted into Cash
or Cash Equivalents) to Holdings or any ofPRTH and its Restricted Subsidiaries
by such Person during such period, plus (b) the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of HoldingsPRTH or
is merged into or consolidated with


19
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





HoldingsPRTH or any of its Restricted Subsidiaries or that Person’s assets are
acquired by HoldingsPRTH or any of its Restricted Subsidiaries (except to the
extent required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis in accordance with Section 1.08), plus (c) the income of any
Restricted Subsidiary of HoldingsPRTH (other than a Borrower or a Guarantor) to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, plus (d) any gains or losses, together with any
related provision for taxes on such gain (or loss), realized in connection with
any Asset Sales or other disposition or abandonment and any reserves relating
thereto, in each case, not in the ordinary course of business, plus (e) any net
unrealized gain (loss) (after any offset) resulting during such period from
obligations under any Interest Rate Agreement or other derivative instruments as
determined in accordance with GAAP and the application of Statement of Financial
Accounting Standards No. 133, plus (f) to the extent not included in clauses (a)
through (e) above, any net extraordinary gains or net extraordinary losses for
such period, plus (g) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income.
There shall be excluded from Consolidated Net Income for any period, the
purchase accounting effects of adjustments in component amounts required or
permitted by GAAP (including the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt line items thereof) and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings and the
Restricted Subsidiaries), as a result of the Transactions, any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or after the Closing Date, or the amortization or write-off of any amounts
thereof. For the avoidance of doubt, Consolidated Net Income shall be
calculated, including pro forma adjustments, in accordance with Section 1.08.
“Consolidated Total Assets” means, as of any date, the total property and assets
of Holdings and its Restricted Subsidiaries, determined in accordance with GAAP,
as set forth on the most recent consolidated balance sheet of Holdings delivered
pursuant to Section 5.01(b) or (c), as applicable (on a Pro Forma Basis after
giving effect to any Permitted Acquisitions or any Investments or dispositions
permitted hereunder or by the other Credit Documents) or, for the period prior
to the time any such balance sheet has been delivered pursuant to Section 5.01,
the pro forma balance sheet delivered pursuant to Section 3.01(h)(ii).
“Consolidated Total Debt” means, as at any date of determination, (i) the
aggregate principal amount of all Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP minus (ii) the aggregate amount of Unrestricted Cash of Holdings and
its Restricted Subsidiaries that is held in Controlled Accounts and included on
such balance sheet as of such date in an amount not to exceed $25,000,000.
“Consolidated Working Capital” means, as at any date of determination on a
consolidated basis, Consolidated Current Assets at such date of determination
minus Consolidated Current Liabilities at such date of determination.


20
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” has the meaning set forth in Section 7.02.
“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under Common Control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.
“Controlled Account” means a Deposit Account of a Credit Party which is subject
to the “control” (within the meaning of Section 9‑104 of the UCC) of Collateral
Agent, for the benefit of the Secured Parties, in accordance with the terms of
the Pledge and Security Agreement.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.
“Corporate Rating” means, as of any date of determination, the public corporate
rating or public corporate family rating as determined by either S&P or Moody’s,
respectively, of the Borrower Representative or Holdings, as applicable;
provided that, if either S&P or Moody’s shall change the basis on which ratings
are established by it, each reference to the Corporate Rating announced by S&P
or Moody’s shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
“Credit Date” means the date of a Credit Extension, which date must be a
Business Day.
“Credit Document” means, collectively, (i) this Agreement, (ii) the Notes, if
any, (iii) the Collateral Documents, (iv) the Fee Letter, (v) any Refinancing
Amendment, Incremental Amendment or Extension Amendment, (vi) each Letter of
Credit Application, (vii) any other document or instrument designated by the
Borrower Representative and Administrative Agent as a “Credit Document”, (viii)
any Acceptable Intercreditor Agreement and (ix) any other amendment or joinder
to this Agreement and all other instruments or agreements executed and delivered
by a Credit Party for the benefit of any Agent or any Lender in connection
herewith.
“Credit Extension” means, as the context may require, (i) the making of a Loan
or the conversion or continuation of a Loan as a LIBOR Rate Loan or (ii) the
issuance of any Letter of Credit, or the amendment, modification, renewal or
extension of any outstanding Letter of Credit, by an Issuing Bank.
“Credit Party” means each Borrower, Holdings and each other Guarantor.


21
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Cumulative Retained Consolidated Excess Cash Flow Amount” means, at any time,
an amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Consolidated
Excess Cash Flow for all Consolidated Excess Cash Flow Periods ending after the
Closing Date and prior to such date.
“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning set forth in Section 2.13(g).
“Default” means a condition or event that constitutes an Event of Default or
that, after notice or lapse of time or both, would constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
reasonably determined by Administrative Agent, (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of L/C Obligations or Swing Line Loans, which
refusal or failure is not cured within two (2) Business Days after the date of
such refusal or failure (unless such Lender’s refusal or failure to fund is
based on such Lender’s good faith determination that a condition precedent to
funding cannot be or has not been satisfied), (b) has notified the Borrower
Representative, Administrative Agent or any Issuing Bank or the Swing Line
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder (unless such Lender’s refusal or failure to fund is based on such
Lender’s good faith determination that a condition precedent to funding cannot
be or has not been satisfied) or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
Administrative Agent, to confirm in a manner reasonably satisfactory to
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Administrative
Agent and the Borrower Representative), or (d) has, or has a direct or indirect
parent company that has, after the date of this Agreement, (i) become the
subject of a (x) proceeding under any Debtor Relief Law or (y) a Bail-In Action,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Capital Stock in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon


22
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





delivery of written notice of such determination to the Borrower Representative,
the Issuing Banks, the Swing Line Lender and each Lender.
“Default Rate” means the applicable rate of interest payable pursuant to
Section 2.09.
“Delayed Draw Availability Period” means the period from and including the Third
Amendment Effective Date to and including the earlier of (x) the six month
anniversary of the Third Amendment Effective Date and (y) the date that the
Delayed Draw Term Commitments have been reduced to zero ($0.00) (after giving
effect to the incurrence of any Delayed Draw Term Loans on such date).
“Delayed Draw Funding Date” has the meaning set forth in Section 2.01(b).
“Delayed Draw Term Commitment” means, as to each Term Lender, its obligation to
make a Delayed Draw Term Loan to the Borrowers pursuant to Section 2.01(b) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name in Exhibit B of the Third Amendment under the caption “Delayed
Draw Incremental Term Loan Commitment”, as such amount may be adjusted from time
to time in accordance with this Agreement. The initial aggregate amount of the
Delayed Draw Term Commitments is $70,000,000.
“Delayed Draw Term Loans” means the term loans made by the Lenders on any
Delayed Draw Funding Date to the Borrowers pursuant to Section 2.01(b).
“Delayed Draw Ticking Fee” has the meaning provided in Section 2.10(g).
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Designated 2018 Fronting Lender” shall have the meaning specified in the Second
Amendment.
“Direct Competitor” means any Person primarily engaged in the business of
acquiring merchant accounts relating to credit and/or debit card transaction
processing and related services pursuant to an Approved Bank Card System. For
purposes of clarification (i) any finance company, fund or other similar entity
which merely has an economic interest in any such Person shall not be a Direct
Competitor and (ii) any Person who derives less than 10% of its revenue from the
business of acquiring such merchant accounts shall not be a Direct Competitor.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or any other Capital Stock into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for a
Permitted Stock Issuance), pursuant to a sinking fund obligation or otherwise
(except as a result of a customarily defined change of control or asset sale and
only so long as any rights of the holders thereof after such change of control
or asset sale shall be subject to the prior repayment in full of the Obligations
(other than (i) unasserted contingent indemnification or reimbursement
obligations not yet due and (ii) obligations under Cash Management Agreements or
obligations under Interest Rate Agreements) that are accrued and


23
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





payable, the cancellation, expiration, replacement, backstopping or Cash
Collateralization of all outstanding Letters of Credit reasonably satisfactory
to the applicable Issuing Banks and the termination of the Revolving
Commitments), (b) provides for scheduled payments of dividends in Cash, (c) is
redeemable at the option of the holder thereof (other than solely for a
Permitted Stock Issuance), in whole or in part, (d) is secured by any assets of
Holdings or its Subsidiaries or (e) is or becomes convertible into or
exchangeable for Indebtedness or any other Disqualified Capital Stock, in whole
or in part, in each case, on or prior to the date that is ninety‑one (91) days
after the Latest Maturity Date at the time of issuance.
“Disqualified Institutions” means those Persons that are (i) Direct Competitors
(other than Bona Fide Debt Funds) of any Borrower or its Subsidiaries that are
separately identified by name in writing by Holdings to the Lead Arranger prior
to the Closing Date (or to Administrative Agent after the Closing Date from time
to time), (ii) those banks, financial institutions and other Persons separately
identified by name by Holdings to the Lead Arranger in writing on or before
November 7, 2016 or (iii) in the case of clauses (i) or (ii), any of their
Affiliates (other than Bona Fide Debt Funds) that are identified in writing by
Holdings or the Borrower Representative to Administrative Agent or that are
clearly identifiable as Affiliates solely on the basis of such Affiliate’s legal
name; provided that (i) any such additional Disqualified Institutions shall not
apply retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Facilities and (ii) no Person shall
be a Disqualified Institution hereunder that is not also a “disqualified
institution” or similar designation under the Subordinated Credit Agreement
Documents.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Holding Company” means any Domestic Subsidiary, substantially all of
the assets of which consist of the Capital Stock or Capital Stock and
Indebtedness of one or more Foreign Subsidiaries that are CFCs and that is in
compliance with Section 6.15.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.
“DQ List” has the meaning set forth in Section 10.06(c)(iii).
“Dutch Auction” means a modified Dutch auction or other buy-back process with a
third party financial institution as auction agent to repurchase Term Loans of a
specific Class on a non-pro rata basis; provided that (A) such Dutch Auction
shall be offered to all Term Loan Lenders of such Class on a pro rata basis and
(B) such Dutch Auction is conducted pursuant to the procedures mutually
established by Administrative Agent and the Borrower Representative which are
consistent with Section 10.06.
“ECF Cutoff Date” means, with respect to any Consolidated Excess Cash Flow
Period, December 31 of the next succeeding Consolidated Excess Cash Flow Period.
“ECF Prepayment Amount” has the meaning set forth in Section 2.13(d).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this


24
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
“Eligible Assignee” means (i) if the assignment includes assignments of
Revolving Loans or Revolving Commitments, (a) any Revolving Credit Lender, or
any Affiliate (other than a natural person) of a Revolving Credit Lender, (b) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets or net worth in excess of $100,000,000, (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country and which has total assets or net worth in
excess of $100,000,000, provided that such bank is acting through a branch or
agency located in the United States, and (d) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets or net worth
in excess of $100,000,000, (ii) if the assignment includes assignments of Term
Loans, (a) any Lender, any Affiliate (other than a natural person) of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, (c) any Affiliated Lender
to the extent permitted by Section 10.06(i), and (d) Holdings and any Borrower
to the extent permitted by Section 10.06(c)(iv), and (iii) any other Person
(other than a natural Person) approved by Borrower Representative (so long as no
Event of Default has occurred and is continuing; such approval not to be
unreasonably withheld or delayed) and Administrative Agent); provided, in the
case of the foregoing clauses (i) and (ii), that (v) no consent of the Borrower
Representative shall be required during the continuance of an Event of Default,
(w) to the extent the consent of the Borrower Representative is required for any
assignment, such consent shall be deemed to have been given if the Borrower
Representative has not responded within ten (10) Business Days of a written
request for such consent, (x) “Eligible Assignee” shall not include at any time
any Disqualified Institutions (unless consented to in writing by the Borrower
Representative in its sole discretion), any Defaulting Lender, any natural
person and any of Holdings or any of its Subsidiaries (other than as permitted
pursuant to clause (ii)(d) above), (y) the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required in the
case of all assignments other than assignments made pursuant to foregoing
clauses (i)(a) or (ii)(a) and (z) the consent of the Swing Line Lender and the
Issuing Bank (such consent not to be unreasonably withheld or delayed) shall be
required for all assignments in respect of clause (i) above.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, any Credit Party, any of its Subsidiaries
or any of their respective ERISA Affiliates.


25
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Engagement Letter” means the engagement letter, dated as of November 7, 2016,
between Holdings, the Lead Arranger and Administrative Agent.
“Environmental Claim” means any investigation, written notice, written notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
written order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of any of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Credit Party or any of its Subsidiaries or any Real Estate Asset.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, including any
regulations promulgated thereunder.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under Common Control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Credit Party or
any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
any Credit Party or any such Subsidiary within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of such Credit
Party or such Subsidiary and with respect to liabilities arising after such
period for which such Credit Party or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty‑day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate


26
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





such plan in a distress termination described in Section 4041(c) of ERISA; (iv)
the withdrawal by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any Credit Party, any of its Subsidiaries or any of their respective Affiliates
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Sections 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by any Credit Party, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Sections 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Sections 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on any Credit Party, any
of its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” means each of the conditions or events set forth in
Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Accounts” means, collectively, (i) each Deposit Account that serves
solely as a designated payroll, withholding tax, insurance trust, escrow or
other fiduciary trust account maintained by a Credit Party so long as such
account holds, as applicable, only the funds necessary to pay the accrued
payroll, employee benefit, tax or insurance obligations of the Credit Parties or
funds required by any applicable law or any Contractual Obligations to be held
in trust or in escrow; (ii) each Deposit Account that holds Cash and Cash
Equivalents securing letters of credit or Interest Rate Agreements permitted
under Section 6.02(r) or 6.02(s); and (iii) any other Deposit Account that has
(and will continue to have) a maximum average monthly balance that does not
exceed $250,000 (provided that the aggregate amount of all funds in all such
accounts deemed Excluded Accounts by operation of this clause (iii) at any time
shall not exceed $1,000,000).
“Excluded Assets” has the meaning set forth in the Pledge and Security
Agreement.


27
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of Holdings or any other Guarantor, (b) any Unrestricted Subsidiary,
(c) any not-for-profit Subsidiaries, (d) any Foreign Subsidiary, any Domestic
Holding Company or any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or Domestic Holding Company, (e) any
Immaterial Subsidiary, (f) any captive insurance entity that is a Subsidiary,
(g) any Subsidiary that is prohibited by applicable law, rule or regulation or
by any Contractual Obligation existing on the Closing Date (or, if later, the
date such Subsidiary becomes a Restricted Subsidiary and not entered into in
contemplation of such Subsidiary becoming a Guarantor) from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guaranty (unless such consent,
approval, license or authorization has been received), (h) any Subsidiary where
Administrative Agent and the Borrower Representative reasonably agree that the
cost of providing such guaranty is excessive in relation to the value afforded
thereby and (i) any Subsidiary, the obtaining of a Guaranty with respect to
which would result in material adverse tax consequences as reasonably determined
by the Borrower Representative, in consultation with Administrative Agent.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Collateral Documents to secure, such Swap Obligation (or any guaranty
thereof) is or would otherwise have become illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failing for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Guarantor’s failing to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a “master agreement” governing more than one (1) swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.19, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19 and (d) any U.S. federal withholding Taxes imposed
under FATCA.


28
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Executive Order” has the meaning set forth in Section 4.26.
“Existing Credit Agreement” has the meaning in the recitals hereto.
“Existing L/C Issuer” means each bank which issued Existing Letters of Credit.
“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date described in Schedule 1.01.
“Existing Term Loan Tranche” has the meaning set forth in Section 2.26(a).
“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).
“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.26(b).
“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.26(c).
“Extending Term Lender” has the meaning set forth in Section 2.26(c).
“Extended Term Loans” has the meaning set forth in Section 2.26(a).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.26 and the applicable Extension Amendment.
“Extension Amendment” has the meaning set forth in Section 2.26(d).
“Extension Election” has the meaning set forth in Section 2.26(c).
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
“Facility” means a given Class of Term Loans or Revolving Commitments, as the
context may require.
“Fair Share” has the meaning set forth in Section 7.02.
“Fair Share Contribution Amount” has the meaning set forth in Section 7.02.
“Family Group” means, as to any particular Person, (i) such Person’s descendants
(whether natural or adopted), (ii) any trust solely for the benefit of such
Person and/or such Person’s descendants and (iii) any partnerships or limited
liability companies where the only partners or members are such Person and/or
such Person’s descendants.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any intergovernmental
agreement entered into


29
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





pursuant to the foregoing and applicable fiscal or regulatory legislation, rules
or official guidance implementing the foregoing.
“FCPA” has the meaning set forth in Section 4.24.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States (as determined in such manner as the Federal
Reserve Bank of New York shall set forth on its public website from time to
time), as so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for the day
for such transactions received by Administrative Agent from three (3) federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Letter” means the agency fee letter, dated as of November 7, 2016, between
Holdings and Administrative Agent.
“Fifth Amendment” means that Fifth Amendment to the Credit and Guaranty
Agreement, dated as of April 12, 2019, among the Borrowers, Holdings, the other
Guarantors party thereto, each Lender party thereto and the Administrative
Agent.
“Fifth Amendment Effective Date” has the meaning specified in the Fifth
Amendment.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year‑end adjustments and, with respect to unaudited financial
statements, the absence of footnotes.
“Financial Covenant” means the covenant set forth in Section 6.08(a)(i).
“Financial Plan” has the meaning set forth in Section 5.01(i).
“First Amendment” means that First Amendment to the Credit and Guaranty
Agreement, dated as of November 14, 2017, among the Borrowers, Holdings, the
other Guarantors party thereto, each Lender party thereto and the Administrative
Agent.
“First Amendment Effective Date” has the meaning specified in the First
Amendment.
“First Lien Net Leverage Ratio” means, at any date of determination, the ratio
of (i) the aggregate amount of Consolidated First Lien Total Debt as of such
date, to (ii) Consolidated Adjusted EBITDA for the most recently ended Test
Period.


“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any Acceptable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien (excluding any
Permitted Lien that is expressly subordinated to such Lien).


30
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------







“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Restricted Subsidiaries
ending on December 31 of each calendar year.
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.
“Foreign Official” means a Person acting in an official capacity for or on
behalf of any Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the Outstanding Amount of L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share or other applicable
share provided under this Agreement of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funding Guarantors” has the meaning set forth in Section 7.02.
“Funding Notice” means a funding notice substantially in the form of Exhibit
A‑1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government (including, NAIC and any
supra‑national bodies such as the European Union or the European Central Bank),
any court or any central bank, in each case, whether associated with a state of
the United States, the United States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.


31
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Grantor” has the meaning set forth in the Pledge and Security Agreement.
“Guaranteed Obligations” has the meaning set forth in Section 7.01.
“Guarantor” means Holdings, each of its Restricted Subsidiaries (other than a
Borrower) that executes a counterpart to this Agreement on the Closing Date or
becomes a Guarantor pursuant to Section 5.10 and each Borrower (other than with
respect to its direct Obligations as a primary obligor (as opposed to guarantor)
under the Credit Documents, any Secured Interest Rate Agreement and/or any Cash
Management Agreement).
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
does, may or could pose a hazard to, or cause an adverse effect on, the health
and safety of the owners, occupants or any Persons in the vicinity of any Real
Estate Asset or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, import, export,
transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and
any corrective action or response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Years
ended December 31, 2013, 2014, and 2015, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and Cash flows
for such Fiscal Year, (ii) for the interim period from January 1, 2016 to the
Closing Date, internally prepared, unaudited financial statements of Holdings
and its Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and Cash flows for each quarterly
period completed at least 45 days prior to the Closing Date (in the case of
clauses (i) and (ii), certified by the chief financial officer of Holdings that
they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their Cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year‑end adjustments and,
with respect to unaudited financial statements, the absence of footnotes).
“Holdings” has the meaning set forth in the preamble hereto.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“Immaterial Subsidiary” means any Restricted Subsidiary of Holdings (other than
a Borrower) that the Borrower Representative designates in writing to
Administrative Agent as an “Immaterial Subsidiary”;


32
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





provided, that, as of the date of the last financial statements required to be
delivered pursuant to Section 5.01(b) or Section 5.01(c), neither (a) the
Consolidated Total Assets attributable to such Restricted Subsidiary is in
excess of 5.0% of Consolidated Total Assets nor (b) the consolidated total
revenues attributable to such Restricted Subsidiary (after eliminating
intercompany obligations) is in excess of 5.0% of total revenues, in each case,
of Holdings and its Restricted Subsidiaries on a consolidated basis; provided,
further, that (i) neither the Consolidated Total Assets nor the consolidated
total revenues of all Immaterial Subsidiaries shall exceed 7.5% of Consolidated
Total Assets or 7.5% of consolidated total revenue, as the case may be, in each
case, of Holdings and its Restricted Subsidiaries on a consolidated basis; and
(ii) in each case, the Borrower Representative may designate and re-designate a
Subsidiary as an Immaterial Subsidiary at any time, so long as (other than with
respect to the immediately succeeding sentence) no Event of Default has occurred
and is continuing, subject to (1) such designation not being made in
contemplation of a sale or other disposition of such Subsidiary within the
immediately succeeding twelve-month period and (2) the limitations and
requirements set forth in this definition. If the Consolidated Total Assets or
consolidated total revenues of all Restricted Subsidiaries so designated by
Borrower Representative as “Immaterial Subsidiaries” shall at any time exceed
the limits set forth in the preceding sentence, then starting with the largest
Restricted Subsidiary that would not otherwise be an Excluded Subsidiary, a
number of Restricted Subsidiaries that are at such time designated as Immaterial
Subsidiaries shall automatically be deemed to no longer be Immaterial
Subsidiaries, and such Restricted Subsidiaries shall execute a Counterpart
Agreement and shall be subject to the requirements set forth in Sections 5.10,
5.11 and 5.13, until the threshold amounts in the preceding sentence are no
longer exceeded (as reasonably determined by the Borrower Representative), with
any Immaterial Subsidiaries at such time that are below such threshold amounts
still being designated as (and remaining as) Immaterial Subsidiaries.
“Increased‑Cost Lender” has the meaning set forth in Section 2.22.
“Incremental Amendment” has the meaning set forth in Section 2.24(f).
“Incremental Commitments” has the meaning set forth in Section 2.24(a).
“Incremental Equivalent Debt” has the meaning set forth in Section 2.24(h).
“Incremental Facility Closing Date” has the meaning set forth in
Section 2.24(b).
“Incremental Lenders” has the meaning set forth in Section 2.24(c).
“Incremental Loan” has the meaning set forth in Section 2.24(b).
“Incremental Loan Request” has the meaning set forth in Section 2.24(a).
“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.24(c).
“Incremental Revolving Loan” has the meaning set forth in Section 2.24(b).
“Incremental Term Commitments” has the meaning set forth in Section 2.24(a).
“Incremental Term Lender” has the meaning set forth in Section 2.24(c).
“Incremental Term Loan” has the meaning set forth in Section 2.24(b).
“Indebtedness” means, as applied to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all indebtedness


33
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (ii) that
portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP; (iii)
notes payable and drafts accepted representing extensions of credit whether or
not representing obligations for borrowed money; (iv) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and any current trade
accounts payable incurred in the ordinary course of business), which purchase
price is (a) due more than six (6) months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all indebtedness secured by any Lien on any property or asset
owned, held or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings)
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit issued (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co‑making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement, whether entered
into for hedging or speculative purposes and (xi) all obligations of such Person
in respect of Disqualified Capital Stock. For purposes of this definition, (A)
the amount of any Indebtedness represented by a guaranty or other similar
instrument shall be the lesser of the aggregate amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of such guaranty or
other similar instrument, (B) the amount of any Indebtedness described in clause
(v) above for which recourse is limited to certain property of such Person shall
be the lesser of the amount of the obligation and the fair market value of the
property securing such obligation, (C) the principal amount of the Indebtedness
under any Interest Rate Agreement at any time shall be equal to the Swap
Termination Value and (D) the amount of any Indebtedness issued at a discount to
the initial principal amount shall be calculated based on the initial stated
principal amount thereof without giving effect to any such discount.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.


34
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Indemnitee” has the meaning set forth in Section 10.03.
“Indemnitee Agent Party” has the meaning set forth in Section 9.06.
“Initial Revolving Credit Extension” means any Letters of Credit issued on the
Closing Date to backstop or replace letters of credit, bankers’ guarantees and
performance or similar bonds outstanding on the Closing Date (including deemed
issuances of Letters of Credit under this Agreement resulting from an Existing
L/C Issuer agreeing to become an L/C Issuer under this Agreement).
“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its Revolving Commitment set forth opposite such Revolving Credit Lender’s name
in Appendix A, as may be (i) amended to reflect each Assignment Agreement, (ii)
reduced pursuant to this Agreement and (iii) increased from time to time
pursuant to a Revolving Commitment Increase. The aggregate amount of Initial
Revolving Credit Commitments on the Closing Date is $25,000,000.
“Initial Term Loans” shall mean (a) prior to the 2018 Incremental Amendment
Effective Date and the making of the 2018 Incremental Term Loans pursuant to the
Second Amendment, an extension of term loans made by the Term Lenders to the
Borrowers pursuant to Section 2.01(a) on the Closing Date, (b) on and after the
2018 Incremental Amendment Effective Date and upon the making of the 2018
Incremental Term Loans pursuant to the Second Amendment, the term loans
referenced in the immediately preceding clause (a) and the 2018 Incremental Term
Loans made pursuant to, and as defined in, the Second Amendment, (c) on and
after the Third Amendment Effective Date and upon the making of the 2018-2
Incremental Term Loans pursuant to the Third Amendment, the term loans
referenced in the immediately preceding clauses (a) and (b) and the 2018-2
Incremental Term Loans made pursuant to, and as defined in, the Third Amendment
and (d) on after each Delayed Draw Funding Date, the term loans referenced in
the immediately preceding clauses (a), (b) and (c) and the Delayed Draw Term
Loans made on such Delayed Draw Funding Date pursuant to Section 2.01(b).
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each case, undertaken under U.S. federal, state or foreign law,
including the Bankruptcy Code.
“Interest Payment Date” means with respect to (i) any Base Rate Loan (including
a Swing Line Loan), (a) the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date, and
(b) the Maturity Date of the Facility under which such Loan was made; and (ii)
any LIBOR Rate Loan, (a) the last day of each Interest Period applicable to such
Loan, (b) in the case of Interest Periods longer than three months, the dates
that fall every three months after the beginning of such Interest Period, (c)
the Maturity Date of the Facility under which such Loan was made and (d) to the
extent necessary to create a fungible Class of Term Loans, on any Business Day
that any additional Term Loans are incurred.


35
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one‑, two‑, three‑ or six‑ months, as selected by Borrower
Representative in the applicable Funding Notice or Conversion/Continuation
Notice, or, with the consent of each Lender of such LIBOR Rate Loan,
twelve months or less than one month if requested by the Borrower Representative
in the applicable Funding Notice or Conversion/Continuation Notice, (i)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of the calendar month at the end of such Interest
Period; (c) no Interest Period with respect to any portion of any Loan shall
extend beyond the Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement, each of which is (i) for the purpose of hedging the
interest rate exposure associated with Borrowers’ and their Subsidiaries’
operations, (ii) unsecured except to the extent expressly permitted by Section
6.02 and (iii) not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Interpolated Rate” means, with respect to the LIBOR Rate for any LIBOR Rate
Loan or Base Rate Loan, the rate which results from interpolating on a linear
basis between: (a) the applicable Screen Rate for the longest period for which a
Screen Rate is available for such Loan of such Type in the applicable currency,
which period is less than the Interest Period of such Loan; and (b) the
applicable Screen Rate for the shortest period for which a Screen Rate is
available for such Loan of such Type in the applicable currency, which period
exceeds the Interest Period of such Loan.
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Credit Party of, or of a beneficial interest in, any of the Securities of
any other Person; (ii) any direct or indirect redemption, retirement, purchase
or other acquisition for value, by any Credit Party from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Credit Party to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment, as of any date of determination,
shall be (A) the original cost of such Investment plus (B) the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write‑ups, write‑downs or write‑offs with respect to such Investment as of
such date, minus (C) the amount (except in the case of any such amounts which
increase


36
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the Available Amount pursuant to the definition thereof), as of such date, of
any portion of such Investment repaid to the investor in Cash as a payment of
principal or a return of capital, as the case may be; provided that the
aggregate amount of such payment of principal or a return of capital shall not
exceed the original amount of such Investment.
“IPO” means the first underwritten public offering (other than a public offering
pursuant to a registration statement on Form S-8) by Holdings (or by its direct
or indirect parent company) of Capital Stock in Holdings (or in its direct or
indirect parent company, as the case may be) after the Closing Date pursuant to
a registration statement filed with the SEC in accordance with the Securities
Act.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means (i) SunTrustTruist (acting through one or more of its
branches, or any Affiliate thereof) in its capacity as an issuer of Letters of
Credit hereunder, (ii) the Existing L/C Issuer, (iii) any other Lender that is
approved by the Borrower Representative and Administrative Agent to issue
Letters of Credit and becomes an Issuing Bank in accordance with Section 2.03(k)
or 10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder and (iv) any of their respective successors in their capacity as
issuer of Letters of Credit hereunder; provided such Lender consents to issuing
any such Letter of Credit. The term “Issuing Bank” means the applicable issuer
of the relevant Letters of Credit as the context may require.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower Representative (or any Restricted
Subsidiary) or in favor of such Issuing Bank and relating to such Letter of
Credit.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Junior Financing” means (x) Junior Lien Indebtedness, (y) any unsecured
Indebtedness of Holdings or any of its Restricted Subsidiaries and (z)
Subordinated Indebtedness.
“Junior Lien Indebtedness” means any Indebtedness secured by the Collateral on a
basis junior to the Loans.
“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Credit Commitment, any Incremental Term Loans, any Refinancing Term Loans or any
Refinancing Revolving Credit Commitments, in each case, as extended in
accordance with this Agreement from time to time.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.


37
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Request” means a notice from the Borrower Representative to the applicable
Issuing Bank in accordance with the terms of Section 2.03(b) or substantially in
the form of Exhibit A-4.
“LCT Election” has the meaning set forth in Section 1.08 hereto.
“LCT Test Date” has the meaning set forth in Section 1.08 hereto.
“Lead Arranger” means SunTrust Robinson Humphrey, Inc. in its capacity as lead
arranger and book runner in connection with this Agreement.
“Lender” means (a) each financial institution listed on the signature pages
hereto as a Lender, (b) any other Person that becomes a party hereto pursuant to
an Assignment Agreement and (c) any Additional Lender. Unless the context
clearly indicates otherwise, the term “Lenders” shall include the Swing Line
Lender.
“Lender Counterparty” means any Person that is Administrative Agent, Collateral
Agent or a Lender or an Affiliate of any of the foregoing (or was Administrative
Agent, Collateral Agent or a Lender or an Affiliate of any of the foregoing at
the time it entered into such Secured Interest Rate Agreement), in its capacity
as a party to such Secured Interest Rate Agreement and that is designated a
“Lender Counterparty” with respect to such Secured Interest Rate Agreement in a
writing from the Borrower Representative to Administrative Agent; provided that
if such Person is not a Lender or an Agent, such Person shall deliver to
Administrative Agent a letter agreement pursuant to which such Person
(i) appoints Administrative Agent and Collateral Agent, as applicable, as its
agent under the applicable Credit Documents and (ii) agrees to be bound by the
provisions of Sections 10.02, 10.03 10.10, 10.14, 10.15 and 10.16 and Section 9
as if it were a Lender.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant Issuing Bank.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Latest Maturity Date then in effect for the Participating
Revolving Credit Commitments (taking into account


38
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the Maturity Date of any conditional Participating Revolving Credit Commitment
(or, if such day is not a Business Day, the immediately preceding Business
Day)).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 (as may be adjusted pursuant to Section 2.24(e)(ii)(C))) and (b) the
aggregate amount of the Participating Revolving Credit Commitments. The Letter
of Credit Sublimit is part of, and not in addition to, the Participating
Revolving Credit Commitments.
“LIBOR Rate” means:
(a)    for any Interest Period with respect to a LIBOR Rate Loan:
(i)    the rate per annum determined by Administrative Agent to be the
applicable Screen Rate;
(ii)    if no Screen Rate is available for the Interest Period of the requested
LIBOR Rate Loan, the rate per annum determined by Administrative Agent to be the
Interpolated Screen Rate for such LIBOR Rate Loan; and
(iii)    if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the rate at which Administrative Agent
could borrow funds in Dollars in the London interbank market at approximately
11:00 a.m. (London time), two (2) Business Days prior to the first day of such
Interest Period in the London interbank market for delivery on the first day of
such Interest Period for the number of the days comprised therein and in an
amount comparable to its portion of the amount of such LIBOR Rate Borrowing to
be outstanding during such Interest Period or, if different, the date on which
quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in Dollars for delivery on the first
day of such Interest Period.
(b)    for any interest calculation with respect to a Base Rate Loan on any
date:
(i)    the rate per annum determined by Administrative Agent to be the Screen
Rate for LIBOR Rate Loans for an Interest Period of one month;
(ii)    if no Screen Rate is available for the Interest Period specified in
clause (a) above, the rate per annum determined by Administrative Agent to be
the Interpolated Screen Rate for LIBOR Rate Loans for an Interest Period of one
month; and
(iii)    if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the rate at which Administrative Agent
could borrow funds in Dollars in the London interbank market at approximately
11:00 a.m. (London time), two (2) Business Days prior to the first day of such
Interest Period in the London interbank market, as applicable, for delivery on
the first day of such Interest Period for one month and in an amount comparable
to its portion of the amount of such Base Rate Borrowing to be outstanding
during such Interest Period;


39
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





in the case of each of clauses (i) and (ii) above, determined at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period; provided that if the Screen Rate or the Interpolated Screen
Rate is less than zero, then the Screen Rate or the Interpolated Screen Rate, as
applicable, shall be deemed to be zero.  Each determination by Administrative
Agent of the Eurocurrency Rate shall be conclusive and binding for all purposes
absent manifest error.
“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.
“Lien” means any lien, mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, right of set‑off, charge or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any Capital Lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.
“Limited Condition Transaction” means any Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third party financing.
“Loan” means, as the context requires, a Term Loan, a Revolving Loan and/or a
Swing Line Loan.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“MasterCard” means MasterCard International, Incorporated and its Subsidiaries.
“Material Adverse Effect” means any event, change or condition, that
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on and/or material adverse developments with
respect to (i) the business operations, properties, assets, or financial
condition of Holdings and its Restricted Subsidiaries taken as a whole; (ii) the
ability of any Credit Party to fully and timely perform its Obligations under
any Credit Document; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent, any Lender or any other Secured Party under any Credit
Document.
“Material Contract” means, (i) each contract or agreement of any Credit Party as
to which the breach, non-performance, cancellation or failure to renew by any
party thereto would reasonably be expected to cause or result in a Material
Adverse Effect and (ii) any other contract (including any Merchant Agreement or
any Processor Agreement) that generated ten percent (10%) or more of the total
Recurring Net Revenue generated during the most recent twelve-fiscal month
period required to be reported under Section 5.01.
“Maturity Date” (i) with respect to the Initial Term Loans, the sixth
anniversary of the Closing Date; (ii) with respect to the Initial Revolving
Credit Commitments, the fifth anniversary of the Closing Date; (iii) with
respect to any Class of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date as specified in the applicable Extension
Amendment, (iv) with respect to any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Loans,
the final maturity date as specified in the applicable Incremental Amendment;
provided that, in each case, if such day is not a Business Day, the Maturity
Date shall be the Business Day immediately succeeding such day.
“Merchant” has the meaning set forth in the definition of “Merchant Agreement”.


40
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Merchant Account” means an account which is the subject of a Merchant Agreement
and which generates Recurring Net Revenue.
“Merchant Agreement” means an agreement, by and among the applicable Sponsor
Bank, (to the extent applicable) a Borrower or a Restricted Subsidiary, (to the
extent applicable) the applicable Processor, and the applicable merchant (the
“Merchant”), which provides for credit card and/or debit card transaction
processing and related services pursuant to one or more Approved Bank Card
Systems (including services relating to the authorization, transaction capture,
settlement, chargeback handling and transaction processing of credit card and
debit card transactions).
“Modified Amortization Percentage” means, at any time, with respect to any
Delayed Draw Term Loans and Term Loan Increases that will constitute, and be
added to, the Initial Term Loans, a percentage equal to the fraction, the
numerator of which is the amount of the scheduled amortization payment required
to be made on the next scheduled amortization repayment date pursuant to Section
2.11(a)(i) and the denominator of which is the aggregate principal amount of
Initial Term Loans that is outstanding at such time (without giving effect to
the incurrence of Delayed Draw Term Loans and/or Term Loan Increase to be made
at such time, but, for the avoidance of doubt, to include any Delayed Draw Term
Loans and Term Loan Increases incurred prior to such time).
“Moody’s” means Moody’s Investor Services, Inc.
“Mortgage” means a fee mortgage, deed of trust, deed to secure debt or similar
security instruments in form and substance reasonably satisfactory to Collateral
Agent.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners or any other
similar organization.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Restricted Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate with
comparison to and variances from the immediately preceding period and budget.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Holdings, any Borrower or any Restricted
Subsidiary from such Asset Sale, (including any Cash received by way of
earn-outs and other deferred payments pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) (net of purchase
price adjustments reasonably expected to be payable in connection therewith,
provided that upon final calculation of such purchase price adjustments, all
netted amounts not actually paid to the purchaser of the underlying assets shall
be considered Net Asset Sale Proceeds), minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale to the extent paid or payable to
non‑Affiliates and, to the extent permitted by Section 6.12, Affiliates,
including (a) taxes paid or payable by the seller as a result of any gain
recognized in connection with such Asset Sale,


41
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





including any transfer, documentary, income, gains or other taxes payable by the
seller in connection therewith, (b) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the Capital Stock or assets in question (so
long as such Lien was permitted to encumber such properties under the Credit
Documents at the time of such sale), that is required to be repaid under the
terms thereof as a result of such Asset Sale and that is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties and other than any Indebtedness, or any refinancing of such
Indebtedness that is secured by a Lien that ranks pari passu with or junior to
the Liens securing the Initial Term Loans), (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by any Credit Party or any of its Restricted Subsidiaries
in connection with such Asset Sale; provided that upon release of any such
reserve (other than a release from a reserve to make any such indemnification
payments), the amount released shall be considered Net Asset Sale Proceeds, and
(d) reasonable brokerage fees, accountants’ fees, investment banking fees, legal
fees, costs and expenses, survey costs, title insurance premiums and other
customary fees actually incurred and paid by a Credit Party in connection with
such Asset Sale.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings, any Borrower or any Restricted
Subsidiary (a) under any casualty insurance policies in respect of any covered
loss thereunder, or (b) as a result of the taking of any assets of Holdings, any
Borrower or any Restricted Subsidiary by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by any Credit Party or any of its
Restricted Subsidiaries in connection with the adjustment or settlement of any
claims of such Credit Party or such Restricted Subsidiary in respect thereof
(including reasonable brokerage fees, accountants’ fees, investment booking
fees, legal fees, costs and expenses, survey costs, title insurance premiums and
other customary fees, costs and expenses payable to non‑Affiliates and, to the
extent permitted by Section 6.12, Affiliates that are actually incurred and paid
by a Credit Party in connection therewith), and (b) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in clause
(i)(b) of this definition, including taxes payable as a result thereof,
including any transfer, documentary, income, gains or other taxes payable by the
seller in connection therewith.
“Non-Consenting Lender” has the meaning set forth in Section 2.19(c).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non‑extension Notice Date” has the meaning set forth in Section 2.03(b)(ii).
“Non‑U.S. Lender” has the meaning set forth in Section 2.19(c).
“Note” means, as the context requires, a Term Loan Note, a Revolving Loan Note
or a Swing Line Note.
“Notice” means, as the context requires, a Funding Notice, Swing Line Loan
Notice, L/C Request and/or a Conversion/Continuation Notice.
“Notice of Intent to Cure” has the meaning set forth in Section 6.08(b).


42
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders (or any
of them), Cash Management Banks, and Lender Counterparties, under any Credit
Document, Secured Interest Rate Agreement and Cash Management Agreement entered
into with a Secured Party (including any Person with respect to a Secured
Interest Rate Agreement or Cash Management Agreement who was a Secured Party at
the time such Secured Interest Rate Agreement or Cash Management Agreement, as
applicable, was entered into), whether for principal, interest (including
interest, fees and expenses which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest, fees and expenses in the related bankruptcy proceeding), payments for
early termination of Interest Rate Agreements, fees, expenses, indemnification
or otherwise; provided that, notwithstanding anything to the contrary, the
Obligations shall exclude any Excluded Swap Obligations. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and of their respective Restricted Subsidiaries to the extent
they have obligations under the Credit Documents) include (a) the obligation
(including guaranty obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, premiums, Attorney
Costs, indemnities and other amounts payable by any Credit Party under any
Credit Document and (b) the obligation of any Credit Party to reimburse any
amount in respect of any of the foregoing that any Agent or Lender, in its sole
discretion, may elect to pay or advance on behalf of such Credit Party.
“Obligee Guarantor” has the meaning set forth in Section 7.07.
“OFAC” has the meaning set forth in the definition of “Sanctions”.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by‑laws (or
similar documents), (ii) with respect to any limited partnership, its
certificate of limited partnership and its partnership agreement (or similar
documents), (iii) with respect to any general partnership, its partnership
agreement (or similar documents), (iv) with respect to any limited liability
company, its articles of organization or certificate of formation and its
operating agreement (or similar documents), and (v) with respect to any other
form of entity, such other organizational documents required by local law or
customary under such jurisdiction to document the formation and governance
principles of such type of entity. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Other Applicable Indebtedness” has the meaning set forth in Section 2.13(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


43
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans
and Swing Line Loans on any date, the outstanding amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Loans (including any refinancing of outstanding Unreimbursed Amounts under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the outstanding amount thereof on
such date after giving effect to any related L/C Credit Extension occurring on
such date and any other changes thereto as of such date, including as a result
of any reimbursements of outstanding Unreimbursed Amounts under related Letters
of Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by Administrative Agent, an Issuing Bank,
or the Swing Line Lender, as applicable, in accordance with banking industry
rules on interbank compensation.
“Parent” means any entity that directly owns 100% of the Capital Stock of
Holdings.


“Participant” has the meaning set forth in Section 10.06(g).
“Participant Register” has the meaning set forth in Section 10.06(g).
“Participating Revolving Credit Commitments” means (1) the Initial Revolving
Credit Commitments (including any Extended Revolving Credit Commitments in
respect thereof) and (2) those additional Revolving Commitments (and both (x)
Revolving Commitment Increases to such Class and (y) Extended Revolving Credit
Commitments in respect thereof) established pursuant to a Refinancing Amendment
for which an election has been made to include such Commitments for purposes of
the issuance of Letters of Credit or the making of Swing Line Loans. At any time
at which there is more than one Class of Participating Revolving Credit
Commitments outstanding, the mechanics and arrangements with respect to the
allocation of Letters of Credit and Swing Line Loans among such Classes will be
subject to procedures agreed to by the Borrower Representative and
Administrative Agent.
“Participating Revolving Credit Lender” means any Lender holding a Participating
Revolving Credit Commitment.
“PATRIOT Act” has the meaning set forth in Section 4.26.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“PCH” has the meaning set forth in the preamble.


44
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Acquisition” means any transaction or series of related transactions
by any Borrower or their respective Restricted Subsidiaries for (a) the direct
or indirect acquisition of all or substantially all of the property of any
Person, or of any line of business or division of any Person; (b) the
acquisition of at least a majority (including by merger or consolidation) of the
Capital Stock (other than director qualifying shares) of any Person that becomes
a Restricted Subsidiary of any Borrower after giving effect to such transaction;
or (c) a merger or consolidation or any other combination with any Person (so
long as a Credit Party, to the extent such Credit Party is a party to such
transaction, is the surviving entity); provided that each of the following
conditions shall be met or waived by the Requisite Lenders:
(i)
before and after giving Pro Forma Effect to the consummation of such
acquisition, no Default or Event of Default exists;

(ii)
at the time the definitive documentation for such Permitted Acquisition (other
than Permitted Acquisitions of Merchant Accounts) is executed and at the time
such Permitted Acquisition (other than Permitted Acquisitions of Merchant
Accounts) is consummated (regardless of whether such Permitted Acquisition is a
Limited Condition Transaction) before and immediately after giving effect to
such transaction and to the incurrence of any Indebtedness in connection
therewith, Holdings shall be in compliance with the Financial Covenant as ofthe
Total Net Leverage Ratio for the most recentrecently ended Test Period shall be
less than 3.50:1.00 (assuming that such transaction and all other Permitted
Acquisitions consummated since the first day of the relevant Test Period ending
on or prior to the date of such transaction, had occurred on the first day of
such relevant Test Period);

(iii)
the business to be acquired has positive Consolidated Adjusted EBITDA
(calculated on a Pro Forma Basis) for the most recent 12-month period for which
financial statements are available (the “Positive EBITDA Condition”); provided
that the Positive EBITDA Condition shall not apply if either (x) the Total Net
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
Permitted Acquisition and any incurrence of Indebtedness in connection
therewith, does not exceed 4.53.50:1.00 for the most recently ended Test Period
or (y) the aggregate Cash consideration (excluding such portion of the purchase
price consisting of Capital Stock of Holdings (or any direct or indirect parent
of Holdings) or contingent earn-out obligations) for all such Permitted
Acquisitions that do not satisfy the Positive EBITDA Condition shall not exceed
the greater of (1) $20,000,000 and (2) 25% of Consolidated Adjusted EBITDA
determined at the time of the consummation of such Permitted Acquisition
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period;



45
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(iv)
such acquisition is consensual (not “hostile”) and has been approved by the
board of directors (or equivalent governing body) of the Person to be acquired;

(v)
no later than three (3) Business Days prior to the proposed closing date of such
acquisition the Borrower Representative, (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, and (B) in respect of any
Permitted Acquisition involving aggregate Cash consideration (excluding such
portion of the purchase price consisting of Capital Stock of Holdings (or any
direct or indirect parent of Holdings) or contingent earn-out obligations) in
excess of the greater of (1) $5,000,000 and (2) 7% of Consolidated Adjusted
EBITDA (calculated on a Pro Forma Basis) for the most recently ended Test
Period, shall have delivered to, or made available for inspection by, the
Administrative Agent substantially complete Permitted Acquisition Diligence
Information;

(vi)
any such newly created or directly acquired Restricted Subsidiary (or assets
acquired by a Borrower or any Restricted Subsidiary) shall either (y) to the
extent required by Section 5.10, become a Credit Party (or Collateral) and
comply with the requirements of Section 5.10 or (z) if such Restricted
Subsidiary does not become a Credit Party (or its assets do not become
Collateral) and comply with the requirements of Section 5.10, the aggregate
purchase price paid in connection with such purchase or acquisition and all
other such purchases or acquisitions described in this clause (z), together with
Investments pursuant to Section 6.07(d)(iii), shall not exceed the greater of
(1) $20,000,000 and (2) 50.0% of Consolidated Adjusted EBITDA determined at the
time of the consummation of such Permitted Acquisition (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period; and

(vii)
any such newly acquired Restricted Subsidiary’s line of business or property
shall comply with the requirements of Section 6.13.; and

(i)
Permitted Acquisitions of Merchant Accounts shall not exceed after the Sixth
Amendment Effective Date (i) $0.00 per annum if the Total Net Leverage Ratio as
of the most recently ended Test Period is greater than or equal to 5.00:1.00,
(ii) $5,000,000 during the term of this Agreement if the Total Net Leverage
Ratio as of the most recently ended Test Period is greater than or equal to
4.00:1.00, but less than 5.00:1.00, and (iii) $10,000,000 during the term of
this Agreement if the Total Net Leverage Ratio as of the most recently ended
Test Period is less than 4.00:1.00.

For purposes of greater certainty, (i) the purchase by any Credit Party of
portfolios of Merchant Accounts shall be included as an acquisition subject to
the requirements of the immediately preceding sentence and (ii) with respect to
any Limited Condition Transaction that the Borrowers intend to use the proceeds
of any Delayed Draw Term Loan to fund, (x) the conditions set forth in clauses
(i) (other than with respect to the condition that no Default or Event of
Default under Section 8.01(a), (f) or (g) has occurred


46
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





and is continuing which shall be tested on the date of consummation of such
Limited Condition Transaction) and (ii) shall be tested on the applicable LCT
Test Date pursuant to Section 1.08(f) and (y) with respect to clause (vi), the
extent that any security interest in any Collateral is not or cannot be provided
and/or perfected (if applicable) on the date of consummation of any Limited
Condition Transaction (other than (a) any security interest in any Collateral
which may be perfected (if applicable) by (I) the filing of a financing
statement under the UCC or (II) the delivery to the Collateral Agent (or its
designee) of certificated equity interests with respect to certificated
securities (and related stock powers or other similar transfer instruments) and
(b) delivery of intellectual property security agreements to be filed in the
United States Patent and Trademark Office or the United States Copyright Office)
after your use of commercially reasonable efforts to do so without undue burden
or expense, then the perfection of a security interest in such Collateral shall
not constitute a condition precedent to the funding of the Delayed Draw Term
Loan, but instead shall be required to be delivered and/or perfected pursuant to
the arrangements and timing provisions set forth in Section 5.10 (or such later
date as may be reasonably agreed between the Administrative Agent and the
Borrowers).
“Permitted Acquisition Diligence Information” means, with respect to any
acquisition proposed by a Borrower or any Restricted Subsidiary, to the extent
applicable and available to such Borrower or such Restricted Subsidiary, all
material financial statements with respect to the Person or assets being
acquired, quality of earnings reports and such other financial information
reasonably requested to be delivered to Administrative Agent in connection with
such acquisition (except to the extent that any such information is (a) subject
to any confidentiality agreement, unless mutually agreeable arrangements can be
made to preserve such information as confidential, (b) classified or (c) subject
to any attorney-client privilege).
“Permitted Acquisition Documents” means with respect to any acquisition proposed
by a Borrower or any Restricted Subsidiary, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including exhibits and schedules thereto and any other material
document to be executed and delivered in connection with the foregoing and any
amendment, modification or supplement to any of the foregoing.
“Permitted Available Amount Usage” has the meaning set forth in the definition
of “Available Amount”.
“Permitted Holders” means, collectively, (i) Priority Investment Holdings, LLC,
(ii) TCP and any member of his Family Group, (iii) AESV Creditcard Consulting
LLC and (iv) RJH Consulting LLC, and, in each case, the Affiliates of any of the
foregoing and any funds or managed accounts advised or managed by any Person who
advises or manages, directly or indirectly, any of the foregoing or any of their
Affiliates.
“Permitted ISO Loans” means, collectively, all direct and indirect loans and
advances by any Credit Party (other than Holdings) to any third party reseller
engaged in the business of providing services relating to the authorization,
transaction capture, settlement, chargeback handling and transaction processing
of credit card and/or debit card transactions related to the payment industry or
otherwise (each such Person, a “Borrowing ISO”); provided, however, that (i) the
aggregate principal amount of all such loans and advances at any time
outstanding to all Borrowing ISOs shall not exceed the greater of (A) the
principal amount of $10,000,000 and (B) 15% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period for which financial
statements have been delivered to Administrative Agent pursuant to


47
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Section 5.01(b) (other than the fourth Fiscal Quarter) or (c), as applicable,
for the relevant Test Period, (ii) the aggregate amount of all such loans and
advances in favor of any one Borrowing ISO or group of affiliated Borrowing ISOs
shall not exceed the principal amount of $3,000,000 at any time outstanding,
(iii) no Default or Event of Default shall exist at the time of making any such
loan or advance or shall be caused by the making of any such loan or advance,
(iv) each such loan and advance shall be made in accordance with applicable
laws, (v) at the time of any initial loan or advance, each such loan and advance
shall be secured by a portion of the applicable Borrowing ISO’s assets, and (vi)
each such loan and advance shall contain terms and conditions consistent in all
material respects with the form attached as Exhibit J.
“Permitted Joint Venture” has the meaning set forth in the definition of
“Permitted Joint Venture Investment”. The Permitted Joint Ventures existing as
of the Closing Date are listed on Schedule 4.02.
“Permitted Joint Venture Investment” means any Investment by a Credit Party
(other than Holdings) in any Person which is a corporation or other entity duly
formed in accordance with the laws of its jurisdiction of organization and
engaged in a line of business permitted by Section 6.13 (including a Borrowing
ISO) (such Person, a “Permitted Joint Venture”); provided, however, that (i)
such Credit Party shall have granted to Collateral Agent, for the benefit of
Secured Parties, a First Priority perfected Lien on such Credit Party’s Capital
Stock in such Permitted Joint Venture, to the extent not expressly prohibited
under the Organizational Documents of such Permitted Joint Venture; (ii) such
Permitted Joint Venture shall be formed or organized and governed in a manner
that limits the exposure of the Credit Parties and their Subsidiaries (excluding
such Permitted Joint Venture) for the Indebtedness and liabilities (including
with respect to capital calls and contingent liabilities) of such Permitted
Joint Venture to the initial Investment of the Credit Parties (or any additional
Investments not in excess of the cap described in clause (iii) below) in such
Permitted Joint Venture, and no Credit Party or its Subsidiaries (excluding such
Permitted Joint Venture) shall incur or assume any Indebtedness in connection
with such Permitted Joint Venture Investment except for Indebtedness permitted
to be incurred under this Agreement; (iii) the aggregate amount of all
Investments made by the Credit Parties in all such Permitted Joint Ventures (x)
that are organized under the laws of the United States, any State thereof or the
District of Columbia shall not exceed $2,500,000 for any individual Permitted
Joint Venture or $5,000,000 in the aggregate for all Permitted Joint Ventures,
and (y) that are organized under the laws of any other jurisdiction, together
with any Investments made under Section 6.07(m), shall not exceed $5,000,000 in
the aggregate; provided, that, so long as no Event of Default has occurred and
is continuing at the time of such Investment, or would be caused thereby, the
Credit Parties may use proceeds of Permitted Stock Issuances to make Permitted
Joint Venture Investments without regard to the limits set forth in this clause
(iii); (iv) no Lien shall attach to the assets of any Credit Party or its
Subsidiaries (other than Liens on such Credit Party’s Capital Stock of such
Permitted Joint Venture in the nature of customary rights of first refusal,
tag‑along rights, drag‑along rights, buy‑sell arrangements, voting rights
agreements and other related arrangements, and excluding such Permitted Joint
Venture) as a result of such Credit Party’s ownership of, or relationship with,
any such Permitted Joint Venture; (v) no Event of Default shall exist at the
time of any Investment in any such Permitted Joint Venture, nor shall any Event
of Default be caused thereby; (vi) any such Investment in any such Permitted
Joint Venture shall not subject Agents or the Lenders to any regulatory or third
party approvals in connection with the exercise of their rights and remedies
under this Agreement or any other Credit Documents (other than approvals
applicable to the exercise of such rights and remedies with respect to (x) the
Credit Parties’ interests in such Permitted Joint Venture Investment, and (y)
Credit


48
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Parties prior to such Investment); and (vii) the board of directors (or similar
governing body) of such Permitted Joint Venture and any other required Persons
shall have approved such Permitted Joint Venture Investment. and (viii)
immediately before and after giving effect to such Investment, the Total Net
Leverage Ratio calculated on a Pro Forma Basis as of the end of most recently
ended Test Period is less than 3.50:1.00, and satisfaction of such test shall be
evidenced by a certificate from an Authorized Officer of the Borrower
Representative demonstrating such satisfaction calculated in reasonable detail.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
“Permitted Pari Passu Secured Refinancing Debt” has the meaning set forth in
Section 2.25(g)(i).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness
plus fees and expenses reasonably incurred (including original issue discount
and upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 6.01(j),
such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
6.01(j), at the time thereof, no Event of Default shall have occurred and be
continuing, (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Subordinated Indebtedness, then such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (e) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is secured by the Collateral and/or
subject to intercreditor arrangements for the benefit of the Lenders, such
modification, refinancing, refunding, renewal, replacement or extension is
either (1) unsecured or (2) secured and, if so secured, subject to intercreditor
arrangements on terms at least as favorable (including with respect to priority)
to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (f) any such modification, refinancing, renewal, replacement or
extension has the same primary obligor and the same guarantors as the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and (g) if such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is unsecured, such modification, refinancing, refunding,
renewal, replacement or extension is either unsecured or subject to Liens only
to the extent permitted by Section 6.02(x); provided that any such Permitted
Refinancing may be guaranteed by a Subsidiary other than the Guarantors or
secured by assets that are not Collateral, so long as such assets are
contemporaneously included


49
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





as Collateral and such Subsidiary becomes a Guarantor, in each case, pursuant to
the terms of this Agreement and the other Credit Documents. Any reference to a
Permitted Refinancing in this Agreement or any other Credit Document shall be
interpreted to mean (a) a Permitted Refinancing of the subject Indebtedness and
(b) any further refinancings constituting a Permitted Refinancing of the
Indebtedness resulting from a prior Permitted Refinancing.
“Permitted Stock Issuances” means any sale, transfer, issuance or other
disposition of any Capital Stock by Holdings (or any direct or indirect parent
of Holdings) or any Restricted Subsidiary in accordance with its Organizational
Documents, other than Disqualified Capital Stock, in each case, to the extent
not resulting in a Change of Control.
“Permitted Tax Payments” means, for so long as Holdings and its Subsidiaries are
and remain “pass‑through” entities for U.S. federal income tax purposes,
distributions made by any Restricted Subsidiary of Holdings to Holdings or any
other holder of such Restricted Subsidiary’s Capital Stock for further
distribution, in the case of distributions to Holdings, to the holders of
Holdings’ Capital Stock in an amount equal to or less than the estimated
federal, state or local tax liability of such holders arising solely as a result
of the income of Holdings or such Restricted Subsidiary allocable to such
holders which will be assumed to be paid at the highest effective marginal
statutory combined U.S. federal, state and local income tax rate applicable to
individuals resident in New York, New York; provided, in each case, that any
such distributions are made no earlier than ten (10) days prior to the deadline
for such holders to file their quarterly estimated income tax return with the
IRS or similar state or local agency; provided further that any distribution by
a Borrower with respect to the income of any Unrestricted Subsidiary for any
taxable period shall be limited to the amount actually distributed in Cash with
respect to such period by such Unrestricted Subsidiary to any Borrower or any
Restricted Subsidiary for the purpose of paying its share of such tax liability.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, Governmental
Authorities or other organizations or entities, whether or not legal entities.
“Plan” shall have the meaning set forth in Section 10.06(i)(iv).
“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, by and among the Credit Parties and Collateral Agent.
“PPSH” has the meaning set forth in the preamble hereto.
“[*]
“Priority Institutional” has the meaning set forth in the preamble hereto.
“PRTH” means Priority Technology Holdings, Inc.
“PSD Guarantee” means the guaranty by PPS of the obligations of PSD Partners,
LLC, a Delaware limited liability company, under the PSD Lease, in accordance
with that certain Guaranty, dated as of May 29, 2013, by PPS in favor of Dekka
Immobilien Investment GMBH (as the same is in effect on the Closing Date);
provided, that the PSD Lease is not amended or otherwise modified in a manner
that (x) increases


50
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the rent or other amounts to be paid thereunder, (y) extends the term of the
lease or (z) could otherwise be reasonably expected to be adverse to
Administrative Agent or the Lenders in any material respect.
“PSD Lease” means that certain Lease, dated as of May 29, 2013, between PSD
Partners, LLC, a Delaware limited liability company, and Dekka Immobilien
Investment GMBH for office space at 19 West 44th Street, New York, NY.
“Prime Rate” means the rate of interest per annum determined from time to time
by SunTrustTruist as its prime rate in effect at its Principal Office and
notified to the Borrower Representative. The prime rate is a rate set by
SunTrustTruist based upon various factors including SunTrust’sTruist’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. Any Agent or Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.
“Principal Office” means, for Administrative Agent, its “Principal Office” as
set forth on Appendix B, or such other office as Administrative Agent may from
time to time designate in writing to Borrower Representative and each Lender.
“Processor” has the meaning set forth in the definition of “Processor
Agreement”.
“Processor Agreement” means an agreement, by and between a Borrower or a
Restricted Subsidiary, as applicable, and the applicable Sponsor Bank or other
third party data processor (the “Processor”), which provides for credit card
and/or debit card transaction processing and related services to Merchants
pursuant to one or more Approved Bank Card Systems (including services relating
to the authorization, transaction capture, settlement, chargeback handling and
transaction processing of credit card and debit card transactions).
“Processor Consent Agreement” means a processor consent agreement to be executed
by each applicable Credit Party, the Processor and Collateral Agent and/or
Administrative Agent, substantially in the form of Exhibit I or otherwise in
form and substance reasonably acceptable to Collateral Agent.
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.
“Pro Forma Compliance” means compliance with the Financial Covenant on a Pro
Forma Basis.
“Projections” has the meaning set forth in Section 4.08.
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Commitments
of any Class, if such Commitments have been terminated, then the Pro Rata Share
of each Lender shall be determined based on


51
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Purchase Agreement” means that certain redemption agreement (together with the
exhibit and schedules attached thereto), dated as of January 3, 2017, by and
among Seller, Holdings, and each of Seller, Comvest Pipeline Cynergy Holdings,
LLC, a Delaware limited liability company, Priority Investment Holdings LLC, a
Delaware limited liability company, Thomas C. Priore, AESV Creditcard Consulting
LLC, a Georgia limited liability company and RJH Consulting LLC, a Georgia
limited liability company, as members.
“Put Notes” mean any notes or other instruments issued pursuant to Section 9.5
of Holdings’s operating agreement or Section 12.1 of the Warrant, or in lieu of
any such note or instrument required thereunder.
“Qualified ECP Guarantor” means in respect of any Swap Obligations, each Credit
Party that, at the time the relevant guaranty (or grant of the relevant security
interest, as applicable) becomes or would become effective with respect to such
Swap Obligations, has total assets exceeding $10,000,000 or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and which may cause another Person to
qualify as an “eligible contract participant” with respect to such Swap
Obligations at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor provision
thereto).
“Real Estate Asset” means any right, title and interest in real property
(including all land, buildings, fixtures or other improvements located thereon)
now, hereafter or heretofore owned, leased, operated or used by any Credit Party
or any of its Subsidiaries or any of their respective predecessors or
Affiliates.
“Recapitalization” has the meaning set forth in the recitals hereto.
“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.
“Recurring Net Revenue” means, for any period of determination, an amount equal
to the difference between (i) the sum of (a) processing net revenue, (b) gateway
net revenue, and (c) ACH net revenue, in each case, generated during such
period, minus (ii) third‑party agent residuals paid or payable with respect to
any such revenues included in clause (i) during such period; provided, however,
that (1) no revenue from Permitted ISO Loans shall constitute, or be included in
the definition of, “Recurring Net Revenue”, and (2) no revenue generated by the
Credit Parties’ American Express business shall constitute, or be included in
the definition of, “Recurring Net Revenue”.
“Reference Date” has the meaning set forth in the definition of “Available
Amount”.
“Refinanced Debt” has the meaning set forth in Section 2.25(a).
“Refinanced Term Loans” has the meaning set forth in Section 2.25(g)(i).
“Refinancing” has the meaning set forth in the recitals hereto.
“Refinancing Amendment” has the meaning set forth in Section 2.25(f).


52
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Refinancing Commitments” has the meaning set forth in Section 2.25(a).
“Refinancing Facility Closing Date” has the meaning set forth in
Section 2.25(d).
“Refinancing Lender” has the meaning set forth in Section 2.25(c).
“Refinancing Loan” has the meaning set forth in Section 2.25(b).
“Refinancing Loan Request” has the meaning set forth in Section 2.25(a).
“Refinancing Revolving Credit Commitments” has the meaning set forth in
Section 2.25(a).
“Refinancing Revolving Credit Lender” has the meaning set forth in
Section 2.25(c).
“Refinancing Revolving Loan” has the meaning set forth in Section 2.25(b).
“Refinancing Term Commitments” has the meaning set forth in Section 2.25(a).
“Refinancing Term Lender” has the meaning set forth in Section 2.25(c).
“Refinanced Term Loans” has the meaning specified in the Second Amendment.
“Register” has the meaning set forth in Section 2.06(b).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.
“Registered Loan” has the meaning set forth in Section 10.06(g).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Rejection Notice” has the meaning set forth in Section 2.13(g).
“Related Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates and the
successors and assigns of each such Person.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.


53
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Relief Proceeds” means all amounts in Cash provided to Holdings, any Borrower
or any Restricted Subsidiary by or on behalf of any Governmental Authority
pursuant to any disaster relief or other similar assistance program in respect
of, or enacted in response to, COVID-19.
“Replacement Assets” means, with respect to any properties or assets subject to
an existing Lien, any replacements, substitutions, attachments and accessions of
or to such properties or assets subject to such Lien under the terms of the
documentation creating such Lien at the time such properties or assets are
acquired (or, with respect to the acquisition of a Person that owns such assets,
the time such Person becomes a Subsidiary) and proceeds and products of the
properties or assets subject to such Lien.
“Replacement Lender” has the meaning set forth in Section 2.22.
“Repricing Premium” means a fee in an amount equal to 1.00% of the aggregate
principal amount of all Initial Term Loans of Term Lenders prepaid, refinanced,
substituted or replaced or, in the case of an amendment, the principal amount of
Initial Term Loans subject to such amendment, in each case, in connection with a
Repricing Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.
“Repricing Transaction” means, (a) all or any portion of the Initial Term Loans
is voluntarily prepaid or refinanced with the proceeds of Indebtedness
(including any mandatory prepayment pursuant to Section 2.13(c)), the primary
purpose of which results in the Yield on such Indebtedness being lower than the
Yield of the Initial Term Loans (as reasonably determined by Administrative
Agent in good faith in a manner consistent with generally accepted financial
practices), (b) any amendment (including a Refinancing Amendment and any
assignment by a Term Loan Lender of its Initial Term Loans pursuant to Section
2.22 as a result of such Term Loan Lender’s failure to consent to an amendment,
amendment and restatement or other modification of any Credit Document that is
approved by the Requisite Lenders (for the avoidance of doubt, the Borrowers
shall be required to pay the fee set forth in Section 2.10(f), to the extent
such fee has been or would be paid, to such assignor Term Loan Lender in
connection with such amendment in respect of such Initial Term Loans assigned
pursuant to Section 2.22(c) immediately prior to the Repricing Transaction)) to
the Credit Documents, the primary purpose of which reduces the Yield applicable
to all or a portion of the Initial Term Loans (as reasonably determined by
Administrative Agent in good faith in a manner consistent with generally
accepted financial practices); provided that, notwithstanding anything to the
contrary, in no event shall any prepayment or repayment in connection with a
financing for an IPO, Transformative Acquisition or a Change of Control
constitute a Repricing Transaction.
“Requisite Class Lenders” means, at any time of determination, but subject to
the provisions of Section 2.21, (i) for the Class of Term Lenders having Term
Loan Exposure, Term Lenders holding more than 50% of the aggregate Term Loan
Exposure of all Term Lenders of such Class and (ii) for the Class of Revolving
Credit Lenders having Revolving Exposure, Revolving Credit Lenders holding more
than 50% of the aggregate Revolving Exposure of all Revolving Credit Lenders of
such Class; provided that, with respect to any determination of Requisite Class
Lenders, Loans and Commitments of Affiliated Lenders shall be limited for
purposes of such determination as provided in Section 10.06.
“Requisite Lenders” means, at any time of determination, but subject to the
provisions of Section 2.21, Lenders having or holding Term Loan Exposure and/or
Revolving Exposure plus the aggregate


54
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





unused Revolving Commitments representing more than 50% of the sum of (i) the
aggregate Term Loan Exposure of all Lenders and (ii) the aggregate Revolving
Exposure plus the aggregate unused Revolving Commitments of all Lenders;
provided that, with respect to any determination of Requisite Lenders, Loans and
Commitments of Affiliated Lenders shall be limited for purposes of such
determination as provided in Section 10.06; provided, further, that if there are
only one or two Lenders, the term “Requisite Lenders” shall mean 100% of such
Lenders.
“Requisite Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders under the Revolving Commitments (including, for
purposes of this definition of “Requisite Revolving Credit Lenders” (x) any
Extended Revolving Credit Commitments in respect thereof and (y) Refinancing
Revolving Credit Commitments in respect thereof) having more than 50% of the sum
of the (a) Outstanding Amount of all Revolving Loans, Swing Line Loans and all
L/C Obligations (with the aggregate amount of each Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Lender for purposes of this definition) under the Revolving
Commitments and (b) aggregate unused Revolving Commitments then in effect;
provided that unused Revolving Commitments of, and the portion of the
Outstanding Amount of all Revolving Loans, Swing Line Loans and all L/C
Obligations held, or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Requisite Revolving Credit Lenders;
provided, further, that if there are only one or two Revolving Credit Lenders,
the term “Requisite Revolving Credit Lenders” shall mean 100% of such Revolving
Credit Lenders.
“Reserve Funds Account” means an account held by a Sponsor Bank or other third
party data processor pursuant to an Approved Processor Agreement, which account
holds funds for the benefit of a Merchant pursuant to the applicable Merchant
Agreement.
“Restricted Debt Payment” means any voluntary or optional payment or prepayment
on (including in respect of principal of or interest), or repurchase,
redemption, defeasance (including in-substance or legal defeasance) or
acquisition for value of, or any prepayment or redemption as a result of any
Asset Sale, Change of Control or similar event of, any Indebtedness outstanding
under any Junior Financing, in each case, prior to the scheduled maturity date
thereof, or any payment of “earn‑outs” or other Indebtedness incurred by any
Borrower and/or any Restricted Subsidiary consisting of the deferred purchase
price of property acquired in any Permitted Acquisition.
“Restricted Payment” means (i) any dividend or other distribution (whether in
Cash, Securities or other property), direct or indirect, on account of any
shares of any class of Capital Stock of Holdings or any of its Restricted
Subsidiaries now or hereafter outstanding; (ii) any redemption, retirement,
sinking fund or similar payment, purchase, retirement, defeasance, acquisition,
cancellation or termination for value, direct or indirect, of any shares of any
class of Capital Stock of Holdings or any of its Restricted Subsidiaries now or
hereafter outstanding, or on account of any return of capital to Holdings or a
Restricted Subsidiary’s stockholders, partners or members (or equivalent Person
thereof); (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Holdings or any of its Restricted Subsidiaries now or hereafter
outstanding; and (iv) management or similar fees payable to any holder of
Capital Stock of Holdings or such holders’ Affiliates (including amounts payable
under the TCP Director Agreement).


55
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Restricted Subsidiary” means each Subsidiary of Holdings other than an
Unrestricted Subsidiary.
“Retained Percentage” means, with respect to any Consolidated Excess Cash Flow
Period, (a) 100% minus (b) the Applicable ECF Percentage with respect to such
Consolidated Excess Cash Flow Period.
“Revolving Commitment” means, as to each Revolving Credit Lender, its obligation
to (a) make any Revolving Loan, (b) purchase participations in L/C Obligations
in respect of Letters of Credit and (c) purchase participations in Swing Line
Loans, as such commitment may be (i) reduced from time to time pursuant to
Sections 2.12 and/or 2.13 and (ii) reduced or increased from time to time
pursuant to (1) assignments by or to such Revolving Credit Lender pursuant to an
Assignment Agreement, (2) an Incremental Amendment, (3) a Refinancing Amendment
or (4) an Extension Amendment. The amount of each Revolving Credit Lender’s
Revolving Commitment, if any, is set forth on Appendix A‑3 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Revolving Commitments
as of the Closing Date is $25,000,000.
“Revolver Extension Request” has the meaning set forth in Section 2.26(b).
“Revolver Extension Series” has the meaning set forth in Section 2.26(b).
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Maturity Date; (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.12(b) or 2.13; and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.01.
“Revolving Commitment Increase” has the meaning set forth in Section 2.24(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of LIBOR Rate Loans, having
the same Interest Period, made by each of the Revolving Credit Lenders pursuant
to Section 2.01(d).
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if Revolving Commitments have terminated, Revolving
Exposure.
“Revolving Exposure” means, as to each Revolving Credit Lender, the sum of the
Outstanding Amount of such Revolving Credit Lender’s Revolving Loans and its Pro
Rata Share or other applicable share provided for under this Agreement of the
Outstanding Amount of the L/C Obligations and the Swing Line Obligations at such
time.
“Revolving Loan” means, as the context requires, any Loan made pursuant to the
Initial Revolving Credit Commitments, any Incremental Revolving Loan, any
Refinancing Revolving Loan or any loan under any Extended Revolving Credit
Commitments.
“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B‑2.
“Rules” means the by‑laws, regulations and/or requirements that are promulgated
by Approved Bank Card Systems.


56
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“S&P” means S&P Global Ratings.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
Government (including without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of
State), the United Nations Security Council, the European Union or any European
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or Controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Screen Rate” means the rate per annum equal to the London interbank offered
rate as administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) that appears on the
Reuters Screen LIBOR01 Page (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by Administrative Agent in its
reasonable discretion) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period.
“Second Amendment” means that certain Second Amendment to the Credit and
Guaranty Agreement, dated as of January 11, 2018, among the Borrowers, Holdings,
the other Guarantors party thereto, the 2018 Converting Lenders party thereto,
the 2018 Refinancing Term Lenders party thereto, the 2018 Incremental Term Loan
Lenders party thereto, the Revolving Credit Lender, the Administrative Agent,
Collateral Agent and the Designated 2018 Fronting Lender.
“Secured Interest Rate Agreement” means any Interest Rate Agreement permitted
under Section 6.01 that is entered into by and between any Borrower or any
Restricted Subsidiary and any Lender Counterparty.
“Secured Parties” means, collectively, Administrative Agent, Collateral Agent,
the Lenders, any Issuing Bank, any Lender Counterparty, any Cash Management Bank
and each co-agent or sub-agent appointed by Administrative Agent and/or
Collateral Agent from time to time pursuant to Section 9.11.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


57
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933.
“Seller” has the meaning set forth in the recitals hereto.
“Senior Officer” means, with respect to any Person other than a natural person,
the President, Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of such Person.
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Incremental Equivalent Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Sixth Amendment” means that Sixth Amendment to the Credit and Guaranty
Agreement, dated as of March 18, 2020, among the Borrowers, Holdings, the other
Guarantors party thereto, each Lender party thereto and the Administrative
Agent.
“Sixth Amendment Effective Date” has the meaning specified in the Sixth
Amendment.
“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit G‑2.
“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s and its Restricted
Subsidiaries’ liabilities (including contingent liabilities) does not exceed the
fair saleable value of such Person’s and its Restricted Subsidiaries’ assets;
(b) such Person’s and its Restricted Subsidiaries’ capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (c) such Person and its Restricted
Subsidiaries have not incurred and do not intend to incur, or believe (nor
should they) reasonably believe) that they will incur, debts beyond their
ability to pay such debts as they become due (whether at maturity or otherwise)
and (ii) such Person and its Restricted Subsidiaries are “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Special Dividend” has the meaning set forth in the Second Amendment.
“Specified Equity Contribution” has the meaning set forth in Section 6.08(b).
“Specified Representations” means those representations and warranties made by
the Borrowers and the Guarantors in Sections 4.01(a) (only with respect to
organizational existence of the Credit Parties), 4.01(b) (only with respect to
the power and authority related to the Credit Documents), 4.03, 4.04(a)(i),
4.04(a)(ii), 4.06, 4.16 (limited by clause (ii) of the last sentence of
Permitted Acquisition), 4.17, 4.21, 4.24 and 4.26.
“Specified Transaction” means (a) the Transactions, (b) any Investment that
results in a Person becoming a Restricted Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or an


58
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Unrestricted Subsidiary, (d) any Permitted Acquisition, (e) any Asset Sale that
results in a Restricted Subsidiary ceasing to be a Subsidiary of any Borrower
and any Asset Sale of a business unit, line of business or division of a
Borrower or any Restricted Subsidiary, in each case, whether by merger,
consolidation, amalgamation or otherwise or (f) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit), Restricted Payment, Revolving Commitment
Increase, Incremental Revolving Loan or Incremental Term Loan, in each case,
that by the terms of this Agreement requires a financial ratio or test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Sponsor Bank” means a federal or state chartered bank which is a member of the
Visa and/or MasterCard card associations (or another Approved Bank Card System)
and which processes credit and debit card transactions and provides related
services on behalf of the Credit Parties.
“Subordinated Credit Agreement Administrative Agent” means Goldman Sachs
Specialty Lending Group, L.P., in its capacity as administrative agent under the
Subordinated Credit Agreement, and its successors and assigns.
“Subordinated Credit Agreement” means that certain credit and guaranty
agreement, dated as of January 3, 2017, among Holdings, the other Credit Parties
party thereto from time to time, the lenders party thereto from time to time and
the Subordinated Credit Agreement Administrative Agent, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof and the applicable Subordination
Agreement or otherwise in a manner reasonably satisfactory to Administrative
Agent.
“Subordinated Credit Agreement Documents” means the Subordinated Credit
Agreement and the other “Credit Documents” as defined in the Subordinated Credit
Agreement.
“Subordinated Indebtedness” means any Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to
Administrative Agent in its reasonable discretion, as to right and time of
payment and as to any other rights and remedies thereunder, pursuant to a
Subordination Agreement (including for the avoidance of doubt any Indebtedness
under the Subordinated Credit Agreement Documents), including, if issued, the
Put Notes.
“Subordinated Term Loans” has the meaning assigned to the term “Loans” in the
Subordinated Credit Agreement.
“Subordination Agreement” means any subordination agreement, in each case, in
form and substance reasonably satisfactory to Administrative Agent, executed in
favor of Administrative Agent in connection with Subordinated Indebtedness of
any Credit Party (including, the Closing Date Subordination Agreement).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or Controlled, directly or indirectly, by that
Person or one or more


59
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





of the other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person Controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.
“SunTrust” has the meaning specified in the preamble hereto.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Interest Rate Agreement.
“Swap Termination Value” means, in respect of any one or more Interest Rate
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Interest Rate Agreements, (a) for any date on
or after the date such Interest Rate Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Interest Rate
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Interest Rate
Agreements (which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means SunTrustTruist, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.04(a).
“Swing Line Loan Notice” means a written notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit A-3 hereto.
“Swing Line Note” means a promissory note substantially in the form of
Exhibit B‑3.
“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 (as
may be adjusted pursuant to Section 2.24(e)(ii)) and (b) the aggregate amount of
the Participating Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Participating Revolving Credit Commitments.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“TCP” means Thomas C. Priore, an individual resident of the State of New York.


60
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“TCP Director Agreement” means the Director Agreement, dated as of May 21, 2014,
by and among TCP, Holdings, PPSH and PCH, as in effect on the Closing Date and
amended in accordance with the terms hereof.
“TCP Subordination Agreement” means the Subordination Agreement, dated as of the
Closing Date, among Administrative Agent, Holdings, PPSH, PCH and TCP.
“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
each of the Term Lenders pursuant to Section 2.01(a).
“Term Facilities” means (a) on or prior to the Closing Date, the Initial Term
Loans and (b) thereafter, each Class of Term Loan Commitments and/or Term Loans,
as applicable, at such time.
“Term Lender” means, at any time, any Lender that has a Term Loan Commitment or
a Term Loan at such time.
“Term Loan” means any Initial Term Loan (including, for the avoidance of doubt,
any 2018 Incremental Term Loans, 2018-2 Incremental Term Loans and Delayed Draw
Term Loans), the Incremental Term Loan, Refinancing Term Loan or Extended Term
Loan, as the context may require.
“Term Loan Commitment” means the commitment of a Lender to make any Term Loan
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.12 or Section 2.13 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to an Assignment
Agreement, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension Amendment. The aggregate amount of the Term Loan Commitments as of
the Closing Date is $200,000,000. The aggregate amount of Term Loan Commitments
as of the 2018 Incremental Amendment Effective Date is $67,500,000. The
aggregate amount of Term Loan Commitments as of the Third Amendment Effective
Date is $130,000,000. The amount of each Lender’s Term Loan Commitment, if any,
is set forth on Appendix A or in the applicable Assignment Agreement,
Incremental Amendment, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed, increased or decreased its Term Loan
Commitment, as the case may be. “Term Loan Exposure” means, with the respect to
any Lender as of any date of determination, the sum of that Lender’s Term Loan
Commitment and the aggregate principal amount of the Term Loans of that Lender
outstanding as of such date.
“Term Loan Extension Request” has the meaning set forth in Section 2.26(a).
“Term Loan Extension Series” has the meaning set forth in Section 2.26(a).
“Term Loan Increase” has the meaning set forth in Section 2.24(a).
“Term Loan Note” means a promissory note substantially in the form of Exhibit
B‑1.
“Terminated Lender” has the meaning set forth in Section 2.22.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive Fiscal Quarters of Holdings’ most recently ended as of such
date of determination.; provided, however, for purposes


61
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





of determining the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio (including for purposes of compliance with Section 6.08), for any Test
Period ending on or prior to the Borrower’s fiscal quarter ending September 30,
2020, the following rules shall apply:  (i) in the case of the Test Period
ending on March 31, 2020, Consolidated Adjusted EBITDA for such Test Period
shall be the actual Consolidated Adjusted EBITDA for the period commencing on
January 1, 2020 and ending on March 31, 2020 multiplied by 4; (ii) in the case
of the Test Period ending on June 30, 2020, Consolidated Adjusted EBITDA for
such Test Period shall be the actual Consolidated Adjusted EBITDA for the period
commencing on January 1, 2020 and ending on June 30, 2020 multiplied by 2; and
(iii) in the case of the Test Period ending on September 30, 2020, Consolidated
Adjusted EBITDA for such Test Period shall be the actual Consolidated Adjusted
EBITDA for the period commencing January 1, 2020 and ending on September 30,
2020 multiplied by a fraction the numerator of which is 4 and the denominator of
which is 3.
“Title Policy” has the meaning set forth in Section 5.11(a)(iii).
“Third Amendment” means that certain Third Amendment to the Credit and Guaranty
Agreement, dated as of December 24, 2018, among the Borrowers, Holdings, the
other Guarantors party thereto, each 2018-2 Incremental Term Loan Lender party
thereto, each Delayed Draw Term Loan Lender party thereto, each other Lender
party thereto and the Administrative Agent.
“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.
“Total Net Leverage Ratio” means, at any date of determination, the ratio of
(i) Consolidated Total Debt for such date, to (ii) Consolidated Adjusted EBITDA
for the Test Period most recently ended.
“Trade Announcements” has the meaning set forth in Section 10.17.
“Trade Date” has the meaning set forth in Section 10.06(i).
“Transferred Guarantor” has the meaning set forth in Section 7.12.
“Transformative Acquisition” means any acquisition or similar investment that
(a) is not permitted by the terms of any of the Credit Documents immediately
prior to the consummation of such acquisition or investment, or (b) if permitted
by the terms of the Credit Documents immediately prior to the consummation of
such acquisition or investment, would not provide Holdings and its Subsidiaries
with adequate flexibility under the Credit Document for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower Representative acting in good faith, or (c) is for
aggregate consideration, whether cash, property or securities (including the
fair market value of any Capital Stock issued in connection with such
acquisition or investment and including the maximum amount of earn-outs) of
$50,000,000 or more.
“Transactions” means, collectively, (a) the entering into the Credit Documents
and Subordinated Credit Agreement Documents by the Credit Parties, the funding
of the Initial Term Loans hereunder, the making of the Initial Revolving Credit
Extension hereunder, and the funding of the initial loans thereunder, in each
case, on the Closing Date and the application of the proceeds thereof as
contemplated hereby, (b) the consummation of the Refinancing, (c) the
consummation of the Recapitalization and other related transactions contemplated
by the Purchase Agreement, and (d) the payment of the Transaction Expenses.


62
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Transaction Expenses” has the meaning set forth in the recitals hereto.
“Truist” has the meaning specified in the preamble hereto.
“Type” means with respect to Term Loans and/or Revolving Loans, its character as
a Base Rate Loan or a LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“Underwriting Guidelines” means the written underwriting guidelines of
Borrower’s Subsidiaries, as the same are in effect on the Closing Date and are
otherwise amended in accordance with the Rules; provided, however, that at no
time shall such underwriting guidelines permit merchants primarily engaged in
any of the following businesses to be acceptable: on-line gaming, casinos or
on-line gambling, on-line pharmacies, marijuana, firearms, ammunitions or adult
or sexually oriented (including pornography, adult novelties, etc.).


“Unfunded Advances/Participations” means (a) with respect to Administrative
Agent, the aggregate amount, if any (i) (A) made available to any Borrower on
the assumption that each Lender has made available to Administrative Agent such
Lender’s share of the applicable Borrowing as contemplated by Section 2.03(g)
and (B) made available to the Lenders on the assumption that any Borrower has
made any payment as contemplated by Section 2.15(g) and (ii) with respect to
which a corresponding amount has not in fact been returned or paid to
Administrative Agent by any Borrower or made available to Administrative Agent
by any such Lender, (b) with respect to the Swing Line Lender, the aggregate
amount, if any, of outstanding Swing Line Loans in respect of which any
Revolving Credit Lender fails to make available to Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to Section 2.04(c) and (c) with respect to any Issuing Bank, the
aggregate amount, if any, of L/C Borrowings in respect of which a Revolving
Credit Lender shall have failed to make Revolving Loans or participations to
reimburse such Issuing Bank pursuant to Section 2.03(c).


“United States” and “U.S.” mean, in each case, the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(e).
“Unrestricted Cash” means, with respect to any Person(s) as of any date of
determination, (i) Cash and Cash Equivalents on hand of such Person(s), minus
(ii) the sum of (a) any Net Asset Sale Proceeds held by or on behalf of such
Person pending reinvestment pursuant to Section 2.13(a), (b) any Net
Insurance/Condemnation Proceeds held by or on behalf of such Person pending
reinvestment pursuant to Section 2.13(b), (c) Cash held for Merchant reserves or
otherwise held in trust for the benefit of Merchants (including any funds in a
Reserve Funds Account), and amounts constituting reserves and/or segregated
amounts held by a Processor which may be subject to offset under any Approved
Processor Agreement, (d) any Cash deposited into escrow or set aside as a
reserve in connection with a Permitted Acquisition or other transaction
permitted hereunder, (e) any Cash set aside as a reserve pursuant to
Section 8.01(m), and (f) any


63
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





other Cash or Cash Equivalents of such Person(s) that have been pledged to a
third party (other than the Secured Parties).
“Unrestricted Subsidiary” means (a) any Subsidiary of Holdings that is
designated as an Unrestricted Subsidiary by the Borrower Representative after
the Closing Date in a written notice to Administrative Agent; provided that, no
Event of Default shall have occurred and be continuing or exist or would
immediately result from such designation after giving Pro Forma Effect thereto,
and (b) each Subsidiary of an Unrestricted Subsidiary; provided, that upon such
designation or re-designations, (i) Holdings shall be in Pro Forma Compliance as
of the last day of the most recently ended Test Period before and after giving
effect to such designation, (ii) the Consolidated Adjusted EBITDA of any and all
Unrestricted Subsidiaries shall not exceed 10.0% of Consolidated Adjusted EBITDA
of HoldingsPRTH and its Restricted Subsidiaries, (iii) no Subsidiary designated
as an Unrestricted Subsidiary pursuant hereto may be designated as a “Restricted
Subsidiary” under the Subordinated Credit Agreement or under the terms of any
other material Indebtedness of Holdings or its Restricted Subsidiaries
outstanding at such time and (iv) such designation shall be deemed to be an
Investment on the date of such designation in an amount equal to the fair market
value of the net assets of such Restricted Subsidiary attributable to Holdings’
interest in the Capital Stock of such Subsidiary and such designation shall be
permitted only to the extent permitted under Section 6.07 on the date of such
designation. If the Consolidated Adjusted EBITDA of all Subsidiaries so
designated by the Borrower Representative as “Unrestricted Subsidiaries” shall
at any time exceed 10.0% of the Consolidated Adjusted EBITDA of HoldingsPRTH and
its Restricted Subsidiaries, then starting with the largest Unrestricted
Subsidiary, a number of Unrestricted Subsidiaries shall automatically be
re-designated as Restricted Subsidiaries, until the threshold amount in clause
(ii) of the proviso to the immediately preceding sentence is no longer exceeded
(as reasonably determined by the Borrower Representative). The Borrower
Representative may, by written notice to Administrative Agent, re-designate any
Unrestricted Subsidiary as a Restricted Subsidiary, and thereafter, such
Subsidiary shall no longer constitute an Unrestricted Subsidiary, but only if no
Event of Default would immediately result from such re-designation. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (y) the incurrence by such Restricted Subsidiary at the time of such
designation of any Indebtedness or Liens of such Restricted Subsidiary
outstanding at such time (after giving effect to, and taking into account, any
payoff or termination of Indebtedness or any release or termination of Liens, in
each case, occurring in connection or substantially concurrently therewith) and
(z) a return on any Investment by the Borrowers in such Unrestricted Subsidiary
in an amount equal to the net book value at the date of such prior designation
of such Restricted Subsidiary as an Unrestricted Subsidiary. It is understood
and agreed that (A) no Unrestricted Subsidiary designated as a Restricted
Subsidiary may thereafter be re-designated an Unrestricted Subsidiary and (B) at
no time shall any Borrower (or any successor entity thereto) be designated as an
Unrestricted Subsidiary. No Unrestricted Subsidiary may own or hold any
intellectual property that is material to the business of PRTH and its
Restricted Subsidiaries. No Credit Party or any Restricted Subsidiary may
transfer any intellectual property that is material to the business of PRTH and
its Restricted Subsidiaries to any Unrestricted Subsidiary.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Visa” means VISA International, Inc., Visa USA Incorporated and its related
memberships and associations.


64
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Warrant” means that certain Amended and Restated Unit Purchase Warrant, dated
as of the Closing Date, issued by Borrower to Goldman, Sachs & Co., as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“wholly-owned ” means, as to any Person, (a) any corporation 100% of whose
Capital Stock (other than directors’ qualifying shares or other nominal issuance
in order to comply with local laws) is at the time owned by such Person and/or
one or more wholly-owned Subsidiaries of such Person and (b) any partnership,
association, Joint Venture, limited liability company or other entity in which
such Person and/or one or more wholly-owned Subsidiaries of such Person have a
100% equity interest at such time.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield” means the then “effective yield” on such Loans consistent with generally
accepted financial practice, taking into account the applicable interest rate
margins, any interest rate floors (provided that if such Incremental Term Loans
contain an interest rate floor higher than that applicable to the existing
Initial Term Loans, the differential between interest rate floors shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the interest rate margin under the existing Initial Term
Loans shall be required, but only to the extent that an increase in the interest
rate floor in the existing Initial Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case, the interest rate
floor (but not the interest rate margin) applicable to the existing Initial Term
Loans or Revolving Loans shall be increased to the extent of such differential
between interest rate floors), all upfront or similar fees and original issue
discount (with original issue discount being equated to interest based on an
assumed four year life to maturity), but excluding arrangement, structuring,
underwriting, commitment, amendment or other fees (regardless of whether paid in
whole or in part to any or all Lenders) and other fees not paid generally to all
Lenders of such Indebtedness. For purposes of calculating the Yield, if such
debt is fixed-rate debt, it shall be deemed to be swapped to floating-rate debt
on a customary matched maturity basis as is reasonably acceptable to
Administrative Agent.
8.02    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other financial data
(including financial ratios and other financial calculations) required to be
delivered by Borrower Representative to Lenders pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the


65
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





reconciliation statements provided for in Section 5.01(e), if applicable). If at
any time any change in GAAP would affect the computation of any financial ratio
set forth in any Credit Document, and the Borrower Representative or the
Requisite Lenders shall so request, Administrative Agent and the Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to approval by the Requisite Lenders and the Borrower Representative); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP immediately prior to such change therein, and the
Borrower Representative shall provide to Administrative Agent and the Lenders
within five (5) days after delivery of each certificate or financial report
required hereunder that is affected thereby a written statement of a Senior
Officer of the Borrower Representative setting forth in reasonable detail the
differences (including any differences that would affect any calculations
relating to the financial covenant as set forth in Section 6.08) that would have
resulted if such financial statements had been prepared without giving effect to
such change. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrowers or any
of their respective Subsidiaries at “fair value,” as defined therein.
8.03    Interpretation, Etc. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any reference herein (A) to any Person shall be construed to include such
Person’s successors and assigns and (B) to any Guarantor, the Borrowers or any
other Credit Party shall be construed to include such Guarantor, the Borrowers
or such Credit Party as debtor and debtor‑in‑possession and any receiver or
trustee for such Guarantor, the Borrowers or any other Credit Party, as the case
may be, in any insolvency or liquidation proceeding, (ii) the words “herein,”
“hereto,” “hereof” and “hereunder,” and words of similar import when used in any
Credit Document, shall be construed to refer to such Credit Document in its
entirety and not to any particular provision thereof, (iii) all references in a
Credit Document to Sections, Exhibits, Preliminary Statements, Recitals and
Schedules shall be construed to refer to Sections of, and Exhibits, Preliminary
Statements, Recitals and Schedules to, the Credit Document in which such
references appear, (iv) the word “incur” (and its correlatives) shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist, (v) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including Cash, securities, accounts and contract rights,
(vi) any certification hereunder required to be given by a corporate officer
shall be deemed to be made on behalf of the applicable Credit Party and not in
the individual capacity of such officer and (vii) (x) Loans may be classified
and referred to by Class (e.g., a “Term Loan”) or by Type (e.g., an “LIBOR Rate
Loan”) or by Class and Type (e.g., an “LIBOR Rate Term Loan”) and (y) Borrowings
also may be classified and referred to by Class (e.g., a “Term


66
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Borrowing”) or by Type (e.g., an “LIBOR Rate Borrowing”) or by Class and Type
(e.g., an “LIBOR Rate Term Borrowing”).
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
8.04    Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
8.05    References to Organizational Documents, Agreements, Laws, Etc. Unless
otherwise expressly provided herein, (a) any definition of or reference to
Organizational Documents, agreements (including the Credit Documents),
instruments or other documents shall be deemed to include all subsequent
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are permitted by the Credit Documents; (b) references to any law
(including by succession of comparable successor laws) shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law; and (c) all references to any
Governmental Authority, shall include any other Governmental Authority that
shall have succeeded to any or all of the functions thereof.
8.06    Time of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).
8.07    Timing of Payment of Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day and such
extension shall be reflected in the computation of interest or fees, as the case
may be.
8.08    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Total Net Leverage Ratio, the First Lien Net Leverage Ratio
and compliance with covenants determined by reference to Consolidated Adjusted
EBITDA or Consolidated Total Assets, shall be calculated in the manner
prescribed by this Section 1.08; provided that notwithstanding anything to the
contrary in clauses (b), (c), (d) or (e) of this Section 1.08, (A) when
calculating any such ratio or test for purposes of (i) the definition of
“Applicable ECF Percentage” and (ii) Section 6.08 (other than for the purpose of
determining Pro Forma Compliance with Section 6.08), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect and (B) when calculating any such
ratio or test for purposes of the incurrence of any Indebtedness, Cash and Cash
Equivalents resulting from the incurrence of any such Indebtedness shall be
excluded from the pro forma calculation of any applicable ratio


67
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





or test. In addition, whenever a financial ratio or test is to be calculated on
a Pro Forma Basis, the reference to the “Test Period” for purposes of
calculating such financial ratio or test shall be deemed to be a reference to,
and shall be based on, the most recently ended Test Period for which financial
statements have been delivered to Administrative Agent pursuant to
Section 5.01(b) or (c), as applicable, for the relevant Test Period.
(b)    For purposes of calculating any financial ratio or test or compliance
with any covenant determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets, any Specified Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.08) that have been consummated (i) during the applicable
Test Period or (ii) if applicable as described in clause (a) above, subsequent
to such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a Pro Forma Basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated Adjusted EBITDA, Consolidated Total Assets and the component
financial definitions used therein attributable to any Specified Transaction)
had occurred on the first day of the applicable Test Period (or, in the case of
Consolidated Total Assets, on the last day of the applicable Test Period). If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into any Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.08, then such financial ratio or
test (or Consolidated Total Assets) shall be calculated to give Pro Forma Effect
thereto in accordance with this Section 1.08.
(c)    Whenever Pro Forma Effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by an Authorized Officer of
the applicable Borrower and may include, for the avoidance of doubt, the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies resulting from or relating to any Specified
Transaction (including the Transactions), in a manner permitted under and
without duplication with clause (i)(r) of the definition of Consolidated
Adjusted EBITDA.
(d)    In the event that Holdings or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facility (for ordinary course working
capital draws and repayments) unless such Indebtedness has been permanently
repaid and not replaced), (i) during the applicable Test Period or (ii) subject
to clause (a) above, subsequent to the end of the applicable Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving Pro
Forma Effect to such incurrence or repayment of Indebtedness, in each case to
the extent required, as if the same had occurred on the last day of the
applicable Test Period.
(e)    It is hereby agreed that (x) for purposes of determining pro forma
compliance prior to the Fiscal Quarter ended March 31, 2017, the applicable
covenant level for determining such pro forma compliance shall be the covenant
level used for March 31, 2017 and (y) to the extent any determination of a
covenant or ratio prior to the date on which financial statements have been
delivered for the Fiscal Year


68
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





ending December 31, 2016 pursuant to Section 5.01(c), any such calculation or
determination shall be based on the most recent Historical Financial Statements.
(f)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement (other than
the Financial Covenant) which requires the calculation of any financial ratio or
test, including the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio; or
(ii)    testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets and baskets subject to Default and Event of Default
conditions);
in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder (or any requirement, representation or
warranty or condition therefor is complied with or satisfied (including as to
the absence of any continuing Default or Event of Default (other than with
respect to a condition that no Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing which shall be tested on the date of the
consummation of such Limited Condition Transaction)) shall be deemed to be the
date the definitive agreements for such Limited Condition Transaction are
entered into (the “LCT Test Date”), and if, after giving Pro Forma Effect to the
Limited Condition Transaction (and the other transactions to be entered into in
connection therewith), the Borrowers or any of their respective Restricted
Subsidiaries would have been permitted to take such action on the relevant LCT
Test Date in compliance with such ratio, test or basket (and any related
requirements and conditions), such ratio, test or basket (and any related
requirements and conditions) shall be deemed to have been complied with (or
satisfied). For the avoidance of doubt, if the Borrower Representative has made
an LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated Adjusted EBITDA or Consolidated
Total Assets of the Borrowers or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations. If the Borrower
Representative has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of Restricted Debt Payments, the making of
any Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of any Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of (x) the date on which such
Limited Condition Transaction is consummated or (y) the date that the definitive
agreement is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence


69
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





of Indebtedness and the use of proceeds thereof) have been consummated and (ii)
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated.
8.09    Currency Generally. For purposes of calculating the Total Net Leverage
Ratio in connection with determining Pro Forma Compliance or otherwise
calculating the First Lien Net Leverage Ratio and the Total Net Leverage Ratio
on any date of determination, amounts denominated in a currency other than
Dollars will be translated into Dollars at the currency exchange rates used in
the latest financial statements delivered pursuant to Section 5.01(b) or (c),
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Interest Rate Agreements permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the amount in Dollars of such
Indebtedness.
8.10    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
8.11    Cashless Rollovers. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue, convert or rollover all or
a portion of its Loans in connection with any refinancing, Extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower
Representative, Administrative Agent and such Lender, and such Extension, loan
modification or similar transaction, renewal or refinancing shall be deemed to
comply with any requirement hereunder or any other Credit Document that such
payment be made “in Dollars”, “in immediately available funds”, “in Cash” or any
other similar requirement.
Section 9.    Loans


70
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





9.01    Loans.
(a)    Term Loan Borrowings. (i) Subject to the terms and conditions hereof,
each Term Lender with a Term Loan Commitment on the Closing Date severally
agrees to make, on the Closing Date, a Term Loan denominated in Dollars to the
Borrowers (on a joint and several basis) in an aggregate amount equal to such
Term Lender’s Term Loan Commitment, (ii) and (iii) after the Closing Date and
subject to the terms and conditions set forth herein and in any Incremental
Amendment, Extension Amendment or Refinancing Amendment providing for, as
applicable, the making, exchange, renewal, replacement or refinancing of Term
Loans, each Term Lender party thereto severally agrees to, as applicable, make,
exchange, renew, replace or refinance Term Loans on the date specified therein
in an aggregate amount not to exceed the amount of such Term Lender’s Term Loan
Commitment as set forth therein. Any amount borrowed, exchanged, renewed,
replaced or refinanced under this Section 2.01(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.11, 2.12 and 2.13, all
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Maturity Date. Term Loans may be Base Rate Loans or LIBOR Rate
Loans, as further provided herein.
(b)    Delayed Draw Term Loan. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrowers one or more
term loans denominated in Dollars in a maximum of three separate advances (the
date of each such advance, a “Delayed Draw Funding Date”) during the Delayed
Draw Availability Period, in an aggregate principal amount not to exceed the
amount of such Term Lender’s Delayed Draw Term Commitment. Amounts borrowed,
exchanged, renewed, replaced or refinanced under this Section 2.01(b) and repaid
or prepaid may not be reborrowed. Subject to the immediately succeeding
sentence, Delayed Draw Term Loans may be Base Rate Loans or LIBOR Rate Loans, as
further provided herein. Notwithstanding anything to the contrary contained
herein, on each Delayed Draw Funding Date and immediately after giving effect to
the incurrence of the Delayed Draw Term Loans hereunder, the outstanding
principal amount of all Delayed Draw Term Loans of each Term Lender shall be
automatically added to, and shall constitute, Initial Term Loans thereafter for
all purposes of this Agreement and the other applicable Credit Documents; it
being understood and agreed that such outstanding Delayed Draw Term Loans shall
be added to (and form a part of) each then outstanding Borrowing of Initial Term
Loans on a pro rata basis (based on relative sizes of the various outstanding
Borrowings), so that each Term Lender that holds outstanding Initial Term Loans
and Delayed Draw Term Loans on such Delayed Draw Funding Date will participate
proportionately in each then outstanding Borrowing of Initial Term Loans (after
giving effect to the incurrence of such Delayed Draw Term Loans).
(c)    2018-2 Incremental Term Loan. Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make to the Borrowers one or
more term loans denominated in Dollars on the Third Amendment Effective Date, in
an aggregate principal amount not to exceed the amount of such Term Lender’s
2018-2 Incremental Term Loan Commitment. Amounts borrowed, exchanged, renewed,
replaced or refinanced under this Section 2.01(c) and repaid or prepaid may not
be reborrowed. Notwithstanding anything to the contrary contained herein, on the
Third Amendment Effective Date and immediately after giving effect to the
incurrence of the 2018-2 Incremental Term Loans hereunder, the outstanding
principal amount of all 2018-2 Incremental Term Loans of each Term Lender shall
be automatically added to, and shall constitute, Initial Term Loans thereafter
for all purposes of this Agreement and the other applicable Credit Documents; it
being understood and agreed that such outstanding 2018-2


71
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Incremental Term Loans shall be added to (and form a part of) each then
outstanding Borrowing of Initial Term Loans on a pro rata basis (based on
relative sizes of the various outstanding Borrowings), so that each Term Lender
that holds outstanding Initial Term Loans and 2018-2 Incremental Term Loans on
the Third Amendment Effective Date will participate proportionately in each then
outstanding Borrowing of Initial Term Loans (after giving effect ot the
incurrence of such 2018-2 Incremental Term Loans).
(d)    Revolving Loan Borrowings. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Revolving Credit Lender
severally agrees to make Revolving Loans denominated in Dollars to the Borrowers
(on a joint and several basis) in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, that
after giving effect to the making of any Revolving Loans, (i) in no event shall
the aggregate amount of Revolving Exposure exceed the aggregate amount of
Revolving Commitments then in effect and (ii) no Lender’s Revolving Exposure
shall exceed such Lender’s Revolving Commitment. Subject to the terms and
conditions hereof, amounts borrowed pursuant to this Section 2.01(c) may be
repaid and reborrowed during the Revolving Commitment Period. Revolving Loans
may be Base Rate Loans or LIBOR Rate Loans as further provided herein.
9.02    Borrowings.
(a)    Each Term Borrowing and each Revolving Credit Borrowing shall be made
upon the Borrower Representative’s irrevocable notice to Administrative Agent,
on behalf of the applicable Borrower. Each such notice from the Borrower
Representative shall be in the form of a fully executed Funding Notice delivered
to Administrative Agent no later than (i) 12:00 p.m. at least three (3) Business
Days (or, in the case of the initial Credit Extensions on the Closing Date, one
(1) Business Day) prior to the requested date of any Borrowing of LIBOR Rate
Loans, and (ii) 12:00 p.m. at least one (1) Business Day in advance of the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower Representative wishes to request LIBOR Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by Administrative Agent not later than 12:00 p.m., five (5) Business Days prior
to the requested date of such Borrowing, whereupon Administrative Agent shall
give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them, thereafter
Administrative Agent shall notify the Borrower Representative (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by such Lenders. Except as otherwise provided herein, a Funding Notice for a
Term Loan that is a LIBOR Rate Loan shall, unless Borrower Representative is
notified pursuant to Section 2.17 that LIBOR Rate Loans are not available, be
irrevocable on and after the related Interest Rate Determination Date, and
Borrowers shall be bound to make a borrowing in accordance therewith. Promptly
upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender of the proposed borrowing. Each Borrowing of
LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Section 2.03(c)
and Section 2.04(b), each Borrowing of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Funding Notice (whether telephonic or written) shall specify (i) whether the
Borrower(s) are requesting a Term Borrowing or a Revolving Credit Borrowing,
(ii) the requested date of the Borrowing (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, (iv) the Type of Loans to be
borrowed, (v) if applicable, the duration of


72
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the Interest Period with respect thereto and (vi) remittance instructions. If
the Borrower Representative requests a Borrowing of LIBOR Rate Loans in any such
Funding Notice but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
(b)    Following receipt of a Funding Notice, Administrative Agent shall
promptly notify each Appropriate Lender in writing or by electronic
communication of the amount of its Pro Rata Share of the applicable Term Loans
or Revolving Loans. In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to Administrative Agent in immediately available funds at the Administrative
Agent’s Principal Office not later than 2:00 p.m. on the Business Day specified
in the applicable Funding Notice. Upon satisfaction or waiver of the applicable
conditions precedent set forth in Section 3.02 (and, if such Borrowing is the
initial Credit Extension, Section 3.01), Administrative Agent shall make all
funds so received available to the applicable Borrower(s) either by (i)
crediting the account(s) of the Borrower(s) on the books of Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds to an account
designated by the Borrower Representative in writing, in each case, in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by the Borrower Representative (subject to Section
2.04(c)).
(c)    Administrative Agent shall promptly notify the Borrower Representative
and the Lenders (in writing or by electronic communication) of the interest rate
applicable to any Interest Period for LIBOR Rate Loans upon determination of
such interest rate.
(d)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(e)    Anything in this Section 2.02 to the contrary notwithstanding, the
Borrower Representative may not select Adjusted LIBOR Rate for any Borrowing if
the obligation of the Appropriate Lenders to make LIBOR Rate Loans shall then be
suspended pursuant to Section 2.17(a) or 2.17(b).
9.03    Letter of Credit.
(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) each Issuing Bank (except the Existing L/C Issuer) agrees,
in reliance upon the agreements of the other Revolving Credit Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit at sight denominated in Dollars for the account
of the applicable Borrower (provided that any Letter of Credit may be for the
benefit of any Subsidiary of any Borrower and may be issued for the joint and
several account of any Borrower and a Restricted Subsidiary to the extent
otherwise permitted by this Agreement; provided further that to the extent any
such Subsidiary is a non‑Credit Party, such Letter of Credit shall be deemed an
Investment in such Subsidiary and shall only be issued so long as such
Investment is permitted hereunder) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit and (B) the Participating Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no Issuing Bank shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit,


73
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





and no Lender shall be obligated to participate in any Letter of Credit, if as
of the date of such L/C Credit Extension (x) the Revolving Exposure of any
Participating Revolving Credit Lender would exceed such Lender’s Participating
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, each Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly any Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to be issued hereunder and shall
constitute Letters of Credit subject to the terms hereof.
(i)    An Issuing Bank shall be under no obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which such Issuing Bank is not otherwise compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last renewal, unless (x) each Appropriate Lender has approved of such expiration
date or (y) the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or back‑stopped by a
letter of credit reasonably satisfactory to such Issuing Bank;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved such expiry date or (2) the Outstanding Amount of L/C Obligations in
respect of such requested Letter of Credit has been Cash Collateralized or
back‑stopped by a letter of credit reasonably satisfactory to such Issuing Bank
and Administrative Agent;
(D)    the issuance of such Letter of Credit would violate any policies of such
Issuing Bank applicable to letters of credit generally;
(E)    any Participating Revolving Credit Lender is at that time a Defaulting
Lender, unless such Issuing Bank has entered into arrangements reasonably
satisfactory to it and the Borrower Representative to eliminate such Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.21(a)(iv))) with respect to the


74
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





participation in Letters of Credit by such Defaulting Lender, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the L/C Obligations;
and
(F)    such Letter of Credit is denominated in a currency other than in Dollars.
(ii)    An Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit. (i) To request the issuance of a Letter of
Credit or the amendment or extension of an outstanding Letter of Credit, the
Borrower Representative shall deliver (or request via telephone, with
confirmation to follow promptly in writing by facsimile) by hand, or telecopier
(or transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank), an L/C Request to the applicable
Issuing Bank and Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment or extension
(or such later date and time as is acceptable to the applicable Issuing Bank)
appropriately completed and signed by an Authorized Officer of the Borrower
Representative. In the case of a request for an initial issuance of a Letter of
Credit, such L/C Request shall specify: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount of
such Letter of Credit (which shall not be less than $50,000 unless otherwise
agreed to by the applicable Issuing Bank in its sole discretion); (c) expiration
date of such Letter of Credit; (d) the name and address of the beneficiary of
such Letter of Credit; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant Issuing Bank may reasonably request and shall be
accompanied by a Letter of Credit Application. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Request shall specify in
form and detail reasonably satisfactory to the relevant Issuing Bank (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; (4)
such other matters as the relevant Issuing Bank may reasonably request and shall
be accompanied by a Letter of Credit Application.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
Issuing Bank will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower Representative and, if not, such Issuing Bank will
provide Administrative Agent with a copy thereof. Upon receipt by the relevant
Issuing Bank of confirmation from Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (and, if applicable, its applicable Subsidiary) or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Participating Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the relevant
Issuing Bank a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement times the stated amount of such Letter of Credit.


75
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(iii)    If the Borrower Representative so requests in any applicable Letter of
Credit Application, the relevant Issuing Bank shall agree to issue such Letter
of Credit that has automatic extension provisions (each, an “Auto‑Extension
Letter of Credit”); provided that any such Auto‑Extension Letter of Credit must
permit the relevant Issuing Bank to prevent any such extension at least once in
each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the Borrower Representative (with a
copy to Administrative Agent) not later than a day (the “Non‑extension Notice
Date”) in each such twelve (12) month period to be agreed upon at the time such
Letter of Credit is issued. If a notice is given by an Issuing Bank pursuant to
the immediately preceding sentence, such Letter of Credit shall expire on the
date on which it otherwise would have been automatically renewed. Unless
otherwise directed by the relevant Issuing Bank, the Borrower Representative
shall not be required to make a specific request to the relevant Issuing Bank
for any such extension. Once an Auto‑Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date that is, unless the Outstanding Amount of
L/C Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back‑stopped by a letter of credit reasonably satisfactory to
the relevant Issuing Bank, not later than the Letter of Credit Expiration Date;
provided that the relevant Issuing Bank shall not permit any such extension if
(A) the relevant Issuing Bank has determined that it would have no obligation at
such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non‑extension Notice Date
from Administrative Agent, any Participating Revolving Credit Lender or the
Borrower Representative that one or more of the applicable conditions specified
in Section 3.02 is not then satisfied.
(iv)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant Issuing Bank will also deliver to the Borrower
Representative and Administrative Agent a true and complete copy of such Letter
of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant Issuing Bank shall notify
promptly the Borrower Representative and Administrative Agent thereof. Not later
than 12:00 noon one (1) Business Day following any payment by an Issuing Bank
under a Letter of Credit with notice to the Borrower Representative (each such
date, an “Honor Date”), the Borrowers (on a joint and several basis) shall
reimburse such Issuing Bank through Administrative Agent in an amount equal to
the amount of such drawing in Dollars; provided that if such reimbursement is
not made on the date of drawing, the Borrowers (on a joint and several basis)
shall pay interest to the relevant Issuing Bank on such amount at the rate
applicable to Base Rate Loans under the applicable Participating Revolving
Credit Commitments (without duplication of interest payable on L/C Borrowings).
If the Borrowers fail to so reimburse such Issuing Bank by such time,
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share or other applicable share
provided for under this Agreement thereof. In such event, the Borrower
Representative shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans under the Participating Revolving Credit Commitments to be
disbursed on the Honor Date in an amount equal to the Unreimbursed


76
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Participating Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 3.02 (other than the
delivery of a Funding Notice). Any notice given by an Issuing Bank or
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Appropriate Lender (including any Lender acting as an Issuing Bank)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to
Administrative Agent for the account of the relevant Issuing Bank in Dollars, at
the Administrative Agent’s Principal Office for payments in an amount equal to
its Pro Rata Share or other applicable share provided for under this Agreement
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes funds
available shall be deemed to have made a Base Rate Loan under the Participating
Revolving Credit Commitments to the Borrowers in such amount. Administrative
Agent shall remit the funds so received to the relevant Issuing Bank.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 3.02 cannot be satisfied or for any other reason, the Borrowers (on a
joint and several basis) shall be deemed to have incurred from the relevant
Issuing Bank an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Appropriate Lender’s payment to Administrative Agent for the account
of the relevant Issuing Bank pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Appropriate Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the relevant Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
such amount shall be solely for the account of the relevant Issuing Bank.
(v)    Each Participating Revolving Credit Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse an Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the relevant Issuing Bank, the Borrowers or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 3; (C) any adverse change in the condition (financial or otherwise)
of the Credit Parties; (D) any breach of this Agreement or any other Credit
Document by any Borrower, any other Credit Party or any other Issuing Bank; or
(E) any other circumstance, occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Participating Revolving
Credit Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 3.02 (other
than delivery by the Borrower Representative of a Funding Notice). No such
making of an L/C


77
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the relevant Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Participating Revolving Credit Lender fails to make available to
Administrative Agent for the account of the relevant Issuing Bank any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such Issuing Bank
shall be entitled to recover from such Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Issuing Bank at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant
Issuing Bank submitted to any Participating Revolving Credit Lender (through
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    If, at any time after an Issuing Bank has made a payment under any Letter
of Credit and has received from any Participating Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by Administrative Agent), Administrative Agent
will distribute to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the amount received by Administrative Agent.
(ii)    If any payment received by Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.10 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each
Appropriate Lender shall pay to Administrative Agent for the account of such
Issuing Bank its Pro Rata Share or other applicable share provided for under
this Agreement thereof on demand of Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant Issuing Bank


78
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor‑in‑possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non‑perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Credit Party in respect of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party;
provided that the foregoing shall not excuse any Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential,
punitive, special or exemplary damages, claims in respect of which are waived by
the Borrowers to the extent permitted by applicable law) suffered by the
Borrowers that are caused by such Issuing Bank’s gross negligence or willful
misconduct as determined in a final and non‑appealable judgment by a court of
competent jurisdiction when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.
(f)    Role of Issuing Banks. Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the relevant Issuing Bank shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, any Related Party of an Agent nor any of the respective
correspondents, participants or assignees of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Lenders holding a majority of
the Participating Revolving Credit Commitments, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct as
determined in a final and non‑appealable judgment by a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or


79
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, any Related Party of an Agent, nor any of the respective
correspondents, participants or assignees of any Issuing Bank, shall be liable
or responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e). In furtherance and not in limitation of the foregoing, each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, (ii) if any Event of Default occurs and is continuing and
Administrative Agent or the Lenders holding a majority of the Participating
Revolving Credit Commitments, as applicable, require the Borrowers to Cash
Collateralize the L/C Obligations pursuant to Section 8.01 or (iii) if an Event
of Default set forth under Section 8.01(f) or (g) occurs and is continuing, the
Borrowers shall Cash Collateralize the then Outstanding Amount of all of their
(or, in the case of clause (i), the applicable) L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the applicable Letter of Credit Expiration Date, as the case may be),
and shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clauses (i) or (ii), (1) the Business Day that the Borrower
Representative receives notice thereof, if such notice is received on such day
prior to 12:00 noon or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower Representative receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) or (g)
occurs or, if such day is not a Business Day, the Business Day immediately
succeeding such day. At any time that there shall exist a Defaulting Lender,
immediately upon the request of Administrative Agent, any Issuing Bank or the
Swing Line Lender, the Borrowers shall deliver to Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to Administrative Agent, for the benefit of the relevant Issuing
Bank and the Appropriate Lenders, as collateral for the relevant L/C
Obligations, Cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form, amount and substance reasonably satisfactory to
Administrative Agent and the relevant Issuing Bank (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Borrowers hereby grant to Administrative Agent, for
the benefit of the Issuing Banks and the Participating Revolving Credit Lenders,
a security interest in all such Cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time Administrative Agent determines that
any funds held as Cash Collateral are expressly subject to any right or claim of
any Person other than Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all relevant L/C Obligations, the Borrowers will, forthwith upon
demand by Administrative Agent, pay to Administrative Agent, as additional funds
to be deposited and held


80
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





in the deposit accounts at Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that Administrative Agent reasonably
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable law, to
reimburse the relevant Issuing Bank. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrowers. To the extent any Event of Default giving rise to the
requirement to Cash Collateralize any Letter of Credit pursuant to this Section
2.03(g) is cured or otherwise waived, then so long as no other Event of Default
has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Borrowers. If at
any time Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrowers or the
relevant Defaulting Lender will, promptly upon demand by Administrative Agent,
pay or provide to Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
(h)    Letter of Credit Fees. The Borrowers (on a joint and several basis) shall
pay to Administrative Agent for the account of each Participating Revolving
Credit Lender in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Margin with
respect to Revolving Loans maintained as LIBOR Rate Loans times the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Bank pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable law, to the other Lenders in accordance
with the upward adjustments in their respective Pro Rata Shares allocable to
such Letter of Credit pursuant to Section 2.21(a)(iv), with the balance of such
fee, if any, payable to the applicable Issuing Bank for its own account. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the applicable
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Margin during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Borrowers (on a joint and several basis) shall pay directly to each
Issuing Bank for its own account a fronting fee with respect to each Letter of
Credit issued by it equal to 0.125% per annum of the maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit). Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting


81
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





fees shall be due and payable in Dollars on the last Business Day of each of
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrowers shall pay
directly to each Issuing Bank for its own account with respect to each Letter of
Credit the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition of an Issuing Bank. A Revolving Credit Lender reasonably
acceptable to the Borrower Representative and Administrative Agent may become an
additional Issuing Bank hereunder pursuant to a written agreement among the
Borrower Representative, Administrative Agent and such Revolving Credit Lender.
Administrative Agent shall notify the Participating Revolving Credit Lenders of
any such additional Issuing Bank.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Participating Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Sections 2.03(c) and (d)) under (and ratably participated in
by Participating Revolving Credit Lenders pursuant to) the non‑terminating
Participating Revolving Credit Commitments up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Participating Revolving
Credit Commitments continuing at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i) and unless
provisions reasonably satisfactory to the applicable Issuing Bank for the
treatment of such Letter of Credit as a letter of credit under a successor
credit facility have been agreed upon, the applicable Borrower shall, on or
prior to the applicable Maturity Date, cause all such Letters of Credit to be
replaced and returned to the applicable Issuing Bank undrawn and marked
“cancelled” or to the extent that such Borrower is unable to so replace and
return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by a
“back to back” letter of credit reasonably satisfactory to the applicable
Issuing Bank or the Borrowers shall Cash Collateralize any such Letter of Credit
in accordance with Section 2.03(g). Commencing with the Maturity Date of any
Class of Revolving Commitments, the Letter of Credit Sublimit shall be in an
amount agreed solely with the Issuing Banks.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for


82
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the account of any of their respective Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries.
(n)    Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrowers.
9.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars to the Borrowers (on a joint
and several basis) (each such loan, a “Swing Line Loan”), from time to time on
any Business Day during the period beginning on the Business Day after the
Closing Date until the date which is one (1) Business Day prior to the Maturity
Date of the Participating Revolving Credit Commitments (taking into account the
Maturity Date of any Participating Revolving Credit Commitment that will
automatically come into effect on such Maturity Date) in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of the Swing Line Lender’s
Revolving Commitment; provided that, after giving effect to any Swing Line Loan
(i) the aggregate Revolving Exposure under such Participating Revolving Credit
Commitments shall not exceed the aggregate Participating Revolving Credit
Commitments then in effect, and (ii) the aggregate Revolving Exposure of any
Lender (other than the Swing Line Lender) shall not exceed such Lender’s
Participating Revolving Credit Commitment then in effect; provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.12, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Participating Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement times the amount of such
Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower Representative’s irrevocable notice to the Swing Line Lender and
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and Administrative Agent not later than 1:00
p.m. on the requested date of each Swing Line Borrowing and shall specify (i)
the principal amount to be borrowed, which shall be a minimum of $100,000 (and
any amount in excess of $100,000 shall be an integral multiple of $50,000), (ii)
the requested date of the Swing Line Borrowing, which shall be a Business Day
and (iii) the account of the applicable Borrower to which the proceeds of such
Swing Line Borrowing should be credited. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and Administrative Agent
of a written Swing Line Loan Notice, appropriately completed and signed by an
Authorized Officer of the Borrower Representative. Promptly after receipt by the
Swing Line Lender of any Swing Line Loan Notice (by telephone or in writing),
the Swing Line Lender will confirm with Administrative Agent (by telephone or in
writing) that Administrative


83
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower.
Notwithstanding anything to the contrary contained in this Section 2.04 or
elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Participating Revolving Credit Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower Representative to
eliminate the Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.21(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans or other applicable share provided for under this Agreement. The Borrowers
shall repay to the Swing Line Lender each Defaulting Lender’s portion (after
giving effect to Section 2.21(a)(iv)) of each Swing Line Loan promptly following
demand by the Swing Line Lender.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion, may request on behalf of the Borrower Representative (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Participating Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the amount of Swing Line Loans of the
Borrowers then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Funding Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Participating Revolving
Credit Commitments and the conditions set forth in Section 3.02. The Swing Line
Lender shall furnish the Borrower Representative with a copy of the applicable
Funding Notice promptly after delivering such notice to Administrative Agent.
Each Participating Revolving Credit Lender shall make an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
amount specified in such Funding Notice available to Administrative Agent in
same day funds for the account of the Swing Line Lender at the Administrative
Agent’s Principal Office not later than 1:00 p.m. on the day specified in such
Funding Notice, whereupon, subject to Section 2.04(c)(ii), each Participating
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan, as applicable, to the Borrowers (on a joint and several
basis) in such amount. Administrative Agent shall remit the funds so received to
the Swing Line Lender. Upon the remission by Administrative Agent to the Swing
Line Lender of the full amount specified in such Funding Notice, the Borrowers
shall be deemed to have repaid the applicable Swing Line Loan.


84
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the
Participating Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Participating Revolving Credit Lender’s
payment to Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Participating Revolving Credit Lender fails to make available to
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. If such Participating
Revolving Credit Lender pays such amount, the amount so paid shall constitute
such Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
(iv)    Each Participating Revolving Credit Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default or the failure to satisfy any
condition in Section 3.02, (C) any adverse change in the condition (financial or
otherwise) of the Credit Parties, (D) any breach of this Agreement, or (E) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Participating Revolving Credit Lender’s obligation
to make Revolving Loans pursuant to this Section 2.04(c) (but not to purchase
and fund risk participations in Swing Line Loans) is subject to the conditions
set forth in Section 3.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay the applicable
Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Participating Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.10 (including
pursuant to any settlement entered into by the Swing


85
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Line Lender in its discretion), each Participating Revolving Credit Lender shall
pay to the Swing Line Lender its Pro Rata Share or other applicable share
provided for under this Agreement thereof on demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower Representative for interest on the Swing
Line Loans. Until each Participating Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of any Swing Line Loan, interest in respect of such Pro Rata Share or
other applicable share provided for under this Agreement shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any Participating Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when other
Participating Revolving Credit Commitments are in effect (or will automatically
be in effect upon such maturity) with a longer maturity date (each a
“non‑Expiring Credit Commitment” and collectively, the “non‑Expiring Credit
Commitments”), then each outstanding Swing Line Loan on the earliest occurring
Maturity Date shall be deemed reallocated to the non‑Expiring Credit Commitments
on a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate Revolving Exposure to exceed the
aggregate amount of such non‑Expiring Credit Commitments, immediately prior to
such reallocation (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in
Section 2.03(l)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or Cash Collateralized in a manner reasonably
satisfactory to the Swing Line Lender and (y) notwithstanding the foregoing, if
a Default or Event of Default has occurred and is continuing, the Borrowers
shall still be obligated to pay Swing Line Loans allocated to the Participating
Revolving Credit Lenders holding the Expiring Credit Commitments at the Maturity
Date of the Expiring Credit Commitment or if the Loans have been accelerated
prior to the Maturity Date of the Expiring Credit Commitment.
9.05    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made, and, subject to adjustments
pursuant to Section 2.21, all participations purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.
(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative


86
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Agent the amount of such Lender’s Loan requested on such Credit Date,
Administrative Agent may assume that such Lender has made such amount available
to Administrative Agent on such Credit Date and Administrative Agent may, in its
sole discretion, but shall not be obligated to, make available to Borrowers a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to Administrative Agent, at the Overnight Rate for
three (3) Business Days and thereafter at the Base Rate. If such Lender does not
pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify Borrower Representative and
Borrowers (on a joint and several basis) shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.05(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that any Borrower or Administrative Agent may have against any Lender
as a result of any default by such Lender hereunder.
9.06    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrowers to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrowers, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or any Borrower’s Obligations in respect of any applicable
Loans; and provided, further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
(b)    Register. Administrative Agent shall maintain at one of its offices in
Atlanta, Georgia, a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal and interest amounts of the Loans
and payments or disbursements made by the Issuing Bank pursuant to a drawing
under a Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The Register shall be available for inspection by
the Borrower Representative, the Issuing Bank (with respect to its own
interests), Collateral Agent, the Swing Line Lender (with respect to its own
interests) and any Lender (with respect to its own interests) at any reasonable
time and from time to time upon reasonable prior notice. Administrative Agent
shall record in the Register the Commitments, the Loans, purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans and each
repayment or prepayment in respect of the principal amount of the Loans (and
stated interest thereon), and any such recordation shall be conclusive and
binding on Borrowers and each Lender, absent manifest error; provided, failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Borrowers’ Obligations in respect of any Loan. Each
Borrower hereby designates the entity serving as Administrative Agent to serve
as such Borrower’s agent solely for purposes of maintaining the Register (and
such agency being solely for tax purposes) as provided in this Section 2.06, and
each Borrower hereby agrees that, to the extent such entity serves in such
capacity, the entity serving as Administrative Agent and its officers,
directors, employees, agents and affiliates shall constitute “Indemnitees.”


87
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(c)    Notes. If so requested by any Lender by written notice to Borrower
Representative (with a copy to Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, Borrowers shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to
Section 10.06) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrower Representative’s receipt of such notice) a
Note or Notes to evidence such Lender’s Term Loan, Revolving Loan and/or Swing
Line Loan, as the case may be.
9.07    Interest on Loans. Except as otherwise set forth herein, each Class of
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:
(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(ii)    if a LIBOR Rate Loan, at the Adjusted LIBOR Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin; or
(iii)    if a Swing Line Loan, at the Base Rate plus the Applicable Margin for
Revolving Loans.
Notwithstanding the foregoing clauses (i) through (iii), so long as on or prior
to the applicable dates specified in the table below, the Borrowers have not
otherwise made prepayments of the Term Loans after the Sixth Amendment Effective
Date in an aggregate principal amount equal to at least $100,000,000, other than
with the proceeds of Indebtedness or Relief Proceeds, Base Rate Loans, LIBOR
Rate Loans and Swing Line Loans (as applicable) shall bear interest at a rate
which is the percentage per annum specified in the table below in excess of the
rate otherwise payable hereunder, with all or a portion of such additional
percentage per annum, at the option of the Borrowers upon prior written notice
to the Administrative Agent, to be payable in kind in accordance with Section
2.07(f):


88
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Applicable time period
Percentage per annum in excess of rate otherwise applicable
From the date that is 90 days after the Sixth Amendment Effective Date to, but
not including, the date that is 120 days after the Sixth Amendment Effective
Date:
1.00%
From the date that is 120 days after the Sixth Amendment Effective Date to, but
not including, the date that is 150 days after the Sixth Amendment Effective
Date:
1.50%
From the date that is 150 days after the Sixth Amendment Effective Date to, but
not including, the date that is 180 days after the Sixth Amendment Effective
Date:
2.00%
From the date that is 180 days after the Sixth Amendment Effective Date to, but
not including, the date that is 210 days after the Sixth Amendment Effective
Date:
2.50%
From and after the date that is 210 days after the Sixth Amendment Effective
Date:
3.00%
 
 



89
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------







It being understood and agreed that the additional interest rates set forth in
the table above shall not be applicable at any time after the Borrowers shall
have made prepayments of Term Loans in an aggregate principal amount equal to at
least $100,000,000, other than with the proceeds of Indebtedness.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBOR Rate Loan, shall be selected
by Borrower Representative and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
(c)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Loans from one Type to
the other, and all continuations of Term Loans or Revolving Loans as the same
Type, there shall not be more than eight (8) (or such greater amount as may be
agreed by Administrative Agent in its sole discretion) Interest Periods in
effect. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower Representative and each Lender.
(d)    Interest payable pursuant to Section 2.07(a) shall be computed on the
basis of a 360‑day year, except that interest computed by reference to the Prime
Rate for Base Rate Loans shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and, in each case, for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of repayment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate Loan,
the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan. The applicable
Base Rate or Adjusted LIBOR Rate shall be determined by Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive and binding for all purposes, absent manifest error.
(e)    Except as otherwise set forth herein (including, without limitation,
Section 2.07(f)), interest on each Loan shall be payable, in Cash, in arrears on
and to (i) each Interest Payment Date applicable to that Loan; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity, including the Maturity Date.
(a)    Any interest in respect of the Loans that would otherwise have been paid
in cash and instead is paid in kind pursuant to the Borrowers option under this
Section 2.07 shall be capitalized on


90
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





the outstanding principal amount of the Loans in arrears on each Interest
Payment Date for such Loan and shall be payable as part of the outstanding
principal amount of Loans (taking into account any interest that has been paid
in kind and capitalized to the principal amount in accordance with this Section
2.07(f)) upon any prepayment of the Loans, whether voluntary or mandatory, and
shall be payable as part of the outstanding principal amount of Loans upon the
applicable Maturity Date. All such capitalized amounts in respect of Term Loans
shall constitute principal under the Term Loans, all such capitalized amounts in
respect of Revolving Loans shall constitute principal under the Revolving Loans
and all such capitalized amounts in respect of Swing Line Loans shall constitute
principal under the Swing Line Loans and, in each case, shall accrue interest at
the applicable rate set forth in clauses (i), (ii) and (iii) in subsection (a)
above, payable in accordance with this Section 2.07(f). Interest that has
accrued but has not been paid in cash or capitalized shall be payable on the
date of any prepayment of the Loans, on the applicable Maturity Date, and any
date of acceleration of the Term Loans or the Revolving Exposure, as applicable.
The aggregate amount of interest capitalized and added to principal on any
relevant date shall be subject to determination by the Administrative Agent,
which determination shall be conclusive and binding on the Borrowers absent
manifest error.
9.08    Conversion/Continuation. Subject to Sections 2.07(c) and 2.17 and so
long as no Event of Default shall have occurred and then be continuing,
Borrowers shall have the option:
(i)    to convert at any time all or any part of any Loan (other than Swing Line
Loans, which shall at all times be Base Rate Loans) equal to $100,000 and
integral multiples of $50,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, a LIBOR Rate Loan may only be converted on the
expiration of the Interest Period applicable to such LIBOR Rate Loan unless
Borrowers pay all amounts due under Section 2.17 in connection with any such
conversion; or
(ii)    upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $100,000 and integral
multiples of $50,000 in excess of that amount as a LIBOR Rate Loan.
(b)    Borrower Representative shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 12:00 p.m. at least one (1) Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan); provided, however, that if the Borrower Representative
wishes to request LIBOR Rate Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by Administrative Agent not
later than 12:00 p.m., five (5) Business Days before the requested date of such
conversion or continuation, whereupon Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them, thereafter
Administrative Agent shall notify the Borrower Representative (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by such Lenders. Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrowers shall be bound
to effect a conversion or continuation in accordance therewith.


91
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(c)    In the event Borrower Representative fails to specify between a Base Rate
Loan or a LIBOR Rate Loan in the applicable Conversion/Continuation Notice, such
Loan (if outstanding as a LIBOR Rate Loan) will be automatically converted into
a LIBOR Rate Loan with an Interest Period of one month on the last day of the
then‑current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as a Base Rate Loan). In the event Borrower Representative
fails to specify an Interest Period for any LIBOR Rate Loan in the applicable
Conversion/Continuation Notice, Borrower Representative shall be deemed to have
selected an Interest Period of one month.
(d)    During the existence of an Event of Default, no Loans may be converted to
or continued as Eurodollar Rate Loans without the consent of the Requisite
Lenders.
9.09    Default Interest. Notwithstanding anything herein to the contrary, (1)
automatically upon acceleration or the occurrence and during the continuance of
an Event of Default under Section 8.01(a), (f) or (g), and (2) at the option of
the Requisite Lenders if any other Event of Default under Section 8.01(b), (c),
(e), (k), (l) or (m) has occurred and is continuing, the Obligations shall bear
interest, in the case of clauses (1) and (2) above, payable on demand at a rate
that is 2.003.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.003.00% per annum in excess of the
interest rate otherwise payable hereunder for Base Rate Loans), in each case, to
the fullest extent permitted by applicable laws; provided, in the case of LIBOR
Rate Loans, upon the expiration of the Interest Period in effect at the time any
such increase in interest rate is effective such LIBOR Rate Loans shall be
converted to Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2.003.00% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.09 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.
9.10    Fees. Borrowers agree to pay to Administrative Agent, for the benefit of
each Revolving Credit Lenders in accordance with its Pro Rata Share or other
applicable share provided for Lender in this Agreement, a commitment fee in an
amount equal to (i) the daily average difference between (A) the aggregate
Revolving Commitments then in effect, and (B) the sum of (I) the Outstanding
Amount of Revolving Loans plus (II) the Outstanding Amount of L/C Obligations,
times (ii) the Applicable Margin for unused commitment fees. The foregoing fee
shall be paid to Administrative Agent as set forth in Section 2.15(a) and, upon
receipt, Administrative Agent shall promptly distribute to each Revolving Credit
Lender. The commitment fee on the Revolving Credit Commitments shall accrue at
all times from the Closing Date until the earlier of (x) the Revolving
Commitment Termination Date and (y) the Maturity Date for the Revolving Credit
Commitments, including at any time during which one or more of the conditions in
Section 3 is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date during the first full Fiscal Quarter to occur after the
Closing Date, and on the earlier of (x) the Revolving Commitment Termination
Date and (y) the Maturity Date for the Revolving Credit Commitments. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.


92
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(a)    All fees referred to in Section 2.10(a) shall be calculated on the basis
of a 360‑day year and the actual number of days elapsed.
(b)    Borrowers shall pay the fees set forth in Section 2.03(h) and Section
2.03(i).
(c)    In addition to any of the foregoing fees, Holdings and the Borrowers
agree to pay to Agents such other fees in the amounts and at the times
separately agreed upon in writing in the amounts and at the times so specified,
including those set forth in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever (except as
expressly agreed between the Borrower Representative and the applicable Agent).
(d)    The Borrowers agree to pay on the Closing Date to each Term Lender party
to this Agreement on the Closing Date, as fee compensation for the funding of
such Term Lender’s Initial Term Loan on the Closing Date, a closing fee (the
“Closing Fee”) in an amount equal to 1.00% of the stated principal amount of
such Term Lender’s Term Loans made on the Closing Date. Such Closing Fees will
be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and such Closing Fee shall be
netted against Term Loans made by such Term Lender.
(e)    In connection with any Repricing Transaction consummated on or prior to
the sixtwelve (612) month anniversary of the 2018 RefinancingSixth Amendment
Effective Date, the Borrowers shall pay to each Term Lender a fee equal to its
Pro Rata Share of the Repricing Premium.
(f)    The Borrowers agree to pay to the Administrative Agent for the ratable
benefit of the Lenders with a Delayed Draw Term Commitment an amount equal to
(x) from the thirty-first (31st) day after the Third Amendment Effective Date to
and including the earlier of (1) the date on which all of the Delayed Draw Term
Commitments have been terminated and (2) the sixtieth (60th) day after the Third
Amendment Effective Date, 2.50% per annum, and (y) from the sixty-first (61st)
day after the Third Amendment Effective Date to and including the earlier of (1)
the date on which all of the Delayed Draw Term Commitments have been terminated
and (2) the last day of the Delayed Draw Availability Period, 5.00% per annum
(in each case, as applicable, the “Delayed Draw Ticking Fee”), in each case, on
the Delayed Draw Term Commitment as in effect from time to time. The accrued
Delayed Draw Ticking Fee shall be payable in quarterly arrears on the last
Business Day of each March, June, September and December (if applicable) and on
the last day of the Delayed Draw Availability Period, after giving effect to the
funding of any Delayed Draw Term Loans.


93
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(g)    Delayed Draw Funding Fees. On each Delayed Draw Funding Date, the
Borrowers agree to pay (or pay to the Administrative Agent for distribution), to
each Lender making a Delayed Draw Term Loan on such Delayed Draw Funding Date, a
funding fee (the “Delayed Draw Funding Fee”) in an amount equal to 0.50% of the
stated principal amount of such Lender’s Delayed Draw Term Loan made on such
Delayed Draw Funding Date. Such Delayed Draw Funding Fee will be in all respects
fully earned, due and payable on each Delayed Draw Funding Date and
non-refundable and non-creditable thereafter.
9.11    Repayment of Loans.
(a)    Term Loans.
(i)    Borrowers (on a joint and several basis) shall repay to Administrative
Agent for the ratable account of the Appropriate Lenders (A) on the last
Business Day of each March, June, September and December, (x) commencing with
December 31, 2018, through and including December 31, 2020, an aggregate
principal amount equal to $1,001,699.00, (y) for the period beginning March 31,
2021 to and including December 31, 2021, an aggregate principal amount equal to
$823,127.004,860,466.05 and (z) for the period beginning March 31, 2022 and each
Fiscal Quarter thereafter, $9,720,932.10 (in each case, which payments shall be
adjusted from time to time as a result of the application of prepayments in
accordance with Sections 2.12, 2.13 and 10.05(c)(iv)), together, in each case,
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment and (B) on the Maturity Date for such Class
of Initial Term Loans, the aggregate principal amount of all Initial Term Loans
of such Class outstanding on such date.
(ii)    In connection with any Delayed Draw Term Loans and any Term Loan
Increase (other than the 2018-2 Incremental Term Loans) that will constitute
part of the same Class as the Initial Term Loans, the amount of the scheduled
amortization payment that would otherwise be required pursuant to clause (i)
above shall be increased for the Appropriate Lenders on a pro rata basis to the
extent necessary to ensure that the Appropriate Lenders holding Initial Term
Loans immediately prior to such new Delayed Draw Term Loan or Term Loan Increase
(other than the 2018-2 Incremental Term Loans) continue to receive a payment
that is not less than the same amount that such Lenders would have received
absent the incurrence of such Delayed Draw Term Loans or Term Loan Increase
(i.e., the implied amortization percentage set forth in clause (i) above shall
be automatically adjusted to reflect the Modified Amortization Percentage);
provided that if such Delayed Draw Term Loans and Term Loan Increase are to be
“fungible” with the Initial Term Loans, notwithstanding any other conditions
specified in this Section 2.11(a), the amortization schedule for such “fungible”
Delayed Draw Term Loans and Term Loan Increase may provide for amortization
based on the Modified Amortization Percentage to ensure that such Delayed Draw
Term Loans and Term Loan Increase will be “fungible” with the Initial Term
Loans; provided, further, that without the consent of any other Credit Party,
Agent or Lender, the Borrowers and the Administrative Agent may effect such
amendments to the Agreement as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent


94
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





and the Borrowers, to effect the provisions of this Section 2.11(a)(ii). The
immediately preceding sentence of this Section 2.11(a)(ii) shall supersede any
provision in Section 10.05 to the contrary.
(iii)    The principal amount of any such payment set forth in clause (i) above
shall be adjusted to account for the addition of any Incremental Term Loans,
Extended Term Loans or Refinancing Term Loans to contemplate (A) the reduction
in the aggregate principal amount of any Initial Term Loans that were paid down
in connection with the incurrence of such Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans, and (B) any increase to payments to the extent
and as required pursuant to the terms of any applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.
(b)    Revolving Loans. Borrowers (on a joint and several basis) shall repay to
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for any Class of Revolving Commitments the aggregate outstanding
principal amount of all Revolving Loans made in respect of such Revolving
Commitments.
(c)    Swing Line Loans. Borrowers (on a joint and several basis) shall repay
the aggregate principal amount of each Swing Line Loan on the earlier to occur
of (i) the date five (5) Business Days after such Loan is made and (ii) the
Latest Maturity Date for the Participating Revolving Credit Commitments.
9.12    Voluntary Prepayments/Commitment Reductions.
(a)    Voluntary Prepayments of Loans.
(i)    Any time and from time to time:


95
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(A)    with respect to Base Rate Loans (other than any Swing Line Loans), the
Borrowers may prepay any such Loans without penalty or premium (except as
provided in Section 2.10(e)) on any Business Day in whole or in part, in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount or, if less, the entire principal amount thereof then
outstanding;
(B)    with respect to Swing Line Loans, the Borrowers may prepay any such Loans
without penalty or premium on any Business Day in whole or in part, in a minimum
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding; and
(C)    with respect to LIBOR Rate Loans, Borrowers may prepay any such Loans
without penalty or premium (except as provided in Section 2.10(e)) on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $100,000 and integral
multiples of $50,000 in excess of that amount or, if less, the entire principal
amount thereof then outstanding.
(ii)    All such prepayments shall be made:
(A)    upon not less than one (1) Business Day’s prior written or telephonic
notice in the case of Base Rate Loans (other than any Swing Line Loans);
(B)    on the date of the prepayment in the case of Swing Line Loans; and
(C)    upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Rate Loans,
in each case, given to Administrative Agent (and the Swing Line Lender in the
case of Swing Line Loans) by Borrower Representative by 2:00 p.m. on the date
required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or written notice for Term Loans or Revolving Loans, as the case may
be, by telephone or electronic communication to each Lender and of the amount of
such Lender’s Pro Rata Share or other applicable share as provided for in this
Agreement of such prepayment). Each such notice shall specify the date and
amount of such prepayment and the Type(s) and Class(es) of Loans to be prepaid.
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein and each such prepayment shall be paid to the Lenders in accordance with
their respective Pro Rata Share or other applicable share as provided for in
this Agreement. Any such voluntary prepayment shall be applied as specified in
Section 2.14(a).
(iii)    No Lender may reject any voluntary prepayment pursuant to this Section
2.12(a).
(b)    Voluntary Commitment Reductions.
(i)    Borrowers may, upon written notice to Administrative Agent, terminate the
unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of


96
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





any Class, in each case, without premium or penalty; provided that (i) any such
notice shall be received by Administrative Agent at least one (1) Business Day
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000, or any whole multiple of $500,000
in excess thereof or, if less, the entire amount thereof and (iii) if, after
giving effect to any reduction of the Revolving Credit Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the aggregate amount of
the Revolving Credit Commitments then in effect, such sublimit shall be
automatically reduced by the amount of such excess. Except as provided above,
the amount of any such Commitment reduction shall not be applied to the Letter
of Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrowers.
(ii)    Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit or
the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.12. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 2.22. All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
9.13    Mandatory Prepayments/Commitment Reductions.
(a)    (i) Asset Sales. Not later than five (5) Business Days following the
receipt by Holdings, any Borrower or any Restricted Subsidiary of any Net Asset
Sale Proceeds in excess of $5,000,000 in the aggregate during any twelve‑month
period, the Borrower Representative shall prepay the Term Loans, subject to
Sections 2.13(g) and 2.14(b) in an aggregate amount equal to one hundred percent
(100%) of such Net Asset Sale Proceeds in excess of $5,000,000; provided that,
so long as no Event of Default shall have occurred and be continuing or would
immediately arise therefrom, such proceeds with respect to any such Asset Sale
shall not be required to be so applied in accordance with this clause (a) to the
extent that the Borrower Representative shall have notified Administrative Agent
on or prior to the end of the five-Business-Day period noted above stating that
such Net Asset Sale Proceeds are expected to be reinvested in assets (other than
working capital, except for short term capital assets) used or useful in the
business of Holdings and its Restricted Subsidiaries (including pursuant to a
Permitted Acquisition) or to be contractually committed to be so reinvested
(such amounts “Asset Sale Reinvestment Amounts”), within twelve (12) months
following receipt of such Net Asset Sale Proceeds; provided that such Asset Sale
Reinvestment Amounts that have been contractually committed to be reinvested
during such twelve (12) month period shall be reinvested within 180 days after
the expiration of such twelve (12) month period); provided, however, that if at
the time that any such prepayment would be required, the Borrowers (or any
Restricted Subsidiary of the Borrowers) are required to prepay or offer to
repurchase any Incremental Equivalent Debt or any Permitted Pari Passu Secured
Refinancing Debt, in each case, that is secured by the Collateral on a pari
passu basis and that is pari passu in right of payment, with the Obligations
under Initial Term Loans and Revolving Loans secured on a first lien basis,
pursuant to the terms of the documentation governing such Indebtedness (such
Incremental Equivalent Debt or Permitted Pari Passu Secured Refinancing Debt
required to be so prepaid or offered to be so repurchased, “Other Applicable
Indebtedness”) with any portion of such Net Asset Sale Proceeds, then the
Borrower Representative may apply such portion of the Net Asset Sale Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans and


97
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Other Applicable Indebtedness at such time; provided, further, that the portion
of such Net Asset Sale Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Asset Sale Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Asset Sale Proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.13(a) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchase or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof. In the event that any portion of the Asset Sale
Reinvestment Amounts are neither reinvested nor contractually committed to be so
reinvested within such twelve (12) month period (and actually reinvested within
180 days after the expiration of such twelve (12) month period), such unused
portion shall be applied within ten (10) Business Days after the last day of
such period as a mandatory prepayment as provided in this Section 2.13(a)
(without giving effect to the first proviso in this clause (a) above).;
provided, further, that notwithstanding anything to the contrary above, [*] .
(i)     Relief Proceeds. On the date of receipt by Holdings, any Borrower or any
Restricted Subsidiary of Relief Proceeds, to the extent permitted by applicable
law, the Borrowers shall make prepayments in accordance with Sections 2.13(g)
and 2.14(b) in an aggregate principal amount equal to one hundred percent (100%)
of such Relief Proceeds.


98
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(b)    Insurance/Condemnation Proceeds. Not later than five (5) Business Days
following the receipt by Holdings, any Borrower or any Restricted Subsidiary (or
Administrative Agent as loss payee or lender’s loss payee) of any Net
Insurance/Condemnation Proceeds, the Borrower Representative shall prepay the
Loans in an aggregate amount equal to one hundred percent (100%) of such Net
Insurance/Condemnation Proceeds in excess of $1,000,000 in the aggregate during
any twelve-month period, in each case, in accordance with Sections 2.13(g) and
2.14(b); provided that, so long as no Event of Default shall have occurred and
be continuing or would immediately arise therefrom, such proceeds with respect
to any such event giving rise to Net Insurance/Condemnation Proceeds shall not
be required to be so applied in accordance with this clause (b) to the extent
that the Borrower Representative shall have notified Administrative Agent on or
prior to the end of the five-Business-Day period noted above stating that such
proceeds are expected (x) to be used to repair, replace or restore any property
in respect of which such Net Insurance/Condemnation Proceeds were paid or to
reinvest in other fixed or capital assets or assets (other than working capital,
except for short term capital assets) that are otherwise useful in the business
of Holdings and its Restricted Subsidiaries, or (y) to be contractually
committed to be so reinvested, in each case, no later than twelve (12) months
following the date of receipt of such proceeds; provided that such Net
Insurance/Condemnation Proceeds that have been contractually committed to be
reinvested during such twelve (12) month period shall be reinvested within 180
days after the expiration of such twelve (12) month period; provided that, if at
the time that any such prepayment would be required, the Borrowers are required
to offer to repurchase Other Applicable Indebtedness, then the Borrower
Representative may apply such Net Insurance/Condemnation Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Applicable Indebtedness at such time); provided further
that the portion of such Net Insurance/Condemnation Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net
Insurance/Condemnation Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Insurance/Condemnation Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.13(b) shall be reduced accordingly. In the event that any portion
of such Net Insurance/Condemnation Proceeds are neither reinvested nor
contractually committed to be so reinvested within such twelve (12) month period
(and actually reinvested within 180 days after the expiration of such twelve
(12) month period), such unused portion shall be applied within ten (10)
Business Days after the last day of such period as a mandatory prepayment as
provided in this Section 2.13(b) (without giving effect to the first proviso in
this clause (b) above).
(c)    Issuance of Debt. On the date of receipt by any Borrower or any
Restricted Subsidiary of any Cash proceeds from the incurrence of any
Indebtedness of any Borrower or any Restricted Subsidiary (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01
(other than any Refinancing Loans or Permitted Pari Passu Secured Refinancing
Debt), the Borrowers shall make prepayments in accordance with Sections 2.13(g)
and 2.14(b) in an aggregate principal amount equal to one hundred percent (100%)
of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, including
reasonable legal fees and expenses.


99
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(d)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Consolidated Excess Cash Flow Period
(commencing with Fiscal Year ending December 31, 2017), the Borrower
Representative shall, no later than five (5) Business Days after the date on
which the financial statements and the related Compliance Certificate have been
delivered pursuant to Sections 5.01(c) and 5.01(d) with respect to each Fiscal
Year, make prepayments of Term Loans in accordance with Sections 2.13(g) and
2.14(b) in an aggregate amount equal to (A) the Applicable ECF Percentage of
Consolidated Excess Cash Flow for such Consolidated Excess Cash Flow Period then
ended minus, (B) to the extent not funded with long-term indebtedness (other
than revolving Indebtedness) or Specified Equity Contributions, the aggregate
principal amount of any (w) Term Loans, Incremental Term Loans, Refinancing Term
Loans, Revolving Loans, Refinancing Revolving Loans or Incremental Revolving
Loans prepaid pursuant to Section 2.12 (in the case of any prepayment of
Revolving Loans, Refinancing Revolving Loans and/or Incremental Revolving Loans,
to the extent accompanied by a corresponding permanent reduction in the relevant
commitment),(x) Term Loans assigned to or purchased by Holdings, any Borrower or
any Restricted Subsidiary in accordance with Section 10.06(c)(iv) and, in each
case under this clause (x), based upon the actual amount of Cash paid in
connection with the relevant assignment or purchase, (y) Subordinated Term Loans
prepaid pursuant to Section 2.12 of the Subordinated Credit Agreement and (z)
Subordinated Term Loans assigned to or purchased by Holdings, any Borrower or
any Restricted Subsidiary in accordance with Section 10.06(c)(iv) of the
Subordinated Credit Agreement and, in each case under this clause (z), based
upon the actual amount of Cash paid in connection with the relevant assignment
or purchase[reserved] and (z) [reserved], and, in the case of clauses (w), and
(x), (y) and (z), to the extent such prepayment, assignment or purchase was made
during such Excess Cash Flow Period or, without duplication across such period,
after year end and prior to the date when such Excess Cash Flow prepayment is
due (the difference of (A) minus (B), the “ECF Prepayment Amount”).
(e)    Loans Exceed Commitments. If for any reason the aggregate Revolving
Exposure at any time exceeds the aggregate Revolving Commitments then in effect,
the Borrower Representative (on behalf of the Borrowers) shall promptly prepay
or cause to be promptly prepaid Revolving Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.13(e) unless after the prepayment in full
of the Revolving Loans and Swing Line Loans, such aggregate Outstanding Amount
exceeds the aggregate Participating Revolving Credit Commitments then in effect.
(f)    Mandatory Commitment Reductions. The Initial Term Commitment of each Term
Lender shall be automatically and permanently reduced to $0 upon the funding of
Initial Loans to be made by it on the Closing Date. The 2018-2 Incremental Term
Loan Commitment of each Term Lender shall be automatically and permanently
reduced to $0 upon the funding of the 2018-2 Incremental Term Loans to be made
by it on the Third Amendment Effective Date. The Delayed Draw Term Commitment of
each Term Lender shall be automatically and permanently reduced by the aggregate
principal amount of Delayed Draw Term Loans made by such Term Lender on each
Delayed Draw Funding Date. The Delayed Draw Term Commitment of each Term Lender
shall be automatically and permanently reduced to $0 on the last day of the
Delayed Draw Availability Period (after giving effect to the incurrence of any
Delayed Draw Term Loans on such day). The Term Commitment of each Term Lender
with respect to Incremental Term Loans, any


100
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Refinancing Term Loan or any Term Loan Extension Series shall be automatically
and permanently reduced to $0 upon the funding of Term Loans to be made by it on
the date set forth in the corresponding Incremental Amendment, Refinancing
Amendment or Extension Amendment. The Revolving Commitment of each Revolving
Credit Lender shall automatically and permanently terminate on the Maturity Date
for the applicable Class of Revolving Commitments; provided that (x) the
foregoing shall not release any Revolving Credit Lender from any liability it
may have for its failure to fund Revolving Loans, L/C Advances or participations
in Swing Line Loans that were required to be funded by it on or prior to such
Maturity Date and (y) the foregoing will not release any Revolving Credit Lender
from any obligation to fund its portion of L/C Advances or participations in
Swing Line Loans with respect to Letters of Credit issued or Swing Line Loans
made prior to such Maturity Date.
(g)    Notice of Prepayment. The Borrower Representative shall notify
Administrative Agent by written notice of any mandatory prepayment required to
be made under this Section 2.13 at least three (3) Business Days prior to the
date of such prepayment. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid, the
sub-paragraph of Section 2.13 pursuant to which such prepayment is made and a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice, Administrative Agent shall advise each
Appropriate Lender of the contents thereof and such Appropriate Lender’s Pro
Rata Share of the prepayment. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.07. In the event that the Borrower
Representative shall subsequently determine that the actual amount received (and
required to be prepaid pursuant to Section 2.13) exceeded the amount set forth
in such notice (and actually prepaid pursuant to Section 2.13), the Borrower
Representative shall promptly make an additional prepayment of the Term Loans in
an amount equal to such excess, and Borrower Representative shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess. Notwithstanding the foregoing, each
Term Lender may reject all or a portion of its Pro Rata Share of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (a), (b) and (d) of this Section 2.13 by
providing written notice (each, a “Rejection Notice”) to Administrative Agent
and the Borrower Representative no later than 5:00 p.m. one (1) Business Day
prior to the date of such prepayment as specified in the relevant notice. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory prepayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. Any
Declined Proceeds (i) from amounts required to be paid pursuant to clause (d) of
this Section 2.13 shall be (1) offered to the Term Lenders not so declining such
prepayment on a pro rata basis in accordance with the amounts of the Term Loans
of such Lender (with such non-declining Term Lenders having the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent) and (2) to the extent such non-declining Term Lenders
elect to decline their Pro Rata Share of such Declined Proceeds, after
application towards any mandatory prepayment of Subordinated Term Loans,
retained by the Borrowers and shall increase the Available Amount on a
dollar-for-dollar basis, and (ii) from amounts required to be paid pursuant to
clauses (a) and (b) of this Section 2.13 may be retained by the Borrowers and
shall increase the Available Amount on a dollar-for-dollar basis.


101
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





9.14    Application of Prepayments and Commitment Reductions.
(a)    Application of Voluntary Prepayments. Any prepayment of any Term Loan of
any Class pursuant to Section 2.12(a) shall be applied to the remaining
principal repayment installments thereof (as directed by the Borrower
Representative) (provided that in the event that the Borrower Representative
shall fail to so direct prior to such prepayment, such prepayment shall be
applied in direct order of maturity to the remaining principal repayment
installments thereof). Any prepayment of a LIBOR Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 2.17(c).
(b)    Application of Mandatory Prepayments. Except as otherwise provided in any
Refinancing Amendment, Extension Amendment or Incremental Amendment or as
otherwise expressly provided in this Agreement, any prepayments of Term Loans
pursuant to Section 2.13  (A) shall be applied ratably among each Class of Term
Loans then outstanding (provided that any prepayment of Term Loans with the
proceeds of Indebtedness incurred pursuant to a Refinancing Loan or Permitted
Pari Passu Secured Refinancing Debt shall be applied to the applicable Class of
Refinanced Debt), (B) shall be applied, with respect to each such Class for
which prepayments will be made, to(i) [*] and (ii) in the case of all other
mandatory prepayments of Term Loans, to reduce scheduled payments under such
Class as required under Section 2.11 in direct order of maturity to the first
four (4) quarterly scheduled payments following the date of such prepayment and
to the remaining scheduled quarterly payments thereafter on a pro rata basis,
(C) shall be paid to the Appropriate Lenders in accordance with their respective
Pro Rata Share (or other applicable share provided by this Agreement) of each
such Class of Term Loans, subject, in each case, to Section 2.15 and (D) shall
comply with clause (c) below.
(c)    Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to LIBOR Rate Loans, in each case, in a manner which
minimizes the amount of any payments required to be made by Borrowers pursuant
to Section 2.17(c).
(d)    Application of Commitment Reductions; Payment of Fees. Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under Section 2.12. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 2.22). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.
9.15    General Provisions Regarding Payments.
(a)    All payments by Borrowers of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
prior to 1:00 p.m. on the date due at the Administrative Agent’s Principal
Office; funds received by Administrative


102
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Agent after that time on such due date shall be deemed to have been paid by
Borrowers on the next Business Day and any applicable interest or fee shall
continue to accrue.
(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on, and any fees and costs required to be paid with respect to,
the principal amount being repaid or prepaid.
(c)    Administrative Agent shall promptly distribute to each Lender at such
address and/or account as such Lender shall indicate in writing, such Lender’s
applicable Pro Rata Share of all payments and prepayments of principal and
interest due hereunder, together with all other amounts due with respect
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
(e)    Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.
(f)    Administrative Agent shall deem any payment by or on behalf of Borrowers
hereunder that is not made in immediately available funds prior to 1:00 p.m. to
be a non‑conforming payment. Administrative Agent shall give prompt telephonic
notice to Borrower Representative and each applicable Lender (confirmed in
writing) if any payment is non‑conforming. Any non‑conforming payment may
constitute or become a Default or an Event of Default in accordance with the
terms of Section 8.01(a).
(g)    Unless Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, Administrative Agent may assume
that such payment has been made on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or each
Issuing Bank, as the case may be, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the Overnight Rate from time to
time in effect.
(h)     A notice of Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under Section 2.05(b) and/or
Section 2.15(g) shall be conclusive, absent manifest error.
9.16    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with


103
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





respect to Liens on the Collateral, and except in respect of amounts owing under
the Fee Letter, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set‑off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as Cash
Collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase (for Cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders in
the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Each Credit Party expressly
consents to the foregoing arrangement and agrees that, to the extent permitted
by applicable law, any holder of a participation so purchased may exercise any
and all rights of banker’s lien, set‑off or counterclaim with respect to any and
all monies owing by a Credit Party to that holder with respect thereto as fully
as if that holder were owed the amount of the participation held by that holder.
For the avoidance of doubt, the provisions of this paragraph shall not be
construed to apply to (A) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement as in effect from time to
time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.16 and will, in each case, notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.16 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of the definition
of Indemnified Taxes, a Lender that acquires a participation pursuant to this
Section 2.16 shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.
9.17    Making or Maintaining LIBOR Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto, absent
manifest error), on any Interest Rate Determination Date with respect to any
LIBOR Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Rate Loans on the basis


104
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





provided for in the definition of LIBOR Rate, Administrative Agent shall on such
date give notice (by facsimile or other electronic communication or by telephone
confirmed in writing) to Borrower Representative and each Lender of such
determination, whereupon (i) no Loans may be made or continued as, or converted
to, LIBOR Rate Loans until such time as Administrative Agent notifies Borrower
Representative and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower Representative with respect to the Loans in respect of which
such determination was made may be deemed to be rescinded by Borrower
Representative at its election or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
(b)    Illegality or Impracticability of LIBOR Rate Loans. In the event that on
any date any Lender shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto, absent
manifest error, but shall be made only after consultation with Borrower
Representative and Administrative Agent) that the making, maintaining or
continuation of its LIBOR Rate Loans (i) has become unlawful (or any
Governmental Authority has asserted that it is unlawful ) as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give written notice (or,
if by telephone confirmed in writing) to Borrower Representative and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make or continue Loans as, or to convert Loans to, LIBOR
Rate Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Rate Loan then being requested by Borrower Representative
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s obligation
to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by, or to comply
with, any law, treaty, governmental rule, regulation, guideline or order, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Borrower Representative pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower Representative shall have
the option, subject to the provisions of Section 2.17(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
written notice (or, if by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.17(b)
shall affect the obligation of any Lender other than an Affected Lender to make,
continue or maintain Loans as, or to convert Loans to, LIBOR Rate Loans in
accordance with the terms hereof.


105
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(c)    Compensation for Breakage or Non‑Commencement of Interest Periods.
Borrowers shall compensate each Lender, within fifteen (15) days of written
request by such Lender (which request shall set forth the basis for requesting
such amounts (with a copy to Administrative Agent)), for all reasonable losses,
expenses and liabilities (including any interest paid or calculated to be due
and payable by such Lender to lenders of funds borrowed by it to make or carry
its LIBOR Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re‑employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a Borrowing of any LIBOR Rate Loan
does not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any LIBOR Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); (iii) if any prepayment of any of its LIBOR Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower
Representative; or (iv) any assignment of such Lender’s LIBOR Rate Loans
pursuant to Section 2.22 on a day other than the last day of the Interest Period
for such Loans.
(d)    Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of LIBOR Rate in an amount
equal to the amount of such LIBOR Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such LIBOR deposit from
an offshore office of such Lender to a domestic office of such Lender in the
United States; provided, however, each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18.
9.18    Increased Costs; Capital Adequacy
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender or any Issuing Bank shall determine in
good faith (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation, determination, guideline or order, or any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority
or making or issuance of any request, guideline or directive (whether or not
having the force of law) by any Governmental Authority, in each case, that
becomes effective after the date hereof, or compliance by such Lender or such
Issuing Bank with any guideline, request or directive issued, made or becoming
effective after the date hereof by any central bank or other governmental or
quasi‑governmental authority (whether or not having the force of law): (i)
subjects such Lender or such Issuing Bank (or its applicable lending office) to
any additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of Excluded Taxes and (C) Connection Income Taxes) on
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits,


106
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





reserves, other liabilities or capital attributable thereto; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan,
Federal Deposit Insurance Corporation insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender or such Issuing Bank (other than any such
reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to Taxes) on or affecting such Lender or such
Issuing Bank (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender or such Issuing Bank of agreeing to make,
making or maintaining Loans hereunder or (as the case may be) issuing or
participating in Letters of Credit, or to reduce any amount received or
receivable by such Lender or such Issuing Bank (or its applicable lending
office) with respect thereto, including by imposing, modifying or holding
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, and excluding for purposes of this
Section 2.18(a) any such increased costs or reduction in amount resulting from
reserve requirements contemplated by Section 2.18(b) or the definition of
Adjusted LIBOR Rate); then, in any such case, Borrowers shall pay to such Lender
or such Issuing Bank, within fifteen (15) days after receipt by Borrower
Representative from such Lender or such Issuing Bank of the statement referred
to in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender or such Issuing Bank in its sole discretion shall determine) as
may be necessary to compensate such Lender or such Issuing Bank for any such
increased cost or reduction in amounts received or receivable hereunder;
provided, that no Credit Party shall be required to compensate any Lender or any
Issuing Bank pursuant to this Section 2.18(a) for any increased costs incurred
more than 180 days prior to the date that Borrower Representative receives such
statement from such Lender or such Issuing Bank, provided, further, that if the
circumstances giving rise to such costs are retroactive, then the 180‑day period
referred to above shall be extended to include the period of retroactive effect.
Such Lender or such Issuing Bank shall deliver to Borrower Representative (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender or
such Issuing Bank under this Section 2.18(a), which statement shall be final and
conclusive and binding upon all parties hereto absent manifest error.
(b)    Capital Adequacy or Liquidity Adjustment. In the event that any Lender or
any Issuing Bank shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that (A) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy or
liquidity, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
or any Issuing Bank (or its applicable lending office) or any company
Controlling such Lender or such Issuing Bank with any guideline, request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, in each case, after the Closing Date, has or would have the effect of
reducing the rate of return on the capital of such Lender’s or such Issuing Bank
or any company Controlling such Lender or such Issuing Bank as a consequence of,
or with reference to, such Lender or such Issuing Bank’s Loans or Commitments or
other obligations hereunder with respect to the Loans, or participations in or
issuance of Letters of Credit by such Lender or such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Controlling company
could have achieved but for such adoption, effectiveness, phase‑in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such Issuing Bank or such Controlling company with regard to
capital adequacy and liquidity), then from time to time, within fifteen (15)
days after receipt by Borrower


107
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Representative from such Lender or such Issuing Bank of the statement referred
to in the next sentence, Borrowers shall pay to such Lender or such Issuing Bank
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Controlling company for such reduction; provided, that no Credit
Party shall be required to compensate any Lender or any Issuing Bank pursuant to
this Section 2.18(b) in respect of any reduction of return or other triggering
event under this Section 2.18(b) that occurred more than 180 days prior to the
date that Borrower Representative receives such statement from such Lender or
such Issuing Bank; provided, further, that if the circumstances giving rise to
such reduction of return or other triggering event are retroactive, then the
180‑day period referred to above shall be extended to include the period of
retroactive effect. Such Lender or such Issuing Bank shall deliver to Borrower
Representative (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.18(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. For the
avoidance of doubt, subsections (a) and (b) of this Section 2.18 shall apply to
all requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any United States or foreign regulatory authority (i) under
or in connection with the implementation of the Dodd‑Frank Wall Street Reform
and Consumer Protection Act and (ii) in connection with the implementation of
the recommendations of the Bank for International Settlements or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority), regardless of the date adopted, issued, promulgated or
implemented (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto).
(c)    Limitations. If a Lender or Issuing Bank becomes entitled to claim any
additional amounts pursuant to this Section 2.18 or it anticipates that the
adoption, effectiveness, phase‑in or applicability after the Closing Date of any
law, treaty, governmental rule, determination, guideline, order or regulation
will result in a claim by it under this Section 2.18, it shall use reasonable
efforts to promptly notify the Borrower Representative thereof; provided,
however, that any failure or delay by any Lender or any Issuing Bank in
providing such notification shall not affect such Lender or such Issuing Bank’s
right to receive any additional amounts pursuant to this Section 2.18 (except as
expressly set forth in this Section 2.18).
9.19    Taxes; Withholding, Etc.
(a)    Payments to Be Free and Clear. All sums payable by any Credit Party (the
term Credit Party under Section 2.19 being deemed to include any Subsidiary for
whose account a Letter of Credit is issued) hereunder and under the other Credit
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax.
(b)    Withholding of Taxes. If any applicable law requires deduction or
withholding on account of any Tax from any sum paid or payable by any
Withholding Agent under any of the Credit Documents: (i) such Withholding Agent
shall notify the applicable Recipient of any such requirement or any change in
any such requirement promptly upon becoming aware of it; (ii) such Withholding
Agent shall pay any Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Credit Party) for
its own account or (if that liability is imposed on Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of Administrative Agent
or such Lender; (iii) if such Tax is an Indemnified Tax, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty (30) days after paying any sum from


108
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





which it is required by law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, such Withholding Agent shall deliver to
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.
(c)    Status of Lenders.
(i)    Any Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower Representative and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of such documentation prescribed by
applicable law, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower Representative or
the Administrative Agent to determine the withholding or deduction required to
be made, or to otherwise enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
information reporting requirements. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section
2.19(c)(ii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Each Lender (and, to the extent applicable, its beneficiary owner) that
is not a U.S. Person for U.S. federal income tax purposes (a “Non‑U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to Administrative
Agent for transmission to Borrower Representative, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower Representative or
Administrative Agent (each in the reasonable exercise of its discretion), (i)
two copies of Internal Revenue Service Form W‑8BEN, or W-8BEN-E, W‑8IMY or
W‑8ECI (or any successor forms), properly completed and duly executed by such
Lender, and, in each case, such other documentation required under the Internal
Revenue Code and reasonably requested by Borrower Representative to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Credit Documents, or
(ii) if such Lender is not a “bank” or other Person described in Section
881(c)(3) of the Internal Revenue Code and cannot deliver Internal Revenue
Service Form W‑8ECI pursuant to clause (i) above, an applicable Certificate
Regarding Non‑Bank Status together with two original copies of Internal Revenue
Service Form W‑8BEN or Form W-8BEN-E, as applicable (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower Representative to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender under any of the Credit Documents. Each Lender that is a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for United States federal income tax purposes (a
“U.S. Lender”) shall deliver to Administrative Agent and Borrower Representative
on or prior to the Closing Date (or, if later, on or prior to the date on which
such Lender becomes a party to this Agreement) two copies of Internal


109
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Revenue Service Form W‑9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax. Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.19(c) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower Representative two new copies
of Internal Revenue Service Form W‑8BEN or W-8BEN-E, W‑8IMY or W‑8ECI, W‑9 or an
applicable Certificate Regarding Non‑Bank Status and two original copies of
Internal Revenue Service Form W‑8BEN or Form W-8BEN-E, as applicable (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower Representative to confirm or establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Credit
Documents and shall deliver such forms within a reasonable time after written
receipt thereof from Borrower Representative or Administrative Agent.
Each Lender shall deliver to the Borrower Representative and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower Representative or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or
Administrative Agent as may be necessary for the Borrower Representative and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(d)    Tax Refunds. If any Lender or Administrative Agent determines, in its
sole discretion, that it has received a refund in respect of any Indemnified
Taxes as to which indemnification or additional amounts have been paid to it by
any Credit Party pursuant to this Section 2.19, it shall promptly remit the
portion of such refund to such Credit Party that it determines in its sole
discretion will leave it in no better or worse after‑tax financial position
(taking into account all out‑of‑pocket expenses of the Lender or Administrative
Agent, as the case may be, and without interest (other than any interest paid by
the relevant taxing authority which specifically relates to such refund)) than
it would have been in if the Indemnified Taxes giving rise to such refund had
never been imposed in the first instance; provided, that the relevant Credit
Party agrees to promptly return such refund to the Lender or Administrative
Agent, as the case may be, in the event such party is required to repay such
refund to the relevant taxing authority (including any interest and penalties).
Nothing herein contained shall interfere with the right of a Lender or
Administrative


110
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Administrative Agent to claim any tax refund or make available its tax
returns or other confidential information or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Administrative Agent to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.
(e)    Payment of Other Taxes by the Borrower. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.
(f)    The term “Lender” shall, for purposes of this Section 2.19 and the
definition of “Indemnified Taxes”, be deemed to include any Issuing Bank and any
Swing Line Lender.
9.20    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender or such Issuing Bank responsible
for administering its Loans or Letters of Credit, as applicable, becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender or such Issuing Bank to become an Affected Lender or that would
entitle such Lender or such Issuing Bank to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender or such Issuing Bank and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender or such Issuing Bank, or (b) take such other measures as such Lender or
such Issuing Bank may deem reasonable, if as a result thereof the circumstances
which would cause such Lender or such Issuing Bank to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender or such Issuing Bank pursuant to Section 2.17, 2.18 or
2.19 would be materially reduced and if, as determined by such Lender or such
Issuing Bank in its sole discretion, the making, issuing, funding or maintaining
of such Commitments or Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Commitments or Loans or the interests of such Lender or such Issuing Bank;
provided, such Lender or such Issuing Bank will not be obligated to utilize such
other office pursuant to this Section 2.20 unless Borrowers agree to pay all
incremental expenses incurred by such Lender or such Issuing Bank as a result of
utilizing such other office as described above. A certificate as to the amount
of any such expenses payable by Borrowers pursuant to this Section 2.20 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender or such Issuing Bank to Borrower Representative (with a copy to
Administrative Agent) shall be final and conclusive absent manifest error.
9.21    Defaulting Lenders.
(a)    Notwithstanding anything contained herein to the contrary, if any Lender
becomes a Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
(i)    such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of its right to approve or disapprove any amendment, modification, supplement,
waiver or consent with respect to any of the Credit Documents;


111
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(ii)    any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to Section
10.04 or otherwise, shall be applied at such time or times as may be determined
by Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swing Line Lender hereunder; third, if so determined by
Administrative Agent or requested by the Issuing Banks or Swing Line Lender, to
be held as Cash Collateral for the Fronting Exposure of the Issuing Bank(s) or
the Swing Line Lender, as applicable; fourth, as the Borrower Representative may
request (so long as no Default or Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and the Borrower Representative, to be held
in a non‑interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Banks or Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)     (x) such Defaulting Lender’s Commitment and outstanding Loans shall be
excluded for purposes of calculating the commitment fee payable pursuant to
Section 2.10(a) for any period during which that Lender is a Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any such commitment
fee that otherwise would have been required to have been paid to that Defaulting
Lender and (y) such Defaulting Lender shall be limited in its right to receive
Letter of Credit fees as provided in Section 2.03(h); and
(iv)    for purposes of computing the amount of the obligation of each
Non‑Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Pro Rata
Share” of each Non‑Defaulting Lender’s Revolving Loans and L/C Obligations shall
be computed without giving effect to the Participating Revolving Credit


112
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non‑Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Participating
Revolving Credit Commitment of that Non‑Defaulting Lender minus (2) the sum of
(A) the aggregate Outstanding Amount of the Loans of that Non‑Defaulting Lender
under such Participating Revolving Credit Commitments plus (B) such
Non‑Defaulting Lender’s Pro Rata Share of the Outstanding Amount of L/C
Obligations and Swing Line Obligations at such time.
(b)    Defaulting Lender Cure. If the Borrower Representative, Administrative
Agent, Swing Line Lender and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.21(a)(v)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which the Credit
Parties, Administrative Agent and the Lenders may have against such Defaulting
Lender.
9.22    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender shall give
notice to Borrower Representative that such Lender is an Affected Lender or that
such Lender is entitled to receive payments under Section 2.17 (other than
clauses (c), (d) and (e) thereof), 2.18 or 2.19 (such Lender, an “Increased‑Cost
Lender”), (ii) the circumstances which have caused such Lender to be an Affected
Lender or which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five (5)
Business Days after Borrower Representative’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender and such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five (5) Business Days after Borrower Representative’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Sections 10.05(b) or 10.05(c), the consent
of Requisite Lenders (or, in the case of any proposed amendment, modification,
termination waiver or consent involving all of a directly and adversely affected
Class of Lenders, the Requisite Class Lenders of such affected Class) shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non‑Consenting Lender”) whose consent is required shall not have been obtained;
then, in any case, with respect to each such Increased‑Cost Lender, Defaulting
Lender or


113
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Non‑Consenting Lender (the “Terminated Lender”), Borrower Representative may, by
giving written notice to Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments (in respect of any applicable Facility only in the case of clause
(a) or, with respect to a vote of directly and adversely affected Lenders (the
“Affected Class”), clause (c)), if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.06 and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Borrowers or the Replacement Lender shall pay to the Terminated Lender or
such Issuing Bank in immediately available funds an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans or L/C Obligations of such Terminated Lender or such Issuing
Bank and (B) an amount equal to all accrued, but theretofore unpaid fees owing
to such Terminated Lender pursuant to Section 2.10; (2) on the date of such
assignment, Borrowers shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.10(f), 2.18 and/or 2.19, but excluding any Repricing
Premium (other than, with respect to any Lender that is replaced under
clause (c) above, if the amendment, modification, termination, waiver or consent
to which such Lender failed to consent had, would have had, or would have the
effect of triggering a Repricing Transaction, in which case the Repricing
Premium shall be included); (3) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender; (4) any Lender that acts as an Issuing Bank may not be
replaced hereunder at any time when it has any Letter of Credit outstanding
hereunder unless arrangements reasonably satisfactory to such Issuing Bank
(including the furnishing of a back‑up standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory to such Issuing Bank
or the depositing of Cash Collateral into a Cash Collateral account in amounts
and pursuant to arrangements reasonably satisfactory to such Issuing Bank) have
been made with respect to each such outstanding Letter of Credit; (5) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction; (6) the Borrower
Representative shall have received the prior written consent of Administrative
Agent (and, if a Revolving Commitment is being assigned, of the Swing Line
Lender and the Issuing Banks), which consent(s) shall not unreasonably be
withheld, delayed or conditioned; (7) in the case of any such assignment
resulting from a claim for compensation under Section 2.18 or payments required
to be made pursuant to Section 2.19, such assignment will result in a reduction
in such compensation or payments thereafter and (8) the Lender that acts as
Administrative Agent cannot be replaced in its capacity as Administrative Agent
other than in accordance with Section 9.06. Upon the payment of all amounts
owing to any Terminated Lender and the termination of such Terminated Lender’s
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower Representative exercises its option hereunder
to cause an assignment by such Lender as a Terminated Lender, such Lender shall,
promptly after receipt of written notice of such election, execute and deliver
all documentation necessary to effectuate such assignment in accordance with
Section 10.06; it being understood that such Lender being replaced pursuant to
this Section 2.22 shall (1) execute and deliver an Assignment Agreement with
respect to all, or a portion as applicable, of such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
and (2) deliver any Notes evidencing such Loans to the Borrowers or
Administrative Agent (or a lost or destroyed note indemnity in lieu thereof);
provided that the failure of any such Lender to


114
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





execute an Assignment Agreement or deliver such Notes shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment may
be recorded in the Register and the Notes shall be deemed to be canceled upon
such failure. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one (1) Business Day after receipt
of such notice, each Lender hereby authorizes and directs Administrative Agent
to execute and deliver such documentation as may be required to give effect to
an assignment in accordance with Section 10.06 on behalf of a Non‑Consenting
Lender or other Terminated Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06. Notwithstanding anything herein or in any
other Credit Document to the contrary, (i) no restriction on prepayment shall
affect the rights of the Borrowers under this Section 2.22 and (ii) a Lender
shall not be required to make any such assignment or delegation pursuant to this
Section 2.22 if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.
9.23    Appointment of Borrower Representative. Each Credit Party hereby
irrevocably designates and appoints PPSH as Borrower Representative, to serve as
its representative and agent hereunder to act on its behalf for the purposes of
issuing Notices and certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans selecting interest rate options,
giving and receiving all other notices and consents hereunder or under any of
the other Credit Documents and taking all other actions (including in respect of
compliance with covenants and amendments to the Credit Documents) on behalf of
any Credit Party or Credit Parties under the Credit Documents, in each case,
without notice to any Borrower or any other Credit Party. PPSH hereby accepts
such appointment as Borrower Representative. Each Agent, each Lender and each
Issuing Bank may regard any notice or other communication pursuant to any Credit
Document from Borrower Representative as a notice or communication from all
Credit Parties, and may give any notice or communication required or permitted
to be given to any Credit Party or Credit Parties hereunder to Borrower
Representative on behalf of such Credit Party or Credit Parties. Each Credit
Party agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by Borrower Representative shall be
deemed for all purposes to have been made by such Credit Party and shall be
binding upon and enforceable against such Credit Party to the same extent as if
the same had been made directly by such Credit Party.
9.24    Incremental Credit Extension.
(a)    Incremental Commitments. The Borrower Representative may, on behalf of
any Borrower, at any time or from time to time after the Closing Date, by notice
to Administrative Agent (an “Incremental Loan Request”), request (A) one or more
new commitments which may be of the same Class as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Commitments (a “Revolving Commitment
Increase” and, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon Administrative Agent shall promptly
deliver a copy to each of the Lenders.
(b)    Incremental Loans. On the applicable effective date (each, an
“Incremental Facility Closing Date”) specified in any Incremental Amendment
(including through any Term Loan Increase or Revolving Commitment Increase, as
applicable), subject to the satisfaction of the terms and conditions in


115
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





this Section 2.24 and in the applicable Incremental Amendment, (i) (A) each
Incremental Term Lender of such Class shall make a Loan to the Borrower(s) (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (B) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto and (ii) (A)
each Incremental Revolving Credit Lender of such Class shall make its Commitment
available to the Borrowers (when borrowed, an “Incremental Revolving Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Revolving Commitment Increase of such Class and (B) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Revolving Commitment Increase of such Class and
the Incremental Revolving Loans of such Class made pursuant thereto.
(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
Representative pursuant to this Section 2.24 shall set forth the requested
amount and proposed terms of the relevant Incremental Term Loans or Revolving
Commitment Increase. Incremental Term Loans may be made, and Revolving
Commitment Increase may be provided, by any existing Lender (but no existing
Lender will have an obligation to make any Incremental Commitment, nor will the
Borrower Representative have any obligation to approach any existing Lender to
provide any Incremental Commitment) or by any Additional Lender (each such
existing Lender or Additional Lender providing such Commitment or Loan, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender”, as
applicable, and, collectively, the “Incremental Lenders”); provided that (i)
Administrative Agent, the Swing Line Lender and each Issuing Bank shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increase, to the extent such consent, if any, would be required under
Section 10.06(c) for an assignment of Term Loans or Revolving Commitments, as
applicable, to such Lender or Additional Lender, (ii) with respect to
Incremental Term Commitments, any Affiliated Lender providing an Incremental
Term Commitment shall be subject to the same restrictions set forth in
Section 10.06(i) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and (iii)
Affiliated Lenders may not provide any Revolving Commitment Increase.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the Incremental Facility Closing Date (which
shall be no earlier than the date of such Incremental Amendment) specified
therein of each of the following conditions, together with any other conditions
set forth in the Incremental Amendment:
(i)    after giving effect to such Incremental Commitments, the conditions of
Section 3.02 shall be satisfied (it being understood that all references to “as
of such Credit Date” or similar language in such Section 3.02 shall be deemed to
refer to the Incremental Facility Closing Date); provided that, if the proceeds
of such Incremental Commitment are used to finance a Limited Condition
Transaction, (x) the references in Section 3.02(a)(ii) to the accuracy of the
representations and warranties shall refer to the accuracy of the
representations and warranties that would constitute customary “specified
representations” of the Loan Parties (after giving effect to the Limited
Condition Transaction)and (y) the


116
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





references in Section 3.02(a)(iii) to any Default or Event of Default shall only
refer to an Event of Default under Section 8.01(a), (f) or (g);
(ii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in
Section 2.24(d)(iii)) and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.24(d)(iii));
(iii)    after giving Pro Forma Effect to both (x) the making of Incremental
Term Loans or establishment of any Incremental Commitment (assuming a borrowing
of the maximum amount of Loans available thereunder) under such Incremental
Amendment and (y) any Specified Transactions consummated in connection
therewith, the First Lien Net Leverage Ratio, calculated as of the last day of
the most recently ended Test Period and without “netting” the Cash proceeds of
any such Indebtedness, does not exceed 4.23.75:1.00;
(iv)    after giving effect to any Revolving Commitment Increase, the Revolving
Commitments shall not exceed an aggregate amount equal to 15% of the aggregate
principal amount of Term Loans outstanding on such Incremental Facility Closing
Date (immediately after giving effect to any incurrence of Incremental Term
Loans on such date, if any);
(v)    after giving effect to any Incremental Commitments pursuant to this
Section 2.24 and any Specified Transaction consummated in connection therewith,
Holdings shall be in Pro Forma Compliance (calculated assuming such Incremental
Commitments are fully drawn and without “netting” the Cash proceeds of any such
Indebtedness) as of the last day of the most recently ended Test Period; and
(vi)    to the extent reasonably requested by Administrative Agent, receipt by
Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates (including solvency certificates) consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to Administrative Agent and
(B) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by Administrative Agent in order to ensure that
such Incremental Lenders are provided with the benefit of the applicable Credit
Documents.
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Revolving Commitment Increases, as the case may be, of any
Class shall be (A) as agreed between the Borrower Representative and the
applicable Incremental Lenders providing such Incremental Commitments and (B) to
the extent not consistent with any Class of Term Loans or Revolving Commitments,
as applicable, each existing on the


117
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Incremental Facility Closing Date, consistent with clauses (i) through (iii)
below, as applicable, and otherwise (a) if more favorable to the Incremental
Lenders , conformed (or added) in the Credit Documents pursuant to the related
Incremental Amendment, (x) in the case of any Class of Incremental Term Loans
and Incremental Term Commitments, for the benefit of the Term Lenders and (y) in
the case of any Class of Incremental Revolving Loans and Revolving Commitment
Increase, for the benefit of the Revolving Credit Lenders, (b) applicable only
to periods after the Latest Maturity Date as of the Incremental Facility Closing
Date, (c) not include a financial maintenance covenant tighter than (or in
addition to) the financial maintenance covenant contained in the Facilities at
the time such Incremental Commitment is incurred or (d) reasonably satisfactory
to Administrative Agent; provided that in the case of a Term Loan Increase or a
Revolving Commitment Increase, the terms, provisions and documentation (other
than the Incremental Amendment evidencing such increase) of such Term Loan
Increase or Revolving Commitment Increase shall be identical (other than with
respect to upfront fees, OID or similar fees) to the applicable Class of Term
Loans or Revolving Commitments being increased, in each case, as existing on the
Incremental Facility Closing Date. In any event:
(i)    the Incremental Term Loans:
(A)    (I) shall rank pari passu in right of payment with the Obligations under
Term Loans and Revolving Loans and (II) shall be secured by the Collateral and
shall rank pari passu in right of security with the Obligations under Term Loans
and Revolving Loans,
(B)    as of the Incremental Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Initial Term Loans
or any Extended Term Loans as to which the Initial Term Loans were the Existing
Term Loan Tranche,
(C)    as of the Incremental Facility Closing Date, shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Initial Term Loans,
(D)    shall have an Applicable Margin, and subject to clauses (e)(i)(B) and
(e)(i)(C) above, amortization determined by the Borrower Representative and the
applicable Incremental Term Lenders; provided the Applicable Margin and
amortization for a Term Loan Increase shall be the Applicable Margin and
amortization for the Class being increased,
(E)    shall have fees determined by the Borrower Representative and the
applicable Incremental Term Loan arranger(s),
(F)    shall not be guaranteed by any Person that is not otherwise a Guarantor,
(G)    shall share ratably with the Term Facilities in any voluntary or
mandatory prepayments pursuant to Sections 2.12 and 2.13 unless the Lenders
providing such Incremental Term Commitments elect a lesser share of such
prepayments


118
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(ii)    the Revolving Commitment Increase and Incremental Revolving Loans:
(A)    (I) shall not have a final scheduled maturity date or commitment
reduction date earlier than the Maturity Date with respect to the Initial
Revolving Credit Commitments and (II) shall not have any scheduled amortization
or mandatory commitment reduction prior to the Maturity Date with respect to the
Initial Revolving Credit Commitments,
(B)    shall be included as additional Participating Revolving Credit
Commitments under the Incremental Amendment, and on the Incremental Facility
Closing Date all Swing Line Loans and Letters of Credit shall be participated on
a pro rata basis by all Participating Revolving Credit Lenders in accordance
with their percentage of the Participating Revolving Credit Commitments existing
after giving effect to such Incremental Amendment (it being understood that the
Swing Line Lender or the Issuing Banks may, in their sole discretion and with
the consent of Administrative Agent (not to be unreasonably withheld or
delayed), agree in the applicable Incremental Amendment to increase the Swing
Line Sublimit or the Letter of Credit Sublimit so long as such increase does not
exceed the amount of the additional Participating Revolving Credit Commitments),
(C)    (1) shall have upfront fees and/or other similar fees (other than
unutilized commitment fees) payable to each Incremental Revolving Credit Lender
in respect of each Revolving Commitment Increase separately agreed to by the
Borrower Representative and each such Incremental Revolving Credit Lender
providing such Revolving Commitment Increase and (2) the Revolving Loans
incurred pursuant to any Revolving Commitment Increase shall have the same
Applicable Margin and unutilized commitment fee as the Facility to which such
Revolving Loans are being added.
(iii)    the Yield applicable to the Incremental Term Loans of each Class shall
be determined by the Borrower Representative and the applicable Incremental
Lenders and shall be set forth in each applicable Incremental Amendment;
provided, however, that with respect to any Loans under Incremental Term
Commitments that are pari passu in right of payment and security with the
Initial Term Loans, the Yield applicable to such Incremental Term Loans shall
not be greater than the applicable Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Initial Term Loans plus 50 basis points per annum unless the Yield with respect
to the Initial Term Loans is increased so as to cause the then applicable Yield
under this Agreement on the Initial Term Loans to equal the Yield then
applicable to the Incremental Term Loans minus 50 basis points.
(f)    Incremental Amendment. Incremental Commitments shall become additional
Commitments pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Credit Documents, executed by the
Borrowers, each Incremental Lender providing such Incremental Commitments,
Administrative Agent and, for purposes of any increase to the Swing Line


119
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Sublimit or Letter of Credit Sublimit pursuant to Section 2.24(e)(ii)(C), the
Swing Line Lender and each Issuing Bank, as applicable. The Incremental
Amendment may, without the consent of any other Credit Party, Agent or Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of Administrative Agent
and the Borrower Representative, to effect the provisions of this Section 2.24,
including amendments as deemed necessary by Administrative Agent in its
reasonable judgment to address technical issues relating to funding and
payments.
(g)    Reallocation of Revolving Exposure. Upon any Incremental Facility Closing
Date on which a Revolving Commitment Increase is effected pursuant to this
Section 2.24, (a) each of the Revolving Credit Lenders shall assign to each of
the Incremental Revolving Credit Lenders, and each of the Incremental Revolving
Credit Lenders shall purchase from each of the Revolving Credit Lenders, at the
principal amount thereof, such interests in the Incremental Revolving Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Revolving Commitment
Increase to the Revolving Commitments, (b) there shall be an automatic
adjustment to the participations hereunder in Letters of Credit and Swing Line
Loans held by each Revolving Credit Lender so that each such Revolving Credit
Lender shares ratably in such participations in accordance with their Pro Rata
Share or other allocable share provided in this Agreement (after giving effect
to the establishment of each Revolving Credit Increase, (c) each Revolving
Commitment Increase shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Loan
and (d) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Revolving Commitment Increase and all matters relating thereto.
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and 2.12(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.
(h)    Incremental Equivalent Debt. Borrowers may, upon notice to Administrative
Agent by the Borrower Representative, at any time or from time to time after the
Closing Date, issue, incur or otherwise obtain Indebtedness of the Borrowers
(and any Permitted Refinancing thereof) in respect of one or more series of
notes that rank pari passu in right of payment and security with the
Obligations, and, issued in a public offering, Rule 144A or other private
placement, in each case, that are issued or made in lieu of Revolving Commitment
Increase and/or Incremental Term Commitments (the “Incremental Equivalent
Debt”); provided that (i) after giving Pro Forma Effect to both (x) the issuance
or incurrence of such Incremental Equivalent Debt (assuming a borrowing of the
maximum credit thereunder) and (y) any Specified Transactions consummated in
connection therewith, the First Lien Net Leverage Ratio, calculated as of the
last day of the most recently ended Test Period and excluding, for Cash netting
purposes, any proceeds of any such Indebtedness, does not exceed 4.25:1.00, (ii)
such Incremental Equivalent Debt shall not be subject to any Guaranty by any
Person other than a Credit Party, (iii) the obligations in respect thereof shall
not be secured by any Lien on any asset of Holdings, the Borrowers or any
Restricted Subsidiary other than any asset constituting Collateral, (iv) no
Default or Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence; provided that, if the
proceeds of such Incremental Equivalent Debt are used to finance a Limited
Condition Transaction, such condition shall only


120
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





refer to an Event of Default under Sections 8.01(a), (f) and (g), (v) the
security agreements and other collateral documents relating to such Incremental
Equivalent Debt shall be substantially similar to the Collateral Documents (with
such differences as are reasonably satisfactory to Administrative Agent), (vi)
such Incremental Equivalent Debt shall be subject to an Acceptable Intercreditor
Agreement, (vii) such Incremental Equivalent Debt (other than a customary bridge
loan intended to be refinanced with a securities offering the maturity date of
which provides for an automatic extension of the maturity date thereof to a date
that is no earlier than the Latest Maturity Date) shall have a final maturity
date which is no earlier than the Latest Maturity Date and a Weighted Average
Life to Maturity which is equal to or greater than the Weighted Average Life to
Maturity of the Initial Term Loans, (viii) such Incremental Equivalent Debt
shall not be subject to any mandatory redemption or prepayment provisions or
rights (except to the extent any such mandatory redemption or prepayment is
required to be applied on a pro rata or a less than pro rata basis than the Term
Loans and except with respect to customary offers to repurchase and prepayment
events upon a Change of Control, asset sale or event of loss and a customary
acceleration right after an event of default), (ix) the provisions set forth in
Section 2.24(e)(iii) shall apply to any Incremental Equivalent Debt that ranks
pari passu in right of payment and security with the Obligations under Term
Loans and Revolving Loans that are secured on a first lien basis as if such
Incremental Equivalent Debt were a Class of Incremental Term Loans that is pari
passu in right of payment and security with the Initial Term Loans, (x) the
representative, agent or trustee for the holders of such Indebtedness shall
execute a joinder agreement to the Closing Date Subordination Agreement and (xi)
except as otherwise set forth in this clause (h), such Incremental Equivalent
Debt shall have terms and conditions (other than with respect to pricing, fees,
rate floors and optional prepayment or redemption terms) substantially similar
to, or (taken as a whole) no more favorable (as determined by the Borrower
Representative in good faith) to the holders providing such Incremental
Equivalent Debt, than those applicable to the Initial Term Loans (except for
covenants or other provisions (a) if more favorable to the holders providing
such Incremental Equivalent Debt, conformed (or added) in the Credit Documents,
for the benefit of the Lenders holding Initial Term Loans, pursuant to an
amendment thereto subject solely to the reasonable satisfaction of
Administrative Agent or (b) applicable only to periods after the Latest Maturity
Date at the time of the issuance or incurrence of such Incremental Equivalent
Debt).
(i)    The Incremental Term Loans made under each Term Loan Increase shall be
made by the applicable Lenders participating therein pursuant to the procedures
set forth in Section 2.02 and on the date of the making of such Incremental Term
Loans, and notwithstanding anything to the contrary set forth in Section 2.01,
such Incremental Term Loans shall be added to (and form part of) each Borrowing
of outstanding Term Loans under the applicable Class of Term Loans on a pro rata
basis (based on the relative sizes of the various outstanding Borrowings), so
that each Lender under such Class will participate proportionately in each then
outstanding Borrowing of Term Loans of such Class.
(j)    This Section 2.24 shall supersede any provisions in Section 2.16 or 10.05
to the contrary.
9.25    Refinancing Amendment.
(a)    Refinancing Commitments. The Borrower Representative may at any time or
from time to time after the Closing Date, by notice to Administrative Agent (a
“Refinancing Loan Request”), request (A) a new Class of term loans (any such new
Class, “Refinancing Term Commitments”) or (B) the


121
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





establishment of a new Class of revolving credit commitments (any such new
Class, “Refinancing Revolving Credit Commitments” and collectively with any
Refinancing Term Commitments, “Refinancing Commitments”), in each case,
established in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, existing Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon Administrative Agent shall promptly
deliver a copy to each of the Lenders.
(b)    Refinancing Loans. On any Refinancing Facility Closing Date on which any
Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.25, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrowers (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such Class made pursuant thereto. On any
Refinancing Facility Closing Date on which any Refinancing Revolving Credit
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.25, (i) each Refinancing Revolving Credit
Lender of such Class shall make its Commitment available to the Borrowers (when
borrowed, a “Refinancing Revolving Loan” and collectively with any Refinancing
Term Loan, a “Refinancing Loan”) in an amount equal to its Refinancing Revolving
Credit Commitment of such Class and (ii) each Refinancing Revolving Credit
Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Revolving Credit Commitment of such Class and the Refinancing
Revolving Loans of such Class made pursuant thereto.
(c)    Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
Representative pursuant to this Section 2.25 shall set forth the requested
amount and proposed terms of the relevant Refinancing Term Loans or Refinancing
Revolving Credit Commitments. Refinancing Term Loans may be made, and
Refinancing Revolving Credit Commitments may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Borrower Representative have any obligation to approach
any existing Lender to provide any Refinancing Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, a “Refinancing Revolving Credit Lender” or “Refinancing Term Lender,”
as applicable, and, collectively, “Refinancing Lenders”); provided that
(i) Administrative Agent, the Swing Line Lender and each Issuing Bank shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s providing such Refinancing Commitments, to the extent such consent, if
any, would be required under Section 10.06(c) for an assignment of Term Loans or
Revolving Commitments, as applicable, to such Lender or Additional Lender, (ii)
with respect to Refinancing Term Commitments, any Affiliated Lender providing a
Refinancing Term Commitment shall be subject to the same restrictions set forth
in Section 10.06(i) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and (iii)
Affiliated Lenders may not provide Refinancing Revolving Credit Commitments.
(d)    Effectiveness of Refinancing Amendment. The effectiveness of any
Refinancing Amendment, and the Refinancing Commitments thereunder, shall be
subject to the satisfaction on the date thereof (a “Refinancing Facility Closing
Date”) of each of the following conditions, together with any other conditions
set forth in the Refinancing Amendment:


122
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(i)    after giving effect to such Refinancing Commitments, the conditions of
Sections 3.02 (i) and (ii) shall be satisfied (it being understood that all
references to “as of such Credit Date” or similar language in such Section 3.02
shall be deemed to refer to the Refinancing Facility Closing Date of such
Refinancing Amendment);
(ii)    each Refinancing Term Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 and not in an
increment of $1,000,000 if such amount is equal to the entire outstanding
principal amount of Refinanced Debt) and each Refinancing Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 and shall be in an increment of $1,000,000 (provided that such amount
may be less than $5,000,000 and not in an increment of $1,000,000 if such amount
is equal to the entire outstanding principal amount of Refinanced Debt); and
(iii)    to the extent reasonably requested by Administrative Agent, receipt by
Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates (including solvency certificates) consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to Administrative Agent and
(B) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by Administrative Agent in order to ensure that
such Refinancing Lenders are provided with the benefit of the applicable Credit
Documents.
(e)    Required Terms. The terms, provisions and documentation of the
Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Loans and Refinancing Revolving Credit Commitments, as the case may
be, of any Class shall be as agreed between the Borrower Representative and the
applicable Refinancing Lenders providing such Refinancing Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of Term Loans or Revolving Commitments, as applicable, each existing on the
Refinancing Facility Closing Date, shall be consistent with clauses (i) and (ii)
below, as applicable, and otherwise (a) if materially more favorable (when taken
as whole) to the Refinancing Lenders (as reasonably determined by the Borrower
Representative), conformed (or added) in the Credit Documents pursuant to the
related Refinancing Amendment, (x) in the case of any Class of Refinancing Term
Loans and Refinancing Term Commitments, for the benefit of the Term Lenders and
(y) in the case of any Class of Refinancing Revolving Loans and Refinancing
Revolving Credit Commitments, for the benefit of the Revolving Credit Lenders
(it being understood that, to the extent that any financial maintenance covenant
is added for the benefit of any such Refinancing Commitments, no consent shall
be required by Administrative Agent or any of the existing Lenders if such
financial maintenance covenant is either (i) also added for the benefit of any
existing Facility remaining outstanding after the issuance or incurrence of such
Refinancing Commitments or (ii) applicable only to periods after the Latest
Maturity Date as of the Refinancing Facility Closing Date), (b) applicable only
to periods after the Latest Maturity Date as of the Refinancing Facility Closing
Date or (c) such terms and conditions shall be current market terms for such
type of Refinancing Commitments (as reasonably determined in good faith by the
Borrower Representative). In any event:


123
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(i)    the Refinancing Term Loans:
(A)    as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,
(B)    as of the Refinancing Facility Closing Date, shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt,
(C)    shall have an Applicable Margin and LIBOR Rate or Base Rate floor (if
any), and subject to clauses (e)(i)(A) and (e)(i)(B) above, amortization
determined by the Borrower Representative and the applicable Refinancing Term
Lenders,
(D)    shall have fees determined by the Borrower Representative and the
applicable Refinancing Term Loan arranger(s),
(E)    may participate on (I) a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary prepayments of Term Loans
hereunder and (II) a pro rata basis or less than pro rata basis (but not greater
than pro rata basis (except for prepayment pursuant to Section 2.13(c)) in any
mandatory prepayments of Term Loans hereunder,
(F)    shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued but unpaid interest, fees, premiums (if any)
and penalties thereon and reasonable fees, expenses, OID and upfront fees
associated with the refinancing,
(G)    shall not be guaranteed by any Person that is not otherwise a Guarantor;
and
(H)    (I) shall have the same rank in right of payment with respect to the
other Obligations as the applicable Refinanced Debt and (II) shall be secured by
the Collateral and shall have the same rank in right of security with respect to
the other Obligations as the applicable Refinanced Debt; and
(ii)    the Refinancing Revolving Credit Commitments and Refinancing Revolving
Loans:
(A)    (I) shall have the same rank in right of payment with respect to the
other Obligations as the applicable Refinanced Debt and (II) shall be secured by
the Collateral and shall have the same rank in right of security with respect to
the other Obligations as the applicable Refinanced Debt,
(B)    (I) shall not have a final scheduled maturity date or commitment
reduction date earlier than the Maturity Date or commitment reduction date,
respectively, with respect to the Refinanced Debt and (II) shall not have any


124
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





scheduled amortization or mandatory Commitment reductions prior to the maturity
date of the Refinanced Debt,
(C)    shall provide that the borrowing and repayment (except for (1) payments
of interest and fees at different rates on Refinancing Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Refinancing Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis or less than a pro rata basis (but not
more than a pro rata basis) with all other Revolving Commitments then existing
on the Refinancing Facility Closing Date,
(D)    shall be included as additional Participating Revolving Credit
Commitments under the Refinancing Amendment, subject to the consent of the Swing
Line Lender and each Issuing Bank, and on the Refinancing Facility Closing Date
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Participating Revolving Credit Lenders in accordance with their
percentage of the Participating Revolving Credit Commitments existing after
giving effect to such Refinancing Amendment,
(E)    may provide that the permanent repayment of Revolving Loans with respect
to, and termination or reduction of, Refinancing Revolving Credit Commitments
after the associated Refinancing Facility Closing Date be made on a pro rata
basis or less than pro rata basis with all other Revolving Commitments,
(F)    shall provide that assignments and participations of Refinancing
Revolving Credit Commitments and Refinancing Revolving Loans shall be governed
by the same assignment and participation provisions applicable to Revolving
Commitments and Revolving Loans then existing on the Refinancing Facility
Closing Date,
(G)    shall have an Applicable Margin and LIBOR Rate or Base Rate floor (if
any) determined by the Borrower Representative and the applicable Refinancing
Revolving Credit Lenders,
(H)    shall have fees determined by the Borrower Representative and the
applicable Refinancing Revolving Credit Commitment arranger(s),
(I)    shall not be guaranteed by any Person that is not otherwise a Guarantor;
and
(J)    shall not have a greater amount of Commitments than the amount of the
Commitments of the Refinanced Debt plus accrued but unpaid interest, fees,


125
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





premiums (if any) and penalties thereon and reasonable fees, expenses, OID and
upfront fees associated with the refinancing.
(f)    Refinancing Amendment. Commitments in respect of Refinancing Term Loans
and Refinancing Revolving Credit Commitments shall become additional Commitments
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrowers, each
Refinancing Lender providing such Commitments, Administrative Agent and,
pursuant to Section 2.25(e)(ii)(C), the Swing Line Lender and each Issuing Bank.
The Refinancing Amendment may, without the consent of any other Credit Party,
Agent or Lender, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of
Administrative Agent and the Borrower Representative, to effect the provisions
of this Section 2.25, including amendments as deemed necessary by Administrative
Agent in its reasonable judgment to address technical issues relating to funding
and payments. The Borrowers will use the proceeds of the Refinancing Term Loans
and Refinancing Revolving Credit Commitments to extend, renew, replace,
repurchase, retire or refinance, substantially concurrently, the applicable
Refinanced Debt.
(g)    Permitted Pari Passu Secured Refinancing Debt.
(i)    In lieu of incurring any Refinancing Term Loans, the Borrowers may, upon
notice to Administrative Agent by the Borrower Representative, at any time or
from time to time after the Closing Date issue, incur or otherwise obtain
secured Indebtedness (including any Registered Equivalent Notes) in the form of
one or more series of first lien senior secured notes (such notes, “Permitted
Pari Passu Secured Refinancing Debt”), in exchange for, or to extend, renew,
replace, repurchase, retire or refinance, in whole or in part, any existing
Class of Term Loans (such Term Loans, “Refinanced Term Loans”).
(ii)    Any Permitted Pari Passu Secured Refinancing Debt:
(A)    (1) shall not have a Maturity Date prior to the date that is on or after
the Maturity Date of the Refinanced Term Loans, (2) shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Term Loans, (3) if in the form of notes, shall not
have scheduled amortization or payments of principal and not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (except
to the extent any such mandatory redemption or prepayment is required to be
applied, on a pro rata or a less than pro rata basis than the Term Loans that
are secured on a first lien basis and except with respect to offers to
repurchase and prepayment events upon a Change of Control, asset sale or event
of loss and a customary acceleration right after an event of default), in each
case prior to the Maturity Date of the Refinanced Term Loans, (4) shall not be
guaranteed by Persons other than Guarantors, (5) shall not have a greater
principal amount than the principal amount of the Refinanced Term Loans plus
accrued and unpaid interest, fees, premiums (if any) and penalties thereon and
reasonable fees, expenses, OID and upfront fees associated with the refinancing,
(6) shall be documented outside of the Credit Documents, (7) shall have the
representative, agent or trustee for the holders of such


126
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Indebtedness execute a joinder agreement to the Closing Date Subordination
Agreement and (8) except as otherwise set forth in this clause (h)(ii), shall
have terms and conditions (other than with respect to pricing, fees, rate floors
and optional prepayment or redemption terms) substantially similar to, or (taken
as a whole) not materially more favorable (as determined by the Borrower
Representative in good faith) to the holders providing such Permitted Pari Passu
Secured Refinancing Debt, than those applicable to the Refinanced Term Loans
(except for covenants or other provisions (a) if more favorable to the holders
providing such Permitted Pari Passu Secured Refinancing Debt, conformed (or
added) in the Credit Documents, for the benefit of the Lenders holding Initial
Term Loans, pursuant to an amendment thereto subject solely to the reasonable
satisfaction of Administrative Agent (it being understood that, to the extent
that any financial maintenance covenant is added for the benefit of any such
Permitted Pari Passu Secured Refinancing Debt, no consent shall be required by
Administrative Agent or any of the existing Lenders if such financial
maintenance covenant is either (i) also added for the benefit of any existing
Facility remaining outstanding after the issuance or incurrence of such
Refinancing Commitments or (ii) applicable only to periods after the Latest
Maturity Date as of the date of the issuance or incurrence of such Permitted
Pari Passu Secured Refinancing Debt), (b) applicable only to periods after the
Latest Maturity Date at the time of the issuance or incurrence of such Permitted
Pari Passu Secured Refinancing Debt) or (c) such terms and conditions shall be
current market terms for such type of Permitted Pari Passu Secured Refinancing
Debt (as reasonably determined in good faith by the Borrower Representative),
(B)    (1) shall be subject to security agreements relating to such Permitted
Pari Passu Secured Refinancing Debt that are substantially the same as or more
favorable to the Credit Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to Administrative Agent) and (2) (x)
shall be secured by the Collateral on a pari passu basis with the Obligations
under Term Loans and Revolving Loans required to be secured on a first lien
basis and shall not be secured by any property or assets of Holdings, the
Borrowers or any Restricted Subsidiary other than the Collateral, and (y) shall
be subject to an Acceptable Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Permitted Pari Passu
Secured Refinancing Debt shall have become a party or otherwise subject;
provided that if such Permitted Pari Passu Secured Refinancing Debt is the
initial Permitted Pari Passu Secured Refinancing Debt incurred by the Borrowers,
then Holdings, the Borrowers, the Subsidiary Guarantors, Administrative Agent
and the Senior Representative for such Permitted Pari Passu Secured Refinancing
Debt shall have executed and delivered an Acceptable Intercreditor Agreement,
and
(C)    shall be incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Term Loans.


127
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(h)    This Section 2.25 shall supersede any provisions in Section 10.05 to the
contrary.
9.26    Extension of Term Loans; Extension of Revolving Loans and Revolving
Commitments.
(a)    Extension of Term Loans. The Borrower Representative may at any time and
from time to time request that all or a portion of the Term Loans of a given
Class (an “Existing Term Loan Tranche”) be converted or exchanged to extend the
scheduled Maturity Date(s) with respect to the Term Loans of such Existing Term
Loan Tranche (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.26. In
order to establish any Extended Term Loans, the Borrower Representative shall
provide written notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable, but excluding any arrangement,
structuring or other similar fees payable in connection therewith that are not
generally shared with all relevant Lenders) and offered pro rata to each Lender
under such Existing Term Loan Tranche and (y) be identical to the Term Loans
under the Existing Term Loan Tranche from which such Extended Term Loans are
intended to be amended, except that: (i) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Extended Term Loans and Refinancing Term Loans hereunder which
have more than five (5) different Maturity Dates; (ii) the Yield with respect to
the Extended Term Loans (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different than the Yield for
the Term Loans of such Existing Term Loan Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower Representative and the Lenders thereof; provided, that no
Extended Term Loans may be optionally prepaid prior to the Maturity Date of the
Initial Term Loans, unless such optional prepayment is accompanied by a pro rata
optional prepayment of the Initial Term Loans; provided, however, that (A) no
Event of Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the Maturity
Date of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof be earlier than the Maturity Date of the Existing
Term Loan Tranche, (C) the Weighted Average Life to Maturity of any Extended
Term Loans of a given Term Loan Extension Series at the time of establishment
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of the Existing Term Loan Tranche, (D) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing and (E) any Extended
Term Loans may participate on a pro rata basis or less than a pro rata basis (if
such Lenders agree to participate on a less than pro rata basis) in any
voluntary repayments or prepayments of principal of Term Loans hereunder and on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis )(if such Lenders agree to participate on a less than pro rata basis), in
any mandatory repayments or prepayments of Term Loans hereunder, in each case as
specified in the respective Term Loan Extension Request. Any Extended Term Loans
amended pursuant to any Term


128
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche (in which case scheduled amortization
with respect thereto shall be proportionately increased). Each request for a
Term Loan Extension Series of Extended Term Loans proposed to be incurred under
this Section 2.26 shall be in an aggregate principal amount that is not less
than $10,000,000 (it being understood that the actual principal amount thereof
provided by the applicable Lenders may be lower than such minimum amount).
(b)    Extension of Revolving Commitments. The Borrower Representative may at
any time and from time to time request that all or a portion of the Revolving
Commitments of a given Class (each, an “Existing Revolver Tranche”) be converted
or exchanged to extend the Maturity Date with respect to all or a portion of any
principal amount of such Revolving Commitments (any such Revolving Commitments
which have been so extended, “Extended Revolving Credit Commitments”) and to
provide for other terms consistent with this Section 2.26. In order to establish
any Extended Revolving Credit Commitments, the Borrower Representative shall
provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Revolver Tranche)
(each, a “Revolver Extension Request”) setting forth the proposed terms of the
Extended Revolving Credit Commitments to be established, which shall (x) be
identical as offered to each Lender under such Existing Revolver Tranche
(including as to the proposed interest rates and fees payable, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with all relevant Lenders) and offered pro rata to each
Lender under such Existing Revolver Tranche and (y) be identical to the
Revolving Commitments under the Existing Revolver Tranche from which such
Extended Revolving Credit Commitments are to be amended, except that: (i) the
Maturity Date of the Extended Revolving Credit Commitments may be delayed to a
later date than the Maturity Date of the Revolving Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Extended Revolving
Credit Commitments and Refinancing Revolving Credit Commitments hereunder which
have more than five (5) different Maturity Dates; (ii) the Yield with respect to
extensions of credit under the Extended Revolving Credit Commitments (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Yield for extensions of credit under the
Revolving Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Commitments (i.e., the Existing Revolver Tranche and the Extended
Revolving Credit Commitments of the applicable Revolver Extension Series) and
repayments thereunder shall be made on a pro rata basis (except for (I) payments
of interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non‑extending Revolving Commitments); provided, further, that (A) no
Event of Default shall have occurred and be continuing at the time a Revolver
Extension Request is delivered to Lenders, (B) in no event shall the Maturity
Date of any Extended Revolving Credit Commitments of a given Revolver Extension
Series at the time of establishment


129
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





thereof be earlier than the then Latest Maturity Date of any other Revolving
Commitments hereunder and (C) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each request for a Revolver Extension
Series of Extended Revolving Credit Commitments proposed to be incurred under
this Section 2.26 shall be in an aggregate principal amount that is not less
than $5,000,000 (it being understood that the actual principal amount thereof
provided by the applicable Lenders may be lower than such minimum amount).
(c)    Extension Request. The Borrower Representative shall provide the
applicable Extension Request at least five (5) Business Days (or such shorter
period as may be agreed by Administrative Agent) prior to the date on which
Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, Administrative Agent, in each
case acting reasonably to accomplish the purposes of this Section 2.26. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Commitments amended into Extended Revolving Credit Commitments, as
applicable, pursuant to any Extension Request. Any Lender holding a Loan under
an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans and any Revolving
Credit Lender (each, an “Extending Revolving Credit Lender”) wishing to have all
or a portion of its Revolving Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Commitments under the Existing Revolver Tranche, as applicable, which
it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by Administrative Agent). In the event that the aggregate
principal amount of Term Loans under the Existing Term Loan Tranche or Revolving
Commitments under the Existing Revolver Tranche, as applicable, in respect of
which applicable Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Request exceeds the amount of
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Commitments, as applicable, subject to Extension Elections shall be
amended to Extended Term Loans or Revolving Commitments, as applicable, on a pro
rata basis (subject to rounding by Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the Borrowers, Administrative Agent and each
Extending Term Lender or Extending


130
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Revolving Credit Lender, as applicable, providing an Extended Term Loan or
Extended Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.26(a) or (b) above,
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the extent
reasonably requested by Administrative Agent, receipt by Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date (conformed as appropriate) other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to Administrative
Agent and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by Administrative Agent in order to
ensure that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Credit Documents.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Credit Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans required to be
paid thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) address technical issues
relating to funding and payments and (v) effect such other amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and the Borrower Representative,
to effect the provisions of this Section 2.26, and the Requisite Lenders hereby
expressly authorize Administrative Agent to enter into any such Extension
Amendment.
(e)    No conversion or exchange of Loans pursuant to any Extension in
accordance with this Section 2.26 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
(f)    This Section 2.26 shall supersede any provisions in Section 2.16 or 10.05
to the contrary; provided that no such amendment shall require any Lender to
provide any Extension without such Lender’s consent.
Section 10.    Conditions Precedent


131
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





10.01    Conditions to Initial Credit Extension. The obligation of each Lender
to make a Credit Extension on the Closing Date is subject to the satisfaction,
or waiver in accordance with Section 10.05, of the following conditions
precedent on or before the Closing Date:
(a)    Credit Documents. There shall have been delivered to Administrative Agent
from Holdings, the Borrowers and each other Credit Party, an executed
counterpart of this Agreement and each Credit Document to which each is a party
to be entered into on the Closing Date.
(b)    Notes. Administrative Agent shall have received a Note or Notes duly
executed by the Borrowers in favor of each Lender requesting the same at least
two (2) Business Days prior to the Closing Date.
(c)    Subordinated Credit Agreement Documents. Administrative Agent shall have
received copies of each Subordinated Credit Agreement Document duly executed and
delivered by each party party thereto, including all annexes and schedules
attached thereto, in each case, in form and substance reasonably satisfactory to
Administrative Agent, such documents shall be in full force and effect, and
Holdings shall have received (or shall contemporaneously with the Loans
hereunder receive) at least $80,000,000 in proceeds of loans under the
Subordinated Credit Agreement less amounts netted to pay Transaction Costs due
and payable to the Subordinated Credit Agreement Administrative Agent and
lenders party to the Subordinated Credit Agreement.
(d)    Corporate Documents. Administrative Agent shall have received:
(i)    a certificate of the secretary or assistant secretary on behalf of each
Credit Party dated the Closing Date, certifying (A) that attached thereto is a
satisfactory copy of each Organizational Document of each Credit Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official of the state of its organization; (B) as to
the signature and incumbency of the officers of such Person executing any Credit
Document or any other document or instrument delivered in connection therewith
on behalf of such Credit Party (together with a certification by another officer
or authorized Person as to the signature and incumbency of the Person executing
the certificate in this clause (d)(i)); (C) that attached thereto is a true and
complete copy of resolutions of the board of directors or similar governing body
of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement, the other Credit Documents and the Purchase
Agreement to which such Credit Party is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification, rescission or amendment; and (D) as to the good standing
certificate (or certificate of similar effect or purpose) from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and
(ii)    a “bring down” good standing certificate dated as of the Closing Date,
as reasonably required by Administrative Agent.
(e)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all third party consents (without
the imposition of any


132
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





conditions that are not acceptable to the Lenders), in each case, that are
necessary or advisable in connection with the transactions contemplated by the
Credit Documents and the Purchase Agreement and each of the foregoing shall be
in full force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened in writing by any Governmental Authority,
and no law shall be applicable in the reasonable judgment of the Administrative
Agent that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the Purchase Agreement and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.
(f)    Collateral. In order to create in favor of Collateral Agent, for the
benefit of the Secured Parties, a valid, perfected First Priority security
interest in the Collateral, Collateral Agent shall have received a duly executed
copy of each Collateral Document required to be executed on the Closing Date,
duly executed by each Credit Party party thereto, together with:
(i)    evidence satisfactory to Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including their obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, originals of
securities, instruments and chattel paper (including, for the avoidance of
doubt, certificates evidencing Capital Stock required to be pledged pursuant to
the applicable Collateral Documents, in each case, accompanied by undated stock
powers executed in blank and instruments, if any, evidencing the pledged
Indebtedness endorsed in blank) and any agreements governing deposit and/or
securities accounts as provided herein or therein); and
(ii)    evidence that all other actions, recordings and filings of or with
respect to the Pledge and Security Agreement that Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby (subject to no Lien other than Permitted Liens) shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to Administrative Agent (including receipt of duly executed payoff and related
documentation).
(g)    Collateral Questionnaire. The Collateral Agent shall have received a
completed Collateral Questionnaire dated the Closing Date and executed by an
Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (i) the results of recent and customary UCC
searches, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches listing all effective lien notices or
comparable documents with respect to each Credit Party and that are filed in the
state and county jurisdictions in which any Credit Party is organized or
maintains its principal place of business and such other searches as are
customary and reasonable, by a Person satisfactory to Collateral Agent, made
with respect to each Credit Party in the jurisdictions specified in the
Collateral Questionnaire, together with copies of all such filings, Liens or
other items disclosed by such search, and (ii) UCC termination statements (or
similar documents) duly executed (if applicable) or authorized by all applicable
Persons for filing


133
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





in all applicable jurisdictions as may be necessary to terminate any effective
UCC financing statements (or equivalent filings) disclosed in such search (other
than any such financing statements in respect of Permitted Liens).
(h)    Financial Statements; Projections. Lenders shall have received from
Borrower Representative (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets and related pro forma consolidated statements of
income and cash flows of Holdings and its Subsidiaries as of the last day of the
most recently completed four‑Fiscal Quarter period ended at least 45 days before
the Closing Date, and reflecting the consummation of the transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date,
which pro forma financial statements shall be in form and substance reasonably
satisfactory to Administrative Agent, and (iii) the Projections.
(i)    Evidence of Insurance. Subject to Section 5.15, Collateral Agent shall
have received a certificate and related endorsements from the Credit Parties’
insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to Section 5.05 is in full force
and effect, together with endorsements naming Collateral Agent, for the benefit
of Secured Parties, as additional insured, loss payee and/or lender’s loss
payee, as applicable, thereunder to the extent required under Section 5.05.
(j)    Opinions of Counsel to Credit Parties. Administrative Agent shall have
received, on behalf of itself, Collateral Agent, the Swing Line Lender, the
Issuing Bank and the Lenders, a customary opinion of Schulte Roth & Zabel LLP,
special New York and Delaware counsel to the Credit Parties and Balch & Bingham
LLP, special Georgia counsel for the Credit Parties, in each case, dated as of
the Closing Date and addressed to each Agent, the Swing Line Lender, the Issuing
Bank and each Lender, in form and substance reasonably satisfactory to
Administrative Agent and covering matters concerning the Credit Parties and the
Credit Documents as Administrative Agent may reasonably request (and as each
Credit Party hereby instructs such counsel to deliver such opinions to Agent and
Lenders).
(k)    Fees. The Lead Arranger, the Lenders and Administrative Agent shall have
received all fees and other amounts due and payable to them on or prior to the
Closing Date, including pursuant to the Fee Letter and, to the extent invoiced,
reimbursement or payment of all reasonable and documented out‑of‑pocket fees and
expenses (including the reasonable and documented legal fees and expenses of
White & Case LLP, counsel to Administrative Agent and Collateral Agent) required
to be reimbursed or paid by the Borrowers under this Agreement; provided that an
invoice for all such fees shall be received by the Borrower Representative at
least one (1) Business Days prior to the Closing Date.
(l)    Solvency Certificate. Administrative Agent shall have received a Solvency
Certificate in the form of Exhibit G‑2 dated as of the Closing Date and signed
by an Authorized Officer of Holdings, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the consummation of the
Transaction on the Closing Date, the Credit Parties, on a consolidated basis,
are and will be Solvent.


134
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(m)    Closing Date Certificate. Each Credit Party shall have delivered to
Administrative Agent an originally executed Closing Date Certificate in the form
of Exhibit G-1 dated the Closing Date and signed by an Authorized Officer of
Holdings and in form, scope and substance reasonably satisfactory to
Administrative Agent, together with all attachments thereto.
(n)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or the Purchase Agreement that could reasonably be expected to have a
Material Adverse Effect.
(o)    Purchase Agreement. Administrative Agent shall have received certified
copies of the Purchase Agreement and schedules attached thereto, duly executed
by the parties party thereto, together with all material agreements, instruments
and other documents delivered in connection therewith as Administrative Agent
shall reasonably request, each including certification by an Authorized Officer
of each of the Borrowers that such documents are in full force and effect as of
the Closing Date.
(p)    PATRIOT Act. The Arranger and Administrative Agent shall have received,
at least three (3) Business Days prior to the Closing Date, all documentation
and other information required by regulatory authorities under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, to the extent requested by Administrative Agent.
(q)    No Material Adverse Effect. Since December 31, 2015, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(r)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.
(s)    Refinancing. Prior to or substantially concurrently with the initial
borrowing on the Closing Date, the Refinancing shall have been consummated.
(t)    Recapitalization. Prior to or substantially concurrently with the initial
borrowing on the Closing Date, the Recapitalization shall have been consummated
in accordance with the Purchase Agreement.
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have consented to, approved or
accepted or to be satisfied with, each Credit Document and each other document
required to be consented to or approved by, acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.


135
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





10.02    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender and each Issuing Bank
to make any Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Rate Loans) on any Credit Date is subject to the satisfaction, or waiver
in accordance with Section 10.05, of the following conditions precedent:
(i)    Administrative Agent and, if applicable, the relevant Issuing Bank or the
Swing Line Lender shall have received a fully executed Funding Notice, L/C
Request and/or Swing Line Loan Notice, as applicable, in accordance with the
requirements hereof;
(ii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date (unless any such representation and warranty is
qualified as to materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date (unless
any such representation and warranty is qualified as to materiality or Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects); ; provided, further, that with respect to any Delayed
Draw Term Loan the proceeds of which are used to fund a Limited Condition
Transaction, such representations and warranties shall be limited to the
Specified Representations;
(iii)    Holdings shall be in Pro Forma Compliance (calculated assuming such
Credit Extension has been incurred and without “netting” the Cash proceeds of
any such Indebtedness) as of the last day of the most recently ended Test
Period; provided that with respect to any Delayed Draw Term Loan the proceeds of
which are used to fund a Limited Condition Transaction, this clause shall not
only be required to be satisfied on and as of the relevant LCT Test Date;
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute a Default or an Event of Default; provided that with respect to
any Delayed Draw Term Loan the proceeds of which are used to fund a Limited
Condition Transaction, this condition shall only be required to be satisfied on
and as of the relevant LCT Test Date (and the condition that no Event of Default
under Sections 8.01(a), 8.01(f) or 8.01(g) shall exist or would result from such
Credit Extension shall also be satisfied on the applicable Delayed Draw Funding
Date); and
(v)    Solely with respect to any Delayed Draw Term Loan, (x) any fees and
expenses (if applicable) with respect thereto due upon the funding thereof shall
have been paid, (y) all accrued and unpaid interest (if any) on the then
outstanding Initial Term Loans shall have been paid and (z) the First Lien Net
Leverage Ratio calculated on a Pro Forma


136
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Basis as of the last date of the most recently ended Test Period and without
“netting” the Cash proceeds of any such Delayed Draw Term Loans, shall not
exceed 4.50:1.00.
(b)    Notices. Each of the delivery of a Notice and the acceptance by any
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrowers and each other Credit Party that on
the date of such Credit Extension (both immediately before and immediately after
giving effect to such Credit Extension) the conditions contained in this Section
3.02(a)(ii) through (a)(iv) (and, with respect to any Delayed Draw Term Loan,
Section 3.02(a)(v)) have been satisfied or waived. Any Notice shall be executed
by an Authorized Officer of the Borrower Representative in a writing delivered
to Administrative Agent. In lieu of delivering a Notice, the Borrower
Representative may give Administrative Agent telephonic notice by the required
time of any proposed borrowing or conversion/continuation, as the case may be;
provided, each such notice shall be promptly confirmed in writing by delivery of
the applicable Notice to Administrative Agent on or before the applicable date
of borrowing or continuation/conversion. Neither Administrative Agent nor any
Lender shall incur any liability to any Credit Party in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other Person authorized
on behalf of Borrower Representative or for otherwise acting in good faith.
Section 11.    Representations and Warranties


137
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





In order to induce the Agents, Lenders and Issuing Bank(s) to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, Lender and Issuing Bank, on the
Closing Date and on each Credit Date, that:
11.01    Organization; Requisite Power and Authority; Qualification. Each Credit
Party and each Restricted Subsidiary (a) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.01, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to execute, deliver and perform its obligations under
the Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and is in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.
11.02    Capital Stock and Ownership. The Capital Stock of all of the Restricted
Subsidiaries of Holdings has been duly authorized and validly issued and is
fully paid and non‑assessable. Except as set forth in the Warrant and, subject
to paragraph 9 of Schedule 5.15, as set forth on Schedule 4.02, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which any Credit Party is a party requiring, and there is no
membership interest or other Capital Stock of any Credit Party outstanding which
upon conversion or exchange would require, the issuance by any Credit Party of
any additional membership interests or other Capital Stock of any Credit Party
or other Securities convertible into, exchangeable for or evidencing the right
to subscribe for or purchase, a membership interest or other Capital Stock of
any Credit Party. Schedule 4.02 correctly sets forth (i) the ownership interest
of each Credit Party in its respective Subsidiaries and Permitted Joint Ventures
as of the Closing Date, (ii) the respective jurisdictions of incorporation or
organization of Holdings, the Borrowers and each of the Restricted Subsidiaries,
as of the Closing Date, and (iii) the number of outstanding voting and
non-voting shares of Capital Stock, and the holders of such Capital Stock, in
the Borrowers and each of the Restricted Subsidiaries as of the Closing Date and
the number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights as of the Closing Date. All Capital
Stock of the Borrowers is owned directly by Holdings.
11.03    Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
11.04    No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to any Credit Party, (ii) any of the Organizational Documents of any
Credit Party, or (iii) any order, judgment or decree of any court or other
Governmental Authority binding on any Credit Party; (b) conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any (i) Material Contract to the extent that such breach or default could
reasonably be expected to result in termination of such Material Contract or
(ii) other Contractual Obligation of any Credit Party except to the extent that
such conflict, breach or default of such other Contractual Obligations could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien


138
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





upon any of the properties of any Credit Party (other than any Liens created
under any of the Credit Documents); or (d) except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lenders, require any approval of stockholders, members or partners or any
approval or consent of any non‑governmental Person under (i) any Material
Contract, except to the extent that failure to obtain such approval could not
reasonably be expected to result in termination of such Material Contract,
and/or (ii) other Contractual Obligation of any Credit Party, except for
approvals or consents the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.
11.05    Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except (a) as have been
obtained or made and are in full force and effect, (b) for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date or, to
the extent permitted by any Credit Document, after the Closing Date or (c) as
could not reasonably be expected to result in a Material Adverse Effect.
11.06    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
11.07    Financial Statements.
(a)     Historical Financial Statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
the absence of footnotes and changes resulting from audit and normal year‑end
adjustments.
(b)    The unaudited pro forma consolidated balance sheet of Holdings and its
Restricted Subsidiaries as of the last day of the 12-month period ending on the
last day of the most recently completed four-Fiscal Quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (including the
notes thereto) and the unaudited pro forma consolidated statement of income of
Holdings and its Restricted Subsidiaries for the 12-month period ending on the
last day of the most recently completed four-Fiscal Quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such
period, copies of which have heretofore been furnished to Administrative Agent,
have been prepared based on the Historical Financial Statements and have been
prepared in good faith, based on assumptions believed by Holdings to be
reasonable as of the date of delivery thereof and adjustment as agreed by
Holdings, and present fairly in all material respects on a pro forma basis the
estimated financial position of Holdings and its Restricted Subsidiaries as at
September 30, 2016 and their estimated results of operations for the period
covered thereby.


139
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





11.08    Projections. On and as of the Closing Date, the Projections of Holdings
and its Restricted Subsidiaries for the period of Fiscal Year 2017 through and
including Fiscal Year 2022, including quarterly projections for each Fiscal
Quarter during the Fiscal Year 2017, (the “Projections”) were prepared in good
faith based upon assumptions believed to be reasonable at the time made by the
management of Holdings; provided, the Projections are not to be viewed as facts
and that actual results during the period or periods covered by the Projections
may differ from such Projections and that the differences may be material.
11.09    No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
11.10    [Reserved].
11.11    Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any of its Restricted Subsidiaries
is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, orders, rules or regulations of any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
11.12    Payment of Taxes. All applicable federal income tax returns and all
other tax returns and reports of each Credit Party and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all assessments, fees and other
governmental charges upon each Credit Party and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except where the failure to
timely file or to pay the foregoing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No Credit Party
knows of any proposed material tax assessment against any Credit Party or any of
its Subsidiaries which is not being actively contested by such Credit Party or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
11.13    Properties.
(a)    Title. Each Credit Party and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property and
interests in easements), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid license interests
in (in the case of licensed interests in intellectual or real property) and (iv)
good title to (in the case of all other personal property), all of their
respective material properties and material assets reflected in their respective
Historical Financial Statements referred to in Section 4.07 and in the most
recent financial statements delivered pursuant to Section 5.01, in each case,
except where the failure to have good and legal title, a valid leasehold
interest, a valid license or other rights or good title could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.09. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
(b)    Real Estate. As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together


140
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





with all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Real Estate Asset leased or subleased by any Credit
Party, regardless of whether such Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment. As of the Closing Date, each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and no
Senior Officer of any Credit Party has any knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.
11.14    Environmental Matters. No Credit Party nor any of its Restricted
Subsidiaries nor any of their respective Real Estate Assets or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any of its Restricted Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable law of any
jurisdiction applicable to it, except as promptly disclosed in writing to
Administrative Agent (it being acknowledged that no such requests have been
received prior to the Closing Date). To each Credit Party’s and its Restricted
Subsidiaries’ knowledge, there are and have been no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against any Credit Party or any of its
Restricted Subsidiaries that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. No Credit Party nor any of its
Restricted Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of
any Credit Party or any of its Restricted Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Real Estate Asset, and no Credit Party’s or any of its
Restricted Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260‑270 or any state equivalent or law of any other jurisdiction
applicable to it. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to any Credit
Party or any of its Restricted Subsidiaries relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect. Each Credit Party hereby acknowledges and
agrees that no Agent, Lender or other Secured Party or any of their respective
officers, directors, employees, attorneys, agents and representatives (i) is
now, or has ever been, in control of any Real Estate Asset or any Credit Party’s
affairs, and (ii) has the capacity or the authority through the provisions of
the Credit Documents or otherwise (other than to the extent that Agents exercise
any of their respective remedies under the Credit Documents) to direct or
influence any (A) Credit Party’s conduct with respect to the ownership,
operation or management of any Real Estate Asset, (B) undertaking, work or task
performed by any employee, agent or contractor of any Credit Party or the manner
in which such undertaking, work or task may be carried out or performed, or (C)
compliance with Environmental Laws or Environmental Permits.


141
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





11.15    Use of Proceeds. The Borrowers will (or will direct a Credit Party to)
use the proceeds of the Initial Term Loans on the Closing Date to finance (a) 
the Transactions and (b) the payment of Transaction Expenses. The Borrower(s)
will (or will direct a Credit Party to) use the proceeds of the Loans and
Letters of Credit only for the purposes set forth in Section 5.19.
11.16    Collateral Documents. Except as otherwise contemplated hereby or under
any other Credit Documents, the provisions of the Collateral Documents and any
other documents and instruments delivered pursuant to the terms and conditions
hereof or in any other Credit Document, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Administrative Agent of any Indebtedness or equity
interests pledged pursuant to the Pledge and Security Interest required to be
delivered pursuant to the applicable Collateral Documents and the execution and
delivery of control agreements with respect to Controlled Accounts), are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties, except as otherwise provided hereunder, including subject to
Liens permitted by Section 6.02, a legal, valid, enforceable and perfected First
Priority Lien on all right, title and interest of the respective Credit Parties
in the Collateral described therein.
11.17    Governmental Regulation. No Credit Party nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. No Credit Party or any of its Restricted
Subsidiaries is or is required to be registered as a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
11.18    Margin Stock. No Credit Party or any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans or drawings under any Letter of Credit will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U or X of the Board of Governors of the Federal Reserve System.
11.19    Employee Matters. No Borrower or any of the Restricted Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against any Borrower or any of the Restricted Subsidiaries, or to the knowledge
of each Borrower, threatened in writing against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against any
Borrower or any of its Restricted Subsidiaries or to the knowledge of each
Borrower, threatened in writing against any of them, (b) no strike or work
stoppage in existence or threatened involving any Borrower or any of its
Restricted Subsidiaries, and (c) to the knowledge of each Borrower, no union
representation question existing with respect to the employees of any Borrower
or any of its Restricted Subsidiaries and, to the knowledge of each Credit
Party, no union organization activity that is taking place, except (with respect
to any matter specified in clause (a), (b) or (c) above, either individually or
in the aggregate) such as is not reasonably likely to have a Material Adverse
Effect.


142
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





11.20    Employee Benefit Plans. Except as could not reasonably be expected
(either individually or in the aggregate) to result in liability to the Credit
Parties in excess of $2,500,000 at any time, (a) each Borrower, each of its
Restricted Subsidiaries and each of their respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan, (b)
each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, (c) no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
any Borrower, any of its Restricted Subsidiaries or any of their ERISA
Affiliates, (d) no ERISA Event has occurred or is reasonably expected to occur,
(e) except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Borrower, any of its Restricted Subsidiaries or any of
their respective ERISA Affiliates, (f) the present value of the aggregate
benefit liabilities under each Pension Plan sponsored, maintained or contributed
to by any Borrower, any of its Restricted Subsidiaries or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan, (g) as of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of each Borrower, its Restricted Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero, and
(h) each Borrower, each of its Restricted Subsidiaries and each of their ERISA
Affiliates, where applicable, have complied with the requirements of Section 515
of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.
11.21    Solvency. The Credit Parties, on a consolidated basis, are and, upon
the incurrence of any Credit Extension by any Borrower on any date on which this
representation and warranty is made, will be, Solvent.
11.22    Compliance with Statutes, Etc.. Each Credit Party and its Restricted
Subsidiaries is in compliance with all applicable laws, statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of such Credit Party or any of its
Restricted Subsidiaries), except such non‑compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


143
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





11.23    Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, reports, financial statements,
certificates or written statements furnished to Lenders by or on behalf of any
Credit Party or any of its Restricted Subsidiaries for use in connection with
the transactions contemplated hereby concerning the Credit Parties or the
transactions contemplated hereby (other than forecasts, estimates, pro forma
financial information, projections and/or information of a general economic or
industry nature contained in such materials), taken as a whole, contains (as of
the date so furnished) any untrue statement of a material fact or omits to state
a material fact (known to any Credit Party, in the case of any document not
furnished by such Credit Party) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials were prepared in good faith based upon assumptions
believed by the Credit Parties to be reasonable at the time made, it being
recognized by Lenders that (i) such projections as to future events are not to
be viewed as facts or a guaranty of performance and are subject to significant
uncertainties and contingencies many of which are beyond the control of Holdings
and the other Credit Parties and (ii) no assurance can be given that such
projections will be realized, and that actual results during the period or
periods covered by any such projections may differ from the projected results
(and such differences may be material). As of the Closing Date, there are no
facts known (or which should upon the reasonable exercise of diligence be known)
to any Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.
11.24    PATRIOT Act; FCPA. To the extent applicable, each Credit Party and its
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act of 2001) (the “PATRIOT Act”). No part of
the proceeds of the Loans (or any Letters of Credit) will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or any
other Person or entity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977 (the “FCPA”), or any other Anti-Corruption Law.
11.25    Patents, Trademarks, Copyrights, Licenses, Etc.. Except as could not
reasonably be expected to have a Material Adverse Effect, each Credit Party owns
or possesses the right to use all patents, patent rights, technology,
trademarks, service marks, trade names, copyrights, trade secrets, domain names,
software, database rights, Merchant Account data bases and other intellectual
property rights used in the business of the Credit Parties. Borrowers have the
necessary staffing with sufficient expertise to service, update, maintain, and
operate such Merchant Account data bases.
11.26    Sanctions; Anti-Corruption; and Anti-Terrorism Law.
(a)    Each Credit Party and each of its Subsidiaries is and will remain in
compliance in all material respects with all applicable laws relating to
Sanctions or relating to anti‑money laundering and


144
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





counter‑terrorism (“Anti-Terrorism Laws”), including, without limitation,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), the laws and regulations administered by OFAC, the
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311‑5330), the Proceeds of Crime Act and the International
Emergency Economic Powers Act (50 U.S.C. §§1701‑1707). No Credit Party, no
Subsidiary, none of the respective officers or directors of a Credit Party or
Subsidiary and (to the knowledge of Borrower Representative) none of the
Affiliates of a Credit Party or Subsidiary that is acting or benefitting in any
capacity in connection with Loans or other extensions of credit hereunder, is
any of the following (i) a Sanctioned Person, (ii) a Person who commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order or (iii) a Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti‑Terrorism Law.
(b)    Neither Holdings, any Credit Party nor any Subsidiary, director or
employees (nor, to the knowledge of the Borrower Representative, any agent or
other Person acting on behalf of Holdings, any Credit Party or any Subsidiary)
has paid, offered, promised to pay, or authorized the payment of, and no part of
the proceeds of the Loans, Letters of Credit or any other extension of credit
hereunder will be used, directly or indirectly (i) to pay, offer to pay, promise
to pay any money or anything of value to any Foreign Official or other Person or
entity for the purpose of influencing any act or decision of such Foreign
Official or other Person or entity or of such Foreign Official’s Governmental
Authority or to secure any improper advantage, for the purpose of obtaining or
retaining business for or with, or directing business to, any Person, in each
case, in violation of any applicable Anti‑Corruption Law including but not
limited to the FCPA, or (ii) for the purpose of financing any activities or
business of or with any Sanctioned Person or in any Sanctioned Country.


Section 12.    Affirmative Covenants.


145
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Each Borrower covenants and agrees that so long as any Commitment is in effect
and until all of the Obligations (other than (i) contingent indemnification
obligations not due and payable, (ii) expense reimbursement obligations not due
and payable, (iii) obligations under Cash Management Agreements or obligations
under Secured Interest Rate Agreements as to which arrangements reasonably
satisfactory to the applicable Lender Counterparty have been made and (iv) any
outstanding Letter of Credit (so long as the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank or such
Letter of Credit has been deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank) hereunder have been paid in full in
cash, such Borrower shall perform, and shall cause (other than in the case of
the covenants set forth in Sections 5.01 and 5.12) each of its Restricted
Subsidiaries to perform, all covenants in this Section 5.
12.01    Financial Statements and Other Reports. Unless otherwise provided
below, Borrower Representative will deliver to Administrative Agent and Lenders:
(a)    [Reserved];
(a)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter of each Fiscal Year), commencing with the
Fiscal Quarter ending December 31, 2016, the consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto and any other operating reports prepared by management for such
period;
(b)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2016), (i) the consolidated balance sheets of Holdings
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, changes in members’ equity and Cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth, in each case,
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of
independent certified public accountants of recognized national standing
selected by Holdings and reasonably satisfactory to Administrative Agent (it
being agreed that RSM US LLP is reasonably satisfactory to Administrative
Agent), which report shall be unqualified as to “going concern” and scope of
audit (other than any qualification or exception that is solely with respect to,
or resulting solely from, (A) an upcoming maturity date of any of the
Obligations or (B) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period), and shall state that such
consolidated financial


146
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





statements fairly present, in all material respects, the consolidated financial
position of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their Cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards);
(c)    Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.01(b) and
5.01(c), a duly executed and completed Compliance Certificate (i) certifying on
behalf of Holdings that no known Default or Event of Default has occurred and is
continuing or, if such known Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; provided that, if such
Compliance Certificate demonstrates that an Event of Default due to failure to
comply with the Financial Covenant that has not been cured prior to such time,
the Borrower Representative may deliver, to the extent and within the time
period permitted by Section 6.08(b), prior to, after or together with such
Compliance Certificate, Notice of Intent to Cure such Event of Default, (ii)
setting forth computations of the First Lien Net Leverage Ratio and the Total
Net Leverage Ratio, (iii) setting forth, in the case of each Compliance
Certificate delivered concurrently with any delivery of financial statements
under Section 5.01(c) above, the Borrower Representative’s calculation of
Consolidated Excess Cash Flow starting with the 2017 Fiscal Year, (iv) setting
forth computations in reasonable detail reasonably satisfactory to
Administrative Agent demonstrating Pro Forma Compliance (including any Pro Forma
Basis calculations and adjustments in reasonable detail), (v) that identifies
each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such certificate or a confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such certificate, (vi) that sets forth in reasonable detail (and the
calculations required to establish) the Available Amount and any utilizations of
such Available Amount since the later of the Closing Date and the date of the
last such certificate and (vii) attaching the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.01(b) or 5.01(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(e)    Notice of Default or Material Adverse Effect. Promptly upon any Senior
Officer of any Credit Party obtaining actual knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to any Credit Party with respect thereto; (ii) that any Person has given
any notice to any Credit Party or any of its Subsidiaries or taken any other


147
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





action with respect to any event or condition set forth in Section 8.01(b);
(iii) of any written notice of the occurrence of an Event of Default sent or
received by a Credit Party under the Subordinated Credit Agreement, (iv) of any
amendment or other modification to the Subordinated Credit Agreement being
posted to the holders thereunder; or (v) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
the Credit Parties have taken, are taking and propose to take with respect
thereto and including a copy of such notice or document under clause (iii) and
(iv);
(f)    Notice of Litigation. Promptly upon any Senior Officer of any Credit
Party obtaining actual knowledge of (i) the institution of, or non‑frivolous
written threat of, any Adverse Proceeding not previously disclosed in writing by
Borrower Representative to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Credit Parties to enable Lenders and their counsel to evaluate such matters;
(g)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;
(h)    Financial Plan. As soon as practicable and in any event no later than
March 1 of each Fiscal Year, a consolidated plan and financial forecast for such
Fiscal Year and each Fiscal Year (or portion thereof) through the final maturity
date of the Loans (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and Cash flows of
Holdings and its Restricted Subsidiaries for each such Fiscal Year, together
with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based, and (ii)
forecasted consolidated statements of income and Cash flows of Holdings and its
Restricted Subsidiaries for each Fiscal Quarter of each such Fiscal Year;
(i)    Insurance Report. As soon as practicable and in any event by January 31
of each Fiscal Year, certificates and endorsements in form and substance
reasonably satisfactory to


148
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by each Credit Party and its Restricted Subsidiaries and
all material insurance coverage planned to be maintained by each Credit Party
and its Restricted Subsidiaries in the immediately succeeding Fiscal Year;
(j)    Information Regarding Parent. Borrower Representative will furnish to
Administrative Agent promptly (and in any event with five (5) Business Days)
following any reorganization of the Capital Stock of Holdings that will result
in the establishment of Parent, such notice to include the name and state of
organization of Parent;
(l) [Reserved];
(a)    Certain Reports. Once during each Fiscal Quarter, concurrent with the
delivery of the quarterly financial statements pursuant to Section 5.01(b)
(other than the fourth Fiscal Quarter) and Section 5.01(c), the Borrower
Representative will deliver to the Administrative Agent, a “Roll”, on a
quarterly basis with respect to each of the following reports, broken out by (1)
the consumer payments segment, (2) the commercial payments segment and (3) the
integrated partners segment: (a) merchant count, (b) transaction count, (c)
transaction dollar value, (d) gross processing revenue and (e) gross profit. For
purposes hereof, a “Roll” means an update evidencing an “ending value” expressed
as: “prior value + additions during the applicable Fiscal Quarter – losses
during such Fiscal Quarter = ending value”.
(b)    Information Regarding Collateral. Borrower Representative will furnish to
Collateral Agent not less than ten (10) Business Days prior written notice of
any proposed change (i) in any Credit Party’s legal name, (ii) in any Credit
Party’s identity, jurisdiction of organization or legal structure, (iii) in any
Credit Party’s Federal Taxpayer Identification Number, and (iv) in the location
of any Credit Party’s chief executive office. Each Credit Party agrees not to
effect or permit any change referred to in clauses (i) or (ii) of the preceding
sentence unless all filings have been made (or substantially contemporaneously
with such change, will be made) under the UCC or otherwise that are required,
and all actions required or reasonably requested by Collateral Agent have been
taken (or substantially contemporaneously with such change, will be taken), in
order for Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in the Collateral of the
same or better priority as contemplated in the Collateral Documents. Borrower
Representative also agrees to promptly notify Collateral Agent if any material
portion of the Collateral is damaged or destroyed;
(c)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.01(c), Borrower Representative shall deliver to Collateral Agent an
Officer’s Certificate confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.01 and/or identifying such changes;
(d)    Other Information. (A) Promptly upon their becoming available, copies of
(i) all material reports, notices and proxy statements sent or made available
generally by any Credit Party


149
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





to its security holders acting in such capacity or by any Subsidiary of any
Credit Party to its security holders other than another Credit Party, and (ii)
all press releases and other statements made available generally by any Credit
Party or any of its Subsidiaries to the public concerning material developments
in the business of any Credit Party or any of its Subsidiaries, and (B) promptly
upon request, such other information and data with respect to any Credit Party
or any of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent (subject to the limitations in the last sentence of Section
5.06).
Notwithstanding the foregoing, the obligations in Section 5.01(b) and (c) may be
satisfied with respect to financial information of Holdings and its Subsidiaries
by furnishing (I) the applicable financial statement of Holdings (or any direct
or indirect parent of Holdings) or (II) Holdings’ (or any direct or indirect
parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to clauses (I) and (II), (i) to the extent such
information relates to a parent of Holdings, such information is accompanied by
consolidating information (which may be set forth in footnotes to the financial
information) that explains in reasonable detail the differences between the
information relating to such parent and its Subsidiaries, on the one hand, and
the information relating to Holdings and its Subsidiaries on a standalone basis,
on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(c), such materials are
accompanied by a report and opinion of RSM US LLP or any other independent
certified public accounting firm of nationally recognized standing reasonably
satisfactory to the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), which report shall be unqualified as to
“going concern” and scope of audit (other than any qualification or exception
that is solely with respect to, or resulting solely from, (A) an upcoming
maturity date of any of the Obligations or (B) any potential inability to
satisfy a financial maintenance covenant on a future date or in a future
period), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings (or such parent entity) and its Subsidiaries as at the dates indicated
and the results of their operations and their Cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements have been made in accordance with generally accepted auditing
standards).
12.02    Existence. Except as otherwise permitted under Section 6.09, each
Borrower will, and will cause each of its Restricted Subsidiaries to, at all
times (a) maintain and preserve its existence and (b) take all reasonable
actions to preserve and keep in full force and effect all rights and franchises,
licenses and


150
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





permits material to its business; provided, no Borrower or any of its Restricted
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Secured Parties.
12.03    Payment of Taxes and Claims. Each Borrower will, and will cause each of
its Subsidiaries to, pay all applicable federal income Taxes and all other
material Taxes, in each case, imposed upon it or any of its properties or assets
or in respect of any of its income, businesses or franchises before any penalty
or fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets; provided,
that no such Tax or claim need be paid if either (a) the failure to pay the same
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or (b) such Tax or claim is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP shall have been made therefor. In addition, Credit
Parties agree to pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies (including, mortgage
recording taxes, transfer taxes and similar fees) imposed by any Governmental
Authority that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement (in
each case, other than Taxes that are Other Connection Taxes imposed with respect
to an assignment (other than an assignment pursuant to Section 2.22)).
12.04    Maintenance of Properties. Except to the extent the failure to do so
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, each Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of any Borrower and its Restricted
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof that are usual and customary for
similarly situated businesses; provided, however, that nothing herein shall be
deemed to restrict any Borrower or any of its Restricted Subsidiaries from
carrying out alterations and improvements to, or changing the use of, any assets
in the ordinary course of business.
12.05    Insurance. The Credit Parties will maintain or cause to be maintained,
with financially sound and reputable insurers, business interruption insurance,
casualty insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of each Credit Party and its Restricted
Subsidiaries, in each case, as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, and in such amounts (giving effect to self‑insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons. Without limiting the generality of the
foregoing, each Credit Party will maintain or cause to be maintained flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case, in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System. Each such policy of insurance shall (i) name
Collateral


151
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Agent, on behalf of Secured Parties, as the lenders’ loss payee (or, in the case
of liability insurance, an additional insured) thereunder as its interests may
appear, and (ii) in the case of each casualty insurance policy, contain a
lender’s loss payable clause or endorsement, reasonably satisfactory in form and
substance to Collateral Agent, that names Collateral Agent, on behalf of Secured
Parties, as the lender’s loss payee thereunder and provides for at least 30
days’ (or any customary shorter notice, but in no event less than 10 days, in
the case of any cancellation of such policy as a result of non‑payment) prior
written notice to Collateral Agent of any modification or cancellation of such
policy.
12.06    Inspections. Each Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent (on behalf of the other Agents and the Lenders) to visit
and inspect any of the properties of any Borrower and any of its respective
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records and other books and records, to inspect any
Collateral, and to discuss its and their affairs, finances and accounts with its
and their officers, in each case, (a) so long as no Event of Default has
occurred and is continuing, upon prior reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested
so as not to interfere with the normal business and operations of the Credit
Parties; provided, however, that the Borrowers shall not be obligated to pay for
more than one such inspection per calendar year; and (b) after the occurrence
and during the continuation of an Event of Default, at all times and without
advance notice (and without limitation on paid inspections). The Credit Parties
shall have no obligation to disclose materials (i) that constitute non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or a Lender (or any of their
representative contractors) is prohibited by law or any binding agreement (not
created in contemplation thereof), or (iii) that are protected by attorney
client privilege and materials the disclosure of which would violate
confidentiality obligations of such Credit Party.
12.07    Lender Calls. The Borrowers will, upon the request of Administrative
Agent, participate in a meeting of Administrative Agent and Lenders (i) [*],
once during each Fiscal YearQuarter, following delivery of the annualquarterly
financial statements pursuant to Section 5.01(b) (other than the fourth Fiscal
Quarter) and Section 5.01(c), to be held by telephone conference at such time as
may be agreed to by Borrower Representative and Administrative Agent
12.08    Compliance with Laws. Each Borrower will comply, and shall cause each
of its Restricted Subsidiaries and use commercially reasonable efforts to cause
all other Persons, if any, on or occupying any Real Estate Assets owned or
leased by a Credit Party to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
12.09    [Reserved].
12.10    Additional Collateral; Additional Guarantors. Upon (x) the
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
formation or acquisition by any Credit Party or any of its Restricted
Subsidiaries of any new direct or indirect Subsidiary (in each case, other than
an Excluded Subsidiary) or upon any Subsidiary ceasing to be an Excluded
Subsidiary, or (y) the acquisition of any personal property by any Credit Party
(other than Excluded Assets) not already subject to a perfected First


152
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Priority Lien in favor of Collateral Agent for the benefit of the Secured
Parties, Holdings shall, in each case, at the Borrowers’ expense, promptly,
within thirty (30) Business Days, or such longer period as determined in writing
by Administrative Agent in its sole discretion from time to time, after such
formation, acquisition, cessation or re-designation, cause (i) such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so) to become a Guarantor hereunder and a Grantor under the Pledge
and Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement and/or (ii) such personal property not
subject to a perfected First Priority Lien to become subject to a First Priority
Lien in favor of Collateral Agent (except to the extent constituting Excluded
Assets or this Agreement or the Pledge and Security Agreement does not require
that such property be subject to a perfected First Priority Lien), and in
furtherance of the foregoing, take all such actions and execute and deliver, or
cause to be executed and delivered, supplements to the Subordination Agreement
executed on the Closing Date or any other Subordination Agreement, pledges,
assignments, joinders to any intercreditor agreements, any amendments, joinders
and/or supplements to the Collateral Documents and any other documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.01(d), 3.01(f), 3.01(g), 3.01(j), 3.01(l), 3.01(m), 3.01(o) and 5.11
(but only to the extent reasonably required by Administrative Agent and subject
to such additional time periods as Administrative Agent may consent to) or as
otherwise reasonably requested by any Agent; provided, that the pledge of the
Capital Stock of any Domestic Holding Company or Foreign Subsidiary shall be
limited to 65% of the voting Capital Stock and 100% of the non‑voting Capital
Stock in each such Domestic Holding Company or Foreign Subsidiary. Additionally,
after such formation, acquisition, cessation or re-designation, the Borrower
Representative shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of a Credit Party, and (ii) all of the data required to be
set forth in Schedules 4.01 and 4.02 with respect to all Subsidiaries of the
Credit Parties; provided, such written notice shall be deemed to supplement
Schedule 4.01 and 4.02 for all purposes hereof and (iii) a description of the
material owned real and personal properties of the Credit Parties and their
respective Restricted Subsidiaries (other than any Excluded Subsidiary) in
detail reasonably satisfactory to Administrative Agent.
12.11    Additional Real Estate Assets. In the event that any Credit Party
acquires a fee owned Real Estate Asset after the Closing Date (or becomes a
Credit Party after the Closing Date and such new Credit Party owns in fee Real
Estate Assets), then, in the case of any Real Estate Asset acquired in a
Permitted Acquisition, within 30 Business Days of the consummation of such
Permitted Acquisition or otherwise, within 60 days of such acquisition (subject
to such additional time periods as Administrative Agent may consent to), in each
case, with respect to any fee owned Real Estate Asset with a fair market value
of $2,000,000 or more or that serves as a chief executive office of any Credit
Party:
(a)    such Credit Party shall deliver to Collateral Agent:
(i)    fully executed and notarized Mortgages, in proper form for recording in
all appropriate places in all applicable jurisdictions;
(ii)    an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each jurisdiction in which such property is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
jurisdiction and such other


153
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





matters as Collateral Agent may reasonably request, in each case, in form and
substance reasonably satisfactory to Collateral Agent;
(iii)    (A) an ALTA (or similar form acceptable to Collateral Agent) mortgagee
title insurance policy or unconditional commitment therefor issued by one or
more title companies reasonably satisfactory to Collateral Agent with respect to
such property (each, a “Title Policy”), in an amount not less than the fair
market value of such property, together with a title report issued by a title
company with respect thereto, dated not more than thirty (30) days prior to the
acquisition of such property and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to Collateral Agent and (B) evidence reasonably
satisfactory to Collateral Agent that such Credit Party has paid to the title
company or to the appropriate Governmental Authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy (including so-called “gap” insurance) and all recording and
stamp taxes (including intangible taxes and any other mortgage recording taxes)
payable in connection with recording each Mortgage for such property in the
appropriate real estate records;
(iv)    evidence of flood insurance with respect to each improved Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program (after Collateral Agent shall have ordered “life-of-loan”
flood determinations for each such Real Estate Asset), in each case, in
compliance with the Flood Insurance Laws, in form and substance satisfactory to
Collateral Agent;
(v)    an ALTA survey of such Real Estate Asset, certified to Collateral Agent
and dated not more than thirty (30) days prior to the acquisition of such
property; and
(vi)    to the extent reasonably requested by any Agent, reports and other
information, in form, scope and substance reasonably satisfactory to
Administrative Agent, regarding environmental matters relating to such Real
Estate Assets, which reports shall include, without limitation, a Phase I
Report; and
(b)    in addition to the foregoing, such Credit Party shall deliver to (i)
Collateral Agent such other agreements or documents as Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Real Estate Assets
referred to above (other than as provided in clause (a)(i) above), and (ii)
Administrative Agent, at the request of Requisite Lenders, from time to time,
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.
12.12    Corporate Ratings. Use commercially reasonable efforts to maintain
Corporate Ratings from each of S&P and Moody’s in effect at all times (it being
understood and agreed that in no event shall Borrower Representative or any
other Credit Party be required to maintain Corporate Ratings of a certain level)


154
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





12.13    Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Borrower will, and will cause each Restricted
Subsidiary to, at the Borrowers’ expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including (i) providing
Lenders with any information reasonably requested pursuant to Section 10.21 (ii)
correcting any material defect or error in the execution, acknowledgment, filing
or recordation of any Credit Document, and (iii) executing, acknowledging,
delivering, recording, re‑recording, filing, re‑filing, registering and
re‑registering any and all such further deeds, certificates, assurances and
other instruments (including terminating any unauthorized financing statements)
as any Agent, or any Lender through Administrative Agent, may reasonably
require. In furtherance and not in limitation of the foregoing, each Borrower
shall, and shall cause each Restricted Subsidiary to, take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets not constituting Excluded Assets of
each Credit Party and its Restricted Subsidiaries and all of the outstanding
Capital Stock of each Credit Party (other than Holdings) and its Restricted
Subsidiaries (except as limited in Section 5.10).
12.14    Senior Indebtedness. (a) This Agreement and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof,
constitute the “Senior Credit Agreement” or any similar term under and as
defined in the documents governing any applicable Junior Financing (other than
in the case of clause (y) of the definition thereof), (b) this Agreement,
together with each of the other Credit Documents and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof and
thereof, constitute “Senior Credit Documents” or any similar term under and as
defined in the documents governing any applicable Subordinated Indebtedness and
(c) the Revolving Loans, the Term Loans and all other Obligations under this
Agreement and all other Credit Documents, and all amendments, modifications,
extensions, renewals, refinancings or refundings of any of the foregoing,
constitute “Senior Indebtedness”, “Senior Debt”, “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under and as defined in the
documents governing any applicable Junior Financing (other than in the case of
clause (y) of the definition thereof), and the Lenders shall be entitled to all
of the rights of a holder of “Senior Indebtedness”, “Senior Debt”, “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under and as
defined in the documents governing any applicable Junior Financing (other than
in the case of clause (y) of the definition thereof).
12.15    Post‑Closing Matters. The Borrowers shall, and shall cause each
Restricted Subsidiary to, satisfy the requirements set forth on Schedule 5.15 on
or before the date specified thereon for such requirement or such later date(s)
to be determined by Administrative Agent in its sole discretion.
12.16    Books and Records. (a) Maintain proper books of record and account,
with entries that are full, true and correct in all material respects and which
reflect all financial transactions and matters involving the assets and business
of Holdings, the Borrowers or any Restricted Subsidiary, as the case may be, in
each case, that enables Holdings to produce financial statements in accordance
with GAAP; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Holdings, the Borrowers or any Restricted
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain


155
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





individual books and records in a manner to allow financial statements to be
prepared in conformity with generally accepted accounting principles that are
applicable in their respective jurisdiction of organization).
12.17    Underwriting Guidelines. Borrower and its Subsidiaries shall at all
times comply with the Underwriting Guidelines in all material respects.
12.18    Approved Bank Card System. Each Borrower and each other Credit Party
engaged in the card processing business shall at all times be represented by a
Sponsor Bank and shall at all times be registered with Visa as an independent
sales organization and with MasterCard as a member service provider (unless such
representation and registration is not required by the Rules of Visa and
MasterCard for the conduct of such Person’s business in the ordinary course),
and with any other Approved Bank Card System to the extent required by its
Rules. Each Borrower and each other Credit Party engaged in the card processing
business shall at all times be in compliance in all material respects with all
applicable Rules of the Visa and MasterCard card associations (and any other
applicable Approved Bank Card System).
12.19    Use of Proceeds.
(a)    Each Borrower shall use the proceeds of any borrowing on the Closing
Date, whether directly or indirectly, in a manner consistent with the uses set
forth in the recitals to this Agreement.
(b)    After the Closing Date, the proceeds of Revolving Loans (including any
Incremental Revolving Loans, Refinancing Revolving Loans and Loans under an
Extended Revolving Credit Commitment) and Swing Line Loans shall be used by the
Borrowers and their respective Subsidiaries from time to time for ongoing
working capital and general corporate purposes (including, Permitted
Acquisitions, permitted Investments and Restricted Payments) not in
contravention of any law or of any Credit Document.
(c)    The proceeds of Incremental Term Loans shall be used by the applicable
Borrower for general corporate purposes (including, Permitted Acquisitions) not
in contravention of any law or of any Credit Document.
(d)    Letters of Credit shall be used solely to support payment obligations
incurred in the ordinary course of business by the applicable Borrower and its
Restricted Subsidiaries not in contravention of any Credit Documents.
(e)    No Borrower will, directly or indirectly, use the proceeds of any Loan or
Letter of Credit in violation of any and all applicable laws, rules, regulations
and orders of any Governmental Authority, including Sanctions, the PATRIOT Act,
the FCPA or any other applicable Anti-Corruption Laws or Anti-Terrorism Laws.
(f)    The 2018 Refinancing Term Loans shall be used by the Borrowers to (i)
repay in full all outstanding Initial Term Loans on the 2018 Refinancing
Effective Date, (ii) pay all accrued and unpaid interest in respect of such
Initial Term Loans and (iii) pay all fees and expenses incurred in connection
therewith.
12.20    Processor Agreements.  In addition to the requirements set forth in
Schedule 5.15, in the event that any Credit Party enters into a Processor
Agreement after the Closing Date that (x) is reasonably expected to generate ten
percent (10%) or more of the total recurring net revenue during the following
twelve-


156
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





month period or (y) replaces a Processor Agreement that generated ten percent
(10%) or more of the total recurring net revenue during the preceding
twelve-month period, then such Credit Party shall use commercially reasonable
efforts to deliver to Administrative Agent, within 60 days of entering into such
Processor Agreement, a Processor Consent Agreement executed by each party
thereto (other than Administrative Agent and Collateral Agent, as applicable)
with respect to such Processor Agreement.  If at any time ten percent (10%) or
more of the total Recurring Net Revenue during any twelve-month period is
generated under a Processor Agreement for which no Processor Consent Agreement
has previously been delivered in accordance with this Agreement, then the
applicable Credit Party shall use commercially reasonable efforts to deliver to
Administrative Agent, within 60 days of such determination, a Processor Consent
Agreement executed by each party thereto (other than Administrative Agent and
Collateral Agent, as applicable). Neither Administrative Agent nor Collateral
Agent shall give any instructions or directions to any Processor unless an Event
of Default has occurred and is continuing.


Section 13.    Negative Covenants
Each Borrower covenants and agrees that, so long as any Commitment is in effect
and until all Obligations (other than (i) contingent indemnification obligations
not due and payable, (ii) expense reimbursement obligations not due and payable,
(iii) obligations under Cash Management Agreements or obligations under Secured
Interest Rate Agreements as to which arrangements reasonably satisfactory to the
applicable Lender Counterparty have been made and (iv) any outstanding Letter of
Credit (so long as the Outstanding Amount of the L/C Obligations related thereto
has been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or such Letter of Credit has been
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank) hereunder have been paid in full in cash, such Borrower (and, with
respect to Sections 6.08, 6.14, 6.16(b) and 6.20 only, Holdings) shall perform,
and shall cause each its Restricted Subsidiaries to perform, all covenants in
this Section 6.


157
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





13.01    Indebtedness. No Borrower shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
(a)    the Obligations (including Term Loans and Revolving Loans incurred or
extended pursuant to Sections 2.24, 2.25 and 2.26, as applicable);
(b)    unsecured Indebtedness of (A) any Credit Party (other than Holdings) owed
to any other Credit Parties, (B) any Restricted Subsidiary that is not a Credit
Party owed to any other Restricted Subsidiary that is not a Credit Party and (C)
any Credit Party (other than Holdings) owed to any Restricted Subsidiary that is
not a Credit Party, in each case, to the extent constituting an Investment
permitted by Section 6.07; provided that, (i) any such Indebtedness shall be
evidenced by a negotiable promissory note and each such notes shall be subject
to a First Priority Lien in favor of Collateral Agent pursuant to the Pledge and
Security Agreement and (ii) any such Indebtedness of any Credit Party owed to
any Restricted Subsidiary that is not a Credit Party shall be subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory note and/or intercompany subordination agreement
that in any such case is in form and substance reasonably satisfactory to
Administrative Agent;
(c)    Subordinated Indebtedness (other than Indebtedness incurred pursuant to
Section 6.01(y)) in an aggregate principal amount not to exceed $5,000,000 at
any one time outstanding, so long as, (A) any such Subordinated Indebtedness is
and remains subject to the applicable Subordination Agreement, and (B) the terms
of any such Subordinated Indebtedness are not amended, supplemented, modified or
otherwise changed (except in accordance with Section 6.16);
(d)    Indebtedness incurred by any Credit Party or any of its Restricted
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations (specifically excluding “earn‑outs” or
Indebtedness consisting of the deferred purchase price of property acquired in a
Permitted Acquisition, which are covered by clause (m) of this Section 6.01), or
from guaranties or letters of credit, surety bonds or performance bonds securing
the performance of such Credit Party (other than Holdings) or any such
Restricted Subsidiary pursuant to such agreements, in each case, in connection
with Permitted Acquisitions or Asset Sales to the extent permitted hereunder;
(e)    Indebtedness which may be deemed to exist pursuant to any guaranties,
letter of credit reimbursement obligations, performance, surety, statutory,
appeal or similar obligations incurred in the ordinary course of business and
Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self‑insurance obligations and bankers acceptances issued
for the account of any Borrower and/or any Restricted Subsidiary in the ordinary
course of business, including guarantees or obligations of any Borrower and/or
any Restricted Subsidiary with respect to letters of credit supporting such bid,
performance or surety bonds, workers’ compensation claims, self‑insurance
obligations and bankers acceptances (in each case, other than for an obligation
for money borrowed) in the ordinary course of business;


158
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(f)    Indebtedness of any Borrower and/or any Restricted Subsidiary in respect
of netting services, overdraft protections and similar arrangements, in each
case, entered into in the ordinary course of business in connection with Cash
management and Deposit Accounts and not involving the borrowing of money;
(g)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of any Credit Party (other than
Holdings) and its Restricted Subsidiaries;
(h)    guaranties by a Credit Party (other than Holdings) of Indebtedness of
another Credit Party (other than Holdings) with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.01 or
other obligations of Credit Parties to the extent not prohibited by any Credit
Document;
(i)    Indebtedness outstanding on the Closing Date and described in Schedule
6.01 and any Permitted Refinancing thereof;
(j)    Indebtedness in an aggregate principal amount outstanding (together with
any Permitted Refinancing thereof) not to exceed at any time $5,000,000 with
respect to (x) Capital Leases and (y) purchase money Indebtedness to finance the
purchase, repair or improvement of fixed or capital assets;
(k)    Indebtedness of any Borrower and/or any Restricted Subsidiary under
Interest Rate Agreements entered into in the ordinary course of business and not
for speculative purposes and guaranties thereof;
(l)    to the extent constituting Indebtedness, deferred compensation to
employees of any Borrower and/or any Restricted Subsidiary thereof incurred in
the ordinary course of business and not otherwise prohibited by any Credit
Documents;
(m)    so long as no Event of Default has occurred and is continuing “earn‑outs”
or other Indebtedness incurred by any Borrower and/or any Restricted Subsidiary
consisting of the deferred purchase price of property acquired in any Permitted
Acquisition;
(n)    Indebtedness in connection with the repurchase of Capital Stock issued to
current or former employees, executives or directors of a Borrower or any
Restricted Subsidiary (including any promissory notes issued by a Borrower or
any Restricted Subsidiary to repurchase Capital Stock of employees, executives
or directors of a Borrower or any Restricted Subsidiary) pursuant to Section
6.04(a)(iii) in an amount not to exceed $5,000,000 in the aggregate at any time
outstanding and so long as Cash payments in respect thereof are expressly
prohibited from being made prior to the date which is at least ninety‑one (91)
days after the Maturity Date;
(o)    Indebtedness arising in connection with endorsements of instruments for
collection or deposit in the ordinary course of business;
(p)    [reserved];


159
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(q)    Indebtedness of any Foreign Subsidiary, including guarantees by any
Foreign Subsidiary of Indebtedness of another Foreign Subsidiary, in an
aggregate amount not to exceed, at any time outstanding, the greater of (i)
$5,000,000 and (ii) the product of (x) the Consolidated Adjusted EBITDA of the
Foreign Subsidiaries for the twelve‑month period most recently required to be
reported hereunder prior to the incurrence of any such Indebtedness multiplied
by (y) 3.5;
(r)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, not to exceed one year of the premiums being so
financed;
(s)    Indebtedness (other than Subordinated Indebtedness) supported by a Letter
of Credit, in a principal amount not to exceed the face amount of such Letter of
Credit;
(t)    the PSD Guarantee;
(u)    Indebtedness assumed by any Borrower or any Restricted Subsidiary in a
Permitted Acquisition (and any Permitted Refinancing in respect thereof);
provided that (i) before and after giving effect thereto, no Default or Event of
Default has occurred and is continuing, (ii) such Indebtedness shall not have
been incurred in contemplation of such Permitted Acquisition, (iii) such
Indebtedness shall not be guaranteed by any Person that is or becomes a
Restricted Subsidiary other than the target entity and its subsidiaries acquired
as part of such Permitted Acquisition, (iv) such Indebtedness shall not be
secured (A) by any assets of any Person that is or becomes a Restricted
Subsidiary other than the target entity and its subsidiaries acquired as part of
such Permitted Acquisition and (B) unless the First Lien Net Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness and such Permitted Acquisition shall not exceed 4.25:1.00 for the
most recently ended Test Period, (v) if such Indebtedness does not satisfy the
requirements set forth in clause (iv) above, it shall be subject to the Total
Net Leverage Ratio requirement set forth in Section 6.01(x)(y) below;
(v)    Permitted Pari Passu Secured Refinancing Debt (and any Permitted
Refinancing thereof);
(w)    Incremental Equivalent Debt (and any Permitted Refinancing thereof);
(x)    Indebtedness of any Borrower or any Restricted Subsidiary (and any
Permitted Refinancing thereof) in the form of one or more series of notes so
long as (x) the First Lien Net Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness, shall not exceed
4.25:1.00 for the most recently ended Test Period (calculated excluding, for
Cash netting purposes, any proceeds of any such Indebtedness incurred in
reliance on this Section 6.01(x)),(y) the Total Net Leverage Ratio, calculated
on a Pro Forma Basis after giving effect to the incurrence of such Indebtedness,
shall not exceed 6.00:1.00 for the most recently ended Test Period (calculated
excluding, for Cash netting purposes, any proceeds of any such Indebtedness
incurred in reliance on this Section 6.01(x)) and (z) no Default or Event of
Default shall have occurred and be continuing or would exist immediately after
giving effect to such incurrence (it being understood and agreed that if the
proceeds of such Indebtedness are used to finance a Limited Condition
Transaction, such condition shall only refer to an Event of Default under
Sections 8.01(a), (f) and (g)); provided that (A) any such Indebtedness shall
not mature prior to the date that is 91


160
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





days after the Latest Maturity Date at the time such Indebtedness is incurred or
have a Weighted Average Life to Maturity shorter than the remaining Weighted
Average Life to Maturity of any Term Loan outstanding at the time such
Indebtedness is incurred plus 91 days, (B) any such Indebtedness shall not have
mandatory prepayment, redemption or offer to purchase events more onerous than
those set forth in this Agreement, (C) any such Indebtedness shall, in each
case, be subject to Section 2.24(e)(iii), (D) the covenants, events of default,
guarantees and other terms of such Indebtedness are substantially identical to
those set forth in this Agreement or such terms and conditions are customary for
similar Indebtedness in light of then prevailing market conditions (it being
understood that such Indebtedness shall not include any financial maintenance
covenants (including indirectly by way of a cross default to this Agreement)
tighter than (or in addition to) those contained herein unless such financial
maintenance covenant is added to this Agreement, but that customary cross
acceleration provisions may be included) and in any event, when taken as a whole
(other than interest rate and redemption premiums), are not more restrictive in
any material respect to the Borrowers and the Restricted Subsidiaries than those
set forth in this Agreement (provided that a certificate of an Authorized
Officer of the Borrower Representative delivered to Administrative Agent in good
faith at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower Representative has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clauses, shall be conclusive evidence that such terms and conditions
satisfy such requirement unless Administrative Agent provides notice to the
Borrower Representative of an objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)), (E)
any such Indebtedness shall not be guaranteed by any Person that is not a
Guarantor, (F) (1) such Indebtedness is secured only by Liens on Collateral
securing the Obligations and such Liens shall rank pari passu with the Liens
securing the Obligations, (2) such Indebtedness is subject to the terms of an
Acceptable Intercreditor Agreement and (3) the representative, agent or trustee
for the holders of such Indebtedness shall execute a joinder agreement to the
Closing Date Subordination Agreement; provided that the aggregate outstanding
principal amount of Indebtedness incurred pursuant to this Section 6.01(x) by
Restricted Subsidiaries that are not Credit Parties shall not exceed the greater
of (x) $20,000,000 and (y) 50.0% Consolidated Adjusted EBITDA determined at the
time of incurrence of such Indebtedness (calculated on a Pro Forma Basis) as of
the last day of the most recently ended Test Period;
(y)    unsecured and subordinated guarantees by the Credit Parties (other than
Holdings) of the Indebtedness of Holdings under the Subordinated Credit
Agreement; provided that (i) the guarantee in respect of any Indebtedness
incurred pursuant to any additional term facility to be incurred under the
Subordinated Credit Agreement shall be permitted hereunder so long as the Total
Net Leverage Ratio (determined at the time such additional facility is incurred
on a Pro Forma Basis and without netting the Cash proceeds of any such
additional term Indebtedness) shall not exceed 6.00:1.00 for the most recently
ended Test Period and (ii) the subordination provisions shall be reasonably
satisfactory to Administrative Agent; and
(z)    other Indebtedness incurred by any Borrower or any Restricted Subsidiary
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding.
To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.01, the
Borrower Representative may allocate such Indebtedness


161
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





to any one or more of such subsections and in no event shall the same portion of
Indebtedness be deemed to utilize or be attributable to more than one item.
Notwithstanding the foregoing, Indebtedness incurred (a) under the Credit
Documents, any Incremental Commitments, any Incremental Loans, any Refinancing
Commitments and any Refinancing Loans shall be allocated to Section 6.01(a), (b)
as Permitted Pari Passu Secured Refinancing Debt shall be allocated to Section
6.01(v), (c) as Incremental Equivalent Debt shall be allocated to Section
6.01(w) and (d) under the Subordinated Credit Agreement, shall be allocated to
Section 6.01(y).
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01.
13.02    Liens. No Borrower shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any state or under any similar recording or notice
statute, except:
(a)    Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
(b)    Liens for Taxes if the obligations with respect to such Taxes are not yet
due and payable or (i) that are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained by the
applicable person in accordance with GAAP to the extent required by GAAP or (ii)
the failure to pay or discharge the same could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
(c)    statutory or common law Liens of landlords, carriers, warehousemen,
suppliers, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Sections 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA) and contractual Liens of
landlords, in each case, incurred in the ordinary course of business (i) for
amounts not more than thirty (30) days overdue, or (ii) for amounts that are
more than thirty (30) days overdue that are being contested in good faith by
appropriate proceedings, so long as reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations,
letters of credit, bank guaranties, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return‑of‑money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness);


162
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(e)    Liens consisting of easements, rights‑of‑way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case,
which do not and will not interfere in any material respect with the ordinary
conduct of the business of the Borrowers and the Restricted Subsidiaries, taken
as a whole;
(f)    Liens consisting of any interest or title of a lessor or sub-lessor under
any lease of real estate or personal property permitted hereunder;
(g)    Liens solely (i) on any Cash or Cash Equivalents earnest money deposits
made by any Borrower or any Restricted Subsidiary in connection with any letter
of intent or purchase agreement with respect to an Investment permitted
hereunder or (ii) consisting of contractual obligations of a Borrower or any of
its Restricted Subsidiaries to dispose of any property or assets in a sale
permitted hereunder;
(h)    Liens or purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(j)    Liens in connection with any zoning or similar law or right reserved to
or vested in any governmental office or agency to control or regulate the use of
any real property or the structure thereon that does not materially interfere
with the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries, taken as a whole;
(k)    Liens consisting of any non-exclusive licenses and sublicenses of
patents, copyrights, trademarks and other intellectual property rights granted
by any Borrower or any Restricted Subsidiary in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
the Borrowers and the Restricted Subsidiaries, taken as a whole;
(l)    Liens (i) existing on the Closing Date and described in Schedule 6.02
(and any modifications, replacements, renewals, restructurings, refinancings or
extensions thereof) or (ii) in a Title Policy reasonably acceptable to
Collateral Agent and delivered pursuant to, or in connection with, this
Agreement; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 6.01 and (B) proceeds and products thereof and (ii) the replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens, to the extent constituting Indebtedness, is permitted by Section
6.01;
(m)    Liens securing Indebtedness permitted pursuant to Section 6.01(j);
provided that, in the case of clause (x) of Section 6.01(j), any Lien with
respect to such Indebtedness shall encumber only the assets subject to such
Capital Lease, and, in the case of clause (y) of Section 6.01(j), any Lien with
respect to such Indebtedness shall be secured only by the asset acquired,
constructed or


163
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





improved with the proceeds of such Indebtedness, in each case, together with any
Replacement Assets;
(n)    Liens consisting of (i) customary rights of set-off in favor of a
Processor under a Processor Agreement, (ii) the right of a Processor under a
Processor Agreement to debit fees and other amounts from a single Deposit
Account of a Borrower or any of its Restricted Subsidiaries (each such Deposit
Account, a “Processor Payment Account”); provided that (a) each Processor
Payment Account is a Controlled Account, (b) the applicable Credit Party
delivers to Administrative Agent substantially contemporaneously with the
execution of the applicable Processor Agreement a letter agreement, in form and
substance reasonably satisfactory to Administrative Agent and acknowledged by
the applicable depository bank at which the applicable Processor Payment Account
is held, instructing (which instruction may not be revoked without the written
consent of Administrative Agent) such depository bank to determine, on each
Business Day, the balance of all available funds on deposit in such Processor
Payment Account and to automatically initiate a federal funds wire transfer of
all such funds not later than 11:00 a.m. on such Business Day to a different
Controlled Account (other than any other Processor Payment Account), (c) other
than funds deposited into the applicable Processor Payment Account by the
applicable Processor in accordance with the provisions of the applicable
Processor Agreement, neither a Credit Party nor any other Person shall deposit
Cash, checks, drafts or other items of payment into, or otherwise transfer any
funds into, any Processor Payment Account, and (d) neither a Credit Party nor
any other Person (including the applicable Processor) shall use any Processor
Payment Account for any purpose other than as expressly set forth in the
applicable Processor Agreement; (iii) customary provisions restricting
assignment under a Processor Agreement; and (iv) other Liens granted to any
Processor under a Processor Agreement to the extent specifically acknowledged by
any Agent under the applicable Processor Consent Agreement;
(o)    Liens on assets securing any attachment or judgment and associated rights
relating to litigation not constituting an Event of Default under
Section 8.01(h);
(p)    Liens that are customary rights of set off, bankers’ lien, refund or
charge back under deposit agreements, the UCC or common law of banks or other
financial institutions where a Borrower or any of its Restricted Subsidiaries
maintains Deposit Accounts solely to the extent incurred in connection with the
maintenance of such Deposit Accounts in the ordinary course of business and not
involving the borrowing of money;
(q)    Liens on any Borrower’s or any Restricted Subsidiary’s Capital Stock in a
Permitted Joint Venture in the nature of customary rights of first refusal,
tag‑along rights, drag‑along rights, buy‑sell arrangements, voting rights
agreements and other related arrangements;
(r)    Liens securing Indebtedness incurred by any Borrower or any Restricted
Subsidiary in connection with a virtual credit card program established by such
Borrower or Restricted Subsidiary with any bank, financial institution or other
lender that provides such program; provided that (x) such Liens do not secure
Indebtedness in excess of $5,000,000 in the aggregate for all such Liens at any
time and (y) such Liens do not encumber assets of Holdings or any of its
Restricted Subsidiaries, the fair market value (as reasonably determined by the
Borrower Representative in


164
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





good faith, on the initial date such assets are pledged and without giving
effect to any earnings, dividends or other distributions or appreciation of such
assets) of which exceeds the amount of Indebtedness and other obligations
secured by such assets;
(s)    Liens securing the Indebtedness permitted pursuant to Section 6.01(k);
provided (i) such Liens shall encumber only segregated Cash and Cash Equivalents
provided in connection with such Interest Rate Agreements in an aggregate amount
not to exceed $5,000,000 and (ii) such Interest Rate Agreements shall not
constitute Secured Interest Rate Agreements;
(t)    Liens securing Indebtedness permitted by Section 6.01(q); provided, that
such Liens attach only to the assets of the Foreign Subsidiaries and do not
extend to any Collateral;
(u)    Liens securing Indebtedness incurred pursuant to Section 6.01(u);
(v)    Liens securing Indebtedness permitted under Section 6.01(x);
(w)    Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or any secured Incremental Equivalent Debt and
any Permitted Refinancing of any of the foregoing; provided that (x) any such
Liens securing any Permitted Refinancing or any secured Incremental Equivalent
Debt are subject to the applicable Acceptable Intercreditor Agreement or other
lien subordination and/or intercreditor arrangement satisfactory to the Borrower
Representative and Administrative Agent;
(x)    Liens with respect to property or assets of the Borrowers or any
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed $3,000,000, in each case, determined as of
the date of such incurrence; provided that any such Lien on the Collateral that
is pari passu with the Lien securing the Obligations under the Term Loans shall
be subject to an Acceptable Intercreditor Agreement; and
(y)    Liens on an insurance policy and the proceeds thereof and/or unearned
premiums related thereto that secure the financing of premiums related to such
policy to the extent such Indebtedness is permitted by Section 6.01(r).
13.03    [Reserved].
13.04    No Further Negative Pledges. No Borrower nor any Restricted Subsidiary
shall enter into or permit to exist any Contractual Obligation (other than any
Credit Document) prohibiting the creation, assumption or incurrence of any Lien
upon any of its properties for the benefit of the Secured Parties, whether now
owned or hereafter acquired, except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens on the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) Permitted Liens and restrictions in the agreements
relating thereto that limit the right of any Borrower or any Restricted
Subsidiary to dispose of or transfer, or create a Lien on, the asset subject to
such Permitted Liens, (d) customary provisions in joint


165
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.07 and applicable solely to such joint venture and its
equity, (e) customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business, (f) restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (g) restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Borrower Representative, either (i) taken as a whole no more restrictive than
the restrictions contained in this Agreement or (ii) taken as a whole no more
restrictive with respect to any Borrower or Restricted Subsidiary than customary
market terms for Indebtedness of such type, so long as Borrower Representative
shall have determined in good faith that such restrictions pursuant to this
clause (g) will not affect its obligation or ability to make any payments
required hereunder, (h) restrictions regarding licensing or sublicensing by a
Borrower or any of its Restricted Subsidiaries of intellectual property rights
(including customary restrictions on assignment contained in license or
sublicense agreements) entered into in the ordinary course of business, (i)
restrictions on cash earnest money deposits in favor of sellers in connection
with acquisitions not prohibited hereunder, and (j) restrictions imposed by
agreements relating to Indebtedness of any Restricted Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary of Holdings
and otherwise permitted by this Agreement; provided that such restrictions apply
only to (x) such Restricted Subsidiary and its assets (or any special purpose
acquisition Restricted Subsidiary without material assets acquiring such
Restricted Subsidiary pursuant to a merger) and (y) such Contractual Obligation
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of Holdings.
13.05    Restricted Payments; Restricted Debt Payments. (a) No Borrower shall,
nor shall it permit any of its Restricted Subsidiaries through any manner or
means or through any other Person to, directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Payment, Restricted Debt Payment or sell any Disqualified
Capital Stock except that:
(a)    with respect to Restricted Payments:
(i)    each Restricted Subsidiary may make Restricted Payments to any Borrower,
and other Restricted Subsidiaries of such Borrower (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to any Borrower
and any other Restricted Subsidiary and to each other owner of Capital Stock of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Capital Stock); and
(ii)    each Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Capital
Stock (including Disqualified Capital Stock permitted by Section 6.01) of such
Person (and, in the case of such a Restricted Payment by a non-wholly-owned
Restricted Subsidiary, to any Borrower and any other Restricted Subsidiary and
to each other owner of Capital Stock of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Capital Stock);
(iii)    each Borrower and its Restricted Subsidiaries may make Permitted Tax
Payments;


166
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(iv)    each Borrower and its Restricted Subsidiaries may make Restricted
Payments to Holdings (or any direct or indirect parent of Holdings) (1) to the
extent necessary to permit Holdings (or any direct or indirect parent of
Holdings) to pay reasonable and customary general administrative costs and
expenses and out‑of‑pocket legal, accounting and filing and other general
corporate overhead costs of Holdings (or any direct or indirect parent of
Holdings) (including, without limitation, reasonable and customary salaries and
benefits of officers and employees of Holdings (or any direct or indirect parent
of Holdings)) and to pay franchise taxes and other fees required to maintain its
organizational existence of Holdings or any direct or indirect parent of
Holdings actually incurred by Holdings or such direct or indirect parent of
Holdings, which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrowers and
its Restricted Subsidiaries (and Unrestricted Subsidiaries, to the extent (x) of
Cash received from the applicable Unrestricted Subsidiary for payment thereof by
Holdings (or any direct or indirect parent of Holdings) or any Restricted
Subsidiary or (y) the applicable payment is treated by Holdings or its
applicable Restricted Subsidiary as an Investment in such Unrestricted
Subsidiary and is permitted under Section 6.07), (2) to the extent necessary to
permit Holdings (or any direct or indirect parent of Holdings), without
duplication of any Permitted Tax Payments, to discharge the consolidated tax
liabilities of Holdings (or any direct or indirect parent of Holdings) and its
Subsidiaries when and as due, to the extent such liabilities are attributable to
the income of Holdings (or any direct or indirect parent of Holdings) and its
Restricted Subsidiaries (and Unrestricted Subsidiaries, to the extent of Cash
received from the applicable Unrestricted Subsidiary for payment of its share of
such tax liability by any Borrower or any Restricted Subsidiary), (3) so long as
no Default or Event of Default shall have occurred and be continuing or would
immediately thereafter result therefrom, to the extent necessary to permit
Holdings (or any direct or indirect parent of Holdings) to pay directors’ fees
(other than pursuant to the TCP Director Agreement), expenses and any reasonable
and customary indemnification claims made by directors or officers of Holdings
(or any direct or indirect parent of Holdings) attributable to the ownership or
operations of the Borrowers and its Restricted Subsidiaries, in each case, so
long as Holdings (or any direct or indirect parent of Holdings) applies the
amount of any such Restricted Payment for such purpose (but, in each case,
excluding, for the avoidance of doubt, the portion of any such amount, if any,
that is attributable to the ownership or operations of any Subsidiary of
Holdings (or any direct or indirect parent of Holdings) other than the Borrowers
and/or their respective Subsidiaries) and (4) to the extent necessary to permit
Holdings (or any direct or indirect parent of Holdings) to make payments
permitted pursuant to Sections 6.12(h) and (i);
(v)    (x) so long as no Event of Default shall have occurred and be continuing
or shall be caused thereby, and (y) the Total Net Leverage Ratio (calculated on
a Pro Forma Basis immediately before and immediately after giving effect to such
Restricted Payment and any Indebtedness incurred in connection therewith) shall
not exceed 3.50:1.00 for the most recently ended Test Period (and satisfaction
of such test shall be evidenced by a certificate from an Authorized Officer of
the Borrower Representative demonstrating such satisfaction in reasonable detail
reasonably satisfactory to the Administrative Agent), any Borrower and its
Restricted Subsidiaries may make Restricted Payments or otherwise transfer funds
to Holdings (or any direct or indirect parent of Holdings) utilized for the
repurchase, redemption or other acquisition or retirement for value of any
Capital Stock of Holdings (or any direct or indirect parent of Holdings) held by
any current or former officer, director, employee or consultant of Holdings (or
any direct or indirect parent of Holdings), such Borrower or any of its
Restricted Subsidiaries, or his or her estate, spouse, former spouse, family
member or Affiliate of the foregoing (or for the payment of principal or
interest


167
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





on any Indebtedness issued in connection with such repurchase, redemption or
other acquisition) in each case, pursuant to any equity subscription agreement,
stock option agreement, shareholders’ agreement or other agreement or benefit
plan of any kind; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Capital Stock in any Fiscal Year may
not exceed the greater of (x) $6,000,000 and (y) 12.5% of Consolidated Adjusted
EBITDA determined at the time of incurrence of such repurchase, redemption,
acquisition or retirement of Capital Stock (calculated on a Pro Forma Basis) as
of the last day of the most recently ended Test Period;
(vi)    on the Closing Date, the Borrowers and the Restricted Subsidiaries may
make any Restricted Payment necessary to consummate the Recapitalization and the
Transactions;
(vii)    (vii)    on or within three Business Days of the 2018 Incremental
Amendment Effective Date, the Borrowers may make the Special Dividend using the
net cash proceeds of the 2018 Incremental Term Loans and cash on hand to
Holdings (or a direct or indirect parent thereof) to repurchase Capital Stock
from certain equityholders in an aggregate amount not to exceed $70,000,000 so
long as no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby;
(viii)    so long as (x) no Event of Default under Section 8.01(a), (f) or (g)
has occurred and is continuing or would immediately result therefrom and (y) the
aggregate amount of such Restricted Payments shall not exceed the sum of (i)
5.00% of the then outstanding principal amount of Subordinated Term Loans in any
Fiscal Year, the Borrowers and the Restricted Subsidiaries may make Restricted
Payments to Holdings necessary to permit Holdings to make any required payments
of accrued and unpaid cash-pay interest on the Subordinated Term Loans plus (ii)
all fees (including any annual administrative fee), costs and expenses
thereunder (other than payments that are prohibited by any Subordination
Agreement);
(ix)    so long as no Event of Default under Section 8.01(a), (f) or (g) shall
have occurred and be continuing or would immediately result therefrom, the
Borrowers may make Restricted Payments to Holdings in an amount necessary to
permit Holdings to repay in full all amounts outstanding under the Subordinated
Credit Agreement, including principal, accrued and unpaid interest and all fees,
costs and expenses incurred in connection therewith; provided that (x) the
Subordinated Term Loans and all commitments and guarantees in respect thereof
shall be terminated and released, (y) the First Lien Net Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Restricted Payment
and any Indebtedness incurred in connection therewith) shall not exceed
4.253.50:1.00 for the most recently ended Test Period and (z) the Total Net
Leverage Ratio calculated on a Pro Forma Basis immediately before and after
giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) shall not exceed 5.753.50:1.00 for the most recently ended
Test Period;
(x)    the Borrowers may make Restricted Payments to effect the payments
contemplated by Sections 6.12(h);
(xi) so long as (i) no Event of Default shall have occurred and be continuing or
would immediately result therefrom and (ii) the Total Net Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Restricted Payment
and


168
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





any Indebtedness incurred in connection therewith) does not exceed 4.00:1.00 for
the most recently ended Test Period, the Borrowers and each Restricted
Subsidiary may pay (or make Restricted Payments to allow Holdings or any other
direct or indirect parent thereof to pay) for the repurchase, retirement,
redemption or other acquisition for value of Capital Stock of Holdings (or any
direct or indirect parent thereof); and
(i)    [reserved]; and
(ii)    so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, the Borrowers and the Restricted
Subsidiaries may make Restricted Payments using the Available Amount in effect
at such time; provided that immediately before and after giving effect to such
Restricted Payment, the Total Net Leverage Ratio computed on a Pro Forma Basis
(including after giving effect to such Restricted Payment and the incurrence of
any Indebtedness in connection therewith) for the most recently ended Test
Period shall be less than 4.753.50:1.00 for the most recently ended Test Period;
provided, further, that if such Restricted Payment is in an aggregate amount
greater than $5,000,000, the Borrower Representative shall, promptly following
the request of Administrative Agent, deliver to Administrative Agent a
certificate from an Authorized Officer of the Borrower Representative
demonstrating the calculation of the Available Amount.
(b)    with respect to Restricted Debt Payments:
(i)    the Borrowers and the Restricted Subsidiaries may make repayments of
intercompany Indebtedness solely to the extent such Indebtedness is permitted by
Section 6.01(b), subject to the subordination and/or intercreditor provisions
applicable to any such Indebtedness;
(ii)    the Borrowers and the Restricted Subsidiaries may make Restricted Debt
Payments in connection with a Permitted Refinancing of Junior Financing, subject
to the subordination and/or intercreditor provisions applicable to any such
Indebtedness;
(iii)    the Borrowers and the Restricted Subsidiaries may make Restricted Debt
Payments in the form of a conversion or exchange of any Junior Financing to
Capital Stock (other than Disqualified Capital Stock) of Holdings (or any of its
direct or indirect parent companies);
(iv)    so long as, no Event of Default has occurred and is continuing or would
immediately result therefrom, the Borrowers and the Restricted Subsidiaries may
make Restricted Debt Payments using the Available Amount in effect at such time;
provided that immediately before and after giving effect to such Restricted Debt
Payment, the Total Net Leverage Ratio computed on a Pro Forma Basis (including
after giving effect to such Restricted Debt Payment and the incurrence of any
Indebtedness in connection therewith) shall be less than 4.753.50:1.00 as of the
end of most recently ended Test Period; provided, further, that if such
Restricted Debt Payment is in an aggregate amount greater than $5,000,000, the
Borrower Representative shall, promptly following the request of Administrative
Agent, deliver to Administrative Agent a certificate from an Authorized Officer
of the Borrower Representative demonstrating the calculation of the Available
Amount;


169
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(v)    the Borrowers and the Restricted Subsidiaries may make additional
Restricted Debt Payments in respect of Junior Financings, so long as, (x) no
Event of Default has occurred and is continuing or would result therefrom and
(y) immediately before and after giving effect to such Restricted Debt Payment
the Total Net Leverage Ratio calculated on a Pro Forma Basis as of the end of
most recently ended Test Period is less than 4.53.50:1.00, and satisfaction of
such test shall be evidenced by a certificate from an Authorized Officer of the
Borrower Representative demonstrating such satisfaction calculated in reasonable
detail; and
(vi)    so long as no Event of Default has occurred and is continuing, the
Borrowers and the Restricted Subsidiaries may make Restricted Debt Payments in
respect of any “earn‑outs” or other Indebtedness incurred by any Borrower and/or
any Restricted Subsidiary consisting of the deferred purchase price of property
acquired in any Permitted Acquisition., so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately before
and after giving effect to such Restricted Debt Payment the Total Net Leverage
Ratio calculated on a Pro Forma Basis as of the end of most recently ended Test
Period is less than 3.50:1.00, and satisfaction of such test shall be evidenced
by a certificate from an Authorized Officer of the Borrower Representative
demonstrating such satisfaction calculated in reasonable detail.
13.06    Restrictions on Subsidiary Distributions. Except as provided herein, no
Borrower shall, nor shall it permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any other Credit Party
(other than Holdings) to (a) pay dividends or make any other distributions on
any of such Credit Party’s Capital Stock owned by a Credit Party, (b) repay or
prepay any Indebtedness owed by such Credit Party to any other Credit Party,
(c) make loans or advances to any other Credit Party, or (d) transfer any of its
property or assets to any other Credit Party other than restrictions (i) in
agreements evidencing Indebtedness permitted by Section 6.01(j) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, asset or stock sale agreements, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement, (iv) existing under the Credit Documents,
(v) in agreements or instruments that prohibit the payment of dividends or the
making of other distributions with respect to any Capital Stock of a Person
other than on a pro rata basis, (vi) in any instrument governing Indebtedness or
Capital Stock of a Person acquired by Holdings or one of its Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred in connection with or in contemplation of such
acquisition), so long as the encumbrance or restriction thereunder is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or property or assets of the Person so acquired, (vii) arising under
applicable laws, rules, regulations or orders, (viii) any holder of a Lien
permitted by Section 6.02 solely restricting the transfer of the property
subject thereto, (ix) under the Subordinated Credit Agreement Documents
permitted pursuant to the Credit Documents, (x) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under this Agreement pending the consummation of such sale solely
restricting the property subject thereto and (xi) restrictions imposed by any
agreement governing Indebtedness entered into on or after the Closing Date and
permitted under Section 6.01 that are, taken as a whole, in the good faith


170
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





judgment of the Borrower Representative, either (x) taken as a whole no more
restrictive than the restrictions contained in this Agreement or (y) taken as a
whole no more restrictive with respect to any Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type, so long as
Borrower Representative shall have determined in good faith that such
restrictions pursuant to this Section 6.06 will not affect its obligation or
ability to make any payments required hereunder.
13.07    Investments. No Borrower shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    equity Investments (i) owned as of the Closing Date in any other Credit
Party and (ii) made after the Closing Date in any other Credit Party (other than
Holdings);
(c)    Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, (ii) in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, and (iii) consisting of deposits, prepayments and other credits to
suppliers, lessors or utilities or for workers’ compensation made in the
ordinary course of business consistent with the past practices of any Credit
Party and its Subsidiaries;
(d)    (i) Investments (i) by any Borrower or any Restricted Subsidiary in any
Credit Party (other than Holdings), (ii) Investments by any Restricted
Subsidiary that is not a Credit Party in any other Restricted Subsidiary that is
not a Credit Party and (iii) Investments by any Credit Party in any Restricted
Subsidiary that is not a Credit Party; provided that (A)  such Investments made
in the form of intercompany loans shall be subject to the terms of Section
6.01(b) and, (B) the aggregate amount of Investments made pursuant to
immediately preceding clause (d)(iii) shall not exceed at any time outstanding
the sum of, together with any Permitted Acquisition pursuant to Section 6.07(g)
and subject to clause (vi)(z) of the definition of “Permitted Acquisition”, the
greater of $20,000,000 and 50.0% of Consolidated Adjusted EBITDA determined at
the time of incurrence of such Investment (calculated on a Pro Forma Basis) as
of the last day of the most recently ended Test Period;, (C) no Event of Default
has occurred and is continuing or would result therefrom and (D) immediately
before and after giving effect to such Investment, the Total Net Leverage Ratio
calculated on a Pro Forma Basis as of the end of most recently ended Test Period
is less than 3.50:1.00, and satisfaction of such test shall be evidenced by a
certificate from an Authorized Officer of the Borrower Representative
demonstrating such satisfaction calculated in reasonable detail reasonably
satisfactory to the Administrative Agent;
(e)    Investments to the extent constituting the reinvestment of Net Asset Sale
Proceeds (arising from any Asset Sale) to repair, replace or restore any
property in respect of which such Net Asset Sale Proceeds were paid or to
reinvest in assets that are otherwise useful in the business of any Credit Party
or Restricted Subsidiary (provided that, such Investment shall not be permitted
to the extent such Net Asset Sale Proceeds shall be required to be applied to
make prepayments in accordance with Section 2.13(a));


171
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(f)    loans and advances to officers, employees and directors of any Credit
Party and its Restricted Subsidiaries made (i) in the ordinary course of
business for bona fide business purposes (including travel and relocation)
(including any re-financings of such loans after the Closing Date) in an
aggregate amount not to exceed $500,000 and (ii) in connection with such
Person’s purchase of Capital Stock of Holdings or any direct or indirect parent
thereof; provided that no cash is actually advanced pursuant to this clause (ii)
unless immediately repaid;
(g)    Investments made in connection with Permitted Acquisitions;
(h)    Investments described in Schedule 6.07 (including renewals and extensions
of any such Investment to the extent not involving any new or additional
Investments other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay in‑kind securities, in each case,
pursuant to the terms of such Investments as in effect on the Closing Date);
(i)    loans, guarantees of loans, advances, and other extensions of credit to
current and former officers, directors, employees, and consultants of the Credit
Parties for the purpose of permitting such Persons to purchase Capital Stock of
Holdings in an aggregate amount not to exceed $1,000,000 at any time;
(j)    Permitted ISO Loans;
(k)    Investments under Interest Rate Agreements to the extent permitted under
Section 6.01;
(l)    Permitted Joint Venture Investments;
(m)    Investments in wholly‑owned Restricted Subsidiaries that are not Domestic
Subsidiaries in an aggregate amount (including any Indebtedness incurred under
Section 6.01(g)) not to exceed, together with any Permitted Joint Venture
Investments in Permitted Joint Ventures that are not organized in the United
States, any State thereof or the District of Columbia, $5,000,000 at any time
outstanding for all such Investments; provided, that (x) so long as no Event of
Default has occurred and is continuing at the time of such Investment, or would
be caused thereby, the Borrowers and Restricted Subsidiaries may use proceeds of
Permitted Stock Issuances to make Investments under this clause (m) without
regard to the foregoing limit and; (y) no such Investment shall subject Agent or
the Lenders to the jurisdiction or oversight of any Governmental Authority to
which they are not then subject to; and (z) immediately before and after giving
effect to such Investment, the Total Net Leverage Ratio calculated on a Pro
Forma Basis as of the end of most recently ended Test Period is less than
3.50:1.00, and satisfaction of such test shall be evidenced by a certificate
from an Authorized Officer of the Borrower Representative demonstrating such
satisfaction calculated in reasonable detail reasonably satisfactory to the
Administrative Agent;
(n)    so long as (i) no Event of Default shall have occurred and be continuing
or would immediately result therefrom and (ii) the Total Net Leverage Ratio
(calculated on a Pro Forma Basis immediately before and immediately after giving
effect to such Investment) does not exceed 3.50:1.00 for the most recently ended
Test Period, the Borrowers and their Restricted Subsidiaries may make other
Investments in an aggregate amount not to exceed the Available Amount in effect


172
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





at such time; provided that if such Investment is in an aggregate amount greater
than $5,000,000, the Borrower Representative shall, promptly following the
request of Administrative Agent, deliver to Administrative Agent a certificate
(together with all relevant financial information reasonably requested by the
Administrative Agent to support such calculation) from an Authorized Officer of
the Borrower Representative demonstrating the calculation of the Available
Amount in reasonably detail reasonably satisfactory to the Administrative Agent;
(o)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;
(p)    Investments to the extent that payment therefor is made solely with
Capital Stock of any parent of Holdings or Permitted Stock Issuance of any
Credit Party or any Restricted Subsidiary, in each case, to the extent not
resulting in a Change of Control;
(q)    Investments constituting non‑Cash consideration received by a Credit
Party or any of its Subsidiaries in connection with permitted Asset Sales and
other sales and dispositions permitted under Section 6.09;
(r)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a corporation or other Person merged into a Borrower or merged into or
consolidated with a Restricted Subsidiary to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;
(s)    additional Investments may be made from time to time to the extent made
with proceeds of Permitted Stock Issuances of Holdings (or any direct or
indirect parent of Holdings), which proceeds or Investments in turn are
contributed (as common equity) to a Borrower;
(t)    Investments made by any Restricted Subsidiary that is not a Credit Party
to the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section; and
(u)    Investments made in connection with the Transactions.
Notwithstanding the foregoing, in no event shall any Borrower or any Restricted
Subsidiary make any Investment which results in or facilitates in any manner any
Restricted Payment not otherwise permitted under the terms of Section 6.05.
13.08    Financial Covenant.
(a)    (i) Permit the Total Net Leverage Ratio as of the last day of any Test
Period set forth below to be greater than the ratio set forth below opposite
such determination date below (it being acknowledged that each Test Period
ending on December 31 of each Fiscal Year shall be tested based on the financial
statements delivered in accordance with Section 5.01(c)):


173
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Test Period Ended
Total Net Leverage Ratio
December 31, 20182019 – March 31, 2020
6.58.00:1.00
MarchJune 30, 2020 –December 31, 20192020
6.27.75:1.00
June 30March 31, 20192021
6.007.71:1.00
SeptemberJune 30, 20192021
5.757.44:1.00
September 30, 2021
7.19:1.00
December 31, 2021
7.00:1.00
DecemberMarch 31, 2019 and thereafter2022
5.26.75:1.00
June 30, 2022
6.72:1.00
September 30, 2022-December 31, 2022
6.50:1.00
The last day of each Test Period thereafter
5.50:1.00



174
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





    
(i)                (ii)    Notwithstanding anything herein to the contrary, to
the extent that (a) the then outstanding principal amount of Indebtedness under
the Subordinated Credit Agreement is converted into (or exchanged for) Capital
Stock (other than Disqualified Capital Stock) of Holdings (or any direct or
indirect parent of Holdings), any Borrower and/or any Restricted Subsidiary
and/or (b) the Subordinated Term Loans are repaid or prepaid, in full, in cash
(other than in connection with a Permitted Refinancing thereof), then, in either
case, the levels for the Financial Covenant set forth in the table above shall
be revised to (1) take into account the aggregate principal amount of
Consolidated Total Debt outstanding on the date of such payment, exchange or
conversion (after giving effect to such prepayment, exchange and/or conversion)
and (2) reflect a cushion to Consolidated Adjusted EBITDA similar to the cushion
then in effect immediately prior to such prepayment, exchange and/or conversion
with respect to the levels set forth in clause (i) above on the date of such
prepayment, exchange and/or conversion. Borrower Representative and
Administrative Agent may effect the provisions of this Section 6.08(a)(ii),
without the consent of any other Credit Party, Agent or Lender, with such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and the
Borrower Representative. This Section 6.08(a)(ii) shall supersede any provisions
in Section 10.05 to the contrary.
(i)    [*]
(b)    Equity Cure Right. Notwithstanding anything to the contrary contained in
Section 8.01, solely for the purpose of determining whether an Event of Default
has occurred under the Total Net Leverage Ratio set forth in Section 6.08(a)(i)
(as may be modified by Section 6.08(a)(ii)) as of the last day of any Fiscal
Quarter, for the period commencing after the last day of the applicable Fiscal
Quarter until the tenth (10) Business Day after the date on which financial
statements for such Fiscal Quarter are required to be delivered pursuant to
Section 5.01(b) (or in the case of the fourth Fiscal Quarter, the financial
statements delivered pursuant to Section 5.01(c)) (the “Cure Deadline”),
Holdings (or any direct or indirect parent of Holdings) shall have the right to
contribute Cash proceeds from a Permitted Stock Issuance to the capital of the
Borrowers prior to the Cure Deadline and apply the amount of the proceeds so
contributed to increase Consolidated Adjusted EBITDA for such Fiscal Quarter
solely for the purposes of determining compliance with such Financial Covenant
at the end of such Fiscal Quarter and any subsequent period that includes such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) the Specified Equity Contribution is actually received by a Borrower after
the last day of the applicable Fiscal Quarter and no later than the Cure
Deadline, (b) in each consecutive four (4) Fiscal Quarter period there will be
at least two (2) consecutive Fiscal Quarters in which no Specified Equity
Contribution is made, (c) the amount of any Specified Equity Contribution will
be no greater than the amount required to cause Holdings to be in compliance
with the Financial Covenant, (d) all Specified Equity Contributions will be
disregarded for purposes of the calculation of Consolidated Adjusted EBITDA for
all other purposes, including calculating basket levels, financial ratio based
conditions, pricing and other items governed by reference to Consolidated
Adjusted EBITDA, (e) there shall be no more than five (5) Specified Equity
Contributions made in the aggregate after the Closing Date and (f) any Specified


175
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Equity Contribution shall be required to be applied in accordance with Section
2.14(b) to prepay any then outstanding principal amount of Term Loans; provided,
that any Loans so prepaid shall be deemed outstanding for purposes of
determining compliance with the Financial Covenant for the current Fiscal
Quarter and the next three (3) Fiscal Quarters thereafter, and the cash proceeds
from such Specified Equity Contribution shall not be included for cash netting
purposes in the determination of Consolidated Total Debt or any financial ratio.
Upon the making of any Specified Equity Contribution in accordance with the
previous sentence, the Financial Covenant shall be recalculated giving effect to
the following adjustments on a Pro Forma Basis: (A) Consolidated Adjusted EBITDA
for such Fiscal Quarter shall be increased with respect to such applicable
Fiscal Quarter (solely for the purposes of determining compliance with such
covenants at the end of such Fiscal Quarter and any subsequent period that
includes such Fiscal Quarter), by an amount equal to the Specified Equity
Contribution; and (B) if, after giving effect to the foregoing recalculations,
Holdings shall then be in compliance with the requirements of the Financial
Covenant, Holdings shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenant that had occurred shall
be deemed cured for purposes of this Agreement. Notwithstanding anything herein
to the contrary, upon receipt by Administrative Agent of a notice from the
Borrower Representative prior to the Cure Deadline of its intent to cure such
Event of Default (“Notice of Intent to Cure”), through the Cure Deadline (i) no
Default or Event of Default shall be deemed to have occurred on the basis of any
failure to comply with the Financial Covenant unless such failure is not cured
pursuant to the Notice of Intent to Cure on or prior to the Cure Deadline and
(ii) no Borrower shall be permitted to borrow Revolving Loans or Swing Line
Loans and new Letters of Credit shall not be issued unless and until the
Specified Equity Contribution is made or all existing Events of Default are
waived or cured or otherwise agreed by the Requisite Revolving Credit Lenders.
No Specified Equity Contribution shall have been previously applied to (i)
increase Available Amount, (ii) make any Consolidated Capital Expenditures or
(iii) make an Investment pursuant to Section 6.07(m) or (s).
13.09    Fundamental Changes; Disposition of Assets. No Borrower shall, nor
shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind‑up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub‑lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Consolidated Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or Capital Stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:
(a)    (i) any Credit Party (other than Holdings) may be merged with or into any
other Credit Party (other than Holdings), or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to another Credit Party (other than Holdings);
provided, in the case of such a merger (1) involving a Borrower, a Borrower
shall be the continuing or surviving Person and (2) the continuing or surviving
Person shall be organized under the laws of a state of the


176
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





United States and (ii) any Restricted Subsidiary that is not a Credit Party may
be merged with or into any other Restricted Subsidiary that is not a Credit
Party, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to a
Credit Party (other than Holdings) or another Restricted Subsidiary that is not
a Credit Party, in each case, to the extent the Borrower Representative believes
such action is in such entities’ best interest and is not disadvantageous to the
Lenders;
(b)    (i) any Restricted Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to any Borrower or to
another Restricted Subsidiary; provided that a Credit Party may make such
disposition only to a Borrower or another Credit Party and (ii) any Restricted
Subsidiary which is not a Credit Party may dispose of all or substantially all
its assets to any Borrower or another Restricted Subsidiary;
(c)    sales, leases, licenses or other dispositions of assets that do not
constitute Asset Sales pursuant to clauses (i) through (vi) of the definition of
Asset Sale;
(d)    the Borrowers and the Restricted Subsidiaries may make Asset Sales, the
proceeds of which are less than $10,000,000 when aggregated with the proceeds of
all other Asset Sales made within the same Fiscal Year; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Borrower
Representative or the applicable Credit Party), (2) with respect to Asset Sales
pursuant to this clause (d) for an aggregate purchase price in excess of
$5,000,000 in any Fiscal Year, at least 75% of the purchase price for such
assets shall be paid to the Borrower Representative or such Restricted
Subsidiary in Cash or Cash Equivalents (in each case, free and clear of Liens at
the time received) (in each case, other than non-consensual Liens permitted by
Section 6.02 and Liens permitted by Sections 6.02(a), (p), (u), (v) and (w));
provided, however, that, for the purposes of this clause (2), the following
shall be deemed to be cash: (A) any liabilities (as shown on Holdings’ most
recent balance sheet provided hereunder or in the footnotes thereto) of Holdings
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in Cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which Holdings and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by Holdings or the
applicable Restricted Subsidiary from such transferee that are converted by
Holdings or such Restricted Subsidiary into Cash or Cash Equivalents (to the
extent of the Cash or Cash Equivalents received) within ninety (90) days
following the closing of the applicable Asset Sale, and (C) aggregate non-Cash
consideration received by Holdings or the applicable Restricted Subsidiary
having an aggregate fair market value (determined as of the closing of the
applicable Asset Sale for which such non-Cash consideration is received) not to
exceed $2,000,000 at any time, (3) the Net Asset Sale Proceeds thereof shall be
applied to prepay the Loans to the extent required by Section 2.13(a) and (4) at
the time of such Asset Sale, no Event of Default shall exist or would result
from such Asset Sale (other than any such Asset Sale made pursuant to a legally
binding commitment entered into at a time when no Event of Default has occurred
and is continuing);


177
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(e)    [reserved];
(f)    Investments made in accordance with Section 6.07 (other than Section
6.07(q));
(g)    the lapse of registered immaterial intellectual property of a Borrower or
any of its Restricted Subsidiaries that is no longer used or useful in the
business of the Credit Parties;
(h)    the settlement or write‑off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business consistent
with past practice;
(i)    leases, licenses or sublicenses of real or personal property in the
ordinary course of business consistent with past practice and to the extent not
otherwise expressly prohibited by this Agreement or the other Credit Documents;
(j)    the disposition of property which constitutes, or which is subject to, a
casualty event or condemnation, in each case, so long as the proceeds thereof
are applied in accordance with the terms of this Agreement;
(k)    the sale or other disposition of a nominal amount of Capital Stock in any
Restricted Subsidiary in order to qualify members of the board of directors or
equivalent governing body of such Restricted Subsidiary to the extent required
by applicable law;
(l)    the unwinding or settlement of any Interest Rate Agreement permitted
under Section 6.01 pursuant to its terms;
(m)    cancellation of any intercompany Indebtedness among the Credit Parties;
(n)    the termination, surrender or sublease of a real estate lease of any
Credit Party that is no longer used or useful in its business in the ordinary
course of its business;
(o)    any sale of Capital Stock in, or Indebtedness or other securities of, an
Unrestricted Subsidiary; and
(p)    Asset Sales of Permitted Joint Venture Investments to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements.; and
(q)    [*]


178
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





13.10    [Reserved].
13.11    Sales and Lease‑Backs. No Borrower shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, become or remain liable
as lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Borrower or Restricted Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than another
Credit Party), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Borrower
or Restricted Subsidiary to any Person (other than another Credit Party) in
connection with such lease.
13.12    Transactions with Shareholders and Affiliates. No Borrower shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of any Credit Party; provided, however, that the Borrowers and the
Restricted Subsidiaries may enter into or permit to exist any such transaction
if the terms of such transaction are not, taken as a whole, less favorable in
any material respect to such Borrower or that Restricted Subsidiary, as the case
may be, than those that might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate; provided, further,
that the foregoing restrictions shall not apply to (a) (i) any transaction
between Credit Parties (other than Holdings) and (ii) transactions between or
among Restricted Subsidiaries that are not Credit Parties; (b) transactions,
arrangements, fees reimbursements and indemnities specifically and expressly
permitted between or among such parties under this Agreement or any other Credit
Document; (c) reasonable compensation arrangements for members of the board of
directors (or similar governing body), officers and other employees of each
Credit Party (other than Holdings) and its Restricted Subsidiaries entered into
in the ordinary course of business; (d) Restricted Payments and Restricted Debt
Payments permitted by Section 6.05(a) or (b), (e) Investments permitted by
Section 6.07; (f) Permitted Stock Issuances; (g) the existence of, and the
performance by any Credit Party (other than Holdings) of its obligations under
the terms of, any Organizational Document or security holders agreement
(including any purchase agreement related thereto) to which it is a party on the
Closing Date and set forth on Schedule 6.12; (h) payments under the TCP Director
Agreement to the extent permitted under the TCP Subordination Agreement in an
amount not to exceed the lesser of (1) $1,500,000 per annum and (2) the amount
otherwise permitted to be paid under the TCP Director Agreement; (i) guarantees
permitted by Section 6.01; (j) the PSD Guarantee; and (k) the Warrant.
13.13    Conduct of Business. NoNotwithstanding anything to the contrary in this
Section 6.13 or Section 10.05, no Borrower shall, nor shall it permit any of its
Restricted Subsidiaries to, engage in any business other than (i) the businesses
engaged in by such Person on the Closing Date and businesses reasonably related
ancillary or complimentary thereto or reasonable extensions of any of the
foregoing, and (ii) such other lines of business as may be consented to in
writing by Administrative Agent. (which shall exclude, for the avoidance of
doubt, engaging, directly or indirectly, in any line of business or service
aligned to debt relief or debt settlement end markets), without the prior
written consent of 100% of the Lenders.


13.14    Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness (other than (i) Indebtedness under the
Subordinated Credit Agreement in an aggregate principal


179
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





amount not to exceed $120,000,000 at any time outstanding (plus capitalized
interest (including interest paid in kind) thereon, the principal amount of any
new notes issued in lieu of capitalizing any interest payable in kind thereon
and capitalized fees thereon and (ii) the Put Notes) and any “permitted
refinancing” or similar term under the Subordinated Credit Agreement thereof;
provided that the incurrence of Indebtedness pursuant to an incremental term
facility permitted to be incurred under the Subordinated Credit Agreement shall
be permitted hereunder so long as the Total Net Leverage Ratio (determined on a
Pro Forma Basis and without netting the Cash proceeds of any such incremental
term Indebtedness) is no greater than 6.00:1.00 for the most recently ended Test
Period) or any other obligation or liability whatsoever other than the
Obligations, guaranties of the obligations of another Credit Party, and
liabilities under engagement letters, retention letters and other similar
agreements with accounting firms, law firms and corporate service companies and
other similar agreements and contracts entered into the ordinary course of its
business by Holdings, customary agreements in connection with the establishment
and maintenance of Deposit Accounts and employee benefit plans and programs,
non‑consensual obligations permitted hereunder and any other Indebtedness
permitted hereunder to be incurred by Holdings pursuant to Section 6.01; (b)
create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Collateral
Documents to which it is a party and non-consensual Liens; (c) engage in any
business or activity or own any assets other than (i) holding one hundred
percent (100%) of the Capital Stock of the Borrowers; (ii) performing its
obligations and activities incidental thereto; (iii) the maintenance of its
existence; (iv) selling Capital Stock pursuant to Permitted Stock Issuances and
entering into agreements and other documents not prohibited by this Agreement to
effectuate such sale and issuance; (v) its participation in Tax, accounting and
other administrative matters as a member of the consolidated group of Holdings
and its Subsidiaries, (vi) incurring fees, costs and expenses relating to
overhead and general operations including professional fees for legal, Tax and
accounting issues, (vii) providing indemnification to officers and directors,
(viii) engaging in activities expressly permitted to be conducted by Holdings
hereunder (including actions as a borrower under the Subordinated Credit
Agreement), (ix) to make or pay any Restricted Payments permitted by Section
6.05) and (x) engaging in the activities described in the Services Agreement
referred to in Schedule 6.07; (d) consolidate with or merge with or into, or
convey, transfer, lease or license all or substantially all its assets to, any
Person; (e) sell or otherwise dispose of any Capital Stock of any of its
directly‑owned Restricted Subsidiaries (except as permitted by Section 6.09);
(f) create or acquire any Restricted Subsidiary or make or own any Investment in
any Person other than the Borrowers, Cash Equivalents and as set forth on
Schedule 6.07; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
13.15    Permitted Activities of Domestic Holding Companies. No Domestic Holding
Company shall (a) conduct, transact, or otherwise engage in, or commit to
conduct, transact, or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock or Indebtedness of its
Restricted Subsidiaries, (b) incur, create or assume any Indebtedness or other
liabilities or financial obligations or create, assume or suffer to exist any
Liens, except (i) nonconsensual obligations imposed by operation of law, (ii)
pursuant to the Credit Documents to which it is a party and (iii) obligations
with respect to its Capital Stock, or (c) engage in any business or activity or
own, lease, manage, or otherwise operate any properties or assets (including
Cash (other than receiving and making Restricted Payments in accordance with
Section 6.05(a)) and Cash Equivalents) other than the ownership of the Capital
Stock of its Restricted Subsidiaries.


180
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





13.16    Amendments or Waivers of Junior Financing. (a) No Borrower shall, nor
shall it permit Holdings or any of its Restricted Subsidiaries to, amend,
supplement or modify or otherwise change the terms of any Junior Financing in
any manner materially adverse to the interests of the Secured Parties,
(including for the avoidance of doubt any amendment, supplement or other
modification that increases the amount of required cash pay interest with
respect to any Subordinated Indebtedness) as determined in good faith by the
Borrower Representative (other than to the extent expressly permitted by and in
accordance with the applicable Subordination Agreement or Acceptable
Intercreditor Agreement, as applicable).
(b)    Holdings shall not amend, supplement or modify or otherwise change the
terms of any Put Note in any manner adverse to the interests of the Secured
Parties, as determined in good faith by Holdings.
13.17    Fiscal Year. No Borrower shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year‑end from December 31, unless
required by applicable law or to change the Fiscal Year of a Restricted
Subsidiary to conform its Fiscal Year to that of Holdings.
13.18    Deposit Accounts. Except as expressly permitted under Section 5.14(a),
no Borrower or any of its Restricted Subsidiaries shall establish or maintain a
Deposit Account that is not a Controlled Account or an Excluded Account.
(a)    No Borrower shall, nor shall it permit any of its Restricted Subsidiaries
to, use any funds that are Merchant reserves (however denominated) or otherwise
held in trust for the benefit of Merchants under any Merchant Agreement
(including any funds in a Reserve Funds Account) for any purpose that violates
any such Merchant Agreement unless otherwise permitted by the Rules of the
respective Approved Bank Card System to which such Merchant Account relates.
(b)    No Borrower or any of its Restricted Subsidiaries shall maintain any
Deposit Account holding Merchant reserves that is managed by any Credit Party
(and not the applicable Sponsor Bank or other third party data processor that is
a party to an Approved Processor Agreement).
13.19    Amendments to Organizational Agreements and Certain Affiliate
Contracts. Subject to the following sentence, no Borrower shall, nor shall it
permit any of its Restricted Subsidiaries to amend, waive or otherwise modify
(or permit any amendment, waiver or other modification to) (a) any of its
Organizational Documents or the Purchase Agreement if the effect thereof would
be adverse to any Agent or the Lenders in any material respect; or (b) the TCP
Director Agreement if the effect thereof (x) is to increase the amount of fees
or other amounts to be paid thereunder, (y) is to change the due dates for such
payments, other than to extend such dates or (z) could otherwise be reasonably
expected to be adverse to Administrative Agent or the Lenders in any material
respect.
13.20    Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions, Etc. None of
Holdings, the Borrowers, the other Credit Parties, their respective Subsidiaries
or any director, officer, employee or agent acting on behalf, and at the
direction, of any of the foregoing shall (i) use any corporate funds (including
the proceeds of any Loans or any Letter of Credit) for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) offer, pay, give, promise to pay, authorize the payment
of, or take any action in furtherance of the payment of anything of value
directly or indirectly to a Foreign Official or any other Person with the intent
to improperly influence the recipient’s action or otherwise to


181
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





obtain or retain business or to secure an improper business advantage, or use
the proceeds of any Loans for any of the foregoing purposes, or (iii) by act or
omission, violate any Anti-Corruption Law.
(a)    Each of Holdings, the Borrowers and the other Credit Parties shall not,
directly or indirectly, use the proceeds of the Loans or Letter of Credit or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
Affiliate, joint venture partner or other Person for the purpose of financing or
facilitating any activity that would violate any Anti-Terrorism Laws.
(b)    No Credit Party shall conduct its business in such a manner so as to,
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund, finance or facilitate
any activities of or business with any Sanctioned Person or in any Sanctioned
Country, or in any manner that would result in the violation of Sanctions
applicable to any party hereto).
Section 14.    Guaranty


182
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





14.01    Guaranty of the Obligations. Subject to the provisions of Section 7.02,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Secured Parties the due
and punctual payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Bankruptcy Code after any bankruptcy or
insolvency petition under the Bankruptcy Code and (ii) any other Debtor Relief
Laws) on the Loans made by the Lenders to, and the Notes held by each Lender of,
the Borrowers, and all other Obligations (excluding, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Credit Party under any Credit Document, any
Secured Interest Rate Agreement or Cash Management Agreement entered into with a
counterparty that is a Secured Party, in each case, strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).
14.02    Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.02), minus (2) the aggregate amount of all payments received
on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7.06 below.


183
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





14.03    Payment by Guarantors. The Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Secured Party may have at law or in equity against any Person
(including any other Guarantor by virtue hereof), that upon the failure of any
Borrower or other Guarantor to pay in full any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code or any other Debtor Relief Law), the Guarantors
will promptly pay, or cause to be paid, in Cash to Administrative Agent for the
ratable benefit of Secured Parties, without any demand or notice whatsoever, an
amount equal to the full unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for any Borrower becoming the subject
of a case under the Bankruptcy Code or any other Debtor Relief Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against such Borrower for such interest in the related bankruptcy case) and all
other Guaranteed Obligations then owed to Secured Parties as aforesaid and in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. Any payment made in accordance with this section
shall be without defense, recoupment, setoff or counterclaim, free of any
restriction or condition (other than payment in full in Cash of the Guaranteed
Obligations (other than obligations under Cash Management Agreements,
obligations pursuant to Secured Interest Rate Agreements and contingent
obligations, in each case, not yet due and owing, and Letters of Credit that
have been Cash Collateralized or backstopped)).
14.04    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and, to the extent permitted by applicable law, shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full in Cash of the Guaranteed Obligations (other
than obligations under Cash Management Agreements, obligations pursuant to
Secured Interest Rate Agreements and contingent obligations, in each case, not
yet due and owing, and Letters of Credit that have been Cash Collateralized or
backstopped). In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
(b)    Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of any Borrower and the obligation of any other guarantor (including
any other Guarantor) of the obligations of any Borrower and a separate action or
actions may be brought and prosecuted against any other Guarantor whether or not
any action is brought against any Borrower or any of such other guarantors and
whether or not any Borrower is joined in any such action or actions;


184
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(d)    payment by any Person (including any other Guarantor) of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the full unpaid amount of Guaranteed Obligations;
(e)    any payment by any Borrower or other circumstance which operates to toll
any statute of limitations as to any Borrower shall operate to toll the statute
of limitations as to the Guarantors;
(f)    any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise in any way to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may:
(i)    renew, extend, accelerate, increase the principal amount of, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations in accordance with the terms of the
underlying Credit Documents (including, without limitation, any amendment
thereto, consent to departure therefrom, or waiver thereof);
(ii)    settle, compromise, release or discharge, or accept or refuse any offer
of performance with respect to, or substitutions for, the Guaranteed Obligations
or any agreement relating thereto and/or subordinate the payment of the same to
the payment of any other obligations;
(iii)    request and accept other guaranties of the Guaranteed Obligations and
take and hold security for the payment hereof or the Guaranteed Obligations;
(iv)    in accordance with the terms of the underlying Credit Documents
(including any amendment thereto, consent to departure therefrom, or waiver
thereof), release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations;
(v)    enforce and apply any security now or hereafter held by or for the
benefit of such Secured Party in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case,
as such Secured Party in its discretion may determine consistent herewith or the
applicable Secured Interest Rate Agreement and any


185
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations; and
(vi)    exercise any other rights available to it under the Credit Documents,
any Secured Interest Rate Agreement or any Cash Management Agreement; and
(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in Cash of the Guaranteed Obligations (other than obligations under Cash
Management Agreements, obligations pursuant to Secured Interest Rate Agreements
and contingent obligations, in each case, not yet due and owing, and Letters of
Credit that have been Cash Collateralized or backstopped)), including the
occurrence of any of the following, whether occurring before, upon or after any
demand for payment hereunder, and whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) the asserting or enforcing of any right,
power or remedy (whether arising under the Credit Documents or any Secured
Interest Rate Agreement, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto or with respect to any
other guarantee of or security for the payment of the Guaranteed Obligations;
(ii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy (whether arising under the Credit Documents, any
Secured Interest Rate Agreement, any Cash Management Agreement and/or at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (iii) any rescission, waiver, amendment
or modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) of this
Agreement, any of the other Credit Documents, any Secured Interest Rate
Agreement, any Cash Management Agreement or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed
Obligations, in each case, whether or not in accordance with the terms hereof or
such Credit Document, Secured Interest Rate Agreement, Cash Management Agreement
or any agreement relating to such other guaranty or security; (iv) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (v) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents, any Secured Interest Rate Agreements,
any Cash Management Agreement or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Secured Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (vi) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Credit Party or any of its Subsidiaries, any change in the ownership, control,
name, objects, business or assets of any Credit Party, any


186
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





corresponding restructuring of the Guaranteed Obligations; any amalgamation or
consolidation of any Credit Party with any other Person or the consent thereto
by any Secured Party to the extent that such actions are not permitted
hereunder; (vii) any failure to perfect or continue perfection (or the release)
of any Lien in any collateral which secures any of the Guaranteed Obligations;
(viii) any defenses, set‑offs or counterclaims which any Credit Party may allege
or assert against any Secured Party or any other Credit Party or Person in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; (ix) any limitation of status or power, disability,
in capacity or other circumstance relating to any Credit Party or any other
Person, including any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding‑up or other proceeding involving
or affecting any Credit Party or any other Person; and (x) other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations.
14.05    Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of the Secured Parties: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Secured
Party in favor of any Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of any Borrower or any other Person (including any other Guarantor) including
any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any Borrower
or any other Person (including any other Guarantor) from any cause other than
payment in full in Cash of the Guaranteed Obligations (other than obligations
under Cash Management Agreements, obligations pursuant to Secured Interest Rate
Agreements and contingent obligations, in each case, not yet due and owing, and
Letters of Credit that have been Cash Collateralized or backstopped); (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any Secured
Party’s errors or omissions in the administration of the Guaranteed Obligations,
except behavior which amounts to bad faith (as determined in a final and
non-appealable judgment by a court of competent jurisdiction); (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set‑offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) all notices, demands, presentments, protests, notices of protest,
notices of dishonor or non‑payment, notices or proof of reliance, and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or under any Secured Interest Rate Agreements or Cash Management
Agreement entered into with a Secured Party (including, without limitation, any
Person with respect to any Secured Interest Rate Agreement who was a Secured
Party at the time such Secured Interest Rate Agreement was entered


187
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





into) or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrowers and notices of any of
the matters referred to in Section 7.04 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
14.06    Guarantors’ Rights of Subrogation, Etc.. Until the Guaranteed
Obligations shall have been paid in full in Cash (other than obligations under
Cash Management Agreements, obligations pursuant to Secured Interest Rate
Agreements and contingent obligations, in each case, not yet due and owing, and
Letters of Credit that have been Cash Collateralized or backstopped) and all
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other guarantor of the Obligations (including any
other Guarantor) or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case,
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against any Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Secured Party now has or may hereafter have against any
Borrower, and (c) any benefit of, and any right to participate in, any
Collateral or security now or hereafter held by any Secured Party. In addition,
until the Guaranteed Obligations shall have been paid in full in Cash (other
than obligations under Cash Management Agreements, obligations pursuant to
Secured Interest Rate Agreements and contingent obligations, in each case, not
yet due and owing, and Letters of Credit that have been Cash Collateralized or
backstopped) and all Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.02 above. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against any Borrower or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate in right of payment and security to
any rights any Secured Party may have against any Borrower, to all right, title
and interest any Secured Party may have in any such collateral or security, and
to any right any Secured Party may have against such other guarantor (including
any other Guarantor). If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been paid in full, such
amount shall be held in trust for Administrative Agent on behalf of the Secured
Parties and shall forthwith be paid over to Administrative Agent for the benefit
of the Secured Parties to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
14.07    Subordination of Other Obligations. Any Indebtedness of any Borrower or
any Guarantor now or hereafter held by (or owing to) any other Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by an


188
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of the Secured Parties and
shall forthwith be paid over to Administrative Agent for the benefit of the
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.
14.08    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full in Cash (other than obligations under Cash Management Agreements,
obligations pursuant to Secured Interest Rate Agreements and contingent
obligations, in each case, not yet due and owing, and Letters of Credit that
have been Cash Collateralized or backstopped) and all Commitments shall have
terminated. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
14.09    Authority of Guarantors or Borrowers. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
14.10    Financial Condition of Borrowers. Any Credit Extension may be made to
Borrowers or continued from time to time, and any Secured Interest Rate
Agreements and Cash Management Agreements may be entered into from time to time,
in each case, without notice to or authorization from any Guarantor regardless
of the financial or other condition of any Borrower at the time of any such
grant or continuation or at the time such Secured Interest Rate Agreement or
Cash Management Agreement is entered into, as the case may be. No Secured Party
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Credit Documents,
any Secured Interest Rate Agreement or Cash Management Agreement, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of each Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Secured Party to disclose any
matter, fact or thing relating to the business, operations or conditions of any
Borrower now known or hereafter known by any Secured Party.
14.11    Bankruptcy, Etc.. So long as any Guaranteed Obligations (other than (i)
contingent indemnification obligations not yet due and owing, (ii) unasserted
expense reimbursement obligations and (iii) obligations under Cash Management
Agreements or obligations under Secured Interest Rate Agreements as to which
arrangements reasonably satisfactory to the applicable Lender Counterparty have
been made) remain outstanding, no Guarantor shall, without the prior written
consent of Administrative Agent acting pursuant to the instructions of Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any Borrower or
any other Guarantor. The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any other Guarantor or by any defense which any Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.


189
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(a)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Secured Parties that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
(b)    In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower (or Guarantor), the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.
14.12    Release of Guarantor. If, in compliance with the terms and provisions
of the Credit Documents, (i) all or substantially all of the Capital Stock or
property of any Subsidiary Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Credit Party in a transaction permitted
hereunder or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary as a
result of a transaction or designation permitted hereunder (any such Subsidiary
Guarantor, and any Subsidiary Guarantor referred to in clause (ii), a
“Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.09 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Capital Stock of the Transferred Guarantor, the
pledge of such Capital Stock to Collateral Agent pursuant to the Collateral
Documents shall be automatically released, and, so long as the Borrower
Representative shall have provided the Agents such certifications or documents
as any Agent shall reasonably request, Collateral Agent shall take such actions
as are necessary to effect each release described in this Section 7.12 in
accordance with the relevant provisions of the Collateral Documents; provided,
however, that the release of any Subsidiary Guarantor from its obligations under
this Agreement if such Subsidiary Guarantor becomes an Excluded Subsidiary of
the type described in clause (a) of the definition thereof shall only be
permitted if at the time such Subsidiary Guarantor becomes an Excluded
Subsidiary of such type (1) no Default or Event of Default shall have occurred
and be outstanding, (2) after giving Pro Forma Effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Borrowers are deemed to have made a new Investment
in such Person (as if such Person were then newly acquired) and such Investment
is permitted at such time and (3) an Authorized Officer of the Borrower
Representative certifies to Administrative Agent compliance with preceding
clauses (1) and (2); provided, further, that no such release shall occur if such
Subsidiary Guarantor continues to be a guarantor in respect of the Subordinated
Credit Agreement, any Incremental Equivalent Debt, any Permitted Pari Passu
Secured


190
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Refinancing Debt, any Indebtedness incurred pursuant to Section 6.01(u), any
Indebtedness incurred pursuant to Section 6.01(x) or any Permitted Refinancing
in respect of any of the foregoing.
Subject to the immediately preceding paragraph of this Section 7.12, the
Guaranty made herein shall remain in full force and effect so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligations (other than
(i) contingent indemnification obligations not yet due and owing and (ii)
obligations under Cash Management Agreements or obligations under Secured
Interest Rate Agreements as to which arrangements reasonably satisfactory to the
applicable Lender Counterparty have been made) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or such Letter of Credit
has been deemed reissued under another agreement reasonably acceptable to the
applicable Issuing Bank).
14.13    Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Secured Parties, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of this Section 7.
14.14    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guaranty in this Section 7 constitutes an instrument for the payment of
money, and consents and agrees that any Lender or Agent, at its sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.
14.15    General Limitation on Guaranty Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other applicable law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Subsidiary Guarantor, any Credit Party or any other
Person, be automatically limited and reduced to the highest amount (after giving
effect to the liability under this Guaranty and the right of contribution
established in Section 7.02, but before giving effect to any other guarantee
(including, for the avoidance of doubt, any guarantee of the obligations under
the Subordinated Credit Agreement)) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
14.16    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of any Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this


191
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Section 7.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.16, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.16 shall remain
in full force and effect until the payment in full and discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
7.16 constitute, and this Section 7.16 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 15.    Events of Default


192
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





15.01    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by any Credit Party to pay (i)
when due the principal of or premium, if any, on any Loan whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of any Loan, by mandatory prepayment or otherwise, but excluding any
voluntary prepayment of a Loan; or (iii) when due any interest on any Loan, any
Unreimbursed Amount or any fee or any other amount due hereunder, which failure,
in the case of this clause (iii) only, continues for a period of five (5)
Business Days or more; or
(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Restricted Subsidiaries to pay when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.01(a) and other
than Indebtedness which exists solely by reason of a guaranty by a Credit Party
of obligations of other Credit Parties to the extent not prohibited by this
Agreement or the other Credit Documents) in an individual principal amount of
$5,000,000 or more or with an aggregate principal amount of $10,000,000 or more,
in each case, beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Credit Party with respect to any other term of (1) one or more
items of Indebtedness in the individual or aggregate principal amounts referred
to in clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case, beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
(c)    Breach of Certain Covenants. (i) The Borrowers or any Restricted
Subsidiary fail to perform or observe any term, covenant or agreement contained
in any of Sections 5.01(f)(i), 5.02(a) (solely with respect to a Borrower),
5.15, 5.19 or Section 6 and (ii) Holdings fails to perform or observe any term,
covenant or agreement contained in Section 6; provided that the covenant in
Section 6.08(a)(i) (as may be modified by Section 6.08(a)(ii)) is subject to
cure pursuant to Section 6.08(b); or
(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document (including the Schedules attached hereto and thereto) or in any
statement or certificate at any time given to any Agent or Lender or Issuing
Bank by any Credit Party or any of its Restricted Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or
(e)    Other Defaults Under Credit Documents. Any Credit Party or any of its
Restricted Subsidiaries shall default in the performance of or compliance with
any term contained herein or any of the other Credit Documents, other than any
such term referred to in any other section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) a Senior Officer (other than the Chief Information Officer) of
such Credit Party


193
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





becoming aware of such default, or (ii) receipt by any Borrower of notice from
Administrative Agent or any Lender of such default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary), or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer of any Credit Party or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary) for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Restricted Subsidiaries (other than
an Immaterial Subsidiary), and any such event described in this clause (ii)
shall continue for sixty days without having been dismissed, bonded or
discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any Credit Party
or any of its Restricted Subsidiaries (other than an Immaterial Subsidiary)
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Credit
Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall make any assignment for the benefit of creditors; or (ii) any
Credit Party or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.01(f); or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $4,000,000 (exclusive of amounts covered by insurance provided by a
solvent and unaffiliated insurance company that has not denied coverage in
writing) shall be entered or filed against any Credit Party or any of its
Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) Business Days prior to the date of any
proposed sale thereunder); or


194
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(i)    [Reserved]; or
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of any Credit Party, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates in excess of $2,500,000
during the term hereof; or (ii) there exists any fact or circumstance that
reasonably could be expected to result in the imposition of a Lien or security
interest under Section 430(k) of the Internal Revenue Code or under
Section 303(k) of ERISA in excess of $2,500,000; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations (other than (i) contingent
indemnification obligations not then due and owing, (ii) unasserted expense
reimbursement obligations and (iii) obligations under Cash Management Agreements
or obligations under Secured Interest Rate Agreements as to which arrangements
reasonably satisfactory to the applicable Lender Counterparty have been made),
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations ((other than (i) contingent indemnification obligations
not then due and owing, (ii) unasserted expense reimbursement obligations and
(iii) obligations under Cash Management Agreements or obligations under Secured
Interest Rate Agreements as to which arrangements reasonably satisfactory to the
applicable Lender Counterparty have been made) in accordance with the terms
hereof) or shall be declared null and void, or Collateral Agent shall not have
or shall cease to have a valid and perfected Lien in any Collateral with a value
in excess of $500,000 in the aggregate purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case, for any reason other than the failure of Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party; or
(m)    Subordination Provisions; Intercreditor Provisions. The subordination
provisions of the documents evidencing or governing any Junior Financing of a
Credit Party (including, without limitation, the Subordinated Credit Agreement
Documents) or the intercreditor provisions of the documents evidencing or
governing any Junior Financing of a Credit Party shall, in any case, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of the applicable Junior Financing, as
applicable; or
(n)    Bank Card System Fines. Any fines or similar monetary penalties shall be
levied or assessed against any Credit Party or any of its Subsidiaries by any
Approved Bank Card System or any other card association, debit card network,
gateway service or other network in the aggregate at any time in excess of
$5,000,000 over any amounts covered by insurance that is provided by a


195
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





solvent and unaffiliated insurance company that has not denied coverage in
writing, and such fines or penalties shall not have been rescinded, tolled,
reserved for or otherwise discharged within sixty days of the date of such levy
or assessment (provided, that (x) any such reserve shall be placed in a
segregated Controlled Account and shall be in an amount at least equal to the
difference between such fine or penalty less the sum of $5,000,000 plus any
amounts covered by insurance that is provided by a solvent and unaffiliated
insurance company that has not denied coverage in writing and (y) any such fine
or penalty shall be deemed tolled so long as the Credit Parties or their
Subsidiaries, as applicable, are contesting such fine or penalty in good faith
through appropriate proceedings (including during the pendency of any
litigation));
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or 8.01(g) automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower Representative by Administrative Agent, (A) the
Commitments, if any, of each Lender having such Commitments shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case, without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, and (II) all other
Obligations; and (C) Administrative Agent may (I) cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents, (II) require the Borrowers to Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof) and (III) exercise
any and all of its other rights and remedies under applicable law, hereunder and
under the other Credit Documents.
15.02    Application of Funds.
After the exercise of remedies provided for in Section 8.01 (or immediately
after an Event of Default specified in either clause (f) or (g) of Section
8.01), subject to an Acceptable Intercreditor Agreement, any amounts received on
account of the Obligations shall be applied by Administrative Agent in the
following order (to the fullest extent permitted by mandatory provisions of
applicable law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.03 and amounts payable under
Sections 2.17, 2.18 and/or 2.19) payable to Administrative Agent and Collateral
Agent, in each case, in its capacity as such;
Second, to payment in full of any Unfunded Advance/Participation (the amounts so
applied to be distributed between or among, as applicable, Administrative Agent,
the Swing Line Lender and the Issuing Banks on a pro rata basis in accordance
with the amount of such Unfunded Advance/Participation owed to them on the date
of the relevant distribution);
Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Banks (including Attorney Costs payable under Section
10.03 and amounts payable under Sections 2.17, 2.18 and/or 2.19), ratably among
them in proportion to the amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Cash Management Agreements or Secured
Interest Rate Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth payable to them;


196
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Agreements or Secured Interest Rate Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth held by them;
Sixth, to the payment of all other Obligations of the Credit Parties that are
due and payable to Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to Administrative Agent and the other Secured Parties on such
date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by law.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Obligations under Cash Management Agreements or
Secured Interest Rate Agreements may be excluded from the application described
above without any liability to Administrative Agent, if Administrative Agent has
not received written notice, together with such supporting documentation as
Administrative Agent may request, from the applicable Lender Counter Party or
Cash Management Bank. Each Lender Counter Party or Cash Management Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Section 9 for
itself and its Affiliates as if a “Lender” party hereto.
Section 16.    Agents


197
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





16.01    Appointment of Agents. Each Lender (in its capacities as Lender and/or
an Issuing Bank (if applicable), hereby irrevocably appoints SunTrustTruist to
act on its behalf as Administrative Agent hereunder and under the other Credit
Documents for the benefit of the Secured Parties. The provisions of this Section
9 are solely for the benefit of Agents and Lenders and no Credit Party shall
have any rights as a third party beneficiary of any of the provisions thereof.
In performing its functions and duties hereunder, each Agent shall act solely as
an agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any Credit
Party or any of its Subsidiaries (other than to the limited extent expressly set
forth in the final sentence of Section 2.06(b)). As of the Closing Date, the
Lead Arranger shall not have any obligations but shall be entitled to all the
benefits of this Section 9.
(a)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith; provided
that such Issuing Bank shall have all of the benefits and immunities (i)
provided to the Agents in this Section 9 with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Agent” as used in this Section 9 and in the definition of “Related Party”
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuing Bank.
(b)    Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and Lender Counterparty) hereby irrevocably
appoints and authorizes Administrative Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by Administrative Agent pursuant to
Section 9.11 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder or under any intercreditor agreement at the
direction of Administrative Agent), shall be entitled to the benefits of all
provisions of this Section 9 (including Section 9.06, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Credit
Documents) as if set forth in full herein with respect thereto.
16.02    Powers and Duties. Each Lender (in its capacities as a Lender and/or an
Issuing Bank) irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto. As to any matters not
expressly provided for by the Credit Documents (including enforcement or
collection of the Notes), no Agent shall be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) as expressly
contemplated hereby or by the other Credit Documents as directed in writing by
the Requisite Lenders (or, if required hereby, all Lenders), and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, exposes such Agent to personal
liability or that is


198
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





contrary to this Agreement or applicable law, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be a violation of an automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law. Each Agent may exercise
such powers, rights and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Credit Documents, a fiduciary relationship in respect of any Lender (or any
other Secured Party), and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.
16.03    General Immunity.
(a)    Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, Administrative
Agent:
(i)    makes no warranty or representation to any Secured Party and shall not be
responsible to any Secured Party for or have any duty to ascertain or inquire
into (1) any statements, warranties or representations (whether written or oral)
made in or in connection with the Credit Documents, (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the value or
the sufficiency of any Collateral, or (5) the satisfaction of any condition set
forth in Section 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent;
(ii)    shall not be liable for any action taken or not taken by it (1) with the
consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.05) or (2) in the absence of its own gross negligence or willful misconduct
as determined by the final and non-appealable judgment of a court of competent
jurisdiction;
(iii)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing and, without limiting the generality of the foregoing, the use of the
term “agent” herein and in other Credit Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under any agency doctrine of any applicable law
and instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties;
(iv)    shall not be responsible for or have any duty to ascertain or to inquire
as to the performance, observance or satisfaction of any of the terms, covenants
or conditions of any Credit Document on the part of any Credit Party or the
existence at any time of any Default or Event of Default under the Credit
Documents or to inspect the property (including the books and records) of any
Credit Party, and shall be deemed to have no knowledge of any Default or Event
of Default unless such Agent shall have


199
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





received notice thereof in writing from a Lender or a Credit Party stating that
a Default or Event of Default has occurred and specifying the nature thereof;
(v)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity;
(vi)    shall not be responsible for the negligence or misconduct of any
sub-agent that it selects as provided in Section 9.11 absent bad faith, gross
negligence or willful misconduct by Administrative Agent (as determined in a
final non-appealable judgment by a court of competent jurisdiction) in the
selection of such sub-agents; and
(vii)    shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any Lien created or purported to be created under or
in connection with, any Credit Document or any other instrument or document
furnished pursuant thereto.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Administrative Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to any Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Credit Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the
Credit Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under any
Anti-Terrorism Law.
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified
Institution.
Notwithstanding the foregoing, in no event shall Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by
Administrative Agent, the Borrower Representative shall promptly (and, in any
case, not less than three (3) Business Days (or such shorter period as agreed to
by Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.05) provide to Administrative Agent, a
complete list of all Affiliated Lenders holding Term Loans at such time.
Each party to this Agreement acknowledges and agrees that Administrative Agent
may from time to time use one or more outside service providers for the tracking
of all UCC financing statements (and/or other collateral related filings and
registrations from time to time) required to be filed or recorded pursuant


200
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





to the Credit Documents and the notification to Administrative Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
Borrowers and the other Credit Parties. Administrative Agent shall not be liable
for any action taken or not taken by any such service provider. Neither
Administrative Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders for any action taken or omitted by
Administrative Agent under or in connection with any of the Credit Documents.
(b)    Reliance. Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent or otherwise authenticated by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for a Credit Party and its Subsidiaries),
independent accountants, experts and other professional advisors selected by it.
Administrative Agent also may rely upon any statement made to it orally
(including by telephone) and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.
16.04    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, Administrative Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans, Administrative Agent
shall have the same rights and powers in its capacity as a Lender hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions of Administrative Agent delegated to it hereunder, and the
term “Lender” or “Lenders” shall, unless the context clearly otherwise expressly
indicates or otherwise requires, include the Person serving as Administrative
Agent hereunder in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with any Credit Party or any of its Affiliates thereof as if it were
not performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection herewith and
otherwise without having to account for the same to Lenders.
16.05    Lenders’ Representations, Warranties and Acknowledgment. (a) Each
Lender and each Issuing Bank represents and warrants that it has made its own
independent investigation and credit analysis of the financial condition and
affairs of Holdings and its Subsidiaries based on the financial statements
referred to in Section 5.01 and such other documents and information as it has
deemed appropriate in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders and any Issuing Bank or
to provide any Lender or any Issuing Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and Administrative Agent shall not
have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders or the Issuing Bank.


201
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(c)    Each Lender, by delivering its signature page to this Agreement as of the
Closing Date or thereafter pursuant to Section 10.06 and/or funding its Initial
Term Loans and/or Revolving Loans on the Closing Date, shall be deemed to have
acknowledged receipt of, and/or consented to and approved, each Credit Document
and each other document required to be approved by Administrative Agent, the
Requisite Lenders and/or the Lenders.
16.06    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Administrative Agent, Issuing Bank, their
respective Affiliates and their respective officers, partners, directors,
trustees, employees, attorneys-in-fact, administrators, managers, advisors,
representatives and agents of Administrative Agent and its Affiliates, as
applicable (each, an “Indemnitee Agent Party”), to the extent that such
Indemnitee Agent Party shall not have been reimbursed by any Credit Party, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits or other proceedings, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
such Indemnitee Agent Party (collectively, the “Indemnified Costs”) in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, however, that no Lender shall be liable for
any portion of Indemnified Costs resulting from such Indemnitee Agent Party’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non‑appealable order (provided, however, that no action
taken in accordance with the direction of the Requisite Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 9.06). Without limitation of the foregoing, each Lender agrees to
promptly reimburse each Indemnitee Agent Party promptly upon demand for its Pro
Rata Share of any costs and expenses (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) (including,
without limitation, reasonable fees and expenses of counsel) payable by
Borrowers under Section 10.02, to the extent that such Indemnitee Agent Party is
not promptly reimbursed for such costs and expenses by the Borrower
Representative (provided that such reimbursement by the Lenders pursuant to this
Section 9.06 shall not affect the Borrowers’ continuing reimbursement
obligations with respect thereto). If any indemnity furnished to any Indemnitee
Agent Party for any purpose shall, in the opinion of such Indemnitee Agent
Party, be insufficient or become impaired, such Indemnitee Agent Party may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any Indemnified Costs in excess of such Lender’s Pro Rata Share thereof.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.06 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.
16.07    Successor Agents. Any Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to the Lenders, each Issuing Bank and
the Borrower Representative. Upon notice of such resignation, the Requisite
Lenders shall have the right to appoint a successor Agent (which, unless an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing at the time of such


202
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





appointment, shall be subject to the prior written consent of the Borrower
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed). If no successor Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which, unless an Event
of Default under Section 8.01(a), (f) or (g) shall have occurred and is
continuing, shall be subject to the prior written consent of to the Borrower
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed, and which shall be a commercial bank or trust company organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $250,000,000. Upon the acceptance of any
appointment as an Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Requisite Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Credit Documents. If within thirty
(30) days after written notice is given of the retiring Agent’s resignation
under this Section 9.07 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 30th day (a) the retiring Agent’s
resignation shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Credit Documents and
(c) the Requisite Lenders shall thereafter perform all duties of the retiring
Agent under the Credit Documents until such time, if any, as the Requisite
Lenders appoint a successor Agent as provided above. After any retiring Agent’s
resignation hereunder as Administrative Agent and/or Collateral Agent shall have
become effective, the provisions of this Section 9 shall inure to its benefit
(and the benefit of any sub-agents appointed by Administrative Agent) as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. It is understood and agreed that the term “Agent” shall not apply to
the Lead Arranger under this Section 9.07.
Any resignation by SunTrustTruist as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as Issuing Bank and Swing
Line Lender, in which case such resigning Issuing Bank and Swing Line Lender (x)
shall not be required to issue any further Letters of Credit or extend any
further Swing Line Loans hereunder and (y) shall maintain all of its rights as
Issuing Bank or Swing Line Lender with respect to any Letters of Credit issued
by it or Swing Line Loans extended by it, as applicable, prior to the date of
such resignation so long as such Letters of Credit, L/C Obligations or Swing
Line Loans remain outstanding and not otherwise Cash Collateralized in
accordance with the terms herein. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank and Swing Line Lender, (ii) the retiring Issuing Bank
and Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
16.08    Collateral Documents and Guaranty.
(a)    Agents under Collateral Documents and Guaranty. Each Lender and Issuing
Bank (including in their capacities as potential Lender Counterparties party to
a Secured Interest Rate Agreement


203
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





and potential Cash Management Banks party to a Cash Management Agreement) hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents.  Without further written consent or authorization from Lenders,
Administrative Agent or Collateral Agent, as applicable, (i) may enter into and
sign for and on behalf of the Lenders as Secured Parties, the Collateral
Documents for the benefit of the Lenders and the other Secured Parties, (ii)
upon the request of the Borrower Representative, will promptly execute any
documents or instruments necessary to release any Liens on any property granted
to or held by Collateral Agent under any Credit Document, to terminate the
perfection of such Liens and to terminate Processor Consent Agreements, landlord
waivers and other similar documents (1) upon termination of all Commitments and
payment in full of all Obligations (other than (i) contingent indemnification
obligations not then due and owing, (ii) unasserted expense reimbursement
obligations and (iii) obligations under Cash Management Agreements or
obligations under Secured Interest Rate Agreements as to which arrangements
reasonably satisfactory to the applicable Lender Counterparty have been made),
including all obligations under any Secured Interest Rate Agreements and Cash
Management Agreements and the expiration or termination of all Letters of Credit
(other than Letters of Credit that have been Cash Collateralized or backstopped)
and the Credit Parties agree to enter into a customary payoff letter, customary
release and/or other similar agreement in respect thereto with Administrative
Agent, (2) to the extent such property  is the subject of a sale or other
disposition of assets permitted by this Agreement or under any other Credit
Document, (3) to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.05) have otherwise consented,
approved, authorized or ratified in writing, (4) to the extent such property is
owned by a Subsidiary Guarantor that is released  from its obligations pursuant
to Section 7.12 and (5) upon such property constituting Excluded Assets  and
(iii) upon the request of the Borrower Representative, will promptly release or
(if acceptable to the applicable secured creditor) subordinate any Lien on a
property granted to or held by Collateral Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 6.02(l), (m) or
(for any Lien securing Indebtedness assumed in connection with a Permitted
Acquisition), (u).
Upon request by Administrative Agent or Collateral Agent at any time, the
Requisite Lenders (or, if necessary, all Lenders) will promptly confirm in
writing the authority of the Agents to release its interest in particular types
or items of property, or to release any Guarantor from its obligations under the
applicable Guaranty pursuant to this Section 9.08.  In each case, as specified
in this Section 9.08, Administrative Agent and Collateral Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the applicable Guaranty, in each case, in accordance with the terms of the
Credit Documents and this Section 9.08.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Credit
Parties, Administrative Agent, Collateral


204
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
and under any of the other Credit Documents may be exercised solely by
Administrative Agent, on behalf of Secured Parties, in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance thereof, and (ii) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(A)(ii) or otherwise of the Bankruptcy Code), Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purposes of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public or private sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale or other disposition.
16.09    Cash Management Agreements and Secured Interest Rate Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank or Lender
Counterparty that obtains the benefits of Section 9.08, any Guaranty or any
Collateral by virtue of the provisions hereof or any Collateral Document shall
have any right to notice of any action or to consent to or direct or object to
any action hereunder or under any other Credit Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. Notwithstanding any other provision of this
Section 9.09 to the contrary, Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and
Secured Interest Rate Agreements unless Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as Administrative Agent may request, from the applicable Cash Management Bank or
Lender Counterparty, as the case may be.
The Lender Counterparties hereby authorize Administrative Agent to enter into
any Acceptable Intercreditor Agreement or other intercreditor agreement
permitted under this Agreement, and any amendment, modification, supplement or
joinder with respect thereto, and any such intercreditor agreement is binding
upon the Lender Counterparties.
16.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding related to any
Credit Party, Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on the Borrower Representative) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Agents
and the other Secured Parties (including any claim for the reasonable
compensation, expenses,


205
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





disbursements and advances of the Lenders, the Agents and the other Secured
Parties and their respective agents and counsel and all other amounts due the
Lenders and the Agents under Sections 2.03(h), 2.10 and 10.02) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 2.10 and 10.02.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any other Secured Party
or to authorize Administrative Agent to vote in respect of the claim of any
Lender or any other Secured Party in any such proceeding.
16.11    Delegation of Duties. Administrative Agent and/or Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Credit Document by or through any one or more co-agents, sub
agents or attorneys-in-fact appointed by Administrative Agent and/or Collateral
Agent. Administrative Agent and/or Collateral Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub agent and to the Related Parties of
Administrative Agent and/or Collateral Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent. Administrative Agent and/or Collateral Agent shall not be responsible for
the negligence or misconduct of any sub agents, except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that Administrative Agent or Collateral Agent, as applicable, acted
with gross negligence or willful misconduct in the selection of such sub agents.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent and/or Collateral Agent, (i) such sub-agent
shall be a third-party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third-party
beneficiary, including any independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and/or Collateral Agent and not to any Credit Party, Lender
or any other Person and no Credit Party, Lender or any other Person shall have
any rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.


206
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





16.12    Arranger Has No Liability. It is understood and agreed that the Lead
Arranger shall not have any duties, responsibilities or liabilities under or in
respect of this Agreement whatsoever.
Section 17.    Miscellaneous


207
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





17.01    Notices.
(a)    Notices Generally. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party or any Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Documents, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, sent by facsimile or mailed by certified or registered
mail or overnight courier service; provided that notices to the Lenders shall
not be delivered by facsimile. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
(b)    Electronic Communications. Notices and other communications to the
Lenders, the Swing Line Lender and the Issuing Bank hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender, the Swing Line Lender or the Issuing Bank pursuant to Section 2 if
such Lender, the Swing Line Lender or the Issuing Bank, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
Section 2 by electronic communication. Administrative Agent or the Borrower
Representative may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, etc. Any party hereto may change its address or
telecopier number or electronic mail address for notices and other
communications hereunder by written notice to the other parties hereto.
(d)    Posting. Each Credit Party hereby agrees that it will provide to
Administrative Agent all information, documents and other materials that it is
obligated to furnish to Administrative Agent pursuant to this Agreement and any
other Credit Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication (unless otherwise approved in writing by
Administrative Agent) that (i) relates to a request for a new, or a conversion
of an existing, Borrowing or other extension of credit (including any election
of


208
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





an interest rate or Interest Period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides a Notice of Intent to Cure,
(iv) provides notice of any Default or Event of Default under this Agreement or
(v) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non‑excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to Administrative Agent at such e‑mail
address(es) provided to the Borrower Representative from time to time or in such
other form, including hard copy delivery thereof, as Administrative Agent shall
require. In addition, each Credit Party agrees to continue to provide the
Communications to Administrative Agent in the manner specified in this Agreement
or any other Credit Document or in such other form, including hard copy delivery
thereof, as Administrative Agent shall reasonably request. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Credit
Party to give any notice or other communication pursuant to this Agreement or
any other Credit Document in any other manner specified in this Agreement or any
other Credit Document or as any such Agent shall require.
(e)    Platform. Each Credit Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Agents and their respective Related Parties do not warrant the accuracy or
completeness of the Communications or the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non‑infringement
of third party rights or freedom from viruses or other code defects, is made by
any Agent or its Related Parties in connection with the Communications or the
Platform. In no event shall any Agent or any of its Related Parties have any
liability to the Credit Parties, any Lender, an Issuing Bank or any other Person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or such Agent’s transmission of
communications through the Internet, except to the extent the liability of such
Person is found in a final non‑appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s bad faith, gross negligence or
willful misconduct.
(f)    Public/Private.
(i)    Each Credit Party hereby authorizes Administrative Agent to distribute
(A) to Public Siders (as defined below) all Communications that the Borrower
Representative identifies in writing contains no MNPI (“Public Side
Communications”), and the Borrowers represent and warrant that no such Public
Side Communications contain any MNPI (as defined below), and, at the reasonable
written request of Administrative Agent, the Borrower Representative shall use
commercially reasonable efforts to identify Public Side Communications by
clearly and conspicuously marking the same as “PUBLIC”; and (B) to Private
Siders (as defined below) all Communications other than Public Side
Communications (such Communications, “Private Side Communications”). The
Borrower Representative agrees to designate as Private Side Communications only
those Communications or portions thereof that they reasonably believe in good
faith constitute MNPI, and agree to use commercially reasonable efforts not to
designate any Communications provided under Section 5.01(b), (c) and (d) as
Private Side Communications. “Private


209
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Siders” means Lenders that have personnel who wish to receive MNPI. “Public
Siders” means Lenders that have personnel who do not wish to receive MNPI; it
being understood that Public Siders may be engaged in investment and other
market‑related activities with respect to Holding’s, the Borrowers’ or their
respective Affiliates’ securities or loans. “MNPI” means material non‑public
information (within the meaning of U.S. federal and state securities laws) with
respect to Holdings, its Affiliates, its Subsidiaries and any of their
respective securities.
(ii)    Each Lender acknowledges that U.S. federal securities laws prohibit any
Person from purchasing or selling securities on the basis of material,
non‑public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Each Lender confirms that it has developed procedures designed to ensure
compliance with these securities laws.
(iii)    Each Lender acknowledges that circumstances may arise that require it
to refer to Communications that may contain MNPI. Accordingly, each Lender
agrees that it will use commercially reasonable efforts to designate at least
one (1) individual to receive Private Side Communications on its behalf in
compliance with its procedures and applicable requirements of law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify Administrative Agent
in writing from time to time of such Lender’s designee’s e‑mail address to which
notice of the availability of Private Side Communications may be sent by
electronic transmission.
(g)    Reliance by Administrative Agent, Issuing Bank and Lenders.
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices) purportedly given by or
on behalf of the Borrower Representative even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify Administrative Agent, the Issuing Bank, each Lender and the
respective Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence, willful misconduct or bad faith of such Person, as determined by a
final non-appealable judgment of a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.
17.02    Expenses. The Borrowers shall pay, promptly following written demand
therefor: (i) (A) all reasonable and documented out‑of‑pocket expenses incurred
by the Agents and their respective Affiliates in connection with the syndication
of the credit facilities provided for herein (including the obtaining and
maintaining of CUSIP numbers for the Loans), the preparation, negotiation,
execution and delivery of the Agreement and other Credit Documents and (B) all
reasonable and documented out-of-pocket costs and expenses incurred by
Administrative Agent, Collateral Agent and their respective Affiliates in
connection with the administration of this Agreement and the other Credit
Documents, the monitoring and perfection of Liens and any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including


210
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





in connection with post‑closing costs and expenses, including costs related to
searches to confirm that security filings and recordations have been properly
made (including, in the case of clauses (A) and (B), the reasonable and
documented out-of-pocket fees charges and disbursements of one counsel to the
Lead Arranger, Administrative Agent, Collateral Agent and their respective
Affiliates, taken as a whole, and, if reasonably necessary, one local counsel in
any relevant jurisdiction, in each case, incurred in connection with the
Facilities and any related documentation (including this Agreement and any other
Credit Document)), (ii) all reasonable and documented out‑of‑pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment or
extension of any Letter of Credit or any demand for payment thereunder, (iii)
all reasonable and documented out-of-pocket expenses incurred by the Swing Line
Lender in connection with any Swing Line Loans or amendment, renewal or
extension thereof or any demand for payment thereunder, (iv) all reasonable and
documented out‑of‑pocket expenses incurred by the Lead Arranger, Administrative
Agent, Collateral Agent, any Lender or the Issuing Bank and their respective
Affiliates (including the reasonable and documented out‑of‑pocket fees, charges
and disbursements of one counsel to the Agents, the Lenders and the Issuing Bank
and their respective Affiliates, taken as a whole, and, in the case of an actual
or perceived conflict of interest, one additional counsel to each group of
similarly affected parties, taken as a whole, plus, if reasonably necessary, the
reasonable and documented out‑of‑pocket fees, charges and disbursements of one
local counsel and regulatory counsel per relevant jurisdiction (plus one
additional counsel in each relevant jurisdiction due to an actual or perceived
conflict of interest for each group of similarly affected parties) and, upon
consultation with the Borrower Representative, consultants, for Administrative
Agent, Collateral Agent, any Lender or the Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section 10.02,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
17.03    Indemnity.
(a)    Each Credit Party shall indemnify the Lead Arranger, Administrative Agent
(and any sub‑agent thereof), Collateral Agent (and any sub‑agent thereof), each
Lender, the Issuing Bank, the Swing Line Lender and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties, costs, reasonable and documented out‑of‑pocket and
invoiced expenses other than Taxes (including the reasonable and documented out
of pocket fees and reasonable out of pocket expenses of (1) one counsel for all
Indemnitees (plus one additional counsel in each relevant jurisdiction and, in
the case of an actual or perceived conflict of interest and after notice to the
Borrower Representative, one additional counsel to each group of similarly
affected parties) of any kind or nature incurred by any Indemnitee or asserted
against any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (i) the financing contemplated hereby,
including the execution or delivery of this Agreement, any other Credit
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or the enforcement of any Credit Document,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing


211
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any Real Estate
Asset or facility now or hereafter owned, leased or operated by Holdings, the
Borrowers or any Restricted Subsidiary at any time, or any Environmental Claim
related in any way to Holdings, the Borrowers or any Restricted Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other
Person, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Related Parties, (y) result from a claim
brought by the Borrowers or any other Credit Party against an Indemnitee or its
Related Parties for material breach of such Indemnitee’s obligations hereunder
or under any other Credit Document (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (z) arise from disputes
arising solely among Indemnitees, other than any claims against an Indemnitee in
its capacity or in fulfilling its role as Administrative Agent, Collateral
Agent, the Issuing Bank, the Swing Line Lender or the Lead Arranger (or other
Agent role) under this Agreement or the other Credit Documents, that do not
involve any act or omission by Holdings or the Borrowers or any of their
respective Restricted Subsidiaries or Affiliates.
(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, any
claim against any other party on any theory of liability, for special, indirect,
consequential (including, without limitation, any lost profits, business or
anticipated savings) or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof; provided that nothing contained in this
sentence shall limit the Credit Parties’ indemnification obligations pursuant to
Section 10.03 to the extent set forth therein to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder. No party hereto shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
(c)    Payments. All amounts due under this Section 10.03 (other than amounts
required to be paid on the Closing Date pursuant to Section 3.01(k)) shall be
payable not later than thirty (30) Business Days after written demand (including
detailed invoices) therefor.
(d)    Survival. The obligations of the Credit Parties under this Section 10.03
shall survive and remain in full force and effect regardless of the termination
of the Commitments, the repayment, satisfaction or discharge of all obligations
under any Credit Document and the termination of this Agreement.
17.04    Set‑Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of


212
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Default, each Lender and its Affiliates are hereby authorized by each Credit
Party (to the fullest extent permitted by applicable law) at any time or from
time to time subject to the consent of Administrative Agent (such consent not to
be unreasonably withheld or delayed), without notice to any Credit Party or to
any other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party (in whatever
currency) against and on account of the obligations and liabilities of any
Credit Party (now or hereafter existing under this Agreement or any other Credit
Document) to such Lender under any Credit Document, including all claims of any
nature or description arising out of or connected hereto or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand under this Agreement or any other Credit Document, (b) the principal
of or the interest on the Loans or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section 10.04 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Any Person exercising rights of set‑off under
this Section 10.04 shall use its reasonable efforts to provide to the Borrower
Representative and Administrative Agent prompt notice of the exercise of such
rights; provided, however, the failure of such Person to provide such notice
shall not in any manner affect the validity of such action.
17.05    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 10.05(b) and, 10.05(c)
and 10.05(g), no amendment, modification, termination, supplement, change or
waiver of any provision of this Agreement or any other Credit Document (other
than the Engagement Letter, which shall be governed by its terms), or consent to
any departure by any Credit Party therefrom, shall in any event be effective
unless in writing signed by the Requisite Lenders (or by Administrative Agent
with the consent of the Requisite Lenders) and the applicable Credit Party.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly and adversely affected
thereby (but not the consent of the Requisite Lenders), no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Sections 3.01 and 3.02 or of any Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall not
constitute an extension or increase of any Commitment of any Lender);
(ii)    reduce or forgive the principal amount of, the rate of interest
specified herein on, or the premiums (if any) on payments of, any Loan or L/C
Borrowing, any fees or other amounts payable hereunder or under any other Credit
Document; provided, however, that only the consent of the Requisite Lenders
shall be necessary to amend the definition of


213
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





“Default Rate” or to waive any obligation of the Borrowers to pay any amount at
the Default Rate and such waiver shall not constitute a reduction of the rate of
interest hereunder;
(iii)    postpone any date scheduled for any payment of interest, fees or
principal (including final maturity) under Sections 2.07, 2.10 and 2.11,
respectively (provided that the consent of each Lender of a Class shall be
required to extend the Maturity Date of such Class); or
(iv)    change the application of proceeds among the Lenders pursuant to this
Agreement or any applicable Credit Document, including the order of application
of any reduction in the Commitments or any prepayment of Loans between the
Facilities from the application thereof as set forth in the definition of “Pro
Rata Share” and the applicable provisions of Sections 2.05, 2.14, 2.16 or 8.02,
respectively; or
(v)    amend, modify, terminate or waive any provision of this Section 10.05(b)
or Section 10.05(c).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i)    change the voting percentages in the definition of “Requisite Lenders”,
“Requisite Revolving Credit Lenders”, “Requisite Class Lenders” or any other
provision of any Credit Document (including this Section 10.05) specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder and thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, other than to increase
such percentage or number or to grant any additional Lender (or group of
Lenders) additional rights (for the avoidance of doubt, without restricting,
reducing or otherwise modifying any existing rights of Lenders) to waive, amend
or modify or make any such determination or grant any such consent;
(ii)    release all or substantially all of the Collateral, or voluntarily
subordinate the Liens on all or substantially all of the Collateral under the
Credit Documents to Liens securing other Indebtedness, in either case, in any
transaction or series of related transactions, without the written consent of
each Lender;
(iii)    release all or substantially all of the value of the Guarantees without
the written consent of each Lender;
(iv)    (1) amend, waive or modify any condition precedent as to any Credit
Extension under one or more Classes of Revolving Loan Commitments without
written consent of the Requisite Revolving Credit Lenders and (2) amend, waive
or otherwise modify any term or provision which directly and adversely affects
Lenders under one or more Classes of Commitments and does not directly and
adversely affect Lenders under any other Class, in each case, without the
written consent of the Requisite Class Lenders under such applicable Class or
Classes of Commitments (and in the case of multiple Classes which are affected,
such Requisite Class Lenders shall consent together as one Class) (it being
understood that


214
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





any amendment to the conditions (x) of effectiveness of Incremental Commitments
set forth in Section 2.24 shall be subject to clause (c)(v) below and (y) to the
incurrence of Delayed Draw Term Loans shall be subject to clause (c)(x) below);
provided, however, that the waivers described in this clause (iv) shall not
require the consent of any Lenders other than (x) the Requisite Revolving Credit
Lenders or the Requisite Class Lenders under such Class or Classes, as
applicable, and (y) in the case of any waiver that otherwise would be subject to
clause (b) above, each Lender or each directly and adversely affected Lender (as
specified in clause (b) above) under the applicable Class or Classes of
Commitments;
(v)    amend, waive or otherwise modify any term or provision which directly
affects Lenders of one or more Term Loans and does not directly affect Lenders
under any other Class of Term Loans, in each case, without the written consent
of the Requisite Class Lenders under such applicable Class of Term Loans (and in
the case of multiple Classes which are affected, such Requisite Class Lenders
shall consent together as one Class); provided, however, that the waivers
described in this clause (v) shall not require the consent of any Lenders other
than (x) the Requisite Class Lenders under such applicable Term Loans and (y) in
the case of any waiver that otherwise would be subject to clause (b) above, each
Lender, each directly affected Lender or each directly and adversely affected
Lender (as specified in clause (b) above) under the applicable Class or Classes
of Term Loans;
(vi)    unless in writing and signed by each Issuing Bank in addition to the
Lenders required above, adversely affect the rights or duties of, or any fees or
other amounts payable to, such Issuing Bank under this Agreement, any other
Credit Document or any Letter of Credit Application relating to any Letter of
Credit issued or to be issued by it; provided, however, that this Agreement may
be amended to adjust the mechanics related to the issuance of Letters of Credit,
including mechanical changes relating to the existence of multiple Issuing
Banks, with only the written consent of Administrative Agent, the applicable
Issuing Bank and the Borrowers so long as the obligations of the Revolving
Credit Lenders, if any, who have not executed such amendment, and if applicable
the other Issuing Bank, if any who have not executed such amendment, are not
adversely affected thereby;
(vii)    unless in writing and signed by the Swing Line Lender in addition to
the Lenders required above, adversely affect the rights or duties of, or any
fees or other amounts payable to, the Swing Line Lender under this Agreement or
any other Credit Document; provided, however, that this Agreement may be amended
to adjust the borrowing mechanics related to Swing Line Loans with only the
written consent of Administrative Agent, the Swing Line Lenders and the Borrower
Representative so long as the obligations of the Revolving Credit Lenders, if
any, who have not executed such amendment are not adversely affected thereby;
(viii)    amend or otherwise modify the definitions of “Anti-Corruption Laws”,
“Anti-Terrorism Laws”, “OFAC”, “Sanctions” and “FCPA” or any other provision in
any Credit Document (including Sections 4.26, 5.19(e) and 6.20) with respect to
Anti-Corruption Laws and/or Anti-Terrorism Laws in a manner that is adverse to
the Lenders, in each case,


215
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





without the written consent of each Lender, other than (i) to grant additional
rights or protections for the benefit of Lenders and (ii) if deemed necessary or
advisable by the Administrative Agent, to reflect a change in law that occurs
after the date hereof, so long as such amendment or modification does not
adversely affect the Lenders;
(ix)    unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, Administrative Agent and/or Collateral Agent under this
Agreement or any other Credit Document; or
(x)    amend, waive or otherwise modify any condition precedent set forth in
Section 3.02 with respect to the making of Delayed Draw Term Loans without the
written consent of the Requisite Class Lenders in respect of the Delayed Draw
Term Commitments.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, termination,
waiver, supplement or change hereunder (and any amendment, modification, waiver,
supplement, termination or change which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any amendment, modification, supplement, waiver
or change requiring the consent of all Lenders or each affected Lender that by
its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary herein, with respect to any Schedules
which were attached as of the Closing Date and not completed, such Schedules
shall (x) be negotiated in good faith to finalize such schedules as promptly as
reasonably practicable and, in accordance with Schedule 5.15 and (y) be attached
as Schedules hereto once agreed between the Borrower Representative and the
Administrative Agent (without the consent of any other Person).
(d)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any amendment,
modification, waiver, supplement, termination or change shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, supplement, termination, waiver or
consent effected in accordance with this Section 10.05 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
(e)    Technical Amendment. If Administrative Agent and the Borrower
Representative shall have jointly identified an obvious error (including, but
not limited to, an incorrect cross-reference) or any ambiguity, error, omission,
mistake or defect of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Credit Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Credit
Document), then Administrative Agent (acting in its sole discretion) and the
Borrower Representative or any other relevant Credit Party shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any


216
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





other party to any Credit Document. Notification of such amendment shall be made
by Administrative Agent to the Lenders promptly upon such amendment becoming
effective. Any such amendment shall become effective without any further action
or consent of any other party to any Credit Document if the same is not objected
to in writing by the Requisite Lenders within five (5) Business Days following
receipt of notice thereof.
(f)    No Waiver. Without limiting the generality of the foregoing, the making
of a Loan or the issuance, amendment or extension of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at such time. No notice or demand
on the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
(d)    Notwithstanding anything to the contrary in this Agreement, Section 6.13
and this Section 10.05(g) may not be amended, modified or waived without the
consent of each Lender.
17.06    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Except as permitted by
Section 6.09, no Credit Party’s rights or obligations hereunder nor any interest
herein may be assigned or delegated by any Credit Party without the prior
written consent of Administrative Agent, Collateral Agent, the Issuing Bank, the
Swing Line Lender and each Lender (and any attempted assignment or transfer by
any Credit Party shall be null and void) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (c) of this Section
10.06, (ii) by way of participation in accordance with the provisions of
paragraph (g) of this Section 10.06, (iii) by way of pledge or assignment of a
security interest in accordance with paragraph (h) of this Section 10.06 or (iv)
to an Affiliated Lender in accordance with the provisions of paragraph (i) of
this Section 10.06. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 9.06, Indemnitees under Section 10.03, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. The Credit Parties, Administrative Agent, the Issuing Bank and
the Lenders shall deem and treat the Persons listed as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until a
fully‑executed Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by Administrative Agent and recorded
in the Register as provided in Section 10.06(d). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. This Section 10.06(b) shall be construed so
that all Loans are at all times maintained in “registered form”


217
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code and any related Treasury regulations (or any other relevant or
successor provisions of the Internal Revenue Code or of such Treasury
regulations).
(c)    Right to Assign by Lenders. Each Lender shall have the right at any time
to sell, assign or transfer to any Person otherwise constituting an “Eligible
Assignee” all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment or Loans owing to it or other
Obligations (provided, however, that each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or Commitment
assigned, except that this proviso shall not prohibit any Lender from assigning
all or a portion of its rights and obligations among separate Facilities on a
non-pro rata basis); provided that:
(i)     except in the case of any assignment to a Lender or an Affiliate of a
Lender or a Related Fund, each such assignment pursuant to this Section 10.06(c)
shall be in an aggregate amount of not less than (A) $2,500,000 (or such lesser
amount as may be agreed to by Borrower Representative and Administrative Agent
or as shall constitute the aggregate amount of the Revolving Commitments and
Revolving Loans of the assigning Lender) with respect to the assignment of the
Revolving Commitments and Revolving Loans and (B) $1,000,000 (or such lesser
amount as may be agreed to by Borrower Representative and Administrative Agent
or as shall constitute the aggregate amount of the Term Loan Commitments and
Term Loans of the assigning Lender) with respect to the assignment of the Term
Loan Commitments and Term Loans (provided that contemporaneous assignments to or
by two (2) or more affiliated Related Funds shall be aggregated for purposes of
meeting such minimum transfer amount);
(ii)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment Agreement, together with (x) such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(c) and (y)
a processing and recordation fee of $3,500 (which fee may be waived or reduced
by Administrative Agent in its discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire and all documentation and other information with respect to the
assignee that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act;
(iii)    to the extent that the list of Disqualified Institutions (the “DQ
List”) is made available to all Lenders or potential assignees, no assignment
shall be made to a Disqualified Institution without the Borrower
Representative’s consent in writing (which consent may be withheld in its sole
discretion); and
(iv)    notwithstanding anything to the contrary contained in this Section
10.06(c) or any other provision of this Agreement, each Lender shall have the
right at any time to sell, assign or transfer all or a portion of its Term Loans
to Holdings and its Restricted Subsidiaries on a non‑pro rata basis, subject to
the following limitations:
(A)    no Default or Event of Default has occurred and is then continuing, or
would immediately result therefrom;


218
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(B)    Holdings or any Restricted Subsidiary shall repurchase such Term Loans
through either (x) conducting one or more Dutch Auctions or (y) open market
purchases on a non-pro rata basis in an aggregate amount not to exceed
$7,500,000;
(C)     with respect to all repurchases made by Holdings or any Restricted
Subsidiary pursuant to this Section 10.06(c)(iv), (w) all assignees to the
relevant Assignment Agreement shall render customary “big-boy” disclaimer
letters or any such disclaimers shall be incorporated into the terms of such
Assignment Agreement, (x) neither Holdings nor the Restricted Subsidiaries shall
use the proceeds of any Revolving Loans or Swing Line Loans to acquire such Term
Loans and (y) the assigning Lender and Holdings or any Restricted Subsidiary, as
applicable, shall execute and deliver to Administrative Agent an Assignment
Agreement, together with such forms, certificates or other evidence, if any,
with respect to U.S. federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to Administrative
Agent pursuant to Section 2.19(c);
(D)    following repurchase by Holdings or any Restricted Subsidiary pursuant to
this Section 10.06(c)(iv), the Term Loans so repurchased shall, without further
action by any Person, be deemed irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect, for all purposes of this Agreement
and all other Credit Documents, including, but not limited to the following
purposes: (1) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (2) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document or (3) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document and Holdings and/or the Restricted Subsidiaries shall
neither obtain nor have any rights as a Lender hereunder or under the other
Credit Documents by virtue of such repurchase (without limiting the foregoing,
in all events, such Term Loans may not be resold or otherwise assigned, or
subject to any participation, or otherwise transferred by Holdings and/or any
Restricted Subsidiary). In connection with any Term Loans repurchased and
cancelled pursuant to this Section 10.06(c)(iv)(D), Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation; provided that upon such prepayment, termination, extinguishment
and cancellation, the aggregate outstanding principal amount of the relevant
Class of Term Loans shall be deemed reduced, as of such date, by the full par
value of the aggregate principal amount of Term Loans so cancelled, and each
principal repayment installment with respect to such Class of Term Loans
pursuant to Section 2.11 shall be reduced on a pro rata basis by the full par
value of the aggregate principal amount of any applicable Term Loans so
cancelled.
(d)    Notice of Assignment. Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower Representative and shall maintain a
copy of such Assignment Agreement.
(e)    [Reserved].


219
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that its rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than (i) as set forth in the immediately following proviso and
(ii) any rights that survive the termination hereof under Section 10.08) and be
released from its obligations hereunder (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of Sections 2.18, 2.19, 10.02, 10.03 and 10.04 with respect to matters
arising prior to the effective date of such assignment); (iii) the Commitments
shall be modified to reflect the Commitment of such assignee and any Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrowers shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender. Except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    Participations. Each Lender shall have the right at any time, without the
consent of, or notice to, any Credit Party, Administrative Agent, or the Issuing
Bank to sell one or more participations to any Person (other than a natural
person, Holdings, the Borrowers or their respective Subsidiaries or any of their
respective Affiliates or any Disqualified Institution (provided that the DQ List
is made available to all Lenders; provided, further, that any Lender may rely on
a certificate from a Person that such Person is not a Disqualified Institution,
and such Lender shall have no liability for selling a participation to such
Person in reliance upon such certification) (each, a “Participant”) in all or
any portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such participating Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (C) the
Borrowers, Administrative Agent, the Lenders and Issuing Bank shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other
Credit Documents and such Participant shall not be entitled to require such
Lender to take or omit to take any action hereunder; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver (x)
described in subclauses (i) through (iv) of Section 10.05(b) that directly
affects such Participant or any amendment, modification or waiver described in
Section 10.05 that requires the consent of each Lender. Each Credit Party agrees
that each Participant shall be entitled to the benefits of Sections 2.17(c),
2.18 and 2.19 (it being understood that the documentation


220
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





required under Section 2.19(c) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c) of this Section 10.06; provided (i) a
participant shall not be entitled to receive any greater payment under Sections
2.18 or 2.19 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such Participant is made with Borrower Representative’s prior
written consent or to the extent such greater payment is the result of a change
in law that occurs after the date of such sale, and (ii) a Participant that
would be a Non‑U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.19 unless Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Credit Parties, to comply with Section 2.19 as though it were a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.04 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender. In
the event that any Lender sells participations in the Commitments and/or Loans
(a “Registered Loan”), such Lender, as a non‑fiduciary agent of the Borrowers,
shall maintain a register on which it enters the name and address of all
participants in the Registered Loans held by it and the principal amount (and
stated interest thereon) of the portion of the Registered Loan which is the
subject of the participation (the “Participant Register”). A Registered Loan may
be participated in whole or in part only by registration of such participation
on the Participant Register. Any participation of such Registered Loan may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
a Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and, solely
with respect to disclosure to the Borrowers, to confirm a Participant is not a
Disqualified Institution. The entries in a Participant Register shall be
presumptively correct absent manifest error, and such Lender shall treat each
Person whose name is recorded in a Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. Administrative Agent shall have no responsibility (in its capacity
as Administrative Agent) for (i) maintaining a Participant Register and (ii) any
Lender’s compliance with this Section 10.06, including any sale of
participations to a Disqualified Institution in violation hereof by any Lender.
(h)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.06, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between the Credit Parties and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided, further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
(i)    Affiliated Lenders.


221
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(i)    In addition to the other rights provided in this Section 10.06, each
Lender may assign all or a portion of any of its Term Loans on a non-pro rata
basis to any Person who, after giving effect to such assignment, would be an
Affiliated Lender through either (a) a Dutch Auction or (b) open market
purchases on a non‑pro rata basis; provided that:
(A)    all parties to the relevant Affiliated Lender Assignment Agreement shall
render customary “big-boy” disclaimer letters or any such disclaimers shall be
incorporated into the terms of such Affiliated Lender Assignment Agreement;
(B)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to Administrative Agent an assignment agreement
substantially in the form of Exhibit L hereto (an “Affiliated Lender Assignment
Agreement”), it being understood that each Affiliated Lender Assignment
Agreement shall, among other things, provide for a power of attorney in favor of
Administrative Agent to vote the claims in respect of the Loans held by such
Affiliated Lender in an Insolvency Proceeding as provided in clause (iv) below;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign any
Revolving Commitments or Revolving Loans to an Affiliated Lender, and any
purported assignment of any Revolving Commitments or Revolving Loans to an
Affiliated Lender shall be null and void; and
(D)    at all times, including at the time of such assignment and after giving
effect to such assignment, (1) the aggregate principal amount of all Term Loans
held by all Affiliated Lenders shall not exceed twenty-five percent (25%) of all
Term Loans outstanding under this Agreement plus all other Indebtedness secured
by Liens that are pari passu with the Term Loans and (2) the number of
Affiliated Lenders in the aggregate shall at no time exceed forty-nine percent
(49%) of the aggregate number of all Lenders. In the event that such percentage
or limit under clause (1) or (2) of the immediately preceding sentence shall be
exceeded, whether at the time of any assignment or at any time thereafter, the
Borrowers shall, within ten (10) Business Days, cause Affiliated Lenders to
assign its Term Loans and Commitments in accordance with Section 10.06(c) or to
make capital contributions or assignments of Term Loans and Commitments directly
or indirectly to Holdings or any Borrower in accordance with clause (ii) below,
in each case, in an amount such that after giving effect thereto, the aggregate
principal amount of all Loans and Commitments held by the Affiliated Lenders
does not exceed twenty-five percent (25%) of all Term Loans plus all other
Indebtedness secured by Liens that are pari passu with the Term Loans then
outstanding or to the extent necessary to cause such limit not to be exceeded.
(ii)    Notwithstanding anything to the contrary herein, each Affiliated Lender,
in its capacity as a Term Lender, in its sole and absolute discretion, may make
one or more capital contributions or assignments of Term Loans that it acquires
in accordance with this Section 10.06(ii) or otherwise directly or indirectly to
Holdings or any Borrower solely in exchange for Permitted Stock Issuances of
Holdings (or any direct or indirect parent of Holdings) upon written notice to
Administrative Agent. Immediately upon Holdings’ or any Borrower’s acquisition
of Term Loans from an Affiliated Lender, such Term Loans and all


222
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





rights and obligations as a Lender related thereto shall for all purposes
(including under this Agreement, the other Credit Documents and otherwise) be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect and neither any Borrower nor Holdings shall obtain or
otherwise have any rights as a Lender hereunder or under the other Credit
Documents by virtue of such capital contribution or assignment; provided that,
upon such prepayment, termination, extinguishment and cancellation, the
aggregate outstanding principal amount of the relevant Class of Term Loans shall
be deemed reduced, as of the date of such contribution, by the full par value of
the aggregate principal amount of Term Loans so contributed and cancelled, and
each principal repayment installment with respect to such Class of Term Loans
pursuant to Section 2.11 shall be reduced on a pro rata basis by the full par
value of the aggregate principal amount of any applicable Term Loans so
contributed and cancelled.
(iii)    Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among Administrative Agent
and/or any Lender to which representatives of the Credit Parties are not
invited, (B) receive any information or material prepared by Administrative
Agent or any Lender or any communication by or among Administrative Agent and/or
one or more Lenders, except to the extent such information or materials have
been made available to any Credit Party or any representative of any Credit
Party, or (C) make or bring (or participate in, other than as a passive
participant or recipient of its pro rata benefits of) any claim, in its capacity
as a Lender, against any Agent or Lender with respect to any duties or
obligations, or alleged duties or obligations, of such Agent or Lender under the
Credit Documents.
(iv)    Notwithstanding anything in Section 10.05 or the definition of
“Requisite Lenders” or “Requisite Class Lenders” to the contrary, (A) for
purposes of any consent to any amendment, modification or waiver, of, consent
to, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Credit Document, each
Affiliated Lender will be deemed to have consented in the same proportion as the
Term Lenders that are not Affiliated Lenders, unless such amendment,
modification, waiver, consent or other action shall (1) increase any Commitment
of such Affiliated Lender, (2) extend the due date for any scheduled installment
of principal of any Term Loan held by such Affiliated Lender, (3) extend the due
date for interest under the Credit Documents owed to such Affiliated Lender, (4)
reduce any amount owing to such Affiliated Lender under any Credit Document, or
(5) deprive such Affiliated Lender of its Pro Rata Share of any principal and
interest payments with respect to the Term Loan unless, in the case of clauses
(2), (3) and (4), such extension or reduction does not adversely affect such
Affiliated Lender in any material respect as compared to other Lenders, and (B)
for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (a “Plan”), each Affiliated Lender hereby
agrees (x) subject to clause (z) below, not to vote on such Plan, (y) if such
Affiliated Lender does vote on such Plan notwithstanding the restriction in the
foregoing clause (x), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (z) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(y), in each case, under this clause (iv)(B) unless such Plan adversely affects
such Affiliated


223
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





Lender more than other Term Lenders in any material respect (it being understood
that such Affiliated Lender may vote in its discretion if a Plan proposes to
treat Obligations held by such Affiliated Lender in a disproportionately adverse
manner to such Affiliated Lender than the proposed treatment of similar
Obligations held by Term Lenders that are not Affiliated Lenders), and (C) each
Affiliated Lender hereby irrevocably appoints Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Term
Loans therein and not in respect of any other claim or status such Affiliated
Lender may otherwise have), from time to time in Administrative Agent’s
discretion to take any action and to execute any instrument that Administrative
Agent may deem reasonably necessary or appropriate to carry out the provisions
of this clause (iv), including to ensure that any vote of such Affiliated Lender
on any Plan is withdrawn or otherwise not counted (other than any vote of such
Affiliated Lender contemplated by clause (z)). For the avoidance of doubt, the
Lenders and each Affiliated Lender agree and acknowledge that the provisions set
forth in this clause (iv) constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as
such, would be enforceable for all purposes in any case where a Credit Party has
filed for protection under the Bankruptcy Code.
(a)    Disqualified Institutions. Notwithstanding anything to the contrary
contained herein, no assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower Representative has consented to such assignment in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date, (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrowers of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this paragraph (j)
shall not be void, but the other provisions of this paragraph (j) shall apply.
(i)    If any assignment or participation is made to any Disqualified
Institution without the Borrower Representative’s prior written consent in
violation of paragraph (j) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrowers may, at their sole
expense and effort, upon notice to the applicable Disqualified Institution and
Administrative Agent, (1) terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Borrowers owing to
such Disqualified Institution in connection with such Revolving Commitment, (2)
in the case of outstanding Term Loans held by Disqualified Institutions,
purchase or prepay such Term Loan by paying the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case, plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
10.06), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such


224
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





interests, rights and obligations of such Term Loans, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Holdings, any
Borrower, Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of Administrative Agent or the Lenders and (ii)
(x) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Credit Document, each Disqualified Institution will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or similar plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan, (2) if such
Disqualified Institution does vote on such Plan notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the applicable bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iii)    The Borrowers hereby expressly authorize Administrative Agent to (A)
post the DQ List on the Platform, including that portion of the Platform that is
designated for Public Siders and/or (B) provide the DQ List to each Lender or
potential assignees.
17.07    [Reserved]
17.08    Survival of Representations, Warranties and Agreements. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent, the Issuing Bank and each Lender, regardless of any
investigation made by Administrative Agent, Issuing Bank or any Lender or on
their behalf and notwithstanding that Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied (other
than Obligations under Secured Interest Rate Agreements, Cash Management
Agreements or contingent indemnification obligations, in any such case, not then
due and payable) or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the Letter of Credit related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable Issuing Bank or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank). 
 Notwithstanding anything herein or implied by law to the contrary and without
affecting any other survival language as set forth herein or in any other Credit
Document, the provisions of Sections 2.17(c), 2.18, 2.19, 10.02, 10.03, 10.04,
10.10, 10.14, 10.15, 10.16, 10.17, Section 9 and each other


225
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





provision in any Credit Document which expressly so states shall survive the
payment of the Obligations and the termination of the Aggregate Commitments.
17.09    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Lender, any Issuing Bank or the Swing Line Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent, each Issuing Bank and each Lender hereunder or under any other
Credit Documents are cumulative and not exclusive and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Credit Documents or any of the
Interest Rate Agreements entered into with a Secured Party. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
17.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent, any Issuing Bank or the Lenders (or to Administrative Agent, on behalf of
the Lenders), or Administrative Agent, Collateral Agent, any Issuing Bank or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required (including pursuant to any settlement
entered into by Administrative Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred and (b) each Lender and each Issuing Bank severally agrees to pay
to Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect.
17.11    Severability. In case any provision in or obligation hereunder or under
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, (a) the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided, that the Lenders shall charge no fee in
connection with any such amendment.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. 


226
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





17.12    Obligations Several; Actions in Concert. The obligations of the Issuing
Bank and the Lenders hereunder are several and no Issuing Bank or Lender shall
be responsible for the obligations or Commitment of any other Issuing Bank or
Lender hereunder. Nothing contained herein or in any other Credit Document, and
no action taken by the Issuing Bank or Lenders pursuant hereto or thereto, shall
be deemed to constitute the Issuing Bank and Lenders as a partnership, an
association, a joint venture or any other kind of entity. Anything in this
Agreement or any other Credit Document to the contrary notwithstanding, each
Issuing Bank and each Lender hereby agrees with each other Issuing Bank and each
other Lender that no Issuing Bank or Lender shall take any action to protect or
enforce its rights arising out of this Agreement, any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Administrative Agent or Requisite Lenders, as applicable, it being the intent of
the Issuing Bank and the Lenders that any such action to protect or enforce
rights under this Agreement, any Note or otherwise with respect to the
Obligations shall be taken in concert and at the direction or with the consent
of Administrative Agent or Requisite Lenders, as applicable.
17.13    Headings. Section headings and the Table of Contents used herein or in
any other Credit Document are for convenience of reference only, shall not
constitute a part of this Agreement or any other Credit Document and shall not
affect the construction of or be given any substantive effect in interpreting
this Agreement or any other Credit Document.
17.14    APPLICABLE LAW. THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER OR THEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE VALIDITY, INTERPRETATION, CONSTRUCTION, BREACH, ENFORCEMENT
OR TERMINATION HEREOF AND THEREOF, AND WHETHER ARISING IN CONTRACT OR TORT OR
OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
17.15    CONSENT TO JURISDICTION, SERVICE OF PROCESS, ETC. THE BORROWERS AND
EACH OTHER CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO IN ANY WAY CONNECTED,
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, IN EACH
CASE, WHETHER OR NOT EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF
MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION; (B) WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED
THERETO; (C) CONSENTS TO SERVICE


227
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.01; AND (D) AGREES THAT THE AGENTS, THE ISSUING BANK AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER CREDIT
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY
CREDIT PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. 
WITHOUT LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.15 AND IN ADDITION TO
THE SERVICE OF PROCESS PROVIDED FOR HEREIN, (A) ON THE CLOSING DATE AND UNTIL A
PROCESS AGENT IS APPOINTED IN ACCORDANCE WITH THE IMMEDIATELY FOLLOWING CLAUSE
(B), EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE
BORROWER REPRESENTATIVE (AND THE BORROWER REPRESENTATIVE HEREBY IRREVOCABLY
ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING AND (B) EACH CREDIT PARTY
AGREES THAT PROCESS MAY BE SERVED ON IT THROUGH THE PROCESS AGENT SELECTED IN
ACCORDANCE WITH ITEM NUMBER 3 OF SCHEDULE 5.15. IN THE EVENT SUCH PROCESS AGENT
NO LONGER ACCEPTS SERVICE OF PROCESS AS AFORESAID AND IF ANY CREDIT PARTY SHALL
NOT MAINTAIN AN OFFICE IN NEW YORK, SUCH CREDIT PARTY SHALL PROMPTLY APPOINT AND
MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH
RESPECT TO THE COURTS SPECIFIED ABOVE AND ACCEPTABLE TO ADMINISTRATIVE AGENT, AS
EACH CREDIT PARTY’S AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING.


17.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR
INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN EACH OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A


228
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND EACH OTHER CREDIT
DOCUMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
17.17    Confidentiality. Each Agent and each Lender shall hold all non‑public
information regarding each Credit Party and its Subsidiaries and their
businesses obtained by such Lender confidential, it being understood and agreed
by the Credit Parties that, in any event, each Agent, the Issuing Bank and each
Lender may make (i) disclosures of such information to its Affiliates and to its
and its Affiliates’ respective Related Parties (and to other Persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17) (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or Participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) in Interest Rate Agreements or Cash Management Agreements (provided,
such contemplated assignees, counterparties and advisors are not Disqualified
Institutions (provided that the DQ List is made available to any contemplated
assignees, Participants, counterparties and advisors who specifically requests a
copy thereof) and are advised of and agree to be bound by either the provisions
of this Section 10.17 or other provisions at least as restrictive as this
Section 10.17), (iii) disclosure to any rating agency for the purpose of
obtaining a credit rating applicable to any Credit Party or the credit
facilities hereunder or to the CUSIP Service Bureau or any similar organization;
provided, that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender,  (iv)
disclosure to any Lender’s financing sources, provided, that prior to any
disclosure, such financing source is advised of and agrees to be bound by either
the provisions of this Section 10.17 or other provisions at least as restrictive
as this Section 10.17, (v) disclosures required or requested by any Governmental
Authority or self-regulatory authority (including the NAIC) having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates or upon the good faith determination by counsel
that such information should be disclosed in light of ongoing oversight or
review of any Lender or its Affiliates by any Governmental Authority or
regulatory authority having jurisdiction over any Lender and its Affiliates),
(vi) disclosure of such information pursuant to the order of any court or
administrative agency or to the extent required by


229
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





applicable requirements of law, rule or regulations or by any subpoena or
similar legal process, provided that Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower Representative  as soon as
practicable in the event of any such disclosure by such Person unless such
notification is prohibited by law, rule or regulation and will use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment, (vii) disclosure of such information, to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section 10.17, (y) becomes available to Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a non-confidential
basis from a source other than a Credit Party or (z) is independently developed
by Administrative Agent, any Lender or the Issuing Bank without the use of such
information, (viii) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, but only to the extent in furtherance of such exercise or
enforcement, (ix) disclosures of such information for purposes of establishing a
“due diligence” defense and (x) disclosure of such information with the consent
of the Borrower Representative; provided, unless specifically prohibited by
applicable law or court order, each applicable Agent or Lender shall (A) make
reasonable efforts to notify, to the extent practicable and legally permissible,
Borrower Representative of any request by any Governmental Authority,
self-regulatory authority or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non‑public information prior to disclosure of such information, and (B)
reasonably cooperate with the Borrowers in attempting to obtain, at the expense
of the Borrowers, any protective relief which the Borrowers seek with respect to
the disclosure of such information (provided, however, that no Agent or Lender
shall be required to initiate any litigation or proceeding or to take any other
action that it believes in good faith would be disadvantageous or adverse in any
respect to it).  Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent may, at its own expense, issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media (which may include use
of logos of one or more of the Credit Parties) (collectively, “Trade
Announcements”).  No Credit Party shall issue any Trade Announcement except (i)
disclosures required by applicable law, regulation, legal process or the rules
of the Securities and Exchange Commission or (ii) with the prior approval of
Administrative Agent.


17.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrowers shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount


230
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





of interest which would have been paid if the Highest Lawful Rate had at all
times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrowers. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.
17.19    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
17.20    Effectiveness; Integration. Except as provided in Section 3.01, this
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by Borrower Representative and
Administrative Agent of the counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. The provisions of this
Agreement and the other Credit Documents set forth the entire agreement and
understanding between the parties as to the subject matter hereof and thereof
and supersede all prior and contemporaneous agreements, oral or written, and all
other communications between the parties relating to the subject matter hereof
and thereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or .pdf (or similar file) by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
17.21    PATRIOT Act. Each Lender or assignee or participant of a Lender that is
not organized under the laws of the United States or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the
PATRIOT Act and the applicable regulations because it is both (a) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the PATRIOT Act and
the applicable regulations: (i) within ten (10) days after the Closing Date, and
(ii) at such other times as are required under the PATRIOT Act.
17.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


231
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
17.23    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Lead Arranger are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Agents, the Lead Arranger and the Lenders,
on the other hand, (B) each Credit Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and is not relying on any Agent, Lender or Issuing Bank for advice with respect
to such issues, and (C) each Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) Administrative
Agent, the Lead Arranger and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Credit Party or any of their respective Affiliates, or any other Person
and (B) neither the Agents, the Lead Arranger nor any Lender has any obligation
to the Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) Administrative Agent, the
Lead Arranger, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective Affiliates, and neither Administrative Agent
nor the Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Credit Parties or any of their respective Affiliates. To the
fullest extent permitted by law, each Credit Party hereby waives and releases
any claims that it may have against Administrative Agent, the Lead Arranger and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Section 18.    Nature of Obligations


232
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





18.01    Joint and Several Liability of the Borrowers; Cross-Guaranty.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement or any other Credit Document, it is understood and agreed by the
various parties to this Agreement that all Obligations to repay principal of,
interest on, and all other amounts with respect to, all Loans, Letters of Credit
and all other Obligations pursuant to this Agreement and each other Credit
Document (including all fees, indemnities, taxes and other Obligations in
connection therewith or in connection with the related Revolving Commitments)
shall constitute the joint and several obligations of each of the Borrowers. The
Borrowers shall be jointly and severally liable for all Obligations regardless
of which Borrower actually receives the proceeds of any Loan or the benefit of
any Letter of Credit. In addition to the direct (and joint and several)
obligations of the Borrowers with respect to Obligations as described above,
each Borrower agrees that all such Obligations shall be guaranteed pursuant to
and in accordance with the terms of the Guaranty, which is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 11 shall not be discharged until payment and performance, in full
in Cash, of the Obligations (other than (i) contingent indemnification
obligations not then due and owing, (ii) unasserted expense reimbursement
obligations and (iii) obligations under Cash Management Agreements or
obligations under Secured Interest Rate Agreements as to which arrangements
reasonably satisfactory to the applicable Lender Counterparty have been made)
has occurred.
18.02    Benefit. Each Borrower agrees that the provisions of this Section 11
are for the benefit of Agents and Lenders and their respective successors,
transferees, endorsees and permitted assigns, and nothing herein contained shall
impair, as between any other Borrower and Agents or Lenders, the obligations of
such other Borrower under the Credit Documents.


[Remainder of Page Intentionally Blank]






233
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
PIPELINE CYNERGY HOLDINGS, LLC,
as a Borrower
    
By: _/s/ Thomas C. Priore
Name: Thomas C. Priore
Title: CEO
PRIORITY INSTITUTIONAL PARTNER
SERVICES, LLC, as a Borrower


By: _/s/ Thomas C. Priore________________________________
Name: Thomas C. Priore
Title: CEO
PRIORITY PAYMENT SYSTEMS
HOLDINGS LLC, as a Borrower

By: _/s/ Thomas C. Priore________________________________
Name: Thomas C. Priore
Title: CEO
PRIORITY HOLDINGS LLC, as a Guarantor


By: /s/ Thomas C. Priore_________________________________
Name: Thomas C. Priore
Title: CEO


[Priority Holdings – Credit and Guaranty Agreement Signature Page]
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





PRIORITY PAYMENT SYSTEMS LLC, as a Guarantor


By: /s/ Thomas C. Priore_________________________________
Name: Thomas C. Priore
Title: CEO
FINCOR SYSTEMS, LLC, as a Guarantor


By: _/s/ Thomas C. Priore________________________________
Name: Thomas C. Priore
Title: CEO
PIPELINE CYNERGY INC., as a Guarantor


By: _/s/ Thomas C. Priore________________________________
Name: Thomas C. Priore
Title: CEO
CYNERGY HOLDINGS, LLC, as a Guarantor


By: _/s/ Thomas C. Priore________________________________
Name: Thomas C. Priore
Title: CEO










[Priority Holdings – Credit and Guaranty Agreement Signature Page]
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





CYNERGY DATA, LLC, as a Guarantor


By: _/s/ Thomas C. Priroe________________________________
Name: Thomas C. Priore
Title: CEO




PRIORITY PAYMENT EXPRESS SYSTEMS LLC, as a Guarantor


By: /s/ Thomas C. Priore_________________________________
Name: Thomas C. Priore
Title: CEO




[Priority Holdings – Credit and Guaranty Agreement Signature Page]
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------







SUNTRUSTTRUIST BANK, as Administrative Agent,
Collateral Agent and a Lender


By: _/s/ Locksley Randle________________________________
Name: Locksley Randle
Title: Vice President






[Priority Holdings – Credit and Guaranty Agreement Signature Page]
AMERICAS 102050481
 
 




--------------------------------------------------------------------------------






APPENDIX A
INITIAL COMMITMENTS AND APPLICABLE PERCENTAGES
Term Loan Commitments
Lender
Term Loan Commitments
Pro Rata Share
SunTrust Bank
$115,000,000.00
57.500000%
AXA Equitable Life Insurance Company
$23,433,313.69
11.716657%
Addington Square Private Credit Fund, L.P.
$28,119,976.43
14.059988%
AB Private Credit Investors Middle Market Direct Lending Fund, L.P.
$33,446,709.88
16.723355%
Total
$200,000,000.00
100%

Revolving Commitments
Lender
Revolving Commitment
Pro Rata Share
SunTrust Bank
$25,000,000.00
100%
Total
$25,000,000.00
100%









AMERICAS 102050481
 
 




--------------------------------------------------------------------------------






APPENDIX B
NOTICE ADDRESSES
Any Credit Party:
Priority Payments Systems LLC
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
Attention: Chief Executive Officer
Telecopier: 866‑804‑3457
with a copy to:
Priority Payments Systems Holdings LLC
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
Attention: General Counsel
Telecopier: 866 804 3457


with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Lawrence S. Goldberg
Telecopier: 212‑593‑5955
To Administrative Agent:
SunTrustTruist Bank
303 Peachtree Street, N.E./25th Floor
Atlanta, GA 30308
Attention: Doug Weltz
Facsimile: (404) 495-2170
With copies (for information purposes only) to:
SunTrustTruist Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Manager, Agency Services
Facsimile: (404) 495‑2170
Email: agency.services@suntrust.com




AMERICAS 102050481
 
 




--------------------------------------------------------------------------------







To the Issuing Bank:
SunTrustTruist Bank
25 Park Place, N.E./Mail Code 3706
16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile: (404) 588‑8129
To the Swing Line Lender:
SunTrustTruist Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Manager, Agency Services
Facsimile: (404) 495‑2170








AMERICAS 102050481
 
 




--------------------------------------------------------------------------------






Schedule 5.15
Post-Closing Matters
1.    Insurance
To the extent not delivered on the Closing Date, the Borrower Representative
shall deliver to the Administrative Agent on or before the date that is thirty
(30) days after the Closing Date (or such later date as agreed to by the
Administrative Agent in its sole discretion), insurance endorsements in form and
substance reasonably satisfactory to the Administrative Agent naming the
Administrative Agent as additional insured on liability policies and lender’s
loss payee on property and casualty policies and a notice of cancellation
endorsement in favor of the Administrative Agent for each of the foregoing
policies.


2.    Control Agreements
On or before the date that is ninety (90) days after the Closing Date (or such
later date as agreed to by the Administrative Agent in its sole discretion),
Holdings and/or its Restricted Subsidiaries, as applicable, shall deliver to the
Collateral Agent the deposit account control agreements required pursuant to the
terms of Section 4 of the Pledge and Security Agreement with respect to the
Deposit Accounts (as defined in the Pledge and Security Agreement) (other than
Excluded Accounts), in each case, in form and substance reasonably satisfactory
to the Collateral Agent.


3.    Service of Process
No later than 30 days after of the Closing Date (or such later date as the
Administrative Agent may agree to in its sole discretion), the Administrative
Agent shall have received a copy of a process agent letter evidencing the
appointment of and acceptance by the process agent in New York City for the
purpose of service of process in New York City in respect of each Credit Party
and such agent shall agree in such process agent letter to give Administrative
Agent notice of its resignation or other termination of the agency relationship
as set forth in such process agent letter.
4.    Blocked Account
No later than ten (10) Business Days after the Closing Date (or such later date
as the Administrative Agent may agree to in its sole discretion), the Borrowers
shall have deposited into a deposit account at the Administrative Agent, an
amount in Cash equal to $3,000,000, which deposit account (i) shall be subject
to a blocked account control agreement, in form and substance satisfactory to
the Administrative Agent, (ii) shall be entered into by the Borrower
Representative, the Administrative Agent and/or the Collateral Agent and
SunTrust Bank, as depositary (such account, the “Blocked Account”), (iii) shall
not be funded from the proceeds of Indebtedness and (iv) is being established as
a reserve cash account in connection with the litigation disclosed to the
Administrative Agent as the “Tigrent litigation”. It being understood and agreed
that SunTrust Bank, as depositary, the Administrative Agent




AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





and/or the Collateral Agent and the Borrower Representative will negotiate in
good faith the terms of such Blocked Account, which will address, inter alia,
(w) the conditions for the release of proceeds from the Blocked Account
(including the settlement of the “Tigrent litigation”), (x) whether partial
release will be permitted, (y) whether funds on deposit will bear interest and
(z) other customary issues.
5.    Good Standing Certificates
On or before the date that is thirty (30) days after the Closing Date, the
Credit Parties shall deliver to Administrative Agent a good standing certificate
from the applicable Governmental Authority with respect to (a) Priority Payment
Systems LLC, Priority Payment Express Systems LLC, Fincor Systems LLC and
Cynergy Data, LLC in Tennessee and (b) Cynergy Data, LLC in New York.
6.     Processor Consent Agreement Termination Letters
On or before the date that is fifteen (15) days after the Closing Date (or such
later date as the Administrative Agent may agree to in its sole discretion), the
Credit Parties shall have (a) delivered (or caused to be delivered) to the
Administrative Agent and the applicable addressees thereof executed processor
termination notice letters, fully signed by Goldman Sachs Bank USA and the
applicable Credit Party with respect to (or such other letters or agreements
evidencing and authorizing the termination of) all Processor Consent Agreements
entered into by Goldman Sachs Bank USA and such other Persons party to such
Processor Consent Agreements in connection with the Existing Credit Agreement,
and (b) used commercially reasonable efforts to deliver a counterpart of such
executed processor termination notice letters signed by the applicable
Processor.
7.     Processor Consent Agreements
On or before the date that is ninety (90) days after the Closing Date (or such
later date as the Administrative Agent may agree to in its sole discretion),
with respect to each Processor Agreement in effect on the Closing Date for which
an existing Processor Consent Agreement (as defined in the Existing Credit
Agreement) is in full force and effect immediately prior to the Refinancing, the
applicable Credit Parties shall have used commercially reasonable efforts to
deliver (or caused to be delivered) to the Administrative Agent and/or the
Collateral Agent, a Processor Consent Agreement executed by each applicable
Credit Party and the applicable Processor, substantially in the form previously
executed by such Processor, substantially in the form of Exhibit I or otherwise
in form and substance reasonably acceptable to Collateral Agent.


8. Schedule 4.02 (Capital Stock and Ownership)


On or before the date that is 5 Business Days after the Closing Date (or such
later date as agreed to by the Administrative Agent in its sole discretion), the
Borrower Representative shall have delivered (or cause to be delivered) to the
Administrative Agent a supplement to Schedule 4.02 reflecting the information
required by clause (iii) of Section 4.02 in form and substance reasonably
satisfactory to the Administrative Agent.


9. UCC-3 Financing Statement






AMERICAS 102050481
 
 




--------------------------------------------------------------------------------





On or before the date that is 30 days after the Closing Date (or such later date
as agreed to by the Administrative Agent in its sole discretion), the Borrower
Representative shall have delivered evidence of payoff and a properly completed
UCC-3 financing statement for filing by the Administrative Agent or its designee
in connection with the termination of the Delaware financing statement in favor
of Dell Financial Services L.L.C., as secured party: UCC financing statement
number 20121479999, filed April 17, 2012, listing Cynergy Data, LLC as the
debtor.














AMERICAS 102050481
 
 


